Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 1 of 244 PageID #: 27166
                                                                            835




  1    UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
  2    ---------------------------------x
       JOSE BAUTA,
  3                        PLAINTIFF,

  4                versus                        14 CV 03725(RER)

  5    GREYHOUND LINES, INC., ET AL,             U. S. Courthouse
                                                 Brooklyn, New York
  6                        DEFENDANTS.           May 4th, 2018
       ---------------------------------x        9:30 AM
  7
                    TRANSCRIPT OF CIVIL CAUSE FOR JURY TRIAL
  8                     BEFORE THE HONORABLE RAMON REYES
                       UNITED STATES MAGISTRATE JUDGE
  9
                                     APPEARANCES
 10
       Attorneys for Plaintiff:
 11    MCELFISH & ASSOCIATES, LLC
       122 East 42nd Street, Suite 2100
 12    New York, New York 10168
       BY: RAYMOND MCELFISH, ESQ.
 13         JAMIE DIAMOND, ESQ.

 14    Attorneys for Defendants:
       LEWIS BRISBOIS BISGAARD & SMITH, LLP
 15    1375 East 9th Street, Suite 1600
       Cleveland, Ohio 44114
 16    BY: BRADLEY BARMEN, ESQ., ESQ.

 17    MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
       800 Westchester Avenue, Suite C-700
 18    Rye Brook, New York 10573
       BY: STEVEN SAAL, ESQ.
 19
       SHAUB, AHMUTY, CITRIN & SPRATT, LLP
 20    77 Water Street, Suite 702
       New York, New York 10005
 21    BY: JONATHAN SHAUB, ESQ.

 22    Official Court Reporter:
       LISA SCHMID, CCR, RMR
 23    225 Cadman Plaza East
       Brooklyn, New York 11201
 24    Phone: 718-613-2644
       Proceedings recorded by mechanical stenography.           Transcript
 25    produced by computer-aided transcription.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 2 of 244 PageID #: 27167
                                                                            836




  1            (In open court, outside the presence of the jury.)

  2                THE COURT:    Okay.   I wanted to raise a couple of

  3    issues.    We got requests from a couple of jurors to

  4    accommodate their schedules.       Juror Number 7, Lichelle

  5    Bartley, needs to leave at 3:30 on both May 14th and May 21st

  6    for doctors' appointments.

  7                MS. DIAMOND:    Is that the 21st, Your Honor?

  8                THE COURT:    The 14th and the 21st.

  9                And Juror Number 4, Michelle Knowles-Smith, needs to

 10    leave early also at 3:00, at 3:00 o'clock.

 11                Correct, Marian?

 12                THE CLERK:    That's correct.

 13                THE COURT:    3:00 o'clock on May 24th to attend her

 14    brother's wedding.

 15                Who knows if we'll be going on May 24th.         Hopefully

 16    not.    Hopefully we'll be done by then but what I would propose

 17    is that we sort of play it by ear and try to accommodate their

 18    schedule and, if not, if we can't, then we may have to excuse

 19    them.    We have 12 jurors.     So, we got through.      We'll continue

 20    to monitor the situation.

 21                The second thing I wanted to ask you about is the --

 22    if you've made any further arrangements regarding these two

 23    witnesses that you want to call.

 24                I'm talking to the defendants now.

 25                MR. SAAL:    Yes, Your Honor.     Right now we don't see

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 3 of 244 PageID #: 27168
                                                                            837




  1    a problem for us calling Ms. Peachey on the morning of

  2    May 11th, if we were to do it live.         We prefer to do the trial

  3    depos as would normally be done, have the videotape and play

  4    it for the jury; but we leave that determination for the

  5    Court.    Our preference is to do trial depositions and play the

  6    video for the jury at a point during our case.           That's our

  7    stated preference, and that's how we -- for Mr. Blatt, and

  8    what we intend to do.

  9                THE COURT:    Have you arranged for a service in

 10    Myrtle Beach?

 11                MR. SAAL:    Yes, and in Harrisburg, PA, for the 11th.

 12    We have already -- that has already been addressed.           We have

 13    an office in Harrisburg.       We're arranging with the appropriate

 14    court reporter.     I believe Diamond will do the video

 15    deposition and the witnesses are confirmed and we have already

 16    made all those arrangements.

 17                THE COURT:    Okay.   So, Ms. Peachey is what time on

 18    the 11th?

 19                MR. SAAL:    May 11th at 10:00 a.m.

 20                THE COURT:    And Mr. Blatt is ...

 21                MR. SAAL:    May 9th at 9:00 a.m.

 22                THE COURT:    Okay.   Do you have the address for Ms.

 23    Peachey, her home where you served the testimony?

 24                MR. SAAL:    Oh, we actually served her at her place

 25    of employment, Your Honor.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 4 of 244 PageID #: 27169
                                                                            838




  1                THE COURT:    Where is that?

  2                MR. SAAL:    I have it right here.      That is Lewisburg,

  3    Pennsylvania, Your Honor.

  4                THE COURT:    Okay.

  5                MR. SAAL:    And she resides in Middleburg,

  6    Pennsylvania.

  7                THE COURT:    Middleburg?

  8                MR. SAAL:    Middleburg, yes.     That's Middleburg

  9    without an "H" at the end.        It's Middle and then B-U-R-G.

 10                THE COURT:    Okay.

 11                MR. SAAL:    And I have the same thing with Lewisburg,

 12    the spelling.

 13                THE COURT:    Okay.    So, Ms. Peachey is May 11th at

 14    10:00, you said.

 15                MR. SAAL:    Yes, Your Honor.

 16                THE COURT:    And mister -- where is mister -- he's

 17    punitives.

 18                MR. SAAL:    Yes.

 19                And, Your Honor, there is another punitives witness

 20    we didn't get to yesterday in discussing.

 21                THE COURT:    Who is that?

 22                MR. SAAL:    It's Corporal Steven Schmit who testified

 23    as the defendant's accident reconstructionist that we'll be

 24    seeking to examine on rebuttal based on information that

 25    Colonel Schmit testified to as he was certified as an accident

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 5 of 244 PageID #: 27170
                                                                            839




  1    reconstructionist and the jury heard his testimony and we're

  2    going to rebut certain things have been offered by the

  3    plaintiffs that they have now heard even on the compensatory

  4    case that we feel we need to respond to that.

  5                MR. BARMEN:    It goes a little further than that,

  6    Judge.    Similar to the issues we discussed yesterday with

  7    Mr. Blatt, again, the jury's going to have to make a

  8    determination on the level of reprehensibility of the conduct

  9    of Sabrina Anderson because they are again seeking punitive

 10    damages against her, as well as Greyhound.

 11                So, it goes to what she encountered.         There was a

 12    dispute about the speed of the truck.         The Pennsylvania State

 13    Police determined the truck was going 16 miles an hour on the

 14    highway the night of the crash after a four-month

 15    investigation.     So, in addition to what Mr. Saal said, it goes

 16    beyond that; and they do have to evaluate the conduct.

 17                THE COURT:    So, I don't understand what -- you have

 18    him listed.

 19                MR. SAAL:    We have him listed as reserve.       We do

 20    intend to --

 21                THE COURT:    What do you mean you have him listed as

 22    reserve?

 23                MR. SAAL:    We listed him in the schedule.       He was

 24    listed, at needed.

 25                THE COURT:    If necessary.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 6 of 244 PageID #: 27171
                                                                            840




  1                MR. SAAL:    Yes.

  2                THE COURT:    So, you're saying he's necessary.

  3                MR. SAAL:    Yes, Your Honor.

  4                THE COURT:    Have you -- and he is your expert.

  5                MR. SAAL:    He is one of our accident

  6    reconstructionists.      We have two accident reconstruction

  7    experts.    He's --

  8                MR. BARMEN:    He's a corporal in the Pennsylvania

  9    State Police.     He's a trooper.     He's also part of their ACTAR

 10    unit which is dedicated accident reconstruction.

 11                In the Pennsylvania case we wanted to bring him in

 12    as a fact witness because he has the investigation of the

 13    accident reconstruction.        We also had a separate professional

 14    accident reconstruction guy out of Pennsylvania.           Judge

 15    Foglietta prior to trial on the plaintiff's motion basically

 16    told us choose one.      You don't get both.      You can bring in

 17    Corporal Schmit and he can talk to the facts and the

 18    reconstruction or you can bring in Mr. Shore and then not have

 19    Corporal Schmit testify.        So, we brought in Corporal Schmit

 20    under that direction, as both a fact and expert witness.            He

 21    is certainly qualified as an expert because of his work.

 22                THE COURT:    But I don't understand was the issue is

 23    with him.

 24                MR. BARMEN:    There is no issue.

 25                MR. SAAL:    There is no issue.     He is teaching

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 7 of 244 PageID #: 27172
                                                                            841




  1    classes.    He teaches these classes to certify people in

  2    accident reconstruction.       He's going to be teaching classes

  3    basically every day, all day during the time that we're on

  4    trial.    He's going to be in Columbus, Ohio, for the most part

  5    during the punitives phase.       So, the week of May 15th, he's

  6    going to be in the vicinity of Williamsport, PA, where he

  7    lives and will be able appear for a trial deposition that

  8    we're going to organize at a local hotel with a local court

  9    reporter.

 10                MR. BARMEN:    And, again, we can do it, schedule it,

 11    and do it as a satellite or video, so they don't have to

 12    travel.

 13                THE COURT:    When did you know this?

 14                MR. BARMEN:    It really just became an issue after

 15    some of Mr. Smith's testimony yesterday.          I'm sorry.

 16                THE COURT:    What is the issue that became apparent?

 17                MR. BARMEN:    Well, he went in as accident

 18    reconstruction.     He talked about the delta-V which goes to the

 19    speed of the truck.

 20                THE COURT:    You always knew he was going to talk

 21    about the delta-V, whether he's an accident reconstructionist

 22    or a biomechanical expert.       You knew that from Day One.

 23                MR. BARMEN:    Well, we had Corporal Schmit listed

 24    from Day One.

 25                THE COURT:    That's right.     But you didn't check what

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 8 of 244 PageID #: 27173
                                                                            842




  1    his schedule was?

  2                MR. BARMEN:    We did.

  3                MR. SAAL:    We did but he doesn't have the ability to

  4    alter his --

  5                MR. BARMEN:    He can't be here during trial.

  6                THE COURT:    So, I'm asking you:      When did you know

  7    that he couldn't be here for trial?         When you submitted the

  8    joint pretrial order?

  9                MR. SAAL:    No.    After that, Your Honor.     It's in

 10    between that and the trial that --

 11                THE COURT:    You served him with a subpoena to

 12    testify?

 13                MR. SAAL:    Yes.

 14                THE COURT:    And you didn't check with him until

 15    after the joint -- when did you serve him with the subpoena?

 16                MR. SAAL:    I believe it would have been roughly late

 17    March or early April.      I'd have to check the date.

 18                THE COURT:    And you didn't check with him until

 19    after the trial started to find out if he was available?

 20                MR. SAAL:    Well, we had contact -- we had contacted

 21    him.   With his teaching schedule and everything else, he's an

 22    extremely busy individual and not always the easiest to get

 23    ahold of him but we left some messages.         We'd gotten in

 24    contact with him roughly at some point in midst April.

 25                THE COURT:    Who else have you not gotten in

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 9 of 244 PageID #: 27174
                                                                            843




  1    contacted with that you're going to tell me next week --

  2                MR. BARMEN:    That's --

  3                THE COURT:    -- that there's --

  4                MR. BARMEN:    There's no one else, Your Honor.

  5                MR. SAAL:    Well, the only other --

  6                MR. BARMEN:    No one else, Your Honor.

  7                THE COURT:    Speak now or forever hold your peace.

  8                MR. BARMEN:    That's a different issue.       We have

  9    subpoenaed several people from 110 West 34th Street for the

 10    issues you're aware of.       We have just been contacted by the

 11    lawyer for 110 West 34th Street, raising an issue about those

 12    people coming here.      It has nothing to do with people who

 13    aren't identified or doing trial depos or anything like that.

 14                We're just fighting with the lawyer from 110 West

 15    34th Street.     He wants to -- he's basically telling us that,

 16    if all those people have to come to trial, we're somehow

 17    obligated to pay the office for the inconvenience.           So, we're

 18    trying to work something out by agreement with them so we

 19    don't put too much of a burden on their office on any one day;

 20    but it also impacts our schedule.

 21                So, we're trying to work that out; but it has

 22    nothing to do with these other issues we're talking about.

 23                THE COURT:    So, Corporal Steven Schmit is a retained

 24    expert?

 25                MR. BARMEN:    No, he's not a retained expert.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 10 of 244 PageID #: 27175
                                                                             844




   1               THE COURT:     He didn't submit an expert report?

   2               MR. BARMEN:     No, Your Honor.

   3               THE COURT:     All right.

   4               MR. BARMEN:     He was disclosed that way.       He offered

   5    the police report that they have had.

   6               THE COURT:     He was disclosed what way?

   7               MR. SAAL:    He was disclosed in Rule 26 as an expert

   8    based on his ACTAR reconstruction of the part of the accident

   9    that he did pursuant through his employment with the

  10    Pennsylvania State Police.       So, that was the report that was

  11    noticed in the Rule 26.

  12               MR. BARMEN:     His job was --

  13               THE WITNESS:     But you are not paying him as an

  14    expert.

  15               MR. BARMEN:     No, Your Honor.

  16               MR. SAAL:    No.

  17               THE COURT:     Have you arranged with him a date to sit

  18    for a trial deposition?

  19               MR. SAAL:    Yes, Your Honor.     Wednesday, May 16th, at

  20    10:00 a.m. in Williamsport, Pennsylvania.

  21               THE CLERK:     Did you say 10:00 a.m.?

  22               MR. SAAL:    10:00 a.m., yes.

  23               He advised he was available.        We told him it was

  24    subject to confirmation of the Court and everyone's

  25    availability, and he said he can pencil it in.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 11 of 244 PageID #: 27176
                                                                             845




   1               THE COURT:     All right.    Do you want to say anything,

   2    Mr. McElfish?

   3               MR. McELFISH:     Staying above the fray, Judge.

   4               THE COURT:     You can let each of these people sit for

   5    trial depositions.     You will make, whether it's here at the

   6    courthouse -- I'd prefer it to be here at the courthouse --

   7    arrange not the day before, not the day of.          Start the

   8    arrangements now.     Make sure the video links work, all of

   9    that.   Get it up and running.

  10               Each of the depositions will consist of one hour.

  11    That means defendants have half an hour.         Plaintiffs have a

  12    half an hour.    If necessary, I will sit there with you.          So,

  13    you'd better have it tight.       These people are being called for

  14    very limited purposes.      Maybe Corporal Schmit I'll give you

  15    two hours.

  16               But you're taking away trial time.         By scheduling

  17    them for 10:00 a.m, you're taking away trial time; and it's

  18    going to be your trial times that's impacted, not the

  19    plaintiff's.

  20               If I need to be there to be the referee for you

  21    folks, I will be.     I prefer not, but you're going to be on a

  22    strict time clock.     So, get in, get out, get it done.         Then

  23    you have to make arrangements.       I don't know if they're going

  24    to email you the video.      We're going to have to edit it.        So,

  25    this is a huge logistical nightmare that's been created.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 12 of 244 PageID #: 27177
                                                                             846




   1               These witness are unavailable because they're more

   2    than a hundred miles from the courthouse -- I've checked --

   3    each of them or each of the places where the subpoenas were

   4    served.   So, it's not improper; but it's unusual.

   5               As far as these -- Ms. Rampersaud, Ms. Ramirez, Ms.

   6    Vargas?

   7               MR. SAAL:    Ms. Rampersaud and Dr. Vasile.

   8               THE COURT:     Okay.   If you can't work it out with

   9    this lawyer, you need to raise it with me tout suite, because

  10    that's on the 10th that you have it.        It looks like we're

  11    going to -- probably not going to get that long.          Plaintiff

  12    looks like you're closing on compensatory damages on

  13    Wednesday.

  14               MR. McELFISH:     Somewhere around Wednesday, depending

  15    on how we go between -- how fast we go between now and then.

  16               THE COURT:     Well ...

  17               MR. SAAL:    Your Honor, that does highlight another

  18    issue that we really need a firm schedule or what plaintiff

  19    intends to do.    For example, plaintiff listed as a full date

  20    for this coming Monday our four investigators and our lifecare

  21    plan, which we agreed to produce and arrange with our

  22    witnesses but, you know, Dr. Thomas is going to be coming back

  23    in to finish his direct and cross-examination.

  24               THE COURT:     I don't know how it could be a full day

  25    for the investigators and the lifecare planner.          Investigators

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 13 of 244 PageID #: 27178
                                                                             847




   1    are on and off.     The lifecare planner is not going to take

   2    that long.    So, even with Dr. Thomas, you can finish that.

   3                MR. SAAL:    Understood, Your Honor.      We just wanted

   4    to make sure that we can confirm that plaintiff intends to

   5    close their case at the end of the day Wednesday, so we can

   6    make sure, for example, this issue we're having with the West

   7    34th Street witnesses, that we tell them we want the witnesses

   8    beginning 9:30 on Thursday and that schedule doesn't get

   9    shifted if the plaintiff's case runs long.

  10                THE COURT:    I don't know what to tell you, Mr. Saal.

  11                MR. SAAL:    We're going to make every arrangement we

  12    have to, Your Honor.      We're just trying to get some

  13    clarification from plaintiff.

  14                THE COURT:    Plaintiff, if all goes as planned,

  15    plaintiff intends to close on Wednesday.

  16                Yes, Mr. McElfish?     Wednesday or thereabouts is what

  17    you said?    I don't know what that means.       Is it Friday?     Is it

  18    Thursday?    Is it Tuesday?    You tell me.

  19                MR. McELFISH:    I mean, we have given you a schedule.

  20    We intend to try to stick to it; but there's been a lot of

  21    time wasted by Mr. Saal and Mr. Barmen.         So, I don't know if I

  22    can bring it in exactly as scheduled.        If they stop wasting

  23    time, we will get there.

  24                THE COURT:    Are you calling Dr. Kolb?

  25                MR. McELFISH:    Not today.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 14 of 244 PageID #: 27179
                                                                             848




   1               THE COURT:     Are you calling Mark Smith?

   2               MR. McELFISH:     Perhaps Monday.     I don't think in

   3    light of the ruling on qEEG that we need Mark Smith; but if

   4    Dr. Thomas testifies on Monday and all of a sudden there's

   5    some new objections about the qEEG Foundation or the reading

   6    of it or the interpretation of it, he may be needed.           I just

   7    don't know what they're going to come up with.          So I have to

   8    leave my options open as you've seen.

   9               The problem is I have all these witnesses ready to

  10    go and I have done my best to get them in each day, but

  11    there's just so much time being wasted.         Well, you know what

  12    I'm saying.

  13               THE COURT:     Who do we have today?

  14               MR. McELFISH:     We have Mr. Provder first.

  15               THE COURT:     And Ms. Kucsma.

  16               MR. McELFISH:     And Dr. Kucsma.     And then after

  17    lunch, we have Selenia Rivera; potentially in reserve Martin

  18    Rivera; the reading of Dr. Lichy; and the video of Vincent

  19    Stitzer.   That should be a day.

  20               THE COURT:     Let's get that done today, and then

  21    we'll figure out the remaining schedule.

  22               MR. McELFISH:     Well, Monday's figured out.       Tuesday

  23    I'm going to reserve all day for Dr. Mobin.

  24               THE COURT REPORTER:      Doctor who?

  25               THE COURT:     Mobin, M-O-B-I-N.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 15 of 244 PageID #: 27180
                                                                             849




   1                MR. McELFISH:    I saw the eyebrow -- I mean the

   2    question as to why I would do that.        The reason is, is that my

   3    experience, with a neurosurgeon or a main medical expert like

   4    that, he has a lot of ground to cover.         He has to cover the

   5    treatment and care as an expert.        He has to cover the bills.

   6    As you know, nobody has agreed to the bills as they said they

   7    would.    So, I'm going to put the bills in through Dr. Mobin.

   8    We've got to get into future care.

   9                Dr. Mobin also was the one witness that, due to his

  10    qualifications, was in rebuttal to two or three of their

  11    people.    So he's rebutting the radiologist, Dr. Provenzale;

  12    he's rebutting their neurologist, Dr. Rabin; and he's

  13    rebutting Dr. Casden, the orthopedic spine surgeon.           So that's

  14    just going to just take some time.        If we finish with

  15    Dr. Mobin early on Tuesday for some reason, we have Maria

  16    Bauta; or I guess we can begin with Jose Bauta, one to two, to

  17    get the day filled out on Tuesday.

  18                THE COURT:    Andrew Casden is --

  19                MR. McELFISH:    Defense expert.

  20                THE COURT:    You're calling him on your case?

  21                MR. McELFISH:    Absolutely.

  22                THE COURT:    And he knows that?

  23                MR. BARMEN:    Yes, Your Honor, he's all set.

  24                THE COURT:    Let's get today done, and then we'll

  25    figure it out.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 16 of 244 PageID #: 27181
                                                                             850




   1               MR. McELFISH:     And I think I have enough for today.

   2               THE COURT:     That's -- what you've laid out is

   3    plenty.

   4               MR. McELFISH:     Great.

   5               THE COURT:     All right.    So let's get going then.

   6               MR. BARMEN:     Thank you, Your Honor.

   7               MR. SAAL:    Just once thing to clarify with the video

   8    deposition.    Does that mean you want the questioning we're all

   9    in courthouse and nobody is local with those witnesses?

  10               THE COURT:     I would prefer that you be here.       You

  11    need someone -- you have other people who are going to do the

  12    questioning?

  13               MR. BARMEN:     We'll be here, ready to roll.       If we

  14    have somebody go there, that's somebody else.          We're not going

  15    to take trial time for that, Your Honor.         We never intended

  16    to.

  17               THE COURT:     All right.    The questioning will be from

  18    here, or will it be from there?

  19               MR. BARMEN:     Well, Harold, Mr. Moroknek, was

  20    intending to go to Myrtle Beach to meet with Mr. Blatt; but we

  21    never intended that trial time would not be moving at the same

  22    time, Your Honor.

  23               THE COURT:     You need to make arrangements with --

  24    the plaintiff's counsel should not be traveling.

  25               MR. BARMEN:     No.   They will have the opportunity to

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 17 of 244 PageID #: 27182
                                                                             851




   1    be here; but if Mr. Moroknek wants to go there, it's not going

   2    to impact where they have to be.

   3               MR. McELFISH:     Judge, one other what I would

   4    categorize as a more real issue is:        This morning I received

   5    updated calcs -- calculations -- from Dr. Kucsma just on the

   6    issue of -- because when she was deposed, she did projections

   7    based on the date of the deposition.        Obviously, when you get

   8    to trial, every economist updates the calculations to shorten

   9    the period, because you don't do that until trial, because you

  10    don't know what the trial date's going to be or if it going to

  11    move.

  12               So, she simply actually, I think, lowered the

  13    numbers because the future is shorter; and they object to this

  14    somehow.   She's actually lowering the numbers because the

  15    future is shorter than it was when it was at her deposition.

  16               THE COURT:     Well, she lowered the future --

  17               MR. McELFISH:     Right.

  18               THE COURT:     -- but she increased the past.

  19               MR. McELFISH:     Right.

  20               MR. BARMEN:     And she also increased the projections

  21    in terms of percentages.      So, the number is not lower.

  22    Frankly, I -- the problem is we've known about this trial date

  23    for quite sometime.     So, she could have certainly done this

  24    months ago.    We got it this morning which means I really

  25    haven't had an opportunity to look at anything other than the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 18 of 244 PageID #: 27183
                                                                             852




   1    bottom-line number and we certainly haven't had an opportunity

   2    to have our expert take a look at it and she's testifying in a

   3    few hours.

   4                So, I would ask that she stick to what we know or

   5    she come back next week so I can have time to have my people

   6    look at it but she should not be permitted to come in and

   7    testify to something new that they knew about and could have

   8    given us and didn't until 8:00 o'clock this morning.

   9                THE COURT:    I don't understand how -- so she at some

  10    point in time she said these are his -- this is his future

  11    care.    From this point forward, this is the future care.

  12                MR. McELFISH:    Right.

  13                THE COURT:    That's what a lifecare planner does.

  14                MR. McELFISH:    A year ago.

  15                THE COURT:    A year ago.

  16                MR. BARMEN:    She's not the lifecare planner.       She's

  17    the economist.    She puts the number on the lifecare plan.

  18    Mr. Provder is the lifecare planner.

  19                THE COURT:    Okay.   Is the overall number greater in

  20    this revised?

  21                MR. BARMEN:    It went to 3.4 reduced to present

  22    value.    So, I believe it is but, again, I haven't had time to

  23    compare they because we just got -- I literally got the email

  24    when I sat in this chair this morning.

  25                THE COURT:    You have to explain it to Mr. McElfish.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 19 of 244 PageID #: 27184
                                                                             853




   1    I don't understand how the number can change, it become

   2    greater.   If all she's doing is calculating the future

   3    lifecare --

   4               MR. McELFISH:     Yes.

   5               THE COURT:     -- how can it be more now?

   6               MR. McELFISH:     I'd have to ask her, myself, because

   7    I was busy doing other stuff.       So, I can ask her.

   8               MR. MCEFLISH:     We don't have a huge day today.        So,

   9    maybe if we can just take a break after Mr. Provder, I can ask

  10    her and maybe sort it out.

  11               THE COURT:     Maybe -- yeah, okay.     You're going to do

  12    Dr. Provder first?

  13               MR. MCEFLISH:     It's, yeah, "mister," yes.

  14               THE COURT:     Okay.   Let go.

  15               THE CLERK:     Judge, the initial exhibits, they

  16    haven't been filed online nor have they been handed to the

  17    Court ask you asked.

  18               THE COURT:     What's up with that?     I ask you every

  19    night --

  20               THE CLERK:     And he provide them --

  21               THE COURT:     -- provide a copy of the exhibits to the

  22    Court the following day.      Upload them.

  23               MS. DIAMOND:     Your Honor, we were just waiting for

  24    the little tabs that you guys wanted.        We had ordered some,

  25    but they haven't all arrived.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 20 of 244 PageID #: 27185
                                                                             854




   1               THE COURT:     There's a place on Court Street.

   2               MS. DIAMOND:     Oh, okay.

   3               THE COURT:     Court Supply.

   4               MS. DIAMOND:     I didn't want to upload without them.

   5               (Clerk confers with the judge.)

   6               THE COURT:     And they'll replace it at the end of the

   7    trial.

   8               MR. SAAL:    Your Honor, they're not the files.

   9    They're only -- they're not the actual files.

  10               (Discussion off the record.)

  11               THE COURT:     If you've had five pages from

  12    Plaintiff's Exhibit 164 --

  13               MS. DIAMOND:     Uh-hum (affirmative response).

  14               THE COURT:     -- that were received into evidence

  15    separately, they should all be put together as Plaintiff's

  16    164.

  17               MS. DIAMOND:     Got it.   And upload as one.

  18               THE COURT:     Uploaded as one.

  19               THE CLERK:     As one exhibit, document, excluding the

  20    pages that the judge removed from that document.

  21               MR. BARMEN:     Your Honor, and --

  22               THE COURT:     Wait until Mr. McElfish comes back,

  23    please.

  24               MR. BARMEN:     I didn't realize he left.      Sorry.

  25               THE COURT:     When you're ready, let me know.       I have

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 21 of 244 PageID #: 27186
                                                                             855




   1    the answer.

   2                MR. BARMEN:    Could I ask real quickly to do

   3    something else my appellate guy's telling me I need to do it

   4    so I don't get in trouble?

   5                THE COURT:    Yes.

   6                MR. BARMEN:    I would just -- the defense would like

   7    to renew their objection and move to strike any testimony by

   8    Colonel Schmit -- Smith -- going to the issues of causation of

   9    the injuries and I just want to preserve that on the record.

  10                THE COURT:    Okay.

  11                MR. BARMEN:    Thank you.

  12                THE COURT:    It's preserved.

  13                Still leaving my option open to issue a limiting

  14    instruction to the jury at the end of the case.

  15                MR. BARMEN:    Understood.    Thank you, Your Honor.

  16                THE COURT:    Although, as I said, I think you cleared

  17    it up on cross-examination; and he did not disagree with you.

  18                Do you want to say something about Dr. Kucsma?

  19                MR. MCEFLISH:    Dr. Kucsma, yes.

  20                THE COURT:    All right.

  21                MR. McELFISH:    Just that she's here and she

  22    basically said the number grows because it was one year less

  23    discounting.    So, because the future is shorter, the number

  24    grows because you discounted less; but it's still the same

  25    analysis.    It's just a time calculation, and it discounts

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 22 of 244 PageID #: 27187
                                                                             856




   1    adjustment.

   2               MR. BARMEN:     I went to law school because I don't do

   3    numbers.   That's why I have an expert.        I don't -- I'm not

   4    saying I disagree with what he's saying.

   5               THE COURT:     If you have access to your expert, shoot

   6    him an email.

   7               MR. BARMEN:     He is on Pacific time right now.        He's

   8    back in -- I'm not going to hear back from him before she goes

   9    on the stand.    I emailed him immediately.

  10               THE COURT:     Pacific time is 7:00 a.m.      So, let's see

  11    what he says.

  12               We'll go ahead with Mr. Provder.

  13               Okay.    Let's get the jury, please.

  14               MR. BARMEN:     Thank you.

  15               (Discussion off the record.)

  16               THE CLERK:     All rise.

  17               THE COURT:     You may be seated.

  18               MR. MCEFLISH:     Thank you.

  19               THE COURT:     Good morning, ladies and gentlemen.

  20               JURORS:    (All answer "good morning.")

  21               THE COURT:     Call your next witness, Mr. McElfish.

  22               MR. MCEFLISH:     Yes, Your Honor.     Thank you.

  23               Good morning.

  24               Plaintiff calls lifecare planner Edmond Provder.

  25               Come on, Mr. Provder.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 23 of 244 PageID #: 27188
                                                                             857

                         PROVDER/DIRECT/MCELFISH

   1                   (Witness sworn.)

   2                 THE WITNESS:   I do, Your Honor.

   3                 THE COURT:   Okay.   Please be seated.

   4                 Mr. Provder, will you please state and spell your

   5    name for the court reporter?

   6                 THE WITNESS:   Edmond, E-D-M-O-N-D, Alan, A-L-A-N,

   7    Provder, P-R-O-V-D-E-R.

   8                 THE COURT:   You may inquire.

   9                              DIRECT EXAMINATION

  10    BY MR. MCEFLISH:

  11    Q     Good morning, sir.

  12    A     Good morning.

  13    Q     Would you introduce yourself to the jury and tell them

  14    what kind of expert witness you are.

  15    A     Yes.    My name is Ed Provder.     I'm a rehabilitation

  16    counselor.     Part of being a rehabilitation counselor is doing

  17    what we call lifecare planning, which looks at the type of

  18    care, and the cost of care somebody's going to require, due to

  19    their injures and their impairments.

  20    Q     Okay.    And if you would, please, tell the jury what

  21    lifecare planing is.

  22    A     Yeah.    Lifecare planning is a essentially a road map or a

  23    blueprint that details the type of care and the cost of care

  24    that somebody's going to require over their lifetime, due to

  25    their injuries.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 24 of 244 PageID #: 27189
                                                                             858

                         PROVDER/DIRECT/MCELFISH

   1                 It looks at the type of equipment, supplies, medical

   2    care, any surgery they may require, home care they may need

   3    and what the cost is in their local geographical area.

   4    Q     Thank you.

   5                 MR. McELFISH:   If you could slow down a little bit,

   6    that would be great.      Thank you.

   7    BY MR. McELFISH:

   8    Q     Mr. Porvder, if would you, please, would you tell the

   9    jury how long you've been doing this kind of work?

  10    A     Yes, this is my 45th year as a rehabilitation counselor.

  11    Q     All right.    And if you would, please, tell the jury a

  12    little bit about your background, training and experience.

  13    A     Okay.    I have a bachelors degree in rehabilitation

  14    counseling from the Pennsylvania State University; masters

  15    degree rehabilitation counseling from the Pennsylvania State

  16    University.

  17                 After receiving my masters degree, I continued with

  18    my education at New York University in the rehabilitation

  19    counseling doctoral program, completing the 42 credits towards

  20    a doctorate, only leaving my dissertation to be completed.

  21    Q     Okay.    And are you licensed?

  22    A     Yes.    I'm what is known as a certified rehabilitation

  23    counselor, which is a national certification of rehabilitation

  24    counselors.

  25                 In order to be certified, you have to be a graduate

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 25 of 244 PageID #: 27190
                                                                             859

                         PROVDER/DIRECT/MCELFISH

   1    of a masters level rehabilitation counseling program, Penn

   2    State being one of the oldest programs in the country.           You

   3    have to be supervised by a certified rehabilitation counselor.

   4    You have to have a number of professional references, and most

   5    importantly, you have to successfully complete an examination

   6    which measures your knowledge in the field of rehabilitation

   7    counseling.

   8               I've been certified since the onset of certification

   9    in 1974.   In order to maintained my certification, I've had to

  10    complete one hundred course credit hours in a five-year period

  11    since 1974, so every five years, another one hundred course

  12    credit hours.    And I have been certified since then.

  13               I am also what is known as a certified lifecare

  14    planner, means that that I have taken a 128 course credit

  15    hours in catastrophic injured individuals.         This was through

  16    the University of Florida, a program called INTALCUS.

  17               In addition, in order to be certified, you have to

  18    have a number of years of experience.        You have to pass an

  19    examination.    You have to have your lifecare plan reviewed by

  20    your peers.    In fact, I believe I'm the oldest practicing

  21    lifecare planner continuously practicing since the onset of

  22    lifecare planning, in the early eighties.

  23    Q     Thank you.

  24               Mr. Provder, could you explain to the jury, please,

  25    how rehabilitative counseling is related and needed in

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 26 of 244 PageID #: 27191
                                                                             860

                         PROVDER/DIRECT/MCELFISH

   1    lifecare planning?

   2    A     Yes.    Well, a rehabilitation counselor is an individual

   3    who's been educated and trained to work with people who have a

   4    variety of disabilities or handicaps.        These could be physical

   5    disabilities, emotional disabilities, cognitive disabilities,

   6    sensory disabilities.

   7                 And what we do is, we've had training and experience

   8    in working with individuals with these types of disabilities,

   9    and we're able to provide what's called case management

  10    services, which means that we work along with the individuals

  11    to make sure they receive the necessary care they require due

  12    to their disabilities or handicaps.

  13                 In order to have this expertise in a masters-level

  14    rehabilitation counseling program, we have courses in

  15    medicine, courses in the impact of injuries on people's

  16    ability to function, and take we take a wide variety of

  17    different course work:      Sociology, psychology, which brings

  18    together all the necessary information needed to do

  19    rehabilitation counseling and lifecare planning.

  20    Q     And could you give the jury some idea of the various

  21    institutions you actually worked for, such as the government?

  22    A     Yes.    Okay.   Well, I started out after graduating from

  23    Penn State in 1973 being employed as a rehabilitation

  24    counselor at the Federation of the Handicapped, here in New

  25    York City.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 27 of 244 PageID #: 27192
                                                                             861

                         PROVDER/DIRECT/MCELFISH

   1               At the Federation, I was involved in a program

   2    called the Higher Horizons for the homebound, which is a

   3    program geared to people that has severe injuries, that

   4    prevented them from going to work.

   5               I was involved in providing counseling for them,

   6    preparation for work, testing for them, but most importantly I

   7    provided case managements services or for lifecare planning

   8    services to about 250 individual that we had at home that were

   9    involved in our program.

  10               So did I that for about a year and-a-half, and then

  11    became employed at Mount Sinai Hospital, Department of

  12    Rehabilitation Medicine, here in New York City.          At Mount

  13    Sinai, I supervised the vocational facilities.          I supervised

  14    five professional staff members.        Worked as the liaison

  15    counselor between the state vocational rehabilitation program

  16    and the Mount Sinai vocational rehabilitation program,           and I

  17    was a member of the rehabilitation team because I was in the

  18    Department of Rehabilitation Medicine.

  19               So I worked with a wide variety of individuals, both

  20    who had been inpatient, as well as outpatient.          I also served

  21    as a liaison between our rehabilitation medicine program and

  22    the psychiatric program at Mount Sinai, working with both in

  23    and outpatient individuals.       I was at Mount Sinai from 1974

  24    through 1978, and again from 1979 to 1980.

  25               Since 1978, I've had my own company called

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 28 of 244 PageID #: 27193
                                                                             862

                         PROVDER/DIRECT/MCELFISH

   1    Occupational Assessment services, which provides

   2    rehabilitation counseling services to people that have become

   3    injured.

   4                 I work with a wide variety of different individuals,

   5    individuals that have injured their backs, their necks, people

   6    that have had brain injuries, peopled with emotional problems,

   7    people that are in wheelchairs, every type of disability, and

   8    provide what's called case management services, being that I

   9    make sure they receive the necessary care they require, and I

  10    develop -- in order to do that, we develop lifecare plans to

  11    detail the type of care they're going to need and the cost

  12    they're going to need on that care.

  13    Q     And --

  14    A     That brings me in addition -- one other thing.          Sorry.

  15    In addition, I served as an expert for the federal government,

  16    being called by -- the I'm sorry.

  17                 Being called by the federal government, the federal

  18    U. S. Administrative Law Judges to render opinions as to the

  19    employability of people seeking disability benefits.           In that

  20    capacity, I served as an expert for the government on over

  21    2500 occasions, being called as a witness for the government.

  22    Q     Now you mentioned the term, "case management."

  23    A     Yes.

  24    Q     In the context of lifecare planning and in the context of

  25    this case, sir, can you explain to the jury what you mean by

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 29 of 244 PageID #: 27194
                                                                             863

                         PROVDER/DIRECT/MCELFISH

   1    case management?

   2    A     Yes.    They'll see that when we talk about the lifecare

   3    plan, there's a case manager as part of the lifecare plan.

   4    And that person is a real important because they make sure

   5    that the injured person receives the necessary care they

   6    require.

   7                 The person serves as a liaison between the injured

   8    party, and the various treating doctors, treating sources.

   9    The person can also make changes in the lifecare plan

  10    depending on the particular injured party's circumstances.

  11    The person may get worse, need more care.         They get better,

  12    they may not need all the care.

  13                 So this person works closely with the injured party,

  14    make sure they receive the necessary care.

  15    Q     Okay.    Thank you.

  16                 Now, let's talk about this case.      What were you

  17    retained -- what was the scope of your retention by my law

  18    firm in this case?

  19    A     Yes.    Well, I was asked to create a lifecare plan for Mr.

  20    Bauta, given his injuries.

  21    Q     And what were you asked to do in that regard?

  22    A     Well, I did what we call a lifecare plan, and that's a

  23    five-step process.

  24                 The first part of the process involves reviewing

  25    various records that were forwarded to me.         As you can tell

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 30 of 244 PageID #: 27195
                                                                             864

                         PROVDER/DIRECT/MCELFISH

   1    from my binders, there were a lot of records in this case.

   2                Secondly, I conducted what we call a standard

   3    diagnostic interview to obtain information regarding

   4    Mr. Bauta, his age, his medical condition, the treatment that

   5    he's received, his complaints that he has.

   6                Then based on that information and my experience as

   7    a case manager and rehabilitation counselor, I put together a

   8    lifecare plan    detailing all the different types of care I

   9    thought he would need, given my experience, not only now but

  10    into the future.

  11                In order to do that, I also have various records at

  12    the time and records after I did my lifecare plan from

  13    physicians that detailed -- that basically agreed with my

  14    findings.

  15                Then what once I formulated the lifecare plan, I

  16    then did research.     This is a very important part of the

  17    lifecare plan in that I went out and looked at the cost of

  18    care that he was going to require in his geographical area,

  19    here in New York City.      I contacted anywhere from three to

  20    five different vendors of each service to find out what their

  21    cost would be.

  22                Say for example, once the of things he needed would

  23    be an orthopedic doctor an orthopedic surgeon.          So I contacted

  24    -- first, I started with his treating doctors and then worked

  25    outward to find out what the cost is for an orthopedic surgeon

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 31 of 244 PageID #: 27196
                                                                             865

                         PROVDER/DIRECT/MCELFISH

   1    in his geographical area.

   2               And I like I said, what we then did -- what I then

   3    did is provided a range of costs, including the person who is

   4    the lowest cost and the person that's the highest cost,

   5    because given the range the low cost person may not available

   6    when he needs the service or the high cost person may not

   7    available when he needs the service.        So I provide the entire

   8    range.

   9               Based on all that material, I then formulated my

  10    opinion as to his employability -- I'm sorry, as to his

  11    lifecare planning needs, longterm medical care needs and the

  12    cost of these items.

  13    Q     Okay.

  14               THE COURT:     Mr. McElfish, you want to offer him as

  15    an expert?

  16               MR. McELFISH:     Oh, yes, sir.     I was actually about

  17    to do that and I forgot.      Okay.

  18               At this point, Judge -- thank you -- the plaintiff

  19    offers Mr. Provder as an expert in lifecare planning and case

  20    management.

  21               MR. BARMEN:     No objection.

  22               THE COURT:     He will receive testimony from Mr.

  23    Provder as an expert in lifecare planning and case management.

  24    BY MR. McELFISH:

  25    Q     Now, you mentioned -- and I want to go through the steps

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 32 of 244 PageID #: 27197
                                                                             866

                         PROVDER/DIRECT/MCELFISH

   1    of what you did for the jury.        When you talked about the

   2    review of records, can you -- are you able to remember all the

   3    records that you reviewed?

   4    A     Well, that's why I have them in front of me.          So I -- not

   5    specifically, but I can give you a general analysis of what I

   6    reviewed.

   7    Q     So per permission of the Court, if you had a list of the

   8    records you reviewed, would that refresh your recollection?

   9    A     Sure.

  10                MR. McELFISH:    Your Honor, may the witness rely upon

  11    them?

  12                THE COURT:    Why don't you give us your general

  13    recollection first?

  14                THE WITNESS:    Yes.    I had hospital records.     I had

  15    treating physician reports.        I had consultative physician

  16    reports.    I had diagnostic tests.      I had reports from pain

  17    management.    I had physical therapy records.

  18                I also, after I did my evaluation, received various

  19    depositions and consultative records.

  20    BY MR. McELFISH:

  21    Q     Did you have surgical records?

  22    A     I did.

  23    Q     And did you have records from the treating surgeons?

  24    A     I did.

  25    Q     You had depositions the of parties?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 33 of 244 PageID #: 27198
                                                                             867

                         PROVDER/DIRECT/MCELFISH

   1    A     I did.

   2    Q     And with experts and treating doctors?

   3    A     Yes.

   4    Q     And I believe -- and we'll get to it later -- you also

   5    had the reports of the defense witness in this case, Ms.

   6    Cummings --

   7    A     Yes.

   8    Q     -- who is a lifecare planner?

   9    A     Yes.

  10    Q     Okay.    Were you provided with any records of any injuries

  11    he may have had prior to the accident?

  12    A     No.

  13    Q     Okay.    Now, what's the -- after the review of records,

  14    what's the next thing that you did in forming your opinion?

  15    A     Yes.    I did what we call a standard diagnostic evaluation

  16    of him.     Basically, I sat down.    I spoke with him for a period

  17    of time in my office here in New York City, and gathered

  18    information.

  19    Q     Okay.    And can you say for the jury how long it took you

  20    to go through all the medical records?

  21    A     Well, the reports are voluminous, but I would say -- and

  22    I review records about two to three times before I write my

  23    report, so I'd say at least a good six to ten hours.

  24    Q     Okay.    And how long was the diagnostic interview?

  25    A     The interview itself was an about a hour and-a-half.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 34 of 244 PageID #: 27199
                                                                             868

                         PROVDER/DIRECT/MCELFISH

   1    Q     And how many times did you interview him?

   2    A     One occasion.

   3    Q     Okay.    Do you need more than one?

   4    A     No.

   5    Q     Okay.    What did you do after the diagnostic interview?

   6    A     Yes.    Then I set aside as the -- detailed the items or

   7    their road map of the items that he would need.          And then

   8    after that, I then researched the cost of those items.

   9    Q     Okay.    And if you could, please, before we get to the

  10    items, can you tell the jury your methodology and how it is

  11    you actually end up with the costs?        I know you said earlier

  12    you get the high and low, but how do you actually do that,

  13    database or a phone?

  14    A     Sure.    No problem.

  15                 Well, methodologies are important.       As I'm

  16    indicated, I believe I'm the longest practicing, longest

  17    continuously practicing lifecare planner, starting in the

  18    early eighties, being trained by the person who founded the

  19    field of lifecare planning.

  20                 And the methodology that we trained to do, which I

  21    still do today, is to look at the cost of the items in their

  22    geographical area.     So if you have an individual in the New

  23    York City area, all the costs are going to be researched in

  24    their geographical area here in New York City.

  25                 What I start with is I start with the treating

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 35 of 244 PageID #: 27200
                                                                             869

                         PROVDER/DIRECT/MCELFISH

   1    doctor and I try to get the cost of the care that the treating

   2    doctor provides, both the initial cost for initial evaluation,

   3    as well as the follow-up costs.

   4               A lot of the people that I work with, such as

   5    Mr. Bauta, have significant or severe injuries.          So they may

   6    require more period of time for medical care than just a

   7    follow-up visit, so provide both, the initial and the

   8    follow-up cost.

   9    Q     Do you use a database or do you physically call to get

  10    the numbers?    How do you do that?

  11    A     Physically call.     I have a contact sheet for everybody I

  12    contacted.    I do the calls myself, personally.        And I find

  13    out, again, I start with the treating doctors.          I Then --

  14    nothing very scientific.      I use Google, and try to find

  15    doctors that have the same training that I'm looking for --

  16    orthopedic surgeons, physical medicine and rehabilitation

  17    doctors -- and then look at the cost of care they're going to

  18    provide.   I actually contacted them, talked to somebody in

  19    their office and find out what the costs are.

  20    Q     What did you do next?

  21    A     Well, after I did that, I -- after I found the cost, I

  22    actually formulated the lifecare plan.         I put everything into

  23    a chart format.

  24               The lifecare plan is developed so that it's easy to

  25    be understood.    And also, very important is the fact that the

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 36 of 244 PageID #: 27201
                                                                             870

                         PROVDER/DIRECT/MCELFISH

   1    lifecare plan is what we call a preventative plan, meaning

   2    that there's various evaluations built into the plan to

   3    prevent complications that can occur into the future.

   4                 So the -- there's no cost at the end of the plan for

   5    complications because the theory in a lifecare plan is that if

   6    the person in an actual lifecare plans and follows it, that

   7    there won't be any complications that can occur.

   8    Q     Before we continue further into the lifecare plan, I just

   9    briefly want to go back to the records for foundation.

  10                 Did you review a report by Dr. Sabastian Lattuga?

  11    A     Yes.

  12    Q     Okay.    Do you have an understanding as to who he is?

  13    A     Yes.    He works for the same group where Mr. Bauta

  14    receives his medical care.

  15    Q     Is that the Dr. Cordiale's group, the surgeon?

  16    A     Yes.

  17    Q     Okay.    And to your understanding, was Dr. Lattuga the

  18    treating doctor in this case or an expert?

  19    A     I believe he's an expert.

  20    Q     Okay.    And did you also review the reports and records of

  21    Dr. Fardad Mobin?

  22    A     Yes.

  23    Q     And what's your understanding as to who Dr. Mobin is?

  24    A     He's a neurosurgeon.     He's also an expert.

  25    Q     Okay.    Did you speak to either -- in formulating the

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 37 of 244 PageID #: 27202
                                                                             871

                          PROVDER/DIRECT/MCELFISH

   1    foundation for your opinions, did you speak to either

   2    Dr. Lattuga or Dr. Mobin?

   3    A     Dr. Mobin.

   4    Q     And when did you do that?

   5    A     I did it when I found out he was added, had written a

   6    report, and he had gotten my lifecare plan, and I basically

   7    went over the lifecare plan with him, and he essentially

   8    agreed with my findings.

   9    Q     October.    So you received Dr. Lattuga's report and then

  10    you wrote your report?

  11    A     Yes, sir.

  12    Q     And then after you wrote your report, you received

  13    Dr. Mobin's reports?

  14    A     Yes, sir.

  15    Q     And did you change your report based on what Dr. Mobin's

  16    report said?

  17    A     No, sir.

  18    Q     Can you tell the Court and the jury why not?

  19    A     Yes.    Well, Dr. Mobin basically had one particular area

  20    that he did not agree with my lifecare plan that Dr. Lattuga

  21    had that dealt with surgery, a cervical surgery.

  22                 And I left it in there because I didn't change the

  23    lifecare plan because I believe it's left to the fact finders

  24    as to whether he's going to require that surgery or not, those

  25    services or not.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 38 of 244 PageID #: 27203
                                                                             872

                         PROVDER/DIRECT/MCELFISH

   1    Q     To be clear -- to be clear, the only area of disagreement

   2    between Dr. Lattuga and Dr. Mobin was that Dr. Mobin

   3    believed -- Dr. Lattuga believed that Mr. Bauta needed future

   4    cervical or neck fusion and Dr. Mobin did not believe he

   5    needed neck fusion?

   6    A     True.

   7    Q     Everything else the same?

   8    A     Yes.

   9    Q     Do you have an understanding as to whether or not

  10    Dr. Lattuga streeted Mr. Bauta?

  11    A     He did not.

  12    Q     Do you have an understanding from his report that he

  13    stated he did?

  14    A     Yes.

  15    Q     And what's your understanding of that?

  16    A     Well, from what I understand, that was a typographical

  17    error that his group treated Mr. Bauta, but not Dr. Lattuga.

  18    Q     And last question on the subject, how many records and

  19    reports did you review from Dr. Cordiale who actually treated

  20    Mr. Bauta?

  21    A     Many.   I believe I had contact sheets, records from every

  22    visit, I believe.

  23    Q     Okay.   So, getting back to the lifecare plan itself, do

  24    we begin at projected evaluations with rehabilitation, plan

  25    development?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 39 of 244 PageID #: 27204
                                                                             873

                          PROVDER/DIRECT/MCELFISH

   1    A     Yes, sir.    Just give me a second.

   2    Q     Sure.

   3    A     (Perusing documents.)

   4               Yes, sir, do you want to go through each one?

   5    Q     Well, let's begin with your opinions on the future for

   6    Mr. Bauta with respect to -- let me withdraw that.           Let me ask

   7    a better question and withdraw that.

   8               What -- first of all, what is rehabilitation          plan

   9    development?

  10    A     Rehabilitation plan development is essentially the

  11    lifecare plan.     We did the first one -- I did the first one

  12    already.   That's the one we're going to talk about.

  13               But Mr. Bauta should be evaluated once every five

  14    years to monitor his condition, to see whether there are any

  15    changes in his condition as time goes on.

  16               As I indicated we'll talk about this the next page,

  17    but there's a case manager also in the case to supervise,

  18    provide case management services.        So therefore, the lifecare

  19    plan could be changed before the five-year period, if

  20    necessary.

  21               But this is a point in time where the case manager,

  22    Mr. Bauta, and his doctors look at his care, and look at what

  23    he's going to need into the future for the next five years.

  24    Q     Mr. Provder, I apologize.      I want to go back on

  25    foundation one more minute.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 40 of 244 PageID #: 27205
                                                                             874

                         PROVDER/DIRECT/MCELFISH

   1                 Based on the records you reviewed, sir, from Dr.

   2    Cordiale and all the treating doctors, the hospitals, did you

   3    have an understanding when you met with Mr. Bauta as to what

   4    injuries he had?

   5    A     Yes.

   6    Q     And can you tell the jury, please, what your

   7    understanding was of his injuries from the -- was from the

   8    records and at the time you met him?

   9    A     Well, he reported that due to the accident, he sustained

  10    an injury to his head, his neck, his low back.

  11    Q     Okay.    And did you have an understanding, sir, as a

  12    lifecare planner as to what kind of prolonged treatment he

  13    underwent?

  14    A     Yes.    He had two surgeries on his back.       He's had pain

  15    management.     He's had epidural injections.      He received

  16    physical therapy.     He's received psychological service.         He's

  17    received neuropsychological services.

  18    Q     Do you have an understanding as to the surgery being a

  19    fusion, a double-level fusion?

  20    A     Yes.

  21    Q     Okay.    Now, can you tell the jury -- going back to

  22    rehabilitation plan development, can you tell the jury how

  23    much you believe it would cost to have Mr. Bauta evaluated one

  24    time every five years?

  25    A     Yes.    The cost every five years is $3,500.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 41 of 244 PageID #: 27206
                                                                             875

                         PROVDER/DIRECT/MCELFISH

   1    Q     Okay.    And is that something you believe he needs?

   2    A     Yes.

   3    Q     Can you tell the jury why?

   4    A     Yes.    As I indicated, good practice is to evaluate the

   5    individual on a regular basis -- once every five years is the

   6    standard -- to make a determination of what his condition is,

   7    whether there are any changes required in the lifecare plan.

   8    Q     So if, for instance, you evaluate him five years from

   9    nows and he gets better or he gets worse, you might need to

  10    make an adjustment?

  11    A     Yes.

  12    Q     Can you the jury an example of how that might happen,

  13    what might happen?

  14                 MR. BARMEN:    Objection.

  15                 THE COURT:    Overruled.

  16    A     Well, his pain can intensify and he needs -- could need

  17    more self-care.     He may get worse.     He may need other types of

  18    positioning devices.       He -- right now, he uses a cane.      There

  19    may be other types of devices, just depends on how his

  20    condition progresses as he gets older.

  21    Q     And what's your understanding, if you can tell the jury,

  22    please, what his age is now?

  23    A     Yes.    I believe he's 42.

  24    Q     Oh.    So let's go to the next item.      Is it physical

  25    therapy?

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 42 of 244 PageID #: 27207
                                                                             876

                          PROVDER/DIRECT/MCELFISH

   1    A      Yes.    These are evaluations.     He should be evaluated once

   2    a year to see what his physical status is.           You're going to

   3    see that I have physical therapy as part of the plan, the

   4    actual therapy itself, for a diminished period of time, but he

   5    should be a evaluated on a yearly basis to see if he requires

   6    additional therapy treatments.

   7    Q      Okay.   And to your understanding, Mr. Provder, has

   8    Mr. Bauta to date underwent -- undergone significant physical

   9    therapy?

  10                  MR. BARMEN:   Objection.

  11                  MR. McELFISH:   Let me rephrase, withdrawn and

  12    rephrase.

  13    BY MR. McELFISH:

  14    Q      Mr. Provder, have you reviewed numerous physical therapy

  15    records where Mr. Bauta has undergone physical therapy to now?

  16    A      Yes.

  17    Q      So in terms of you as a lifecare planner predicting

  18    future care for physical therapy, is that a pretty easy one

  19    for you?

  20                  MR. BARMEN:   Objection.

  21                  THE COURT:    Sustained.   Rephrase.

  22    BY MR. McELFISH:

  23    Q      And I guess --

  24                  MR. McELFISH:   Okay.   I will rephrase, Judge, thank

  25    you.    But I'll broaden the question.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 43 of 244 PageID #: 27208
                                                                             877

                         PROVDER/DIRECT/MCELFISH

   1    BY MR. McELFISH:

   2    Q     If someone's receiving services, medical services,

   3    therapy now or recently, as a lifecare planner, do you feel

   4    the probability of that need is much higher?

   5                 MR. BARMEN:   Objection.

   6                 THE COURT:    Overruled.

   7    A     Yes.

   8    BY MR. McELFISH:

   9    Q     Okay.    Now, going back to physical therapy, one time a

  10    year for the re-eval, right?

  11    A     For an evaluation.     Yes, sir.

  12    Q     Okay.    Can you give the jury an idea of what in your vast

  13    experience you believe that cost would be?

  14    A     Yes.    This is based on my research.      The cost range for

  15    anywhere from $145 to $350 for the evaluation.

  16    Q     Okay.    And that, again, was arrived at by making some

  17    phone calls and some contact sheets?

  18    A     True.

  19    Q     Let's go to next item:      Neuropsychological evaluation?

  20    A     Yes.

  21    Q     What is that?

  22    A     Neuropsychological evaluation is testings on Mr. Bauta,

  23    to see how he's functioning from a neuropsychological

  24    standpoint.

  25                 There are two evaluations.     First is at the

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 44 of 244 PageID #: 27209
                                                                             878

                         PROVDER/DIRECT/MCELFISH

   1    beginning.     It's what we call a baseline evaluation, that I've

   2    recommended as part of the therapeutic modalities.

   3                 Cognitive rehabilitation, which is treatment or

   4    therapy or treatment to help him compensate for his

   5    neuropsychological impairments.        And after that, therapy is

   6    completed the cognitive rehabilitation, then a second

   7    evaluation or neuropsychological evaluation is done to see

   8    what progress he has made in the cognitive rehabilitation.

   9                 So we have a baseline and now we have the second one

  10    that's done to measure his progress to see whether he needs my

  11    more therapy.

  12    Q     Thank you.    I just want to point out one other sort of

  13    scope of your testimony issue.       You're here to determine the

  14    needs of Mr. Bauta and the cost of those needs and their

  15    present value, correct?

  16    A     Yes.

  17                 THE COURT:   Overruled.

  18    BY MR. McELFISH:

  19    Q     You're not here to make any projections as to what the

  20    cost would be say, 20, 30 or 40 years from now?

  21    A     It's out of my area of expertise.

  22    Q     You understand Dr. Kucsma --

  23                 THE COURT:   Sustained.

  24    BY MR. McELFISH:

  25    Q     Can you give the jury, please, the pricing -- withdrawn.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 45 of 244 PageID #: 27210
                                                                             879

                         PROVDER/DIRECT/MCELFISH

   1                 On the neuropsychological evaluations, what is the

   2    frequency that you believe he needs them?

   3    A     Need two times only, one is a baseline, one after therapy

   4    is completed.

   5    Q     Okay.    And do you know when that will be?

   6    A     Well, I recommend a period of therapy for I believe it's

   7    three years.     So, that would be before when therapy starts and

   8    when therapy ends.

   9    Q     Okay.    And can you give the jury, please, an idea of

  10    the -- call it baseline costs?

  11    A     Yes.

  12    Q     Or ranges for that service?

  13    A     Yes.    The cost per evaluation is $1600 to $4,200 per

  14    session or per testing, and the total cost would be $3,200 to

  15    $8,400.

  16    Q     Thank you.    Now, the next one is case manager,

  17    rehabilitation counselor?

  18    A     Yes.

  19    Q     Can you tell the jury what that is?

  20    A     Yes.    As I previously explained, a case manager is

  21    somebody who works with Mr. Bauta, who the person is usually a

  22    rehabilitation counselor or a nurse case manager, to make sure

  23    that he's received the necessary care as noted in the lifecare

  24    plan, to serve as liaison between Mr. Bauta and his treating

  25    doctors or any prospective new doctors.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 46 of 244 PageID #: 27211
                                                                             880

                         PROVDER/DIRECT/MCELFISH

   1    Q     Okay.   I want to make the distinction between the items

   2    you just testified to a minute ago and the ones that are

   3    coming.   The ones that you have already testified to are just

   4    the evaluations themselves, not the treatment?

   5    A     That's actually correct.      As I indicated before, the

   6    purpose of the lifecare plan is to prevent complications from

   7    occurring, so in order to do, there are various evaluations

   8    that are built into the plan.

   9               (Continued on the next page.)

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 47 of 244 PageID #: 27212
                                                                             881

                           PROVDER/DIRECT/McELFISH

   1    BY MR. McELFISH: (Continuing.)

   2    Q      Mr. Provder, after the evaluations and now in particular

   3    we're talking about the actual treatment that he's going to

   4    need?

   5    A      Yes, sir.

   6    Q      And, so, for the rehabilitation counselor aspect, do you

   7    have a frequency for how often you think that needs to occur?

   8    A      Yes.   It would be two to four hours four times a year.

   9    Q      And do you have a researched cost for what that would be?

  10    A      Yes.   The cost ranges from $125 to $180 per hour.        The

  11    total cost per year would be 1,000 to $2,880 per year.

  12    Q      Now, with respect to physical therapy that you believe he

  13    needs -- we all know what physical therapy is.

  14    A      Yes, he was receiving physical therapy at the time I saw

  15    him.

  16    Q      Mr. Provder, can you give the jury an idea of what you

  17    believe is reasonable for Mr. Bauta to receive for physical

  18    therapy into the future?

  19                  MR. BARMEN:   Objection.

  20                  THE COURT:    Overruled.

  21    A      Yes.   I recommend Mr. Bauta receive two years of physical

  22    therapy three times a week for 48 weeks and I use a 48-week

  23    year, you'll see that noted.       It's what we call a clinical

  24    year because people get sick, clients get sick, therapists go

  25    on vacation and so on.       So my I use a 48-week clinical year so

                             SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 48 of 244 PageID #: 27213
                                                                             882

                         PROVDER/DIRECT/McELFISH

   1    my recommendation is two years, three times a week for 48

   2    weeks.

   3                 THE COURT:    When did you see Mr. Bauta?

   4                 THE WITNESS:    I saw Mr. Bauta on -- let me get the

   5    exact date.    September 14, 2015, over two years ago.

   6                 THE COURT:    Okay.

   7    Q     The next item is psychological therapy?

   8    A     Yes.

   9                 MR. BARMEN:    Objection Your Honor.     Sidebar.

  10                 THE COURT:    Sure.

  11                           (Sidebar held outside of the hearing of

  12    the jury.)

  13                 (Continued on next page.)

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 49 of 244 PageID #: 27214
                                                                             883

                                  SIDEBAR

   1               (Sidebar.)

   2               (The following sidebar took place outside the

   3    hearing of the jury.)

   4               MR. BARMEN:     We're going to have an issue on a lot

   5    of this stuff because the law in New York is pretty clear.

   6    Mr. Bauta is not in psychotherapy now.         The law in New York

   7    states if he's not having that treatment, it cannot be part of

   8    any future care plan or costs as associated with that plan.

   9    Future economic injuries including medical expenses must be

  10    proven with reasonable certainty.        The plaintiff may not

  11    recover damages for the costs of future medical treatments

  12    where he has not either previously received the treatment,

  13    terminated such treatment or failed to offer any testimony

  14    that he intends to seek it.       There's not going to be one

  15    person that's going to come in here and say he needs

  16    psychological treatment going forward.

  17               MR. McELFISH:     And Ms. Cummings.

  18               MR. BARMEN:     They're not doctors.      They're not

  19    capable of making the recommendation.        He doesn't have a

  20    physician that's treating him in any type of psychotherapy.

  21    He is having cognitive therapy with Dr. Thomas.          He hasn't yet

  22    said he needs it going forward.       I know on Monday he will but

  23    the law is clear in New York.       He can't get damages for

  24    treatments he's not having.

  25               MR. McELFISH:     May I respond to that?

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 50 of 244 PageID #: 27215
                                                                             884

                                  SIDEBAR

   1               THE COURT:     Yes.

   2               MR. McELFISH:     First of all, this is his ambush

   3    style.   They could have talked to me about this.         They could

   4    have filed a motion or a brief.       They wait until the witnesses

   5    get on the stand and they come up with this case law that is

   6    most likely inaccurate, which it always is, and

   7    misrepresenting the holdings in this case, and the facts in

   8    this case are that he has received everything that Mr. Provder

   9    is testifying to and with the required certainty, or whatever

  10    it was, he will need it in the future.

  11               THE COURT:     Didn't he just testify that he needs a

  12    neuropsych evaluation?

  13               MR. BARMEN:     Yes.

  14               THE COURT:     Which he already had.

  15               MR. BARMEN:     He had already had more than says he

  16    needs.

  17               MR. McELFISH:     He needs it in the future.

  18               THE COURT:     He needs an initial neuropsych

  19    evaluation in the future when he's already receiving treatment

  20    from Dr. Thomas?

  21               MR. BARMEN:     He's had four neuropsych evaluations,

  22    Your Honor.    I'm not going to respond to the personal attacks.

  23

  24               THE COURT:     You cite the law on what the damages are

  25    and we will put it in the final jury charge.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 51 of 244 PageID #: 27216
                                                                             885

                                  SIDEBAR

   1                MR. McELFISH:    If it's the law.

   2                THE COURT:    And the jury will make its

   3    determination.    You are going to cross him on all of this

   4    stuff.    He has had it already and he does not need it again

   5    and I will instruct the jury.

   6                MR. BARMEN:    That's fine and I will do that, but

   7    based on needing to preserve my record I will make the same

   8    objection every time he goes into an area that he's not being

   9    treated for or that no one has recommended that he needs other

  10    than the life care planner.       I'm not going to need a sidebar

  11    every time, but I'm going to make my objections.

  12                THE COURT:    Okay.

  13                MR. McELFISH:    Can we have it -- I try to give

  14    issues up front.     Is there any way they can stop ambushing me

  15    in the middle of my expert's testimony?         They've had this

  16    report for two or three years.       They blew it off on motions in

  17    limine.    The man is on the stand and they're interrupting the

  18    proceedings and wasting time.       Again, this is a waste of time.

  19                MR. BARMEN:    Mr. McElfish never ceases to remind me

  20    that he's very familiar with New York law because he practiced

  21    here --

  22                MR. McELFISH:    I'm still licensed here.

  23                MR. BARMEN:    -- I think.

  24                MR. McELFISH:    I think you misinterpreted the law or

  25    Mr. Saal has, as he usually does.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 52 of 244 PageID #: 27217
                                                                             886

                                  SIDEBAR

   1               MR. BARMAN:       We don't know what he's going to

   2    do --

   3               THE COURT:     Stop talking, all of you.      Continue with

   4    the examination.     Make your objections, cross-examine him.

   5    Show the jury where he is saying he needs things that no

   6    medical provider has said he needs.        It will make him look

   7    silly in front of the jury.       Propose that as a final jury

   8    charge and we will deal with it.

   9               MR. McELFISH:     Your Honor, can he have a running

  10    objection so it's not interrupting every time?

  11               THE COURT:     Do you want to agree that there is a

  12    running objection to every question he poses to your expert?

  13               MR. McELFISH:     No, I do not, but I'm trying to

  14    figure out a way to avoid the interruptions is all.           Never

  15    mind.   I'm trying to be nice and it back fires.

  16               MR. BARMEN:     You're always very nice.

  17               (Sidebar ends.)

  18               (Continued on next page.)

  19

  20

  21

  22

  23

  24

  25

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 53 of 244 PageID #: 27218
                                                                             887

                         PROVDER/DIRECT/McELFISH

   1                 (In open court.)

   2                 MR. McELFISH:   Proceed?

   3                 THE COURT:    Yes.

   4                 MR. McELFISH:   Thank you.

   5    BY MR. McELFISH:

   6    Q     On the psychological therapy, is that where we were?

   7    A     Yes.

   8    Q     What do you think he needs into the future?

   9    A     Yes, my recommendation was once every two weeks.          That

  10    was the frequency he was being treated at the time I saw him,

  11    for a total -- it should be a five-year period.

  12    Q     Okay.   And what's the cost for that for the jury?

  13    A     The cost ranges anywhere from $60 at the low end to $250

  14    at the high end with the yearly cost of $1,440 to $6,000 per

  15    year.

  16    Q     Okay.   And the defense, Ms. Cummings, has also said he

  17    needs some of the same care; correct?

  18                 MR. BARMEN:   Objection.

  19                 THE COURT:    Sustained.

  20    Q     You've read some of Ms. Cummings' report?

  21    A     Yes.

  22                 MR. BARMEN:   Objection.

  23                 THE COURT:    Sustained.

  24    Q     Let's go to cognitive therapy.       What is that?

  25    A     Cognitive therapy is both counseling as well as various

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 54 of 244 PageID #: 27219
                                                                             888

                          PROVDER/DIRECT/McELFISH

   1    tasks to allow a person to compensate for their cognitive

   2    limitations, their impaired concentration, memory and so

   3    forth.   And it's done -- as I said, a baseline

   4    neuropsychological testing is done at the beginning and at the

   5    end of the therapy, neuropsychological testing is done at the

   6    end to measure the person's progress based on the therapy.

   7    Q     And how much do you think he needs?

   8    A     The cost is -- well, the frequency is twice a week for 48

   9    weeks.   The cost ranges from 95 to $200 per session.          So the

  10    total amount is $9,120 dollars to $19,200 per year.

  11    Q     Thank you.    Now, let's get into medical stuff if you

  12    don't mind.    What's a physiatrist?

  13    A     A physiatrist is a doctor of physical medicine and

  14    rehabilitation who specializes in working with people that

  15    have significant impairments or chronic impairments, to

  16    monitor their conditions as well as to make recommendations

  17    regarding therapy and any other types is of treatment

  18    modalities that person may require.

  19    Q     Would that include pain management?

  20    A     It could.

  21    Q     Okay.   All right.    And how much physiatry or pain

  22    management to you believe he needs?

  23                 MR. BARMEN:   Objection.

  24                 THE COURT:    Overruled.

  25    A     Yes.    Well I divided them up.     Physical medicine and

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 55 of 244 PageID #: 27220
                                                                             889

                         PROVDER/DIRECT/McELFISH

   1    rehabilitation would be twice a year.        The cost ranges from

   2    150 to $1,000 per year.

   3    Q     Okay.   And I don't know if I asked you this, but for how

   4    long?

   5    A     Well, these are for his life, for life.

   6    Q     So from now on it's not for two years, it's for life?

   7    A     Correct.

   8    Q     Okay.   Internal medicine, and from a life care planning

   9    point of view, what is it?

  10    A     Yes, well, we all know that we should see an internal

  11    medicine or a general practitioner on a yearly basis, but

  12    because of Mr. Bauta's condition, his injuries, it's more

  13    important for him to see internal medicine doctor on a regular

  14    basis.   So I recommend a yearly evaluation.         The cost ranges

  15    from 75 to $300 per year.

  16               MR. BARMEN:     Objection, move to strike.

  17               THE COURT:     Doctor, doesn't everyone need to see

  18    their doctor at least once a year?

  19               THE WITNESS:     Yes, everyone should see a general

  20    practitioner, internal medicine doctor, once a year, yes, Your

  21    Honor.

  22               THE COURT:     So even without this accident Mr. Bauta

  23    should see an internal medicine doctor once a year?

  24               THE WITNESS:     That's true.

  25               THE COURT:     Okay.   Overruled.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 56 of 244 PageID #: 27221
                                                                             890

                          PROVDER/DIRECT/McELFISH

   1    BY MR. McELFISH:

   2    Q     You have next neurosurgeon?

   3    A     Yes.

   4                 MR. BARMEN:   Objection.

   5                 THE COURT:    Overruled.

   6    Q     We know what a --

   7                 MR. McELFISH:   Is there an objection?

   8                 THE COURT:    There was.   It was overruled.

   9    Q     We know what a neurosurgeon is.       How many in his

  10    lifetime?    What does he need?

  11    A     Well, it's 12 times a year, basically once a month.           The

  12    cost ranges from $2,640 to $9,000 per year.

  13    Q     And what is the cost you have associated with that?

  14    A     Yes.   Well, the cost of the initial evaluation is 240 to

  15    $750.   Followup are 220 to $400.

  16    Q     Mr. Provder, can you slow down a little bit?          Start over

  17    on that one if you don't mind.

  18    A     They changed court reporters.       So anyway, the initial

  19    evaluation is $240 to $750.       The followup is $220 to $400 with

  20    the yearly amount of $2,640 to $9,000.

  21    Q     And that's based on your estimation of cost here in the

  22    New York City area?

  23    A     Yes, sir.

  24    Q     Orthopedist, we know what that is.        How often does he

  25    need it?

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 57 of 244 PageID #: 27222
                                                                             891

                         PROVDER/DIRECT/McELFISH

   1                 MR. BARMEN:   Objection.

   2                 THE COURT:    Overruled.

   3    A     Four times a year.     Cost ranges from 150 to $500 for the

   4    initial evaluation; followup, 75 to $250 for a yearly cost of

   5    $300 to $2,000.

   6    Q     Okay.   I see now we have pain management here.         How often

   7    does he need that?

   8    A     That's what he was seen -- the pain management doctor was

   9    12 times a year, once a month.       Initial evaluation was 240 to

  10    $650.   The followup, 150 to $225 for a yearly total of $2,550

  11    to $11,050.

  12    Q     I note the MRIs next.

  13    A     Yes.

  14    Q     These are over his lifetime for -- beginning with his low

  15    back, how many MRIs does he need?

  16    A     Once every three years.      The cost per year would be 116

  17    to $443.

  18    Q     I note that you have MRIs for cervical.         How many does he

  19    need?

  20    A     The same frequency; once every three years, same cost,

  21    $115 to $433.

  22    Q     Okay.   I see that you have X-rays.       How often?

  23    A     Yes, they would be twice a year.       The cost is $46 to $110

  24    with the lumbar area and the total cost per year would be $92

  25    to $220.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 58 of 244 PageID #: 27223
                                                                             892

                         PROVDER/DIRECT/McELFISH

   1    Q     And what about for the cervical?

   2    A     Cervical spine would be once a year.        The cost is $60 to

   3    $110 per year.

   4    Q     What's an EMG study?

   5    A     It's a nerve conduction study of either the arms or the

   6    legs.   The recommendation would be for his legs to see whether

   7    he has any neurological problems of the lower extremities.

   8    Q     Cost -- sorry, frequency?

   9    A     Once every two years.      The cost would be 225 to $750 per

  10    year.

  11    Q     We, we meaning all of us including the jury, heard from

  12    Dr. Terrence Winn yesterday about pain management and epidural

  13    injections and a series of those injections of three series

  14    under the standard of care, can you say tell the jury please

  15    here how much of that treatment Mr. Bauta will need into the

  16    future?

  17               MR. BARMEN:     Objection.

  18               THE COURT:     Overruled.    Is this part of the

  19    continuing objection?

  20               MR. BARMEN:     This is different.     It is, but there's

  21    a different issue in addition.       Would you like me to

  22    articulate?

  23               THE COURT:     Yes.

  24               MR. BARMEN:     Dr. Winn testified that he hadn't come

  25    back for many, many months and he had to contact --

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 59 of 244 PageID #: 27224
                                                                             893

                         PROVDER/DIRECT/McELFISH

   1               MR. McELFISH:     Judge.

   2               THE COURT:     Let's do it at sidebar.

   3                           (Sidebar held outside of the hearing of

   4    the jury.)

   5               (Continued on next page.)

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 60 of 244 PageID #: 27225
                                                                             894

                                  SIDEBAR

   1                (Sidebar.)

   2                (The following sidebar took place outside the

   3    hearing of the jury.)

   4                MR. BARMEN:    I think by articulating he means

   5    grounds.

   6                THE COURT:    It was my fault.

   7                MR. BARMEN:    Dr. Winn did not testify -- the actual

   8    pain management doctor did not testify that Mr. Bauta needs

   9    additional blocks in the future.        In fact, he's no longer

  10    treating him.    There is no doctor other than Lattuga, which

  11    we'll deal with, who has recommended any type of pain

  12    management going forward.        So as he's not being treated for it

  13    and he has no prescription for it, it's not appropriate and

  14    it's contrary -- and part of my objection was Mr. McElfish set

  15    this up with Dr. Winn as if to suggest that Dr. Winn agrees

  16    that this man needs pain management when his testimony was

  17    actually the opposite.

  18                THE COURT:    Cross-examine him on it.

  19                MR. BARMEN:    I need to preserve my record.

  20                MR. McELFISH:    May I preserve my record?

  21                THE COURT:    Yes.

  22                MR. McELFISH:    This is all false, Judge.       I'm tired

  23    of them telling you things that aren't true.          Dr. Mobin, an

  24    expert witness, talked about the future pain management that

  25    he needs.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 61 of 244 PageID #: 27226
                                                                             895

                                  SIDEBAR

   1               THE COURT:     And he also talked about the fact that

   2    he doesn't need cervical surgery, but your guy here says that

   3    he does.

   4               MR. McELFISH:     It has nothing to do with pain

   5    management.

   6               THE COURT:     You're talking about false.       Don't throw

   7    things and like that around because they come back to bite you

   8    in the ass.    You are saying that what this guy is saying is

   9    false.   He is saying he needs difference surgery.

  10               MR. McELFISH:     That's a difference in opinion

  11    between experts, please.

  12               THE COURT:     I am going to allow you to make an

  13    objection, all right.      Do not state the basis for it.       I will

  14    make a ruling.    If you absolutely need a sidebar, fine.          If it

  15    is one person testified differently, whatever, you deal with

  16    that on cross.

  17               MR. BARMEN:     But the reason I did it there is

  18    because of the implication he's trying to raise.          It was

  19    improper but I understand what you're saying.

  20               THE COURT:      Do not preface your questions with what

  21    anyone else said.     It is what he says.      That is all that the

  22    jury needs to have here.

  23               MR. McELFISH:     Now the last thing is that if I'm

  24    trying to get future care out of Dr. Winn, there would have

  25    been five more sidebars about how he's not an expert and can't

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 62 of 244 PageID #: 27227
                                                                             896

                                  SIDEBAR

   1    have an opinion on future care.

   2               THE COURT:     That is why you have Dr. Mobin.

   3               MR. McELFISH:     I understand that, but he made the

   4    argument to you that Dr. Winn didn't say he needed future

   5    care.

   6               THE COURT:     He cannot say he needs future care.

   7               MR. McELFISH:     That's right.

   8               THE COURT:     Then don't bring up Dr. Winn in the

   9    preface of your question.      Don't bring up anyone in the

  10    preface of your question.

  11               MR. McELFISH:     Do you understand why I did it?

  12               THE COURT:     And don't add things after an answer.

  13               MR. McELFISH:     I'm trying not to.

  14               THE COURT:     Stop it.    I do not care if you are

  15    trying.   Trying does not matter.       Just do not do it anymore.

  16               MR. McELFISH:     The only reason -- I won't do it.

  17    The only reason I did it is they heard what an epidural was.

  18    I didn't want to waste time going through what an epidural is.

  19               THE COURT:     This is a smart jury.      They do not need

  20    to hear testimony over again.        When was Mr. Bauta's fusion?

  21               MR. McELFISH:     Four years.

  22               MR. BARMEN:     End of May 2015.

  23               MR. McELFISH:     When was his fusion?      I thought you

  24    said future.

  25               MR. BARMEN:     May 27.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 63 of 244 PageID #: 27228
                                                                             897

                                  SIDEBAR

   1               THE COURT:     Of 2015?

   2               MR. BARMEN:     Yes, sir.

   3               THE COURT:     He needs another fusion, another lumbar

   4    fusion?

   5               MR. McELFISH:     You don't know about adjacent segment

   6    disease?

   7               THE COURT:     There's been no testimony about that.

   8               MR. McELFISH:     Given our discussions I thought you

   9    might know about that.      I actually thought about that.

  10               THE COURT:     Who was recommending another lumbar

  11    fusion?

  12               MR. McELFISH:     Dr. Mobin and Dr. Lattuga both.

  13               THE COURT:     It's in Dr. Mobin's report.

  14               MR. BARMEN:     Yes, but not the cervical, the lumbar

  15    certainly.

  16               MR. McELFISH:     Judge, the cervical is a close

  17    surgical call because he's in pain.        He's being treating for

  18    it.

  19               THE COURT:     He is not a doctor.

  20               MR. McELFISH:     Who?

  21               THE COURT:     This guy.    It's beautiful cross.     I

  22    cannot wait to see it.

  23               MR. McELFISH:     One says he does, the other says --

  24               THE COURT:     Good luck.

  25               MR. McELFISH:     Wow, this is not good.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 64 of 244 PageID #: 27229
                                                                             898

                                  SIDEBAR

   1               MR. BARMEN:     It's not bad.

   2               (Sidebar ends.)

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 65 of 244 PageID #: 27230
                                                                             899

                          PROVDER/DIRECT/McELFISH

   1                 (Continued on next page.)

   2                 THE COURT:    Continue, please.

   3    BY MR. McELFISH:

   4    Q     With regard to the lumbar epidural injections and the

   5    series of injections that are required under the standard of

   6    care what is your recommendation for Mr. Bauta in the future?

   7    A     The series would be done once every three years, the cost

   8    is 4,500 to 15,000.

   9    Q     With respect to cervical epidural injections, what is

  10    your recommendation under the series and standard of care?

  11    A     Yes, the series would be done every three years.          The

  12    same cost, 4,500 to 15,000.

  13    Q     Or -- and that's for epidurals; right?

  14    A     Yes, sir.

  15    Q     For facet joint injections into the facets, what's your

  16    recommendation?

  17                 MR. BARMEN:    Objection.

  18                 THE COURT:    Overruled.

  19    A     Yes, there are three injections, the cost is 4,500 to

  20    15,000.

  21    Q     Radio frequency ablations?

  22    A     Yes.

  23    Q     What is the frequency and the cost?

  24                 MR. BARMEN:    Objection.

  25                 THE COURT:    Overruled.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 66 of 244 PageID #: 27231
                                                                             900

                         PROVDER/DIRECT/McELFISH

   1    A     Again, the same cost, 4,500 to 15,000, three times.

   2    Q     Branch block injections.

   3    A     The same cost.

   4    Q     What is the frequency and what is the cost?

   5    A     The same frequency.     The cost is 1,500 to 5,000 each

   6    injection for a total amount of 4,500 to 15,000.

   7    Q     Did you evaluate the medications that he may need?

   8    A     I did.    I costed out the medications that Mr. Bauta was

   9    taking at the time that I saw him.

  10    Q     Okay.    And would you tell us what medications you

  11    recommend, frequency and cost?

  12    A     Yes, the first is Percocet, 5/325 milligrams three times

  13    a day for pain.     The cost is $444 to $1,680.

  14    Q     And that's for a lifetime?

  15    A     This is per year.

  16    Q     Okay, per year.     Go ahead.

  17               MR. BARMEN:     Objection, move to strike.

  18               MR. McELFISH:     Oppose.

  19               THE COURT:     Read it back, please.

  20               (Record read.)

  21               THE COURT:     Overruled.

  22    Q     What's the next medication?

  23    A     Tizanidine or Zanaflex four milligrams, takes it for

  24    anxiety and spasms.     The cost per year is $384 to $636 per

  25    year.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 67 of 244 PageID #: 27232
                                                                             901

                          PROVDER/DIRECT/McELFISH

   1    Q     And he was taking that when you saw?

   2    A     Yes, sir.

   3    Q     What's next?

   4    A     Motrin 200 milligrams three times a day for pain.          The

   5    cost is $122, $13 per year.

   6    Q     Where did you get those prices from?

   7    A     I used two different sources.       The first source I used is

   8    through the internet and the second source I used is what we

   9    call brick and mortar drug stores such as Walgreen's or CVS.

  10    The reason I used both is because some people do not want to

  11    get their drugs over the internet so they prefer to do brick

  12    and mortar, so I provide both ranges.

  13    Q     Let's talk about -- withdrawn.       Did you evaluate

  14    Mr. Bauta for aids for independent living that he may need?

  15    A     Yes.

  16    Q     Just briefly, it seems logical what it is, but can you

  17    tell the jury what it is in terms of life care?

  18    A     Yes, these are devices that Mr. Bauta requires due to his

  19    impairments, both to assist him in what we call his activities

  20    of daily living but also as preventative type of equipment to

  21    prevent any complications that could occur particularly in the

  22    bathroom, falling, such things like that.         So various items

  23    are recommended.

  24    Q     Would you tell us what the items are, please?

  25    A     Yes.   The first one is a shower chair replaced every

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 68 of 244 PageID #: 27233
                                                                             902

                         PROVDER/DIRECT/McELFISH

   1    three years.     The cost is $83 to $96 for the three-year

   2    period.    The second is a handheld shower.

   3    Q      Slow down.

   4    A      Once every three years.     The cost is $21 to $43.      The

   5    next is grab bars, replacement once every five years.           Reason,

   6    for support and positioning.       The cost is $39 to $96 once

   7    every five years.     The next is he was using a methodology to

   8    help him control his pain called a TENS machine.          Replacement

   9    once every three years for pain management cost is $65 to $88

  10    and on a yearly basis a TENS machine needs supplies.           The cost

  11    for the supplies ranges from $312 to $816 per year.

  12    Q      Now, those are sort of more unique items.        Where did you

  13    obtain the cost figures for those?

  14    A      These items were all paid through the internet.         Costs,

  15    various medical supply companies that specialize in these

  16    areas.

  17    Q      Give me one example.

  18    A      Yes, I contacted vitalitymedical.com, activeforever.com,

  19    southwestmedical.com.

  20    Q      Okay.   Are these aids for independent living things that

  21    you typically see for people with the injuries that Mr. Bauta

  22    has?

  23    A      Yes.

  24    Q      Let's go to orthotic needs.      What's an orthotic need?

  25    A      That's the type of support that he requires, support

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 69 of 244 PageID #: 27234
                                                                             903

                          PROVDER/DIRECT/McELFISH

   1    positioning.    He was using it at the time I saw him and

   2    elastic low back support.       Replacement once every two years.

   3    Cost is $22 to $36 every two years.

   4    Q     And we heard about -- well withdrawn.        The straight cane.

   5    A     Yes, he was using a straight cane at the time I saw him

   6    for support and balance.       Replacement once every two years,

   7    the cost $8 to $20 every two years.

   8    Q     Let's talk about future surgery.

   9    A     Yes.

  10    Q     First of all, where did you obtain the information for

  11    future surgery?

  12    A     The cost?

  13    Q     The need for it.

  14                 MR. BARMEN:    Objection.

  15    Q     The foundation for it.

  16                 MR. BARMEN:    Objection.

  17                 THE COURT:    Overruled.

  18    A     Yes.   As I indicated --

  19                 THE COURT:    Actually, I want a sidebar.

  20                           (Sidebar held outside of the hearing of

  21    the jury.)

  22                 (Continued on next page.)

  23

  24

  25

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 70 of 244 PageID #: 27235
                                                                             904

                                  SIDEBAR

   1                (Sidebar.)

   2                (The following sidebar took place outside the

   3    hearing of the jury.)

   4                THE COURT:    Your objection?

   5                MR. BARMEN:    Well, again, there's not a single --

   6    the treating surgeon who came in, Cordiale, testified he

   7    doesn't need cervical lumbar surgery -- cervical spine surgery

   8    and he can't say whether or not he's ever going to need lumbar

   9    surgery again.    They vary artfully handled the Lattuga issue

  10    which certainly is going to be dealt with.

  11                MR. McELFISH:    Thank you.

  12                MR. BARMEN:    It was well done.     There's absolutely

  13    no basis in the record for it.       Now, he did his -- it's going

  14    to come out.    He did his report based solely on Lattuga and

  15    after the report is done and given to us, he has a 15-minute

  16    call with Mobin after the fact so that they can try and

  17    resolve this issue but there's no basis in the medical

  18    records.    Nobody is going to say, based on the medical records

  19    he needs cervical fusion.

  20                THE COURT:    Okay.   Did Lattuga's records get

  21    admitted into evidence?

  22                MR. BARMEN:    No, Cordiale's treatment notes did, but

  23    Lattuga's report has not been.       We're bringing Lattuga in in

  24    our case.

  25                MR. McELFISH:    If they bring Lattuga in, he's going

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 71 of 244 PageID #: 27236
                                                                             905

                                  SIDEBAR

   1    to testify as to his opinions.

   2                THE COURT:    You're going to bring Lattuga in on your

   3    case?

   4                MR. BARMEN:    Oh, yeah, we have every intention of

   5    doing so.

   6                THE COURT:    If you're going to do that then I'm

   7    going to let him ask about what Lattuga recommended.           If

   8    you're not going to bring in Lattuga I'm not going to let him

   9    testify what Lattuga recommended because they're not in

  10    evidence and they won't be.       If nobody in his report says no

  11    cervical fusion, that's out.        If Mobin says lumbar fusion I'll

  12    let him talk about it.

  13                MR. BARMEN:      He doesn't say cervical.

  14                MR. McELFISH:    He reviewed Mobin's reports.

  15                THE COURT:    He can testify about -- I have a hard

  16    time believing that a life care planner can make up medical

  17    procedures that someone needs.

  18                MR. McELFISH:    He didn't.    He's relying upon Mobin

  19    and he reviewed all of Mobin's reports.         Judge, the one thing

  20    you have to realize --

  21                THE COURT:    Let me finish.

  22                MR. McELFISH:    Sure.

  23                THE COURT:    I have a hard time believing the law

  24    allows that a life care planner to testify on medical

  25    procedures that do not appear anywhere in the treatment notes

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 72 of 244 PageID #: 27237
                                                                             906

                                  SIDEBAR

   1    or treatment records or other medical expert reports.           So if

   2    they do, if these things appear in other experts' reports or

   3    in treatment notes, he can testify to them.          If they

   4    recommended future lumbar fusion, I recommended this.

   5               MR. BARMEN:     Mobin says this.

   6               MR. McELFISH:     If I can get a word in edgewise.

   7               MR. BARMEN:     When I'm done talking.

   8               THE COURT:     He can talk about this.      If Lattuga's

   9    recommendation is not in evidence, it's not coming into

  10    evidence through him.

  11               MR. McELFISH:     Here is what my suggestion is, they

  12    are standing here telling you they're going to call Lattuga

  13    and if they do I'm going to cross him on his opinions and what

  14    I think the Court should do is allow the testimony based on

  15    the reports that he reviewed because it is proper foundation.

  16    It was looked at and reviewed before he issued his report.            If

  17    Lattuga does not come in and testify you can strike the

  18    opinion on the cervical from the record but they're

  19    downplaying how much influence Mobin had.         It wasn't a 15

  20    minute conversation.      Mobin -- it wasn't just the

  21    conversation -- I'm not disputing the length of the call.            I

  22    could care less about that.       Mobin issued a couple of pretty

  23    serious expert reports about the future care for lumbar fusion

  24    with respect to adjacent segment disease.

  25               They've taken Mobin's deposition two times in

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 73 of 244 PageID #: 27238
                                                                             907

                                  SIDEBAR

   1    Beverly Hills so he's going to testify that he just didn't

   2    change his report after seeing Mobin's stuff because it was

   3    consistent with Lattuga.

   4               MR. BARMEN:     So we're clear on Lattuga, we do intend

   5    to bring him in on the billing issues.         That's why we're

   6    bringing him in.     So --

   7               THE COURT:     But if you bring him --

   8               MR. McELFISH:     If you bring him in --

   9               MR. BARMEN:     You can't go outside the cope of my

  10    cross.

  11               MR. McELFISH:     You've been going over and the court

  12    has been allowing it to some degree.

  13               MR. BARMEN:     Okay.

  14               MR. McELFISH:     What did you think, Judge?

  15               THE COURT:     It's hard to take a life care planner

  16    before the medical experts have testified.

  17               MR. McELFISH:     Well, yes and no.     It's subject to

  18    connection.    Mobin is going to lay the foundation like you've

  19    never seen.

  20               THE COURT:     I will let him testify.      I'm going to

  21    make an instruction at the end of the case that if there is no

  22    corroborating evidence for any of these procedures, any of

  23    these recommended items in the records, then there's no

  24    foundation for it and the jury can disregard that testimony.

  25               MR. BARMEN:     I would appreciate that.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 74 of 244 PageID #: 27239
                                                                             908

                                  SIDEBAR

   1               THE COURT:     A medical procedure -- a life care

   2    planner can say he needs a cane.

   3               MR. BARMEN:     Of course.

   4               MR. McELFISH:     But if there is foundation you're not

   5    going to give that instruction I would assume.

   6               THE COURT:      There are going to be aspects that do

   7    have foundation and others that don't so I will probably give

   8    the instruction if you don't find the foundation in the

   9    testimony of the medical providers or other medical experts,

  10    you can disregard the life care planner's testimony that he

  11    needs a procedure.     A life care planner can't come in and say

  12    he needs a right knee scope or a left knee scope if there's

  13    nothing in the records.

  14               MR. McELFISH:     Judge, I'm the king of foundation.        I

  15    know all of this.

  16               THE COURT:     You cannot do it.

  17               MR. BARMEN:     I'm learning a lot.

  18               THE COURT:     He can say he needs a hair transplant.

  19               MR. McELFISH:     Judge, every one of my experts have

  20    foundation for the things that they're going to testify to.

  21    Mobin will lay a foundation until the cows come home and it's

  22    going to be another problem.

  23               THE COURT:     But not for cervical fusion.

  24               MR. McELFISH:     Because he didn't testify he needed

  25    it.

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 75 of 244 PageID #: 27240
                                                                             909

                                  SIDEBAR

   1               MS. DIAMOND:      Are you going to give the instruction

   2    if there's corroborating and foundation?

   3               THE COURT:     I am likely going to give it.

   4               MS. DIAMOND:     No matter what?

   5               THE COURT:     If you have a foundation for three

   6    things that he recommends but ten others there is nothing, why

   7    would I not give the instruction?        You have to make sure there

   8    is something supporting everything this guy is saying.           If

   9    there is not I am going to tell them.

  10               MR. McELFISH:     I have a very seasoned suggestion,

  11    that when we get to that point because we do a lot of

  12    prognosticating, when we get to that point they can make a

  13    proffer as to what doesn't have support and if they have a

  14    valid point that something doesn't have support, you can give

  15    the instruction, but if they don't have anything which is what

  16    I suspect it's going to be, then there shouldn't be an

  17    instruction.

  18               MR. BARMEN:     It's not our burden to lay this

  19    foundation for him.

  20               THE COURT:     It's your burden if you want me to put

  21    it in the jury charge at the very least.         Did he already talk

  22    about the cervical fusion?

  23               MR. BARMEN:     Yes, he said it's up to the jury to

  24    decide.

  25               THE COURT:     Did he already say it?

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 76 of 244 PageID #: 27241
                                                                             910

                                  SIDEBAR

   1               MR. BARMEN:     He did and I objected.

   2               THE COURT:     Unless Mobin comes in and says yeah he

   3    needs a cervical fusion.

   4               MR. McELFISH:     He's going to say It's a close call

   5    and he wanted to be conservative.

   6               MR. BARMEN:     That's funny because it's not in his

   7    report.

   8               THE COURT:     I am going to leave it to them to decide

   9    what had a foundation and what didn't.

  10               MR. McELFISH:     If there's anything that didn't have

  11    foundation --

  12               THE COURT:     And it looks like there's going to be.

  13               MR. McELFISH:     You know what, based on this --

  14               THE COURT:     A close call, unless he says I

  15    recommend or it's my opinion that he's going to need a

  16    cervical fusion, he can't --

  17               MR. McELFISH:     Based on this, I might make an

  18    application to the Court.      Because we've noticed Lattuga.        I

  19    might call him on my case.       I might make an application to

  20    call him and see how did you figure it out.

  21               MR. BARMAN:     I love it.

  22               THE COURT:     We'll see.    Make that application.

  23               MR. BARMEN:     Thank you.

  24               (Sidebar ends.)

  25               (Continued on next page.)

                            SOPHIE NOLAN, CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 77 of 244 PageID #: 27242
                                                                             911

                                PROCEEDINGS

   1               (In open court.)

   2               THE COURT:     We will take a ten-minute bathroom

   3    break.

   4               (Jury exits.)

   5               (Recess taken.)

   6               (Continued on the following page.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 78 of 244 PageID #: 27243
                                                                             912

                          PROVDER/DIRECT/McELFISH

   1    (Continuing)

   2    (In open court - jury not present.)

   3                 THE COURT:    Miriam, can you get the jury, please?

   4                 THE COURTROOM DEPUTY:      They are here.

   5                 THE COURT:    Right outside?

   6                 THE COURTROOM DEPUTY:      Yes.

   7                 (Jury enters.)

   8                 THE COURT:    You may be seated.     You may continue.

   9                 MR. McELFISH:    Thank you.

  10    DIRECT EXAMINATION CONTINUES

  11    BY MR. McELFISH:

  12    Q     Mr. Provder, did you do an evaluation on whether or not

  13    Mr. Bauta would need future surgery?

  14                 MR. BARMEN:   Objection.

  15                 THE COURT:    Overruled.

  16    A     Yes.    Yes, sir.

  17    Q     And what foundational purposes, what was the evaluation

  18    based on?

  19    A     The valuation was based on the medical records that I had

  20    reviewed, as well as the two medical reports that talked about

  21    surgeries.

  22    Q     Okay, and when you say the two medical reports, you are

  23    referring to Dr. Lattuga and Dr. Mobin?

  24    A     Yes, sir.

  25    Q     Okay.   Let's go to surgical fusion first.        We talked

                  SAM       OCR       RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 79 of 244 PageID #: 27244
                                                                             913

                         PROVDER/DIRECT/McELFISH

   1    about it a little bit earlier.

   2                 What is your opinion as a lifecare planner as to

   3    Mr. Bauta's surgical needs?

   4                 MR. BARMEN:    Objection.

   5                 THE COURT:    Sustained.

   6                 THE WITNESS:    I don't have my screen up.      I don't --

   7                 MR. McELFISH:    That's my fault, I've got to present.

   8    Okay.   Don't answer the question, the judge sustained it.

   9    BY MR. McELFISH:

  10                 Okay, do you believe as a lifecare planner, based on

  11    the records you reviewed, that Mr. Bauta needs future surgery?

  12                 MR. BARMEN:    Objection.

  13                 THE COURT:    Overruled.

  14    A     Yes.

  15    Q     Can you explain to the jury what he needs?

  16    A     Well, two surgeries have been recommended.         One a

  17    cervical fusion and one a lumbar fusion.

  18    Q     Okay.

  19                 THE COURT:     Who recommended the cervical fusion?

  20                 THE WITNESS:     The cervical fusion was recommended

  21    by Dr. Lattuga.

  22                 THE COURT:     You understand that Dr. Lattuga never

  23    examined Mr. Bauta?

  24                 THE WITNESS:     Yes, sir, I understand, Your Honor.

  25                 THE COURT:     Do you know that Dr. Lattuga has not

                  SAM       OCR       RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 80 of 244 PageID #: 27245
                                                                             914

                         PROVDER/DIRECT/McELFISH

   1    been admitted as an expert in this case?

   2                 THE WITNESS:     Yes, I understand.

   3                 THE COURT:     Other than Dr. Lattuga, has anyone in

   4    the medical records that you reviewed recommended cervical

   5    fusion surgery?

   6                 THE WITNESS:     No, sir.

   7                 THE COURT:     Okay.

   8                 MR. McELFISH:    May I follow up that, Judge?

   9                 THE COURT:     You may continue.

  10    BY MR. McELFISH:

  11    Q     Even though Dr. Lattuga has not yet testified in the

  12    trial, and we don't know if he will, he did author an expert

  13    report?

  14                 THE COURT:    Sustained.

  15    BY MR. McELFISH:

  16    Q     Was it your opinion that he needs lumbar fusion?

  17    A     Yes, that's been recommended by Dr. Mobin.

  18    Q     And also Dr. Lattuga, correct?

  19    A     Yes.

  20                 MR. BARMEN:    Objection.

  21                 THE COURT:     I'll sustain the objection with respect

  22    to Dr. Lattuga.

  23    BY MR. McELFISH:

  24    Q     Okay.   Dr. Mobin, Fardad Mobin, he is a neurosurgeon,

  25    correct?

                   SAM      OCR       RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 81 of 244 PageID #: 27246
                                                                             915

                          PROVDER/DIRECT/McELFISH

   1    A     Yes.

   2    Q     What has he recommended for what Mr. Bauta needs in terms

   3    of future surgery?

   4                 MR. BARMEN:   Objection.    Sidebar.

   5                 THE COURT:    Dr. Mobin?

   6                 MR. BARMEN:   Yes, Your Honor.

   7                 THE COURT:    Overruled.

   8    A     Dr. Mobin recommended lumbar fusion.

   9    Q     Okay.   And with respect to --

  10                 MR. BARMEN:   Your Honor, sidebar, please.

  11                 MR. McELFISH:   Oppose.

  12                 MR. BARMEN:   I'll withdraw it.     Sorry.   Fine, I'll

  13    deal with it on cross.

  14    BY MR. McELFISH:

  15    Q     With respect to the cervical fusion, what pricing did you

  16    put on that?

  17    A     The cervical fusion?

  18    Q     Yes, sir.

  19    A     $58,741 to $80,000.

  20                 MR. BARMEN:   Objection, move to strike.

  21                 MR. McELFISH:   Oppose.    We discussed it.

  22                 THE COURT:    Overruled.

  23    BY MR. McELFISH:

  24    Q     And what pricing -- well, let me actually back up.           With

  25    respect to the cervical fusion, I just want to ask you so that

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 82 of 244 PageID #: 27247
                                                                             916

                           PROVDER/DIRECT/McELFISH

   1    the issue is complete, how many cervical fusions do you

   2    believe he needs?

   3                  MR. BARMEN:   Objection.

   4                  MR. McELFISH:   Just the frequency, Judge, that's

   5    all.

   6                  MR. BARMEN:   Objection.

   7                  MR. McELFISH:   Let me withdraw it.     Let me try to

   8    ask it this way.

   9    BY MR. McELFISH:

  10    Q      You believe that Mr. Bauta, according to Dr. Lattuga,

  11    needed one cervical fusion?

  12                  MR. BARMEN:   Objection.

  13                  THE COURT:    Overruled.

  14    A      Yes, sir.

  15    Q      Okay.   And the same question with respect, just in terms

  16    of frequency, how many future lumbar surgeries did Mr. Bauta

  17    need?

  18                  MR. BARMEN:   Same objection.

  19                  THE COURT:    Overruled.

  20    A      One.

  21    Q      Okay.   And what pricing did you put on the lumbar, future

  22    lumbar fusion?

  23    A      90,000 to 125,000.

  24    Q      Do you have an opinion as to whether or not, at some

  25    point, Mr. Bauta will need home care?

                   SAM       OCR      RMR    CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 83 of 244 PageID #: 27248
                                                                             917

                          PROVDER/DIRECT/McELFISH

   1                 MR. BARMEN:   Objection.

   2                 THE COURT:    Overruled.

   3    A     Yes.

   4    Q     Okay.    And what is your evaluation or -- withdrawn.

   5                 What is the frequency of the home care that he

   6    needs.

   7    A     Four hours a day, seven days a week.

   8    Q     Okay, and for how long?

   9    A     It would be lifetime -- life expectancy, for life.

  10    Q     And what is the base cost that you've come up with for

  11    that service?

  12    A     Base cost ranges anywhere from 22 to $24 per hour, and

  13    the range of cost per year is $32,120 to $35,040.

  14    Q     Now, do you have any other recommendations for

  15    Mr. Bauta's future care, other than what you've already

  16    testified to?

  17    A     No, sir.

  18    Q     And that completes the list of items you believe he

  19    needs, in your expert opinion?

  20    A     Yes, sir.

  21    Q     Now, were you able to take the individual costs that

  22    you've testified to before this jury and add them up in a cost

  23    summary chart?

  24    A     Yes, sir.

  25                 MR. McELFISH:   Now, at this point, small screens,

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 84 of 244 PageID #: 27249
                                                                             918

                          PROVDER/DIRECT/McELFISH

   1    Your Honor.

   2               As per prior agreement with counsel and I, I am

   3    going to redact that document right now.         Agreed?

   4               MR. BARMEN:     Agreed you redacted it, yes.

   5               MR. McELFISH:     That it's redacted correctly?

   6               MR. BARMEN:     It is redacted, thank you.

   7    BY MR. McELFISH:

   8    Q     If you would please, look at the small screen,

   9    Mr. Provder, and can you identify that record?

  10    A     Yes, this is a cost summary sheet of each of the charts

  11    that we had as to the average cost in each chart for each of

  12    the sections.

  13    Q     I see.

  14               And did you also come up with an annual total plan

  15    cost, which is what the pricing would be per year.

  16    A     Correct.    As of the time I did the evaluation, yes, sir.

  17    Q     In other words, it's not a price for the particular

  18    service category, but it's a price of everything per year?

  19    A     Yes, sir.

  20    Q     And you totaled everything up for the life expectancy?

  21    A     Yes, sir.

  22    Q     And if you look at 406-123 for identification, is that a

  23    document you prepared?

  24    A     Yes, sir.

  25    Q     And is it based upon your opinions?

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 85 of 244 PageID #: 27250
                                                                             919

                          PROVDER/DIRECT/McELFISH

   1    A     Yes, sir.

   2                 MR. McELFISH:   Plaintiff moves to admit that single

   3    page.

   4                 MR. BARMEN:   Objection.

   5                 THE COURT:    Sustained.

   6    BY MR. McELFISH:

   7    Q     Can you tell the jury, please, when you add everything up

   8    and prepare the total plan costs per year, what the cost is

   9    per year?

  10                 MR. BARMEN:   Objection.

  11                 THE COURT:    Overruled.

  12    A     $77,923.

  13    Q     And for the life expectancy, can you tell the jury how

  14    much the plan cost per year is for that period of time?

  15                 MR. BARMEN:   Objection.

  16                 THE COURT:    Overruled.

  17    A     The cost, the entire cost over his life expectancy?

  18    Q     Yes.

  19    A     Yes, the cost is $3,148,089.

  20                 MR. McELFISH:   Now, plaintiff again, given the last

  21    several answers, Your Honor, to be specific, is now moving to

  22    admit 406-123.

  23                 MR. BARMEN:   Objection.

  24                 THE COURT:    Sustained.

  25    BY MR. McELFISH:

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 86 of 244 PageID #: 27251
                                                                             920

                         PROVDER/DIRECT/McELFISH

   1    Q     Now, Mr. Provder, as an expert in this case for the

   2    plaintiff, for Mr. Bauta, did you have an opportunity to

   3    review the defense reports, the defense report from your

   4    counterpart, Wendy Cummings?

   5    A     Yes.

   6    Q     And do you have opinions, sir, as to -- in rebuttal form,

   7    if you will, as to her lifecare plan and her opinion?

   8                 MR. BARMEN:   Objection.

   9                 THE COURT:    Overruled.

  10    A     Yes.

  11    Q     Can you tell the jury -- well, is there a way for you to

  12    break down your rebuttal opinions as to Ms. Cummings into

  13    categories?

  14    A     Yes.   Well, I've compared her lifecare plan to my

  15    lifecare plan and the cost that she has compared to my cost.

  16    Q     And what is your opinion in that regard?

  17    A     Well, there are certain things in the lifecare plan that

  18    I have that she agrees with, maybe not in the frequency that I

  19    have but in the category itself.        And most importantly, she

  20    agrees in part with the need for home care.

  21    Q     Okay, can you tell the jury, please, specifically what it

  22    is she agrees with you on?

  23                 MR. BARMEN:   Objection.

  24                 THE COURT:    Overruled.

  25    A     Well, she agrees with me in categories, but not the

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 87 of 244 PageID #: 27252
                                                                             921

                         PROVDER/DIRECT/McELFISH

   1    frequency.    She agrees that he is going to need physical

   2    therapy evaluations; that he is going to need actual physical

   3    therapy; he is going to need some psychological therapy; he is

   4    going to need physical medicine and rehabilitation, a

   5    physiatrist; a neurosurgeon; an orthopedist and the various

   6    diagnostic tests that I have noted.

   7                She also agrees with one of the medications.         She

   8    agrees with the various aids for independent living, meaning

   9    the shower chair, the handheld shower hose and the grab bars.

  10                She agrees with the need for a low back support.

  11    She agrees with the need for a cane.        And as I noted before,

  12    she agrees with the need for some type of homemaking services,

  13    less frequent than I have in my report.

  14    Q     Okay, and can you tell the jury what she does not agree

  15    with?

  16    A     She did not agree with having a rehabilitation plan

  17    development or with the neuropsychological evaluations.            She

  18    did not agree with the case manager.        She did not agree with

  19    the need for cognitive therapy.       She did not agree with the

  20    need for internal medicine doctor, pain management doctor.

  21    She did not believe there was any need for pain management

  22    treatments.     She did not believe there was need for two out of

  23    the three medications that Mr. Bauta was taking.

  24                She did not agree that he needed a tens machine and

  25    supplies.    And as I noted before, she did not agree with the

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 88 of 244 PageID #: 27253
                                                                             922

                         PROVDER/DIRECT/McELFISH

   1    need for surgery.     And she did not fully agree with the need,

   2    we differed in the amount of homemaking care that Mr. Bauta

   3    requires.

   4    Q     And to what do you attribute her disagreement?

   5                 MR. BARMEN:   Objection.

   6                 THE COURT:    I will allow it.

   7    A     Yes, well, she indicated that she had reviewed the

   8    medical records.     I think that she viewed Mr. Bauta's needs

   9    different than I did.      We have different backgrounds, that may

  10    be one of the reasons we disagreed.

  11    Q     And what do you mean by that, how is her background

  12    different than yours?

  13                 MR. BARMEN:   Objection.

  14                 THE COURT:    Sustained.

  15    BY MR. McELFISH:

  16    Q     Do you have an understanding as to what her background

  17    is?

  18    A     Yes.

  19    Q     And in reviewing her report and her deposition materials,

  20    did you come to understand what it is?

  21    A     Yes.

  22    Q     And can you tell the jury what it is?

  23                 MR. BARMEN:   Objection.

  24                 THE COURT:    Overruled.

  25    A     She has a Bachelor's degree in psychology.

                  SAM       OCR      RMR     CRR       RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 89 of 244 PageID #: 27254
                                                                             923

                         PROVDER/DIRECT/McELFISH

   1    Q     How does that differ from what you have?

   2    A     Well, my degree is in working with -- in rehabilitation

   3    counseling is working with disabled people, which I have done

   4    for 45 years.    Psychologist is a different background in

   5    education and training.

   6    Q     And did you have an understanding of those materials that

   7    were provided by the defense for how long she has been doing

   8    this work?

   9    A     Yes, I think she indicated that she's been certified as a

  10    lifecare planner since 2001.

  11    Q     Okay.   Her background, training and experience, her view

  12    of the medical records, is there any other basis that you

  13    believe supports this difference in opinion?

  14    A     No, sir, that seems to be the -- the basis.

  15    Q     All right.

  16                 MR. McELFISH:   Now, what I would like to do is go to

  17    P-432-0096 for ID, small screens.

  18    BY MR. McELFISH:

  19    Q     Mr. Provder, does Ms. Cummings, in the materials you've

  20    reviewed, believe that Mr. Bauta needs physical therapy?

  21    A     Yes.

  22    Q     And how much does she believe he needs?

  23                 THE COURT:    I am going to sustain the objection

  24    that has not been made, but --

  25                 MR. BARMEN:   It was coming.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 90 of 244 PageID #: 27255
                                                                             924

                          PROVDER/CROSS/BARMEN

   1               THE COURT:      He is just reading from her report.

   2               MR. McELFISH:     Okay.

   3    BY MR. McELFISH:

   4    Q     Is it more often than not, Mr. Provder, that when you're

   5    in cases like this that the lifecare planner actually believes

   6    that the plaintiff needs substantial care?

   7               MR. BARMEN:     Objection.

   8               THE COURT:     Sustained.

   9               MR. McELFISH:     Mr. Provder, I have no further

  10    questions of you at this time, sir.        Thank you very much for

  11    coming in.

  12               MR. BARMEN:     Bear with me, I have a lot of paper

  13    here.   One moment.

  14               May I proceed, Your Honor?

  15               THE COURT:      Yes.

  16               MR. BARMEN:     Thank you.

  17    CROSS-EXAMINATION

  18    BY MR. BARMEN:

  19    Q     Mr. Provder, how are you?

  20    A     Good.

  21    Q     Nice to see you again.      Do you recall we were together

  22    back in January of '17 for your first deposition?

  23    A     A long time ago.

  24    Q     A long time ago.     You were deposed twice in this case,

  25    correct?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 91 of 244 PageID #: 27256
                                                                             925

                           PROVDER/CROSS/BARMEN

   1    A      True.

   2    Q      My partner, Harold Moroknek, deposed you in February of

   3    '17 because of issues relating to your reliance upon

   4    Dr. Lattuga.     Do you recall that?

   5    A      True.

   6    Q      We will come back to that.     First I want to kind of work

   7    backwards.     You were talking about your disagreements with the

   8    defense lifecare planner, Wendy Cummings.

   9    A      She disagrees with me, yes, sir.

  10    Q      Well, you disagree with each other on certain things,

  11    right?

  12    A      That's true.

  13    Q      And two qualified professionals can disagree, can they

  14    not?

  15    A      Possible.

  16    Q      Okay.   And you made a point, or Mr. McElfish made a point

  17    to point out that she's only been a certified lifecare planner

  18    since 2001?

  19    A      Yes.

  20    Q      Okay.

  21    A      She's been doing life care planning since 2001, yes, sir.

  22    Q      Seventeen years?

  23    A      Yes, sir.

  24    Q      Certainly not 45 years like yourself?

  25    A      True.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 92 of 244 PageID #: 27257
                                                                             926

                          PROVDER/CROSS/BARMEN

   1    Q     You would agree with me, you've been -- how many life

   2    care plans have you -- do you think you've done, ballpark, in

   3    45 years?    Just ballpark?

   4    A     Probably 700 to a thousand.

   5    Q     And in 45 years, 700 to a thousand life care plans,

   6    something happened in this case that you've never seen before

   7    in your career; isn't that true?

   8    A     I don't know what you're asking about, sorry.

   9    Q     Well, again, we had that issue with Dr. Lattuga, right?

  10    A     Yes.

  11    Q     Where you relied on his report to come up with several of

  12    your opinions, and then you found out that Dr. Lattuga never

  13    actually treated Mr. Bauta.       Do you recall that?

  14    A     Yes, I do recall.

  15    Q     And, in fact, you relied on a report from Dr. Lattuga

  16    that said I treated Jos Bauta from November 15th to a certain

  17    day, and you found out not only had Dr. Lattuga not treated

  18    Mr. Bauta, he'd actually never met Mr. Bauta, right?

  19                 MR. McELFISH:   Objection.

  20                 THE COURT:   Overruled.

  21    A     That's what I understand, yes, sir.

  22    Q     And when you were deposed on this back in February, you

  23    admitted or stated, when asked, that you'd never seen anything

  24    like this in your career.

  25                 Do you recall that?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 93 of 244 PageID #: 27258
                                                                             927

                           PROVDER/CROSS/BARMEN

   1    A     I've never had a report that I reviewed where a person

   2    stated that he had treated somebody and had not.

   3    Q     Well, not only did you review that report, you relied on

   4    it heavily, didn't you?

   5    A     That was one of the reports I relied upon, yes, sir.

   6    Q     Okay, the other being Dr. Mobin?

   7    A     Yes, sir.

   8    Q     Isn't it true you completed your lifecare plan and

   9    submitted it to the defense prior to ever speaking with

  10    Dr. Mobin?

  11    A     Yes.    The report was submitted prior to Dr. Mobin writing

  12    his report or me speaking with him, yes, sir.

  13    Q     Okay.    And your speaking with Dr. Mobin consisted of a

  14    15-minute phone call after you had completed your report and

  15    it had been sent to us, correct?

  16    A     True.

  17    Q     And in that phone call you talked to Dr. Mobin and he

  18    said he agreed with you?

  19    A     Yes.

  20    Q     With the exception of cervical fusion, correct?

  21    A     Yes, sir.

  22    Q     Dr. Mobin does not believe that Mr. Bauta needs cervical

  23    fusion, right?

  24    A     True.

  25    Q     The only person that does is Dr. Lattuga?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 94 of 244 PageID #: 27259
                                                                             928

                          PROVDER/CROSS/BARMEN

   1    A     True.

   2    Q     Who never met Mr. Bauta?

   3    A     True.

   4    Q     And despite having submitted a report, as far as you

   5    know, you can't say he ever reviewed Mr. Bauta's medical

   6    records, can you?

   7    A     Well, his medical records -- there are a number of

   8    records in his report that he states that are noted in there.

   9    Whether he read those records or not, I do not know.

  10    Q     Correct.   Dr. Lattuga's report does not say I actually

  11    looked at these records, does it?

  12    A     It does not.

  13    Q     So you don't know if he ever reviewed his records, true?

  14    A     True.

  15    Q     So it's possible you relied on a report to do your

  16    lifecare plan based on a medical expert who had never met the

  17    patient nor reviewed his records, fair?

  18    A     That's true.

  19    Q     Okay.   Let's talk about some of the items.

  20               Well, before we do that, I'm sorry, I forgot about

  21    this Wendy Cummings issue.       Let's talk about that.

  22               Do you agree with me, generally, that the purpose of

  23    a lifecare plan is to do an independent, objective evaluation

  24    of the person's needs by way of their medicals and come up

  25    with a fair and reasonable plan to take care of those needs.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 95 of 244 PageID #: 27260
                                                                             929

                           PROVDER/CROSS/BARMEN

   1    A     Yes.

   2    Q     You are not making any type of diagnosis?

   3    A     Can not.

   4    Q     Right.

   5    A     None of us can, we're not physicians.

   6    Q     Exactly.    Wendy Cummings is not and neither are you?

   7    A     True.

   8    Q     You have to rely on the medicals?

   9    A     True.

  10    Q     And you look at the medicals and then you use your

  11    expertise and the methods you talked about to come up with

  12    this plan?

  13    A     Yes.

  14    Q     And the goal, when you're working here, is not to come up

  15    with the most expensive plan you can, is it?

  16    A     No.

  17    Q     No.    The goal is to come up with a plan that reasonably

  18    will take care of the needs the patient is actually going to

  19    have now and going forward through their life expectancy?

  20    A     We actually call them evaluees, but that would be

  21    correct.

  22    Q     Evaluees, thank you.     We'll refer to Mr. Bauta as

  23    Mr. Bauta, but I understand what you're saying.

  24    A     No problem.

  25    Q     One thing you don't do is make a determination what's
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 96 of 244 PageID #: 27261
                                                                             930

                            PROVDER/CROSS/BARMEN

   1    real or what's not relative to what's in the medical records;

   2    fair?

   3    A      That's true.   That would be out of our area of expertise.

   4    Q      Of course.   So any reasonable lifecare planner, if

   5    they're doing an objective review and evaluation, are going to

   6    look at what's in the medical records and provide a plan to

   7    take care of that.     Fair?

   8    A      I'm not sure what you mean by that.

   9    Q      I'll rephrase it, it wasn't from very artful.

  10                You look at the medical records, and you see this

  11    man has an injury in the medical records, and he's been having

  12    physical therapy and there is a prescription for physical

  13    therapy going forward.      Are you following me so far?

  14    A      Yes, sir.

  15    Q      It certainly would not be appropriate for any lifecare

  16    planner to not include physical therapy in a report, would it?

  17    A      True.

  18    Q      Okay, and that's what Wendy Cummings did, right?

  19    A      True.

  20    Q      Wendy Cummings took the medical records at face value, as

  21    you, yourself, did and said, based on what's in these medical

  22    records and based on Mr. Bauta's subjective complaints, taking

  23    all that to be true, here is what he would need.          Fair?

  24    A      She gave her opinion as to his long-term care needs, yes,

  25    sir.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 97 of 244 PageID #: 27262
                                                                             931

                          PROVDER/CROSS/BARMEN

   1    Q     Based on the methods I just laid out, true?

   2    A     Yes, sir.

   3    Q     And any reasonable lifecare planner would do that, right?

   4    A     True.

   5    Q     Okay.   So you're not critical of Wendy Cummings for doing

   6    what you did, you just have a difference in opinion in the

   7    amount of care and the ultimate amount of money.          Fair?

   8    A     True.

   9    Q     Okay.   Let's talk about a few of the things you two

  10    disagreed with and I think I wrote them all down.           I might

  11    have missed one, so let me know.

  12                 Neuro-psych evaluation.

  13    A     Yes.

  14    Q     You believe he needs one, he, Mr. Bauta needs one, and

  15    Wendy Cummings does not.      Right?

  16    A     True.

  17    Q     And I think on direct examination, and you tell me if I

  18    am wrong, you said he needs one to form a baseline, then he

  19    needs cognitive therapy, and then he would need another

  20    neuro-psych evaluation to determine if the cognitive therapy

  21    was useful?

  22    A     Yes, and whether he would need further therapy, that

  23    would be correct.

  24    Q     Okay.   You saw Mr. Bauta in September of '15?

  25    A     September 2015, yes, sir.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 98 of 244 PageID #: 27263
                                                                             932

                          PROVDER/CROSS/BARMEN

   1    Q     Have you seen him since?

   2    A     No, sir.

   3    Q     Have you talked to him since?

   4    A     No, sir.

   5    Q     Do you know how many neuropsychological evaluations he's

   6    had from September 15th to today?

   7    A     No, sir.

   8    Q     Do you know if what you suggest has already been done?

   9    A     No, sir.

  10    Q     And if it has, you would take that out of your report;

  11    would you not?

  12    A     True.

  13    Q     Did you speak with counsel before you came to court

  14    today?

  15    A     Briefly.

  16    Q     Did you do anything to prepare for your testimony?

  17    A     I reviewed all these documents, particularly my two

  18    depositions.

  19    Q     You were not told that Mr. Bauta is currently treating in

  20    cognitive therapy with a Dr. Thomas?

  21    A     I was told that.

  22    Q     Were you not told about the fact that he has had four

  23    neuropsychological evaluations till today?

  24    A     No, sir.

  25    Q     Can we agree we can take that off the list?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 99 of 244 PageID #: 27264
                                                                             933

                          PROVDER/CROSS/BARMEN

   1    A     If he's already received that testing, that would be

   2    correct.

   3    Q     Okay.   Let's talk about a case manager.        Actually, before

   4    we do that, let's skip it.

   5                Cognitive therapy, he's in it now, are you aware of

   6    that.

   7    A     That's what I understand.

   8    Q     Okay.   And are you aware that he is being treated

   9    cognitively by a man who is doing it on a lien?

  10    A     I was -- that was told to me, yes, sir.

  11    Q     Do you know what that means?

  12                MR. McELFISH:    Objection, relevance.

  13                THE COURT:    Overruled.

  14    A     That means that he doesn't get paid until the case

  15    finishes.

  16    Q     Okay.   Mr. Bauta is never going to owe for that

  17    treatment, that's what it means, correct?

  18                MR. McELFISH:    Objection, argumentative.

  19    A     That I don't know.

  20                THE COURT:    Overruled.

  21                MR. McELFISH:    Argumentative and foundation.

  22                THE COURT:    Overruled.

  23    BY MR. BARMEN:

  24    Q     Do you know who the lien is between; do you know if the

  25    lien is between the doctor and Mr. Bauta or the doctor and his
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 100 of 244 PageID #: 27265
                                                                             934

                           PROVDER/CROSS/BARMEN

   1    lawyer?

   2    A     I have no idea.

   3                MR. McELFISH:     Relevance.

   4                THE COURT:    Overruled.    He doesn't know about the

   5    lien.

   6                MR. BARMEN:    Okay.

   7    BY MR. BARMEN:

   8    Q     I want you to assume, as an expert, that Mr. Bauta is in

   9    cognitive therapy and for everything that he has had up to now

  10    he doesn't owe a dime.      Would you then take that off the list?

  11                MR. McELFISH:     Foundation and argumentative.

  12                THE COURT:     Hold on, hold on.

  13                Sustained.

  14    BY MR. BARMEN:

  15    Q     If he has certain treatments that he ultimately doesn't

  16    have to pay for, do you include them in the overall total in

  17    the plans?

  18                MR. McELFISH:     Objection.

  19                THE COURT:    Overruled.

  20    A     Even though he is not paying for them, there is still

  21    value and cost to those items.        Whether he's paying for them

  22    or not, there is still cost to those items.

  23    Q     Okay, so you would not take it out of the plan?

  24    A     True.

  25    Q     Internal medicine, I think the judge questioned you on
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 101 of 244 PageID #: 27266
                                                                             935

                           PROVDER/CROSS/BARMEN

   1    this one.     We all need to go to our doctors, right?

   2    A     True.

   3    Q     And Mr. Bauta --

   4    A     I think we all need to go to our internal medicine or

   5    general practitioners, that's true.

   6    Q     I call it a PCP, primary care physician, but we're

   7    talking about the same thing, right?

   8    A     Yes, sir.

   9    Q     Okay, and that's what you're talking about here for

  10    Mr. Bauta?

  11    A     Yes, sir.

  12    Q     Do you know if Mr. Bauta had a primary care physician

  13    before the accident?

  14    A     No, sir.

  15    Q     Do you know if he regularly went to the doctor?

  16    A     No, sir.

  17    Q     Do you care?

  18    A     I didn't hear the last part.

  19                MR. McELFISH:     Objection, argumentative.

  20    BY MR. BARMEN:

  21    Q     Do you care?

  22                THE COURT:    Overruled.

  23    Q     Do you care?

  24    A     No, I don't care because these are the services he

  25    requires, whether he had it in the past or not.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 102 of 244 PageID #: 27267
                                                                             936

                           PROVDER/CROSS/BARMEN

   1    Q     So you would include in the plan things that don't go to

   2    treat his current situations that they relate to the accident

   3    and things that he never had before; fair?

   4    A     It's two questions.

   5    Q     Do you want me to break them down?

   6    A     Please.

   7    Q     Do you include in your plan things that no physician who

   8    is treating him for injuries or illnesses or symptoms, or

   9    whatever he is claiming in his accident --

  10                THE COURT:     Let's take a break.

  11                (Jury exits.)

  12                (Pause.)

  13                (Jury enters.)

  14                THE COURT:     You may be seated.

  15                MR. BARMEN:    May I continue, Your Honor?

  16                THE COURT:     Yes, you may.

  17                MR. BARMEN:    Thank you.

  18    EXAMINATION CONTINUES

  19    BY MR. BARMEN:

  20    Q     Before we took the break, we were going over some of the

  21    areas where you and Ms. Cummings disagree.          I just want to

  22    finish running through that.

  23                She doesn't believe that Mr. Bauta needs pain

  24    management anymore, and you do; correct.

  25    A     True.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 103 of 244 PageID #: 27268
                                                                             937

                           PROVDER/CROSS/BARMEN

   1    Q     Were you told about the testimony of Dr. Winn from -- was

   2    it yesterday or the day before, it's all running together.

   3    A     No, sir.

   4    Q     Dr. Winn actually was one of Mr. Bauta's pain management

   5    physicians?

   6    A     Yes, sir.

   7    Q     Gave these facet blocks that you say he needs?

   8    A     Yes, sir.

   9    Q     Dr. Winn didn't say anything about him needing more.

  10                Would you defer to the treating physician as to what

  11    Mr. Bauta needs going forward?

  12                MR. McELFISH:     Objection.

  13                THE COURT:    Overruled.

  14    A     Yes, sir.

  15    Q     So if his treating pain management guy didn't say he

  16    needs more, and actually said Bauta hasn't seen him in months,

  17    would you take that off the list?

  18    A     I'm not sure what you mean take it off the list.           The

  19    actual visits to the pain management or the treatments?

  20    Q     Both.

  21    A     I wouldn't take the pain management off, but I would take

  22    the treatments off.

  23    Q     So you would take the facet blocks and the ablations off

  24    the list, that kind of thing?

  25    A     Yes, sir.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 104 of 244 PageID #: 27269
                                                                             938

                           PROVDER/CROSS/BARMEN

   1    Q     That's a pretty big ticket item, right?

   2    A     Well, there's items that I believe that he needed; if his

   3    treating physician says he doesn't need them, then I would

   4    take it off the list.

   5    Q     Did you ever make an effort to talk to any of Mr. Bauta's

   6    treating physicians?

   7    A     No, sir.

   8    Q     Am I to understand that the only doctor you ever talked

   9    to was Dr. Mobin?

  10    A     Yes, sir.

  11    Q     The plaintiff's retained neurologist?

  12    A     Neurosurgeon, yes, sir.

  13    Q     And you spoke to him for 15 minutes one time?

  14    A     Yes, sir.

  15    Q     And that, again, was after you had already authored and

  16    submitted your report?

  17    A     Yes.

  18                 MR. McELFISH:    Asked and answered.

  19    A     You asked that question already, the answer is yes.

  20                 THE COURT:    Sustained.

  21                 MR. BARMEN:     I'll withdraw it.

  22                 THE COURT:     Is it part of your practice,

  23    Mr. Provder, to -- when you are doing a lifecare plan, to

  24    routinely speak with the treating physicians?

  25                 THE WITNESS:     Not usually, Your Honor.      Usually I
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 105 of 244 PageID #: 27270
                                                                             939

                           PROVDER/CROSS/BARMEN

   1    get a written document from the physician that states that

   2    this is what the person needs, or I will submit a written

   3    document to the physician to have him review it and then sign

   4    and indicate that he agrees with these items.

   5                THE COURT:     Okay.

   6                THE WITNESS:      Either one or the other, or I could

   7    do it verbal, which I did with Dr. Mobin.

   8    BY MR. BARMEN:

   9    Q     But in this case, Doctor, you had a situation you hadn't

  10    encountered in 45 years, and that one of the reports you

  11    relied on, by someone who purported to be a treating

  12    physician, turned out not to be.

  13                Under those circumstances, do you think it would

  14    have made sense to follow up with any of Mr. Bauta's real

  15    treaters?

  16                MR. McELFISH:     Objection, argumentative.

  17                THE COURT:    Overruled.

  18                MR. McELFISH:     Relevance.

  19    A     As I indicated, the only doctor I spoke with was

  20    Dr. Mobin.

  21    Q     That wasn't my question, sir.

  22                Do you think it would have been reasonable, under

  23    the unusual circumstances you had here, to make an effort to

  24    actually talk to any of his treating doctors?

  25    A     Again, I did not do that.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 106 of 244 PageID #: 27271
                                                                             940

                           PROVDER/CROSS/BARMEN

   1    Q     Would it have been reasonable?

   2    A     Oh, in my opinion I didn't think I needed to do it.           I

   3    had a foundation for Dr. Mobin.        I didn't think I had to go

   4    any further.

   5    Q     Isn't the foundation you have to use to build on, isn't

   6    that the definition of a foundation?

   7                 MR. McELFISH:    Argumentative.

   8                 THE COURT:   Sustained.    Move on.

   9    BY MR. BARMEN:

  10    Q     You and Wendy Cummings disagree about the number of meds

  11    Mr. Bauta needs, right?

  12    A     Yes.   I based my medication list on what he was taking at

  13    the time I saw him.

  14    Q     What was he taking at the time you saw him?

  15    A     He was taking Percocet, Zanaflex, Motrin.

  16    Q     What is he prescribed now?

  17    A     I do not know.

  18    Q     So if he's only being prescribed by his treating

  19    physicians one of those three medications, would you take the

  20    other two off the list?

  21    A     Yes, sir.

  22    Q     Do you know if he's still using a tens machine?

  23    A     I do not.

  24    Q     If he's not, would you take it off the list?

  25    A     If he's not using it and it was not effective in helping
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 107 of 244 PageID #: 27272
                                                                             941

                           PROVDER/CROSS/BARMEN

   1    him cope with his pain, yes.

   2    Q     Do you know of any one person who has treated him or

   3    continues to treat him that suggests he still needs a tens

   4    unit?

   5    A     I have no such information.

   6    Q     And if there is no such information, you would take it

   7    off the list?

   8    A     Yes, sir.

   9    Q     Let's talk about the surgery.

  10                Dr. Mobin does not believe Mr. Bauta needs cervical

  11    fusion at any point in time; correct.

  12    A     True.

  13    Q     Were you told about the testimony of Dr. Cordiale from

  14    the first day of trial, the surgeon who actually performed the

  15    surgery on Mr. Bauta?

  16    A     I was not.

  17    Q     Would you be surprised to learn he doesn't think

  18    Mr. Bauta needs cervical fusion?

  19    A     I have been doing this for 45 years, nothing would ever

  20    surprise me.

  21    Q     Okay.   Well, if his surgeon who actually performed the

  22    procedure doesn't think he needs it, and Dr. Mobin doesn't

  23    think he needs it, would you take it off the list?

  24    A     Yes, sir.

  25    Q     Even though Dr. Lattuga thinks he needs it?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 108 of 244 PageID #: 27273
                                                                             942

                           PROVDER/CROSS/BARMEN

   1    A     Yes, well, I've explained that in my direct examination

   2    why I kept it on.     But, again, if his treating doctor, who did

   3    his prior surgery, says that's not something that he would

   4    require, then I would -- yield to his opinion.

   5    Q     I think what you said on direct examination was that that

   6    was the question?

   7                 THE COURT:    Sustained.

   8                 MR. BARMEN:   Hum?

   9                 THE COURT:    Sustained.

  10    BY MR. BARMEN:

  11    Q     Okay, let's move on.      The amount of homemaking.

  12                 You think Mr. Bauta needs four hours a day, seven

  13    days a week for the rest of his life.

  14    A     Yes, sir.

  15    Q     And the homemaking is not skilled nursing care, right?

  16    A     No.

  17    Q     No, it's some cooking and some cleaning and some helping

  18    him around the house?

  19    A     Yes.

  20    Q     And you believe that costs 22 to $24 an hour?

  21    A     22 to $24 an hour is what the research indicates from the

  22    various nursing agencies, yes, sir.

  23    Q     Various nursing agencies, but he doesn't need a nurse,

  24    does he?

  25    A     No, but homemaking services come from nursing agencies
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 109 of 244 PageID #: 27274
                                                                             943

                           PROVDER/CROSS/BARMEN

   1    from private agencies.

   2    Q     If you go through them, there are other ways to find that

   3    kind of help, aren't there?

   4    A     You have to give me an example.        I don't understand what

   5    you're asking me.

   6    Q     Hire a housekeeper for 10 bucks an hour?

   7    A     Hire somebody off the street, is that what you're saying?

   8    Q     Or through a different type of agency.

   9    A     Well, I use homemaking services through nursing agencies

  10    because of the fact that they will make sure that the person

  11    is present when they are needed, and if there's vacations or

  12    sickness or whatever, they can compensate for that by

  13    providing another individual.        I've always used individuals

  14    who are homemakers through nursing agencies.

  15    Q     You would agree with me that, of all the items on your

  16    list, the homemaking, roughly $35,000 a year for the next

  17    40 years, is the biggest ticket item, right?

  18    A     True.

  19    Q     About $1.4 million of your 3 point whatever?

  20    A     Whatever your calculations are.

  21    Q     I calculate 35,000 for 40 years came out to 1.4 million?

  22    A     Sounds good.

  23    Q     Okay.   Now, when you hire someone to do home care;

  24    cooking, cleaning, laundry, helping around the house a little

  25    bit, you are not actually hiring that person, you are going to
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 110 of 244 PageID #: 27275
                                                                             944

                           PROVDER/CROSS/BARMEN

   1    an agency, right?

   2    A     Yes, sir.

   3    Q     And you insist it's got to be a nursing agency?

   4    A     I've always used nursing agencies to provide that

   5    service.

   6    Q     Has any one person who has ever seen Mr. Bauta medically

   7    since October of 2013 said he needs a nurse?

   8    A     I never -- that's never been my recommendation that he

   9    needs a nurse and I've never seen anybody make that

  10    recommendation.

  11    Q     There are cleaning services, aren't there?

  12    A     There are.

  13    Q     Did you check to see what those cost?

  14    A     I did not.

  15    Q     Okay.   You interviewed Mr. Bauta back in September of

  16    '15, correct?

  17    A     September 2015, yes, sir.

  18    Q     Okay.   And you took a history from him?

  19    A     Yes, sir.

  20    Q     And he told you what he could do and what he can't do?

  21    A     Yes, sir.

  22    Q     And he told you he's able to cook and clean and take care

  23    of himself, it just takes him a little longer, right?

  24    A     He had difficulty, but it took him longer, yes, sir.

  25    Q     He also has two sisters and a brother-in-law that live in
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 111 of 244 PageID #: 27276
                                                                             945

                           PROVDER/CROSS/BARMEN

   1    the area that help him at times?

   2    A     That's what he indicated.

   3    Q     He's been getting by just fine without any kind of home

   4    care since the accident, hasn't he?

   5    A     If you're asking me has he received home care since the

   6    accident, the answer, he has not.

   7    Q     When you met with him, did he indicate he would like it?

   8    A     I don't recall whether I asked him one way or the other,

   9    I'm sorry.

  10    Q     Yet, you include that in your plan to the tune of almost

  11    50 percent of the total; true?

  12    A     It's a service that he needs, in my opinion.

  13    Q     In your opinion.     What doctor has ever said he needs it?

  14    A     There is no doctor that I've noted that states he needs

  15    home care.

  16    Q     That is completely and totally your opinion, correct?

  17    A     My opinion based on my experience, yes, sir.

  18

  19                (Continued on the following page.)

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 112 of 244 PageID #: 27277
                                                                             946

                           PROVDER/CROSS/BARMEN

   1                        CROSS-EXAMINATION (CONTINUED)

   2    BY MR. BARMEN:

   3    Q     I think you said in talking about Wendy Cummings -- and

   4    then we'll move on to the next subject -- you made a point to

   5    say she has a BA in psychology?

   6    A     Yes.

   7    Q     And you said that, unlike you, psychologists don't deal

   8    with disabled people?

   9    A     Physically disabled.

  10    Q     Right.    Physically disabled.

  11                 Isn't Mr. Bauta claiming a psychological disability

  12    in this case?

  13    A     Part of the psychological disability and a physical

  14    disability, yes, sir.

  15    Q     Okay.    So, based on your rationale, your way of thinking,

  16    wouldn't Ms. Cummings be more qualified to opine on the

  17    psychological issues than you?

  18    A     I have 36 credits in psychology from the Pennsylvania

  19    State University.     I also have masters level programs in

  20    psychology also; but my speciality is working with disabled

  21    individuals, not as a psychologist.         In fact, in a deposition

  22    she stated that her work experience dealt with mental health

  23    in a clinic.

  24    Q     Will you answer my question, please, sir?

  25    A     I don't know.     I answered the best I can.

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 113 of 244 PageID #: 27278
                                                                             947

                           PROVDER/CROSS/BARMEN

   1                THE COURT:    Sustained.

   2    BY MR. BARMEN:

   3    Q     Do you know if Mr. Bauta still uses a cane?

   4    A     I do not.

   5    Q     Were you ever shown surveillance we have of him?

   6    A     No, sir.

   7    Q     Let's talk about some of the items in your plan, sir.

   8    A     I can't hear you.     You have to speak into the microphone.

   9    I'm sorry.

  10    Q     I said let's talk about some of the items in your plan.

  11    A     Okay.

  12    Q     I thought I understood you to say that, as part of your

  13    assignment, you made -- you did a Google search, right?

  14    A     In order to locate physicians in his geographical area,

  15    yes, sir.

  16    Q     And then you would call three to five of -- you would

  17    look up an orthopedic on Google.        You'd see them come up in

  18    the tristate area and you'd call three to five have those and

  19    see what their services cost.        Fair?

  20    A     I believe in the New York City area, yes.

  21    Q     Okay.   New York City.

  22                What about outside of New York City?

  23    A     Like Westchester?

  24    Q     Connecticut?    Jersey?

  25    A     No, I tried to get --

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 114 of 244 PageID #: 27279
                                                                             948

                           PROVDER/CROSS/BARMEN

   1    Q     Brooklyn?

   2    A     I tried to get as close to the geographical area as

   3    possible.

   4    Q     Did you look in Brooklyn or was it just -- when you say

   5    New York City, do you mean Manhattan?

   6    A     I mean New York, Brooklyn, the Bronx.

   7    Q     Okay.

   8                THE COURT:    The five boroughs?

   9                THE WITNESS:    The five boroughs, yes.

  10                THE COURT:    Which is New York City.

  11    BY MR. BARMEN:

  12    Q     Let's talk about, for an example, orthopedists you have

  13    listed here.     300 to $2,000.

  14    A     Yes, sir.

  15    Q     If you can get a service for 300, why would you ever pay

  16    2,000?

  17    A     I think I've testified to that already, that the service

  18    for 300 may not be available at the time the person needs it.

  19    Q     So, you go a different day?

  20    A     Excuse me?

  21    Q     So, you go a different day?

  22    A     I don't understand your question.        There's a doctor that

  23    charges $300 for the service.        There's another doctor that

  24    charges more.     That doctor, when the person needs that

  25    particular service, may not be available to them, because

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 115 of 244 PageID #: 27280
                                                                             949

                           PROVDER/CROSS/BARMEN

   1    they're retired or they've sold their practice or whatever.

   2    So, that's why I give a range of the cost of the services.

   3    Q     Did you do anything to determine the quality of the

   4    services between the 300-dollar orthopedic or the 2,000-dollar

   5    orthopedic?

   6    A     I did not.

   7    Q     Right.    You don't know, do you?

   8    A     I do not.

   9    Q     Okay.    If you can find one qualified orthopedic to

  10    provide services at 300, it's reasonable to think there are

  11    more in the area, isn't there?

  12    A     Not necessarily.

  13    Q     But you don't know because you only checked with three to

  14    five, right?

  15    A     Well, three to five is the standard.

  16    Q     It's your standard.

  17    A     Well, Ms. Cummings didn't contact anybody.          She got it

  18    all out of a book.

  19    Q     That your understanding.

  20    A     That's what she testified in her deposition.

  21    Q     Okay.    In terms of you took a range.       In terms -- do you

  22    know anything about statistics?

  23    A     I'm not a mathematician.       Sorry.

  24    Q     Do you know if three to five is a reasonable sample size

  25    to get a mean?

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 116 of 244 PageID #: 27281
                                                                             950

                           PROVDER/CROSS/BARMEN

   1                MR. MCELFISH:     Objection.

   2                THE COURT:    Sustained.

   3                THE WITNESS:    Again, I'm not a mathematician.

   4                THE COURT:    Sustained.

   5    BY MR. BARMEN:

   6    Q     When you were on direct, you started with physiatry or

   7    Mr. McElfish started with physiatry and you included pain

   8    management in that, correct?

   9    A     No, he said physiatry.      I said -- I included physiatry

  10    individually and then pain individually.

  11    Q     Right.   You're not double-billing, are you?

  12    A     No, I'm not.

  13    Q     We already talked about pain management.         So, we don't

  14    have to worry about that.

  15                Neurosurgeon, 2,640 to $9,000.       Can you name me one

  16    neurosurgeon that Mr. Bauta has ever seen since the accident

  17    at issue in the case?

  18    A     I don't know whether he saw a neurosurgeon or not.           I

  19    can't recall.

  20    Q     Then why would you include it in your report to the tune

  21    of nine grand?

  22    A     I think it's noted in either Dr. Lattuga and Dr. Mobin's

  23    reports.

  24    Q     Take a look.

  25    A     (Peruses document.)

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 117 of 244 PageID #: 27282
                                                                             951

                           PROVDER/CROSS/BARMEN

   1                I do not see it in Dr. Lattuga's.

   2    Q     I'm sorry?

   3    A     I don't see it in Dr. Lattuga's report that he wrote.            I

   4    do know that I went over it with Dr. Mobin.          When I spoke with

   5    him, he said it was needed.

   6    Q     Is it in Dr. Mobin's report, sir?

   7    A     I don't have Dr. Mobin's report.        What happened was that

   8    you took my files and never returned them to me.           So,

   9    therefore, I have to redo my files.

  10                MR. BARMEN:    May I approach?

  11                THE COURT:    You may approach.

  12                MR. BARMEN:    Here is Dr. Mobin's report (handing.)

  13                MR. MCELFISH:     Both of them?

  14                MR. BARMEN:    No.   I don't have it.     If you give me

  15    the other one, I'll give it to him, too.         It's not in here.

  16                THE WITNESS:    (Peruses document.)

  17                Dr. Mobin has a spine specialist in his report.          He

  18    could be a neurosurgeon.

  19    BY MR. BARMEN:

  20    Q     Does Dr. Mobin say he needs a neurosurgeon, sir?

  21    A     Just says a spine specialist.

  22    Q     Was the doctor that actually performed the surgery on his

  23    spine a neurosurgeon or an orthopedist?

  24    A     Orthopedist.

  25    Q     Thank you.

                           LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 118 of 244 PageID #: 27283
                                                                             952

                           PROVDER/CROSS/BARMEN

   1                And to be fair with you, sir, there were two reports

   2    from Dr. Mobin.     There's one that postdates this one.         So, you

   3    would agree with me that doesn't matter because you had

   4    already done your report when you received Mobin's first

   5    report.

   6    A     I already testified to that; that's correct.

   7    Q     So, could it be that you included neurosurgeon because

   8    you were under the mistaken belief that Dr. Lattuga, the

   9    doctor who never actually treated him, was a neurosurgeon?

  10    A     No.

  11    Q     You didn't say that Dr. Lattuga was a neurosurgeon in

  12    your report?

  13    A     (Peruses document).      I don't --

  14    Q     May I direct you to page 10 of your report?

  15    A     Hold on.    I see it.

  16    Q     Will you answer my question, please?         Did you refer to

  17    Dr. Lattuga in your report as a neurosurgeon?

  18    A     Yes, sir.

  19    Q     Now, do you -- does that refresh your recollection of why

  20    you included a neurosurgeon in your lifecare plan?

  21    A     Again, I don't recall.      I'm sorry.

  22    Q     Would you agree with me that the only reference to the

  23    record that you have about a neurosurgeon is your reference to

  24    Dr. Lattuga as one?

  25    A     In my report?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 119 of 244 PageID #: 27284
                                                                             953

                           PROVDER/CROSS/BARMEN

   1    Q     Yes.

   2    A     Yes, sir.

   3    Q     Dr. Lattuga is not a neurosurgeon, is he?

   4    A     True.

   5    Q     It's important to be accurate when you're doing these

   6    things, isn't it?

   7    A     I try to be as accurate as possible, yes, sir.

   8    Q     It's important to be thorough?

   9    A     I try.

  10    Q     It's important to be fair?

  11    A     I'm always fair, and I'm always objective.

  12    Q     Okay.    Going back to the items in your plan, sir, do you

  13    know if Mr. Bauta is currently doing physical therapy?

  14    A     I do not.

  15    Q     Do you know when the last time Mr. Bauta did physical

  16    therapy?

  17    A     I do not.

  18    Q     Do you know if, when Mr. Bauta was actually prescribed

  19    physical therapy, he was compliant?

  20    A     I do not.

  21    Q     Does it matter?

  22    A     He needs the service.      Whether he's compliant or not --

  23    Q     According --

  24    A     -- that's up to him.

  25    Q     According to who other than you?

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 120 of 244 PageID #: 27285
                                                                             954

                           PROVDER/CROSS/BARMEN

   1    A      I don't understand the question.

   2    Q      You said he needed the service.       I want to know, other

   3    than you, who has said so.

   4    A      Well, at the time that I was evaluating him, he was

   5    receiving physical therapy.        Also, both Dr. Lattuga and

   6    Dr. Mobin indicated such.

   7    Q      Well, Dr. Mobin just agreed what you had already written

   8    after the fact, right?

   9                MR. MCELFISH:     Objection.    Argumentive.

  10                THE COURT:    Sustained.

  11                MR. BARMEN:    Okay.

  12    BY MR. BARMEN:

  13    Q      You saw Mr. Bauta in September of '15.        It is May of

  14    2018.    Do you know when the last time he had physical therapy

  15    was?

  16    A      I already asked that question.       I answered the question:

  17    I do not know.

  18    Q      Do you know when the last time he was prescribed physical

  19    therapy?

  20    A      I do not know.

  21    Q      Do you know if any physician, other than ones being paid

  22    by his counsel, have recommended physical therapy for him?

  23    A      I do not know.

  24    Q      Does it matter?

  25    A      Well, at the time I saw him, he was receiving physical

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 121 of 244 PageID #: 27286
                                                                             955

                           PROVDER/CROSS/BARMEN

   1    therapy.     He needed the physical therapy due to his pain and

   2    his discomfort, and it was noted by Dr. Mobin and Dr. Lattuga

   3    he will need it in the future.

   4    Q     Nobody other than Mobin or Lattuga.        Fair?

   5    A     As far as I know, I don't recall any other doctors in the

   6    reports noting it.

   7    Q     Do you really believe that if two doctors disagree on a

   8    course of treatment for this man that it's up to the jury to

   9    decide what he needs medically?

  10    A     I think the jury has to make a decision, has to weigh the

  11    information.

  12    Q     Let's talk about what we know in your report.

  13                 It purely comes from Dr. Lattuga, and I'm looking at

  14    your Table A3.     It was Lattuga who said he would need MRIs of

  15    the lumbar spine with the frequency that you have here,

  16    correct?

  17    A     You have to give me a second.       I have to get my ...

  18    Q     Take your time, sir.

  19    A     Okay.    Go ahead.

  20    Q     Was it Dr. Lattuga who recommended the MRI for the

  21    cervical and lumbar spines in their frequency?

  22    A     Yes.

  23    Q     Was it Dr. Lattuga who recommended the EMG study?

  24    A     Yes.

  25                 (Continued on the next page.)

                                   MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 122 of 244 PageID #: 27287
                                                                             956

                           PROVDER/CROSS/BARMEN

   1    CROSS EXAMINATION

   2    BY MR. BARMEN:     (Continuing)

   3    Q     Was it Dr. Lattuga who initially -- strike that.           We

   4    already talked about pain management.         I'm sorry.    I withdraw

   5    it.

   6                 I think we covered everything, so we can move on.

   7    Back to your report.

   8    Q     You have some big ticket items; you have some small

   9    ticket items in your report.       Just for example, a handheld

  10    shower hose, $21 to $43, that's for the same item; right?

  11    A     Yes.

  12    Q     Well, if you can get it for 21, why would you pay 43?

  13    A     I have already testified to that.        I testified the reason

  14    is a range.     The 21 may not be available.

  15    Q     When you called, and I'm assuming you're not calling over

  16    an extended period of time, when you were calling on one item,

  17    you're making these calls close in time; right?

  18    A     Yes, exactly, but now we're three years since I saw him

  19    approximately.     These items may not be available at this rate

  20    in a three-year period.

  21    Q     But this is what was available when you did this report

  22    in 2015?

  23    A     Exactly correct.

  24    Q     Have you been done anything to update to see if there

  25    have been any changes?

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 123 of 244 PageID #: 27288
                                                                             957

                           PROVDER/CROSS/BARMEN

   1    A     No.

   2                 THE COURT:    Sustained.

   3    Q     You're not suggesting in here that on a handheld shower

   4    hose it could be $21 one day and $43 some other time, this is

   5    what it was at that time, correct?

   6                 MR. BARMEN:    Objection.

   7                 THE COURT:    Overruled.

   8    A     Yes.

   9    Q     If you can get it for $21, why would you include in your

  10    report 43?

  11                 THE COURT:    Sustained.    Asked and answered.

  12    Q     The cane, $8 or $20, why would you pay 20 if you can pay

  13    8?

  14                 THE COURT:    Same answer, Mr. Provder?

  15                 THE WITNESS:    Yes.

  16                 THE COURT:    Sustained.

  17                 Everything in here as far as the durable medical

  18    equipment and things like that, you provide a range because of

  19    what you have explained, yes?

  20                 THE WITNESS:    Yes.

  21    Q     Do you think Mr. Bauta needs a case manager?

  22    A     Yes.

  23    Q     I mean, you have seen the records, you know how many

  24    different medical providers he has seen since 2013 and the

  25    frequency with which he did so?

                                   MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 124 of 244 PageID #: 27289
                                                                             958

                           PROVDER/CROSS/BARMEN

   1    A     Yes.

   2    Q     And he managed to do that by himself just fine, didn't

   3    he?

   4    A     Yes.

   5    Q     But now he needs a case manager?

   6    A     In my opinion, yes.

   7    Q     When at the time he was managing himself, he had a whole

   8    lot more doctors' appointments, didn't he, than he has now?

   9    A     I don't know what his doctors' appointments are now.           I'm

  10    sorry.

  11    Q     Do you know as you sit here today how many different

  12    treating providers he's treating with?

  13    A     No, sir.

  14    Q     If it were two, would he still need a case manager?

  15    A     In my opinion, he needs a case manager.

  16    Q     If they were only treating with two doctors at this time,

  17    would he still need a case manager going forward?

  18    A     The answer is yes.

  19    Q     Okay.    How has he managed to get by without one so far?

  20                 THE COURT:    Sustained.

  21                 MR. McELFISH:    Objection.

  22                 I was going to make an objection.

  23                 MR. BARMEN:   Withdrawn.

  24    Q     I know from reading your report and doing your

  25    depositions that you think it's very important when you do

                                   MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 125 of 244 PageID #: 27290
                                                                             959

                           PROVDER/CROSS/BARMEN

   1    these things to get the entire picture?

   2    A     I try.

   3    Q     And that includes how people were prior to whatever

   4    incident that caused the problems you're doing a life care

   5    plan for; right?

   6    A     I'm not sure I understand your question.         I'm sorry.

   7    Q     Well, I note from your report that you typically state --

   8    or you state that you like to get a picture of the whole

   9    person and look at any preexisting problems.

  10    A     I take a history of preexisting problems because the fact

  11    that attorneys ask me about preexisting problems, it's

  12    irrelevant to me.     I am not a causality witness.

  13    Q     But isn't it important to know how somebody functioned

  14    before the incident that caused the purported change?

  15    A     I'm not sure what you mean by function.

  16    Q     Well, would it be interesting to know if he had ever

  17    complained of head problems before the accident?

  18    A     Again, I'm not a causality witness.

  19    Q     Okay.    You were only provided with medical records that

  20    go back to the date of the accident forward?

  21                MR. McELFISH:     Objection.    Foundation.

  22    A     That would be correct.      I've testified to that already.

  23                THE COURT:    Overruled.

  24                MR. BARMEN:    I'm just checking my notes here for a

  25    moment.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 126 of 244 PageID #: 27291
                                                                             960




   1                Mr. Provder, I don't have any other questions for

   2    you.    I appreciate your time, sir.

   3                THE WITNESS:    Thank you.

   4                MR. McELFISH:     Brief redirect.

   5                THE COURT:    Yes.

   6    REDIRECT EXAMINATION

   7    BY MR. McELFISH:

   8    Q      Okay.   Mr. Provder, I just want to cover a couple of

   9    things Mr. Barmen was questioning you about.          On the

  10    neuropsych, you only understood -- you only relied upon

  11    information that was provided to you prior to your

  12    depositions; right?

  13    A      True.

  14    Q      If I were to tell you contrary to what Mr. Barmen told

  15    you that Mr. Bauta has been undergoing psychological therapy

  16    and treatment, would you still believe he would need a

  17    baseline evaluation to bring it current?

  18                MR. BARMEN:    Objection.

  19                Sidebar, Your Honor.

  20                MR. McELFISH:     Oppose.

  21                (Sidebar held outside the hearing of the jury.)

  22                      (Continued on the following page.)

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 127 of 244 PageID #: 27292
                                                                             961

                                   SIDEBAR

   1                (The following sidebar held outside of the hearing

   2    of the jury.)

   3                MR. BARMEN:    It's an inappropriate question and I

   4    ask that there be a clarification, because he just through

   5    dispersions to me at me in front of the jury.          I've

   6    acknowledged he is undergoing cognitive therapy he is not

   7    having any psychotherapy right now.         There is a difference.

   8                MR. McELFISH:     Why does that need a sidebar?

   9                MR. BARMEN:     Because I couldn't articulate my issue

  10    in front --

  11                MR. McELFISH:     It's not an issue.     It's not up to

  12    you, Ray, it's up to the, Judge.

  13                THE COURT:    Do you want to respond to that?

  14                MR. McELFISH:     You can sustain the objection       and I

  15    will re-ask it.

  16                THE COURT:     Sustained.

  17                MR. BARMEN:    I would    ask for a curative because now

  18    it looks like I am misrepresenting something.

  19                (Sidebar concluded.)

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 128 of 244 PageID #: 27293
                                                                             962

                        PROVDER/REDIRECT/McELFISH

   1                 (Continued on next page.)

   2                 THE COURT:    Sustained.

   3                 MR. McELFISH:    I will withdraw and re-ask it.

   4                 MR. BARMEN:    As to the objection, Your Honor?

   5                 THE COURT:    Sustained.

   6                 MR. McELFISH:    Well, I withdraw it, but anyway.

   7    BY MR. McELFISH:

   8    Q     Mr. Provder, I want you to make the assumption that Mr.

   9    Bauta is still receiving cognitive therapy from one doctor,

  10    Dr. Thomas.    Do you have the assumption in mind?

  11    A     Yes.

  12    Q     Do you still believe that not withstanding the cognitive

  13    therapy he will still need a neuropsychological evaluation to

  14    establish a baseline for future care?

  15                 MR. BARMEN:    Objection.

  16                 THE COURT:    Overruled.

  17    A     Yes.

  18                 THE COURT:    If you knew that Dr. Thomas was seeing

  19    him repeatedly and continuing tests on him intermittently,

  20    would your opinion be the same?

  21                 THE WITNESS:    Well, a neuropsychological evaluation

  22    consists of pretty much a full day's worth of testing and

  23    measures areas of person's function.

  24                 THE COURT:     Battery of tests?

  25                 THE WITNESS:    Battery of tests, yes.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 129 of 244 PageID #: 27294
                                                                             963

                        PROVDER/REDIRECT/McELFISH

   1                THE COURT:    Assume that Dr. Thomas is doing to him.

   2                THE WITNESS:    If he administering the batteries of

   3    testing to him on a regular basis, then he wouldn't need the

   4    neuropsychological evaluation either at the baseline or at the

   5    end.

   6                THE COURT:    Okay, go end.

   7    Q      Mr. Provder, in follow-up questions to the Court, I want

   8    you to make the assumptions that the last round of actual full

   9    day of TBI testing by Dr. Thomas was more than a year or so or

  10    two ago, given     that assumption in mind, would he need a

  11    baseline test to have a projection for the future?

  12                MR. BARMEN:    Objection.

  13                THE COURT:    Overruled.

  14    A      Well, the purpose of the neuropsychological evaluation is

  15    to measure where the person's starts with and where he ends

  16    after the cognitive rehabilitation.         So if he's already in

  17    cognitive rehabilitation, a baseline has already past, so

  18    there's no need for initial evaluation.         It's probably been

  19    done already.

  20                If there is a measurement as to his future needs and

  21    whether he needs more cognitive rehabilitation he may need

  22    another neuropsychological.

  23                If, as the judge indicated, that he's receiving

  24    testing on a regular basis, then there wouldn't be any need

  25    for an end point of neurological testing.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 130 of 244 PageID #: 27295
                                                                             964

                        PROVDER/REDIRECT/McELFISH

   1    Q     So it comes down to what the doctors who are doing that

   2    work have to say?

   3    A     True.

   4    Q     Okay.   Mr. Barmen was asking you about liens and what Mr.

   5    Bauta owes or doesn't owe with respect to his liens on his

   6    cognitive therapy.      Do you know, Mr. Provder, whether or not

   7    Mr. Bauta actually owes that money or not under the lien

   8    agreement?

   9    A     I have no idea.

  10    Q     As far as you're concerned here in front of this jury,

  11    notwithstanding the questions you were asked, he very well may

  12    be responsible for those balances?

  13                THE COURT:    Sustained.    Sustained.    You don't know

  14    what this lien is or whether he owes money or doesn't owe any

  15    money, do you?

  16                THE WITNESS:    I do not.

  17    Q     You were asked by Mr. Barmen about the testimony of Dr.

  18    Winn who was here yesterday before the jury talking about his

  19    treatment of pain management.        I want you to make the

  20    assumption that Dr. Winn was not asked to make a future

  21    projection as to what type of pain management Mr. Bauta might

  22    need in the future.      Do you have that in mind?

  23    A     Yes, sir.

  24    Q     Would you -- would it be proper and appropriate for you

  25    as an expert in life care to opine, to rely upon the reports
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 131 of 244 PageID #: 27296
                                                                             965

                        PROVDER/REDIRECT/McELFISH

   1    and opinions of experts who have made such projections?

   2    A     True.

   3    Q     In fact, Dr. Winn, I want you to assume, testified that

   4    he had not seen Mr. Bauta in a year or so, but nobody -- you

   5    have no understanding as to why he did not go back until now?

   6    A     True.

   7    Q     Now, if you would, sir, I would like you to turn to Dr.

   8    Mobin's report dated August 2016.

   9                 MR. McELFISH:    For the Court, Counsel, and the

  10    witness, small screens, it is 403-0110.         So it is up for you,

  11    Your Honor.

  12    A     It is coming up on my screen?

  13    Q     Yes.    It should be on -- sorry, now it should be up on

  14    your screen.

  15    A     Okay.

  16    Q     Before I ask you about this area, Mr. Provder, can we

  17    agree that as a life-care planner there are certain things

  18    that you have enough background, education, and experience to

  19    have an opinion on and there are other things, such as medical

  20    opinions, that you need to rely upon others for those

  21    opinions?

  22    A     True.

  23    Q     Okay.    So let's talk about the medical opinions that you

  24    relied upon for your life-care planning in this case.            Would

  25    you please tell the jury what Dr. Mobin opined, who is an
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 132 of 244 PageID #: 27297
                                                                             966

                        PROVDER/REDIRECT/McELFISH

   1    expert neurosurgeon for Mr. Bauta on the medical?

   2                MR. BARMEN:    Objection.

   3                THE COURT:    This document that you're looking at,

   4    you didn't see that before you issued your opinion; correct?

   5                THE WITNESS:    No, I did not.     My opinion was issued

   6    before this.

   7                THE COURT:    And your opinion was issued prior to

   8    speaking with Dr. Mobin?

   9                THE WITNESS:    True.    As far as I know, this report

  10    was rendered after I did my evaluation after I formulated my

  11    opinion.

  12                THE COURT:    What was the question?

  13    Q     What were the items Dr. Mobin recommended for medical?

  14                THE COURT:    Sustained.

  15                MR. BARMEN:    Objection.

  16                MR. McELFISH:     May I have a sidebar on that?

  17                THE COURT:    Sure.

  18                (Sidebar held outside the hearing of the jury.)

  19                (Continued on the following page.)

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 133 of 244 PageID #: 27298
                                                                             967

                                   SIDEBAR

   1                (Sidebar.)

   2                (The following sidebar held outside of the hearing

   3    of the jury.)

   4                MR. McELFISH:     The reason why I wanted one of my

   5    rare sidebars, because he has -- well, he testified in

   6    depositions and here on trial that he issued his report, that

   7    he talked to Dr. Mobin and he read Dr. Mobin's reports and he

   8    was going to supplement his report but he did not need to

   9    because everything in Dr. Mobin's reports were consistent with

  10    what Dr. Lattuga had offered as well other than the cervical

  11    fusion.    He has already testified to that.        So you can't now

  12    exclude him from opining on something that he reviewed and

  13    elected not to update a report on and then he was deposed

  14    twice.    He was deposed twice and Dr. Mobin was deposed twice

  15    after that.

  16                THE COURT:    There are a couple things that aren't

  17    consistent with what Dr. Mobin testified to, but that's up to

  18    you.

  19                MR. BARMEN:    He can't say that he relied on

  20    something that he didn't have at the time.

  21                THE COURT:    No.   He is not asking that.      He's going

  22    to ask if there are these things in Dr. Mobin's report which

  23    was consistent with what was in his original report and,

  24    therefore, he didn't need to supplement it.

  25                MR. BARMEN:    Right.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 134 of 244 PageID #: 27299
                                                                             968

                                   SIDEBAR

   1                MR. McELFISH:     Right.   Exactly.

   2                MR. BARMEN:    I maintain my objection.

   3                THE COURT:    All right.    Do it quickly.

   4                MR. McELFISH:     I'm trying.

   5                (Sidebar concluded.)

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 135 of 244 PageID #: 27300
                                                                             969

                                   SIDEBAR

   1                (Continued on the following page.)

   2                (In open court.)

   3                MR. BARMEN:    Right.

   4                MR. McELFISH:     Right, exactly.

   5                MR. BARMEN:    I maintain my objection, you're the

   6    judge.

   7                THE COURT:    All right.    Do it quickly.

   8                MR. McELFISH:     I'm trying.

   9                (Sidebar concluded.)

  10                (Continued on the following page.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 136 of 244 PageID #: 27301
                                                                             970

                        PROVDER/REDIRECT/McELFISH

   1                (In open court.)

   2    Q     Mr. Provder, with respect to Dr. Mobin's reports, I

   3    believe you testified earlier to this jury that you reviewed

   4    two of his reports after you issued your report and you did

   5    not issue a supplemental report; correct?

   6    A     Right.

   7    Q     Can you tell the jury, please, why you did not change or

   8    update your report after seeing Dr. Mobin's extensive

   9    reporting?

  10                MR. BARMEN:    Objection.

  11    A     The only change was as I have indicated in prior

  12    testimony was Dr. Mobin did not believe Mr. Bauta required a

  13    cervical fusion.

  14                (Continued on following page.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 137 of 244 PageID #: 27302
                                                                             971




   1    REDIRECT EXAMINATION CONTINUES

   2    BY MR. McELFISH:

   3    Q     Well, here's what I'm getting at:        You made your original

   4    report based upon the reports of Dr. Lattuga, correct?

   5    A     Yes.

   6    Q     Okay.   And then you reviewed Dr. Mobin's opinions and

   7    reports after your report, correct?

   8    A     Yes, and spoke with Dr. Mobin.

   9    Q     Okay.   And what was the only thing different between

  10    Dr. Lattuga's report and Dr. Mobin's reports?

  11    A     Need for cervical fusion.

  12    Q     And everything else was the same?

  13    A     Yes.

  14    Q     Now, going to P-403-0110, what was it that you took from

  15    Dr. Mobin's reports or that were consistent with what

  16    Dr. Lattuga had recommended that were items you were not,

  17    yourself, qualified to opine on?

  18                 MR. BARMEN:   Objection.

  19                 THE COURT:    Sustained.

  20    BY MR. McELFISH:

  21    Q     For instance, Mr. Barmen was asking you about spine

  22    specialists, orthopedists and neurosurgeons, do you remember

  23    that?

  24    A     Yes.

  25    Q     Dr. Mobin believes, according to his opinions that you
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 138 of 244 PageID #: 27303
                                                                             972




   1    relied upon, that he needed that, true?

   2                 MR. BARMEN:    Objection.

   3    A     Yes.

   4                 THE COURT:    Sustained.    He do not rely upon

   5    Dr. Mobin's opinions in rendering his first report.

   6    BY MR. McELFISH:

   7    Q     Did Dr. Lattuga believe that Mr. Bauta needed future

   8    spine care and future surgery based on his report?

   9    A     Yes.

  10    Q     And that was consistent with what Dr. Mobin said, except

  11    for the cervical fusion?

  12    A     Yes.

  13    Q     All right.    And most importantly, Mr. Barmen was asking

  14    you questions related to Dr. Winn and pain management.            Did

  15    Dr. Lattuga recommend future pain management, epidurals, facet

  16    blocks?

  17    A     Yes.

  18    Q     And Dr. Mobin did as well?

  19    A     Yes.

  20    Q     So, in your view, they were consistent in that regard?

  21    A     Yes.

  22                 THE COURT:     But you didn't know that until after

  23    you issued your report?

  24                 THE WITNESS:     True.

  25    BY MR. McELFISH:
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 139 of 244 PageID #: 27304
                                                                             973




   1    Q     But if you knew that after you issued your report and

   2    they were the same, you elected not to go back and change your

   3    report because it did not change your opinion?

   4                 MR. BARMEN:   Objection, asked and answered.

   5                 THE COURT:    Sustained.

   6    BY MR. McELFISH:

   7    Q     And with respect to medial branch blocks, Dr. Lattuga,

   8    the orthopedic spine surgeon, recommended that those be

   9    needed?

  10    A     Yes.

  11    Q     And Dr. Mobin did, as well?

  12    A     Yes.

  13    Q     And that was consistent?

  14    A     Yes.

  15    Q     With respect to -- just two more items, the MRIs and

  16    imaging that would be needed in the future, Dr. Lattuga

  17    recommended that those would be needed?

  18    A     Yes.

  19    Q     And Dr. Mobin, the neurosurgeon who will testify here,

  20    agreed with that and it was consistent?

  21    A     Yes.

  22    Q     You were asked about the opinion of Dr. Cordiale, the

  23    surgeon in this case who testified before the jury on Monday.

  24    I want you to make the assumption that Dr. Cordiale said he

  25    was not sure yet whether or not he needed future surgery, he
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 140 of 244 PageID #: 27305
                                                                             974




   1    was still monitoring Mr. Bauta.

   2                 Do you have that opinion in mind?

   3    A     Yes.

   4                 MR. BARMEN:    Objection.

   5                 THE COURT:    Sustained.

   6                 No, I will allow it.

   7                 MR. McELFISH:    May I ask you to have the court

   8    reporter to read it back?

   9                 Well, before I do that...

  10    BY MR. McELFISH:

  11    Q     Before you do that, Mr. Provder, do you have the question

  12    in mind?

  13    A     Yes.

  14    Q     Go ahead.

  15    A     Yes, well, he indicated that he had been monitoring his

  16    situation, which means he may or may not need future surgery.

  17                 THE COURT:     In that situation, what would you do

  18    with your lifecare plan?

  19                 THE WITNESS:     Well, I would do exactly what I have.

  20    I have both options.       Certainly, the back surgery seems to be

  21    recommended by possible both doctors, so I included it both.

  22                 THE COURT:     So you would include cervical surgery,

  23    even though his spine doctor is just monitoring that?

  24                 THE WITNESS:     No.   I think that these are two

  25    options, but certainly there is a possibility of -- Dr. Mobin
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 141 of 244 PageID #: 27306
                                                                             975




   1    talks about this also -- about future back surgery, lumbar

   2    surgery.

   3                THE COURT:     So you would include the lumbar

   4    surgery, but not the cervical surgery?

   5                THE WITNESS:      True.

   6    BY MR. McELFISH:

   7    Q     Now, Mr. Provder, if you make the assumption that the

   8    treating doctor wasn't out of place in his treatment to make a

   9    prognosis on what future care he might need, would you find

  10    that information more reliable or the information from an

  11    expert witness, and in this case two expert witnesses, who

  12    have offered the opinion that future care is more probable

  13    than not?

  14                MR. BARMEN:    Objection, Your Honor.

  15                THE COURT:    Sustained.

  16                MR. BARMEN:    There is only one expert witness.

  17                THE COURT:    Correct.

  18                MR. McELFISH:     Let me rephrase the question then.

  19    BY MR. McELFISH:

  20    Q     I want you to assume hypothetically that the treating

  21    surgeon who was still monitoring the patient, Mr. Bauta, with

  22    respect to any future prognosis of future surgery, would you

  23    rely more on that being undetermined or would you rely upon

  24    the opinion of a neurosurgeon who has an opinion to a

  25    reasonable degree of medical certainty on future care?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 142 of 244 PageID #: 27307
                                                                             976




   1                MR. BARMEN:    Objection.

   2                THE COURT:    Sustained.    I don't understand the

   3    hypothetical.

   4    BY MR. McELFISH:

   5    Q     In other words, a treating doctor hasn't issued an

   6    opinion, an expert opinion, on what the future care will be,

   7    more probable than not; an expert witness has.           Which one is

   8    more reliable?

   9                MR. BARMEN:    Objection.

  10    Q     For lifecare planning.

  11                THE COURT:     I will allow it.

  12    A     I can't answer that question.       You've got one doctor who

  13    is the consulting expert witness says that he needs it, and

  14    then you have a treating doctor who says he's monitoring it.

  15    I can't -- I can't cut the baby in half.         I don't know.

  16    Q     Okay.   But for your opinion, you've relied upon expert

  17    witnesses who have made that projection?

  18    A     True.

  19    Q     I want to discuss homemaking with you.

  20                MR. McELFISH:     I am getting near the end,

  21    thankfully.

  22    Q     The homemaking, you were asked by Mr. Barmen about

  23    whether or not he would need a nurse, which you said he did

  24    not need a nurse?

  25    A     I never recommended a nurse.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 143 of 244 PageID #: 27308
                                                                             977




   1    Q     I understand.     But you did testify that when you put

   2    these numbers into your life care plans, you rely on certain

   3    agencies?

   4    A     Yes, there are agencies that provide homemaking services.

   5    Q     And can you tell the jury why you would recommend and

   6    it's your opinion to have the -- the proper agency to do this

   7    work, rather than a cleaning service or a custodial service?

   8                THE COURT:     He has already testified to that.

   9                You testified to that, right, Mr. Provder?

  10                THE WITNESS:      Yes, sir.   Yes, Your Honor.

  11    BY MR. McELFISH:

  12    Q     Lastly, you were asked why, if Mr. Bauta has had all

  13    these doctor's appointments up until now, why he would need a

  14    case manager going toward.       Do you have an opinion on that?

  15    A     Yes, I've already testified that he's going to need a

  16    case manager to coordinate any services he's going to require,

  17    coordinate between him and any future care he is going to

  18    need.

  19    Q     Well, the suggestion was made he didn't need it before up

  20    until now.    What is your opinion on why he will need it going

  21    forward?

  22    A     The same opinion that he needed it before; it's to make

  23    sure he receives the necessary services, serve as a liaison

  24    between him and the various doctors and any future care or

  25    items he is going to need, as well as the system and adjusting
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 144 of 244 PageID #: 27309
                                                                             978




   1    to his disability.

   2                MR. McELFISH:     Thank you.

   3                MR. BARMEN:    No need.

   4                THE COURT:     Thank you, Mr. Provder.

   5                THE WITNESS:      Thank you, Your Honor.

   6                THE COURT:     You are excused.

   7                (Witness excused.)

   8                THE COURT:     All right, we are going to take our

   9    lunch break, ladies and gentlemen.         We will resume at

  10    two o'clock.

  11                (Jury exits.)

  12                THE COURT:     This Dr. Kucsma is going to testify to

  13    the present value of the lifecare plan?

  14                MR. McELFISH:     Yes.

  15                THE COURT:     That's it?

  16                MR. McELFISH:     Yes.

  17                THE COURT:     It will take 10 minutes?

  18                MR. McELFISH:     It depends on the interruptions.

  19                MR. BARMEN:    Well, there is an issue about that,

  20    Your Honor.

  21                MR. McELFISH:     See.

  22                MR. BARMEN:    And it's a different issue.       I mean

  23    because, really, the difference between the number -- I had a

  24    chance to look at it.      The difference between the number, and

  25    it is lower by about 17 grand, that's not the issue.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 145 of 244 PageID #: 27310
                                                                             979




   1                The issue is -- and, again, I'm not an economist,

   2    but when you take Mr. Provder's number and reduce it to

   3    present value, it's supposed to be lower, right?           How can an

   4    economist come in and reduce his number to present value and

   5    it be higher than his number?

   6                THE COURT:     Based on which, based on which of her

   7    opinions, the one --

   8                MR. BARMEN:     Both of them.

   9                THE COURT:     -- in the supplemental?

  10                MR. BARMEN:    May I approach?

  11                THE COURT:     Yes.

  12                MR. BARMEN:    Here is Provder, total plan cost.        That

  13    is not reduced to present value.        Reduced to present value --

  14    there is the number they sent me this morning (indicating) by

  15    their economist.     Reduced to present value, that's higher.          I

  16    don't understand it.      I need my economist to look at this.

  17                THE COURT:     Are you calling an economist?

  18                MR. BARMEN:    We have one with our plan, but --

  19                THE COURT:     Well, they can explain it.

  20                MR. BARMEN:    I mean, if they're not actually

  21    reducing it to present value, how is she relevant to testify?

  22                THE COURT:     Well, this is per year.

  23                MR. BARMEN:     Right, and this is the total of the

  24    plan costs.

  25                THE COURT:     Total plan costs, I see.       So these are
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 146 of 244 PageID #: 27311
                                                                             980




   1    the total plan costs.      So this is -- I don't have my

   2    calculator.    I see.    So if you take -- and he's got

   3    40.4 years --

   4                MR. McELFISH:     Well, she has a different number on

   5    the years.    They didn't ask Provder about that, but her

   6    numbers are different.

   7                MR. BARMEN:    Life expectancy is life expectancy.

   8    The table is the table.

   9                MR. McELFISH:     She has different years, she used the

  10    table and he didn't.

  11                THE COURT:     Did you depose her?

  12                MR. BARMEN:    We did, but then we got different

  13    numbers this morning.

  14                 If she is going to come in-- if the only point of

  15    her is to reduce it to present value, why does she need to

  16    testify if her number is higher?        There's the number.

  17                THE COURT:     I don't know why, frankly.       I don't

  18    know why you need an economist at all.         This can all be

  19    handled post trial.      You take the number and discounting to

  20    present value is an arithmetic computation.          It should not

  21    really be in dispute and you can do it afterwards.

  22                But look, you paid for your experts, let them

  23    testify.    She can bring in the new one.       It makes sense, and

  24    you cross-examine her and you deal with it.

  25                MR. BARMEN:    Okay, thank you.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 147 of 244 PageID #: 27312
                                                                             981




   1                THE COURT:     But she is going to be done.       We are

   2    going to start her at 2:00 and I would like her to be done by

   3    three o'clock, including cross-examination, because you do not

   4    have to go through each and every single thing.           Give the

   5    methodology and the totals, and then she gets cross-examined.

   6                MR. McELFISH:     Why did you sustain objections to the

   7    publication of the summary lifecare plan?

   8                THE COURT:     Because its an expert report and the

   9    jury can do the calculation.       They were all taking down the

  10    numbers that he said.

  11                MR. McELFISH:     Oh, they were.

  12                Just so I understand, what about for just for

  13    demonstrative purposes --

  14                MR. BARMEN:    I would object.

  15                MR. McELFISH:      -- as opposed to putting it into

  16    evidence?    I just want to understand so I know.         We still have

  17    a ways to go in the trial.       I mean, that's what I offered it

  18    for.

  19                MR. BARMEN:    Expert reports haven't been coming in.

  20                THE COURT:     If you want to create a demonstrative

  21    saying the totals of Mr. Provder's things are this, that and

  22    the other thing, you create your own as a demonstrative, that

  23    is fine.

  24                MR. McELFISH:     That's what that was.

  25                THE COURT:     It has to be based on his testimony.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 148 of 244 PageID #: 27313
                                                                             982




   1                THE COURT:     No, it is his report.

   2                MR. BARMEN:    Right.

   3                MR. McELFISH:     Like in state court, that is used

   4    just as the demonstrative because it's really not part of the

   5    report in how --

   6                THE COURT:     Demonstratives are not going to be

   7    going back to the jury room.

   8                MR. McELFISH:     Correct.

   9                MR. BARMEN:    I understand that.

  10                MR. McELFISH:     But I can use it in closing, correct?

  11                THE COURT:     Sure.

  12                MR. BARMEN:    Thank you, Your Honor.

  13                THE COURT:    But technically, if you use this piece

  14    of paper as a demonstrative, it is still his report.            So type

  15    it up again --

  16                MR. McELFISH:      Okay.

  17                THE COURT:     -- and show it to them before you give

  18    it.

  19                MR. McELFISH:     Okay.

  20                MR. BARMEN:    Thank you.

  21                (Luncheon recess now taken.)

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 149 of 244 PageID #: 27314
                                                                             983




   1                A F T E R N O O N        S E S S I O N

   2                THE COURT:    Okay.    I want to raise an issue with you

   3    and I take full responsibility for this but it will speed up

   4    the trial, however slightly.

   5                I intend --

   6                MR. BARMEN:    Your Honor, I'm sorry.      The next

   7    witness is in the courtroom.         Is that okay?

   8                MR. McELFISH:     Ms. Kucsma, can you sit outside?

   9                DR. KUCSMA:    Oh, sure.

  10                THE COURT:    Thank you.

  11                DR. KUCSMA:    Yes.

  12                (Dr. Kucsma leaves the courtroom.)

  13                THE COURT:    Ms. Kucsma, Dr. Kucsma, and the

  14    defendant's economic expert will testify as to present value?

  15                MR. McELFISH:     Yes.

  16                THE COURT:    We're not hearing that testimony.        We're

  17    going to take it after the trial is over.

  18                The jury's -- for many reasons.        A jury, if you look

  19    at the special verdict sheet that I gave you, we asked them

  20    two questions related to futures damages.          (5) is future pain

  21    and suffering and emotional distress; and we asked them to

  22    state the number of years.        And then (7) is medical care and

  23    et cetera, et cetera; and similarly they would have to state

  24    the number of years.

  25                There's no way for the jury to make the present
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 150 of 244 PageID #: 27315
                                                                             984




   1    value calculation on their own.        They're just not going to be

   2    able to do it, and it's typically done by the Court.             If you

   3    look at CPLR 5041 or is it -- it's 5041, I think.           It

   4    specifically says that the Court -- it talks about entering

   5    judgments.    The Court has to enter judgment after the trier of

   6    fact has determined certain issues.         Entering judgments for

   7    future pain and suffering, you state, you gave the number of

   8    years found by the trier of fact, 410, whichever is less; and

   9    for damages of greater than $250,000, you have to discount it

  10    to present value.

  11                The jury's not going to be able to do it.         They're

  12    just not going to be able to it.        I've done it in the past,

  13    and I should have raised this with you before.           I've done it

  14    in the past after the jury's entered these similar findings,

  15    if the parties cannot agree to what the present value is.

  16                MR. McELFISH:     The problem is is that the witnesses

  17    to date have not put the life expectancy on the number of

  18    years in evidence, and that's one thing that Ms. Kucsma was

  19    going to testify about.       So, I don't want to cut her loose

  20    unless we have all issues wrapped up.         I mean, she may be able

  21    to testify as to things that we need for yourself, to --

  22                THE COURT:    I know how to do --

  23                MR. McELFISH:     You know what I mean.

  24                THE COURT:    Then she can do that.      She can testify

  25    to --
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 151 of 244 PageID #: 27316
                                                                             985




   1                MR. BARMEN:    We can stipulate to ...

   2                THE COURT:    I mean, well, she has different life

   3    expectancy than --

   4                MR. McELFISH:     Yes.

   5                THE COURT:    -- Mr. Provder and your expert, yes.

   6                MR. BARMEN:    The U.S. Department of Labor, I mean,

   7    whatever the Federal Government says it is, we would stipulate

   8    to that.

   9                THE COURT:    Where does she get her life expectancy?

  10                MR. McELFISH:     I'd have to ask her.     I'd have to ask

  11    her.   I mean, I've got her here.

  12                THE COURT:    Well, I'm not going to -- I'm not going

  13    to -- because she's going to say, "I relied on his numbers,

  14    Provder's numbers" --

  15                MR. McELFISH:     Yeah.

  16                THE COURT:    -- and calculated the present value and

  17    it's -- she going to tell what her discount rate is that she

  18    used, which may or may not be in line with the case law.

  19    Right?    And she's going to say and it's this.

  20                What if the jury finds that the number that she used

  21    for home care, that he provided is different?          Then her

  22    calculation, shhh, gone.       We're going to end up with that,

  23    unless the numbers that the jury puts down are exactly what he

  24    testified to.

  25                MR. McELFISH:     What are you pointing at?      (7) now?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 152 of 244 PageID #: 27317
                                                                             986




   1                THE COURT:    Pointing at (7).     So, if you want her to

   2    tell me -- tell the jury what his life expectancy is and why,

   3    that's fine.     That's five minutes in five minutes of cross

   4    but -- and I apologize and this is my fault.          I don't want to

   5    confuse them with a lot of present value discussions and what

   6    a discount rate is and how it applies if they're not going to

   7    be asked to do that at the end of the day.

   8                MR. McELFISH:     Okay.   Fine.   Can I just ask that we

   9    do one thing then?      Can we have, just because I don't know the

  10    answer to this -- I'm not an economist.         So, can Dr. Kucsma

  11    come in out of the presence of the jury and not have, like, a

  12    formal hearing or anything but have you for two minutes go

  13    through the things that you need or are going to calculate and

  14    ask her, "Are you going to testify to anything else," so that

  15    I don't lose that.

  16                And if she -- if you already have everything you

  17    need, she can't add anything new to it and the only thing left

  18    is the life expectancy, fine, I don't care.

  19                MR. BARMEN:    I don't understand what he's saying.         I

  20    mean, if the Court --

  21                THE COURT:    I think what Mr. McElfish is saying is

  22    he wants to make sure that I have the information that I need

  23    and my methodology is going to be the proper methodology on

  24    determining present value of whatever the jury finds.

  25                MR. BARMEN:    Well, here's the issue I have with
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 153 of 244 PageID #: 27318
                                                                             987




   1    that; and I'll be the first one to tell you I'm way out of my

   2    element when it comes to this kind of stuff but my economist

   3    says her -- you know, if there's a dispute as to what's wrong,

   4    if the Court has a method the Court has used in the past and

   5    the Court is comfortable with, I would much rather you do that

   6    rather than take advice from the economist they're paying for.

   7                MR. McELFISH:     I'm not asking you to take advice

   8    from them.    What I'm trying to make sure of is that she

   9    doesn't -- and I shouldn't -- I have to tell you.           I should

  10    know every area of her testimony by heart, and I just don't

  11    right now off the top of my head.        She may have an area of

  12    testimony that she can tell you she has, that you say, "Well,

  13    that's something she can testify to that I don't need."            Do

  14    you see what I'm saying?       It will only take a minute.       We

  15    could have done it already.

  16                THE COURT:    Sure.   All right.    Your expert can look

  17    at her testimony and give me the same education or not the

  18    same but I guess it would be a different education.

  19                MR. BARMEN:    My expert can look at her testimony.

  20    There's not a separation of witnesses order that we have to be

  21    concerned about?

  22                THE COURT:    I only want to hear from your expert

  23    if -- I'm going to ask, through Mr. McElfish, ask her, "How do

  24    you calculate present value?"

  25                You take this.     Multiply it by this.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 154 of 244 PageID #: 27319
                                                                             988




   1                MR. McELFISH:     Oh, I had a different idea.

   2                THE COURT:    And you divide it by that.

   3                MR. BARMEN:    But shouldn't this be done at the 50(b)

   4    hearing?

   5                THE COURT:    But she's here.     The point is she's

   6    here.

   7                MR. McELFISH:     She's here.

   8                THE COURT:    And so he would have to pay her another

   9    time to come back.

  10                MR. BARMEN:    So, understanding the Court's not going

  11    to take this testimony in open court, I now have to pay to

  12    bring my guy in to do the same thing?

  13                THE COURT:    You'd have to pay your guy to do it at a

  14    50(b) hearing, too, right?

  15                MR. BARMEN:    Well, now it seems like it's going to

  16    have to happen twice.

  17                THE COURT:    You can wait until then if you want.         I

  18    mean, the point is she's here.

  19                MR. McELFISH:     I don't want to take much time with

  20    it.   I just want to make sure I have all of her opinions; and

  21    you might say, well, that is an opinion that she can offer to

  22    the jury that I don't need.

  23                THE COURT:    You're not running through everything.

  24                MR. McELFISH:     It would only take a minute, only a

  25    few minutes.     I promise you just a couple of minutes.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 155 of 244 PageID #: 27320
                                                                             989




   1                MR. BARMEN:    Your Honor, respectfully, I don't

   2    understand.    You either come and you tell us you made a

   3    decision and he convinces you otherwise and it happens time

   4    and time again.     I mean --

   5                THE COURT:    And it's happened the other way, too.         I

   6    give everyone the opportunity to change my mind.           All right.

   7                So, let's have her come and testify outside the

   8    presence of the jury.

   9                MR. McELFISH:     Doctor, would you please step

  10    forward, please?

  11                DR. KUCSMA:    Yes.

  12                MR. SHAUB:    Your Honor, one more point.       Present

  13    value is not an issue for the jury, according to the PJI, New

  14    York PJI, which is what we've all agreed applies in this case.

  15                THE COURT:    She's -- oh, that's defined to me.

  16                MR. SHAUB:    Mr. McElfish said we're going to open

  17    this up and have the jury to decide present value.

  18                THE COURT:    Well, the jury needs to decide life

  19    expectancy.

  20                MR. SHAUB:    Okay.

  21                MR. McELFISH:     Judge, one other issue is that do

  22    we -- are we able to get a number into -- you didn't let me

  23    get numbers in on the opening, which I understand.           Can I get

  24    numbers into closing without her specific testimony as to what

  25    the numbers are?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 156 of 244 PageID #: 27321
                                                                             990

                          KUCSMA/DIRECT/McELFISH

   1                THE COURT:    What numbers?

   2                MR. McELFISH:     The future -- for the future medical

   3    care.   Now, Mr. Provder gave a number.

   4                THE COURT:    Yes, but that doesn't come in through

   5    Dr. Kucsma.

   6                MR. McELFISH:     Okay.   That's what I wanted to know.

   7    So, if it came in through Provder, that's the number I'll use.

   8                THE COURT:    From what I understand, Dr. Kucsma

   9    relied on his numbers to do the present value calculation.

  10                MR. McELFISH:     Well, we're going to find out.       Let's

  11    take a minute and do it.

  12                THE COURT:    Sure.

  13                MR. McELFISH:     I'm going to skip all of the --

  14                THE COURT:    Please stand up.

  15                DR. KUCSMA:    Sure.

  16                (Witness sworn by the judge.)

  17                THE COURT:    Please be seated.     Tell the jury -- the

  18    court reporter your name and please spell it.

  19                THE WITNESS:    Kristin, K-R-I-S-T-I-N; Kucsma,

  20    K-U-C-S-M-A.

  21                THE COURT:    Go ahead.

  22                                  EXAMINATION

  23    BY MR. McELFISH:

  24    Q     Dr. Kucsma, good afternoon.

  25    A     Good afternoon.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 157 of 244 PageID #: 27322
                                                                             991

                          KUCSMA/DIRECT/McELFISH

   1    Q     You're the economist for the plaintiff in this case?

   2    A     Yes, I am.

   3    Q     Can you tell the Court briefly the different -- if you

   4    have, like, a list of opinions in the case, to make it simple,

   5    what are the areas you intend to testify on?

   6    A     In this case I intended to testify about the calculation

   7    of lifetime care costs.       My calculations consist of two

   8    pieces.

   9                Number One, I researched and determined the

  10    appropriate inflation rates to apply to each one of the base

  11    costs in Ed Provder's report.        That's necessary, of course, to

  12    calculate how the costs are going to increase each year over

  13    the plaintiff's life expectancy.

  14                Once I've calculated the future cost for each and

  15    every year from 2018 through the plaintiff's statistical life

  16    expectancy, I then also reduced those figures to present

  17    value.    There are two steps involved:       Number One, the

  18    application of the proper and appropriate inflation rates; and

  19    then, Number Two, subsequent reduction to present value.

  20    Q     And that's the discount rates.

  21    A     That's the discount rate, yes.

  22    Q     And, Doctor, do you for --

  23                THE COURT:    What is the discount rate, the inflation

  24    rate or the present -- that you use for the present value?

  25                THE WITNESS:    The discount rate is the interest rate
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 158 of 244 PageID #: 27323
                                                                             992

                          KUCSMA/DIRECT/McELFISH

   1    used to reduce the future value to present value, and I used a

   2    discount rate or an interest rate of 4 percent.

   3                THE COURT:    If the case law says it's 2 percent in

   4    New York?

   5                THE WITNESS:    Then, yes, the case law, I believe,

   6    links it to the U.S. Treasury rate.         I could use those.     My

   7    numbers then would all be larger than those calculated.

   8                THE COURT:    Your discount rate is what?

   9                THE WITNESS:    Four percent.

  10                THE COURT:    Four percent?

  11                THE WITNESS:    Yes.

  12                THE COURT:    And how do you calculate present value?

  13    Tell me that.

  14                THE WITNESS:    How did I select 4 percent?

  15                THE COURT:    Give me your formula for calculating --

  16                THE WITNESS:    The formula for --

  17                THE COURT:    Present value.

  18                THE WITNESS:    -- present value is to take the future

  19    value in each year, divide it by open parenthesis, one plus

  20    the interest rate, closed parentheses, raised to the number of

  21    years.

  22                So, for example, if we're looking at cost in Year

  23    Two, it's cost in Year Two divided by one plus five squared.

  24    If we're looking at cost in Year Ten it, it's cost in Year Ten

  25    divided by one plus the interest rate, raised to the tenth
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 159 of 244 PageID #: 27324
                                                                             993

                          KUCSMA/DIRECT/McELFISH

   1    power.

   2                And that computation has to be performed

   3    individually for each year from 2018 through 2054; and it has

   4    to be calculated and performed for each element of

   5    Mr. Provder's lifecare plan.

   6                THE COURT:    So, the future value for each year is

   7    determined by taking what Mr. Provder said, what it cost for

   8    whatever?

   9                THE WITNESS:    Correct, and applying inflation rates

  10    to it.

  11                THE COURT:    Which is 4 percent.

  12                THE WITNESS:    No.   The inflation rates are

  13    different.    The discount rate is the interest rate.         That

  14    represents the average interest rate that the plaintiff could

  15    get if he got a lump sum award in this matter and invested it.

  16    That's completely different from the inflation rates which are

  17    a reflection of how much the cost of each category of care are

  18    likely to increase each year going forward.

  19                THE COURT:    Where do you get those?      Where do you

  20    get the inflation rate?

  21                THE WITNESS:    The inflation rates are based

  22    primarily on data published through the U.S. Department of

  23    Labor.    I started by considering various Consumer Price

  24    Indexes published through the U.S. Department of Labor.            There

  25    are different Consumer Price Indexes for different categories
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 160 of 244 PageID #: 27325
                                                                             994

                          KUCSMA/DIRECT/McELFISH

   1    of medical care.     For example, there's a CPI for physician

   2    services that is different from the CPI for other medical

   3    professionals and so on.       So, I looked at all the different

   4    categories.    I also considered data published in the -- by the

   5    U.S. Department of Labor about projections of growth in

   6    various health-related industries.

   7                THE COURT:    Let me ask you a question.

   8                THE WITNESS:    Sure.

   9                THE COURT:    You used Mr. Provder's numbers as a

  10    starting point.

  11                THE WITNESS:    Yes, Your Honor.

  12                THE COURT:    And if the jury finds a different number

  13    for whatever it is, your calculation is meaningless.

  14                THE WITNESS:    Yes and no.     I say that only because,

  15    for example, if I came with up with a figure of one million

  16    dollars for pain management --

  17                THE COURT:    Um-hum (affirmative response.)

  18                THE WITNESS:    -- and the jury decided that Mr.

  19    Provder's number should be half of what it was, they could

  20    take my number and cut it in half.        The advantage to having my

  21    calculations, at least I think, is that it builds in the

  22    inflation rate and that's significant.         I mean, you know, 50

  23    years ago it cost 20 cents to ride the subway in New York.

  24    Now, it costs $2.75.

  25                THE COURT:    What is the life expectancy of
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 161 of 244 PageID #: 27326
                                                                             995

                          KUCSMA/DIRECT/McELFISH

   1    Mr. Bauta?

   2                THE WITNESS:    Based on the most up-to-date National

   3    Vital Statistics reports, it is 78.94 years, so in other

   4    words, through November 30th, 2054.

   5                THE COURT:    And what did Mr. Provder -- well, he did

   6    it back when, right?

   7                THE WITNESS:    Yes.

   8                THE COURT:    2015?

   9                THE WITNESS:    2015, correct.

  10                THE COURT:    What was -- did he testify to his

  11    life -- to Mr. Bauta's life expectancy or no?

  12                MR. McELFISH:     He did not, and the reason is is that

  13    I knew Ms. Kucsma was going to give the proper life

  14    expectancy.    So, I didn't want to start going down that road.

  15                MR. BARMEN:    If that's the number, stipulate to it.

  16                THE COURT:    All right.    We'll stipulate to 78.9

  17    years.

  18    BY MR. McELFISH:

  19    Q     What is that based on, Chris?

  20    A     That's based on the most up-to-date National Vital

  21    Statistic reports.

  22                (The Court confers with the law clerk.)

  23                THE COURT:    Okay.    And how old is he now?

  24                THE WITNESS:    Forty-two.

  25                MR. McELFISH:     Forty-two.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 162 of 244 PageID #: 27327
                                                                             996

                          KUCSMA/DIRECT/McELFISH

   1                MR. BARMEN:    The question, I guess, becomes:        What's

   2    the appropriate table to use?

   3                Social Security has a slightly different table.          So,

   4    what I'm willing to stipulate to is what is generally regarded

   5    as the proper one to use.       I don't think the number's

   6    significantly different but it should be the number that is

   7    typically used in these situations and I'm not sure it's that

   8    one.

   9                THE COURT:    What table did you use?

  10                THE WITNESS:    I think it is.

  11                What I've done, and what I always do when I testify

  12    in New York in both Federal and state court, is simply use the

  13    same data source that is cited in the PJI, which is the

  14    National Vital Statistics reports.        What I use though is the

  15    most current data.      The PJI is usually a few years behind,

  16    which makes sense.      So, I simply go online and I simply go to

  17    the Centers for Disease Control and download the most

  18    up-to-National Vital Statistics report.

  19                MR. BARMEN:    Your Honor, we're fine with that.

  20                THE COURT:    So, they'll stipulated to -- and that,

  21    as of today, that's what his life expectancy is?

  22                THE WITNESS:    Yes.

  23                THE COURT:    78.9 years?

  24                MR. McELFISH:     Yes.

  25                THE COURT:    So, they'll stipulate to that.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 163 of 244 PageID #: 27328
                                                                             997

                          KUCSMA/DIRECT/McELFISH

   1                 Are you okay with that?

   2                 MR. McELFISH:    Of course.

   3                 THE COURT:   The jury doesn't need to hear that from

   4    Dr. Kucsma.

   5                 MR. McELFISH:    Okay.

   6                 THE COURT:   All right.    Everything else you've

   7    testified to is in my mind an issue for the Court to decide.

   8                 MR. McELFISH:    Let me just ask one more question.

   9    BY MR. McELFISH:

  10    Q     Other than the opinions you've given to the Court today

  11    in terms of the general contract categories, Doctor, do you

  12    have any other opinions that you have not expressed?

  13    A     Yes.    Again, typically what I do when I have testified in

  14    other cases in New York and we have not reduced the figures to

  15    presented value, what I do in those cases is I testify to the

  16    inflation rates and I'm certainly not the legal expert in the

  17    room but I think in those cases the CPLR says that I should

  18    testify to the yearly amount in current dollars, as well as

  19    the yearly increase going forward.         So, that's what I usually

  20    will do in those cases.

  21                 For example, in medical malpractice, personal injury

  22    in New York, what I'll typically do is testify to the actual

  23    inflation rates but not perform the calculations.

  24                 THE COURT:   And you get your inflation rates where?

  25                 THE WITNESS:    My inflation rates are based on data
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 164 of 244 PageID #: 27329
                                                                             998

                          KUCSMA/DIRECT/McELFISH

   1    published through the U.S. Department of Labor.

   2                Number One, I look at Consumer Price Index data.

   3    Number Two, I look at wage data.        Number Three, I look at data

   4    published through the Occupational Outlook Handbook that

   5    contains ten-year projections about anticipated growth in

   6    various industries -- home health aides, physical therapists,

   7    physicians, and so on.

   8                And as some of my background research, I typically

   9    review reports that are published by the Centers for Medicaid

  10    and Medicare Services as well; but I don't really extract any

  11    data from that source.

  12                THE COURT:    And you used a New York 4 percent

  13    discount.

  14                THE WITNESS:    That's the interest rate, yes.        I

  15    actually have multiple, different inflation rates, depending

  16    on the different categories of care contained in Mr. Provder's

  17    report.

  18                THE COURT:    And if you were provided with the

  19    findings of fact from the jury as to each category of damage,

  20    future damage, and the number of years over which that damage

  21    is expected to occur --

  22                THE WITNESS:    Yes.

  23                THE COURT:    -- you could plug that into, you know,

  24    the spreadsheet that will kick out a number?

  25                THE WITNESS:    I --
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 165 of 244 PageID #: 27330
                                                                             999

                          KUCSMA/DIRECT/McELFISH

   1                THE COURT:    Numbers.

   2                THE WITNESS:    It would kick out lots of numbers.

   3                THE COURT:    Numbers.

   4                THE WITNESS:    That's exactly what I would need to do

   5    is take their -- whatever cost the jury decided was

   6    appropriate, whether it was Mr. Provder's or something higher

   7    or lower.     I would take that, put it into the spreadsheets.

   8    Then I would have to apply the inflation rates year over year.

   9    Then I could reduce to it present value, or I could leave that

  10    obviously for the Court to handle post-verdict.

  11                THE COURT:    If I told you that the discount rate

  12    should be 2 percent, you could get a calculation.

  13                THE WITNESS:    I could also do that as well.        I could

  14    do all the calculations if you gave me all the inputs.

  15                THE COURT:    Okay.

  16                THE WITNESS:    Of course.

  17                THE COURT:    All right.

  18    BY MR. McELFISH:

  19    Q     Do you have any other opinions, Dr. Kucsma, we've not

  20    discussed?     I just want to made make sure I don't miss

  21    anything.

  22    A     Uh --

  23    Q     Not rebuttal opinions on Dr. Goldman.         We don't need

  24    that.

  25    A     I don't believe -- I think the only thing I haven't
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 166 of 244 PageID #:1000
                                                                             27331

                          KUCSMA/DIRECT/McELFISH

   1    expressly stated --

   2                THE WITNESS:    I don't know if you want me to or not,

   3    Your Honor.    Just tell me.      I have not expressly stated the

   4    inflation rates.     I don't know if you want me to or if you

   5    want to save that for later.

   6                THE COURT:    I would -- let's save it for later.

   7                THE WITNESS:    (Nods head affirmatively.)

   8                THE COURT:    You could submit an affidavit for -- I

   9    don't know that I'm going to need live testimony from

  10    Dr. Kucsma or from Goldman, Fred Goldman.

  11                MR. McELFISH:     Judge, one thing you could do is take

  12    whatever testimony we have from Chris today and whatever

  13    expert reports they have and do the post-trial work on that, I

  14    guess.

  15                THE COURT:    Okay.    Why don't you run through your

  16    inflation rates for the -- what Mr. Provder has in his report

  17    as the different areas of future care?

  18                THE WITNESS:    Sure.    I do have -- would it be

  19    helpful?    I have hard copies.      I know I have to read them into

  20    the record.

  21                But would it be helpful for me to give to you, Your

  22    Honor, at least a hard copy?

  23                THE COURT:    What do they have?

  24                THE WITNESS:    It's a table that looks like this that

  25    has various inflation rates.        I could just give you that
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 167 of 244 PageID #:1001
                                                                             27332

                          KUCSMA/DIRECT/McELFISH

   1    single page if you want.

   2                THE COURT:    That's fine.    Enter that as an exhibit.

   3                MR. BARMEN:    Is that the CPI?

   4                THE COURT:    It's the inflation rate she provided.

   5                THE WITNESS:    Inflation rate.

   6                THE COURT:    She applied to the various categories of

   7    future damage.

   8                MR. BARMEN:    If we're talking about the same thing,

   9    I mean, I just download and printed today from the U.S.

  10    Department of Labor all the CPI's for all of these things.

  11    They can be pulled at any time.        They're completely accurate,

  12    and there's no dispute about what they are.

  13                THE COURT:    That's fine.    That's fine.     Why should

  14    she not be able to show me what she calculated from what she

  15    found?

  16                MR. BARMEN:    Because they are what they are.

  17                THE COURT:    So, if they're the same numbers, then

  18    you've got no problem.

  19                MR. BARMEN:    Well, they're not.

  20                THE WITNESS:    Could I -- yeah, they're not and I'll

  21    tell you.    They're --

  22                THE COURT:    Hold on.    Hold on.

  23                Could you -- actually let's do this.         Ask the court

  24    exhibit.

  25                Do you have this?
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 168 of 244 PageID #:1002
                                                                             27333

                          KUCSMA/DIRECT/McELFISH

   1                MR. BARMEN:    If it's what's in her report but if

   2    there's another free copy there, I would love one.

   3                THE WITNESS:    There certainly is.

   4                MR. McELFISH:     Is that the new one, Chris, or the

   5    old one?

   6                THE WITNESS:    This is just -- well, I'm giving

   7    everybody the inflation rate.

   8                MR. BARMEN:    May I approach, Your Honor?

   9                THE COURT:    Yes.

  10                THE WITNESS:    It is what you should have gotten

  11    earlier.

  12                THE COURT:    I'm marking this Court Exhibit Number 1.

  13    It's a document entitled:        "Yearly Increases."     And I would

  14    like Dr. Kucsma to explain this to me, particularly what

  15    short-term yearly increase is and long-term.

  16                THE WITNESS:    The reason you see short-term and

  17    long-term yearly increases is because in his report

  18    Mr. Provder provided me with information about how much the

  19    various categories of care would have cost in 2015.

  20                So, the first thing I needed to do was calculate how

  21    much each category of care would cost this year in 2018 and in

  22    order to do that, I used the short-term yearly increase and I

  23    used that because of the fact that in recent years, as a

  24    result of the recent recession, the yearly increases in

  25    various categories of medical care have been lower than the
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 169 of 244 PageID #:1003
                                                                             27334

                          KUCSMA/DIRECT/McELFISH

   1    long-run average.

   2                Once I determined how much each category of care

   3    would cost to today in 2018, using Mr. Provder's base cost as

   4    my starting point, I then applied the long-term inflation

   5    rates to calculate on overage how much these costs of care

   6    would increase each year over the next approximately 36 years

   7    of Mr. Bauta's remaining life expectancy.

   8                THE COURT:    And the short-term yearly increase,

   9    that's to physician services, from 15 to 16 went up 3 percent.

  10    16 to 17 went up another 3 percent.         17 to 18 went up another

  11    3 percent.

  12                THE WITNESS:    That's what I used, yes --

  13                THE COURT:    Okay.

  14                THE WITNESS:    -- to calculate each cost in the year

  15    2018, correct.

  16                THE COURT:    And that physician services short-term

  17    yearly increase comes from where?        Consumer Price Index?

  18                THE WITNESS:    No.   It's not only Consumer Price

  19    Index data because to simply rely on the current Consumer

  20    Price Index or Historical Consumer Price Index date is simply

  21    wrong.    It's economically unsound; and the reason it is, is

  22    because cost and prices are affected by supply and demand.

  23    So, what I did was I started by examining Consumer Price Index

  24    data.    There certainly is value to me as an economist of

  25    looking back in time at how much these costs had increased
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 170 of 244 PageID #:1004
                                                                             27335

                          KUCSMA/DIRECT/McELFISH

   1    historically.     But I also had to take into account (A) the

   2    Occupational Outlook Handbook data that I mentioned earlier

   3    that talks about projections of various industries over the

   4    next ten year.

   5                For example, the demand for home health aide is

   6    projected to increase 41 percent over the next ten year; and

   7    basic economic theory tells us that's going to put upward

   8    pressure on the cost of home health aide.          In every single

   9    category within the Occupational Handbook related to

  10    healthcare occupations, every single category has projected

  11    growth that is either faster than average or much faster than

  12    average.    So, I have to build that into account.

  13                THE COURT:    Wait a second.     So, this 3 percent is

  14    your number you --

  15                THE WITNESS:    Yes.   It's based on my consolidation

  16    of several sources.

  17                THE COURT:    All right.    That would be the same for

  18    all of these numbers.

  19                THE WITNESS:    Yes, that's correct, your Honor.

  20                THE COURT:    And that would be the same for all the

  21    long-term yearly increase numbers.

  22                THE WITNESS:    That's correct, Your Honor.

  23                THE COURT:    All right.    So, it's not simply finding

  24    a Consumer Price Index or any other index that's published by

  25    the Federal Government.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 171 of 244 PageID #:1005
                                                                             27336

                          KUCSMA/DIRECT/McELFISH

   1                THE WITNESS:    No, In fact, the Centers for Medicare

   2    and Medicare Services released a publication in February of

   3    this year, indicating that we are, quote, on the cusp of

   4    increased medical inflation, end quote; and they cited very

   5    specifically in their report one of the things that's going to

   6    put upward pressure on these costs is rising wages of

   7    healthcare support workers.

   8                So, again, that's why I needed to consider all of

   9    the factors that are going to increase these costs going

  10    forward.

  11                THE COURT:    Okay.

  12                MR. BARMEN:    And as far as we're concerned, Your

  13    Honor, therein lies the rub.

  14                THE COURT:    We'll have a hearing on it after the

  15    trial.

  16                MR. BARMEN:    Perhaps.    Now, are you going to still,

  17    prior to the end of trial, on the day we would have

  18    Mr. Goldman testify, do you still want us to come do the same

  19    thing; or can we wait until the Rule 50?

  20                THE COURT:    What I -- I think we wait for the Rule

  21    50.   What we do is -- that's a state court thing.          I think

  22    what we do is get the jury's numbers and the number of years.

  23    Give them to Dr. Kucsma.       Give them to -- is it Mr. Goldman?

  24                MR. BARMEN:    Mr. Goldman, Fred Goldman.

  25                THE COURT:    Mr. Goldman.
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 172 of 244 PageID #:1006
                                                                             27337

                          KUCSMA/DIRECT/McELFISH

   1                Have them do their crunch-the-numbers with the

   2    agreed-upon 78.9 life expectancy.        Submit affidavits with

   3    their calculations.      Then we have our hearing.       We'll look at

   4    the collateral sources and all that.

   5                MR. BARMEN:    Will we recall our experts?

   6                THE COURT:    I might need it.     There might be such

   7    slight difference between the two.        If we need to have live

   8    testimony, I'll let you know.        You know, you might be able to

   9    work it out.     Collateral source.

  10    BY MR. McELFISH:

  11    Q     Dr. Kucsma, is there any other opinions you have, other

  12    than the inflation rate, that you have not discussed today,

  13    other than rebuttal of Dr. Goldman?

  14    A     No, I believe we've discussed everything.          I suppose, in

  15    case Your Honor's interested, just to let you know, the basis

  16    for my 4 percent also is linked to U.S. Treasury securities

  17    and municipal bonds.      I don't use the current spot rate though

  18    which I believe is what the PJI or the CPLR references.            I

  19    take into account the interest rates going forward.

  20                THE COURT:    Is there any standard way to calculate

  21    the short-term yearly increase and long-term yearly increase,

  22    or have you come up with your own special thoughts?

  23                THE WITNESS:    The methodology that I use is the

  24    generally accepted methodology.        For example, I have reviewed

  25    Mr. Goldman's report.      He considers and references much of the
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 173 of 244 PageID #:1007
                                                                             27338

                          KUCSMA/DIRECT/McELFISH

   1    same data I do.     In my professional opinion, he does not

   2    consider or doesn't place perhaps the proper weight, for lack

   3    of any better phrase, on the other factors that are going to

   4    impact the man; but by and large we're all using the same

   5    generally accepted method.

   6                THE COURT:    Is this generally accepted method

   7    documented in any treatise or textbook or, you know, GAAP

   8    manual or anything like that?

   9                THE WITNESS:    No, we don't.     We, meaning forensic

  10    economists, don't have such a manual like that.           So, there is

  11    no specific treatise that will say this is the way to

  12    determine, for example, the inflation rates for a lifecare

  13    plan.

  14                (Continued on the next page.)

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 174 of 244 PageID #:1008
                                                                             27339

                                 Proceedings

   1    (Continuing.)

   2                THE COURT:    All right.    We'll have our hearing.

   3    We'll figure it out later.

   4                MR. MCELFISH:     No further questions.      Thank you,

   5    Dr. Kucsma.    You're excused.

   6                THE COURT:    So, we're going to do some read-in and

   7    video.

   8                MR. MCELFISH:     I have live witnesses; the family.

   9                THE COURT:    Oh, the family.

  10                MR. SAAL:    Before the jury enters, we had an issue

  11    regarding the deposition read-in for Dr. Lichy.

  12                We're not objecting to the read-in, but there's a

  13    PowerPoint presentation that Plaintiffs have prepared that

  14    really purports to accentuate testimony.         We don't think it's

  15    appropriate.     We think it should be standard, with someone

  16    sitting in the chair and being read in.

  17                THE COURT:    That's how I usually do it.

  18                MR. MCELFISH:     Can't publish the words -- that's all

  19    it is -- so the jury can see the words?

  20                MR. SAAL:    Your Honor, these slides are designed in

  21    a way to emphasize testimony.

  22                MR. MCELFISH:     They have testimony on them that's

  23    being read.    They're not designed to emphasize.

  24                THE COURT:    Is there any highlighting?

  25                MR. SAAL:    Yes.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 175 of 244 PageID #:1009
                                                                             27340

                                 Proceedings

   1                THE COURT:    Is there any bolding?

   2                MR. SAAL:    Yes.   They're snapshots an increased

   3    sizes of certain testimony.

   4                THE COURT:    No.   We'll read it.

   5                That's the way it's done.

   6                MR. MCELFISH:     Can we change the slides?

   7                We're not doing him now.      We have people here.      Lisa

   8    can do it, she can just clean out all the highlighting and

   9    that stuff.    If there is any, we'll take it out.

  10                THE COURT:    Why do you --

  11                MR. MCELFISH:     That's what I want to do.      If it's

  12    within your discretion to allow me to do it, I want to do it.

  13    I'll make it so it's just the wording of the transcript and

  14    that's it.    Demonstrative aid.

  15                THE COURT:    Just put the transcript as you're

  16    reading it onto the Elmo, each page.

  17                MR. MCELFISH:     I already did this.     I don't want to

  18    have to be clumsily going through a transcript.           I actually

  19    prepared this so I didn't have to go through all that.

  20                THE COURT:    So you could accentuate certain

  21    testimony.

  22                MR. MCELFISH:     Well, it wasn't really for that.

  23                We'll take it out.     It's easy to take out.

  24                THE COURT:    Either put it on the Elmo or read it.

  25    They don't need to see it in a PowerPoint.          That's the way

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 176 of 244 PageID #:1010
                                                                             27341

                      S. Rivera - direct - McElfish

   1    it's done.    I've never done it any other way, other than read

   2    it like that.     It's neutral, it's the deposition transcript,

   3    it's reading.

   4                We're not getting to him today, right, or are we?

   5                MR. MCELFISH:     I hope so.    If they stop having

   6    issues, we can get moving.       We were to have the jury come in

   7    ten minutes ago.

   8                MR. BARMEN:    I'm sorry, we'll stop doing our job.

   9                (Jury enters.)

  10                THE COURT:    Call your next witness.

  11                MR. MCELFISH:     Yes, sir.    Plaintiff calls Selenia

  12    Rivera.

  13                THE COURT:    Good afternoon, Ms. Rivera.

  14                THE WITNESS:    Good afternoon.

  15                (Witness sworn.)

  16                THE COURT:    Please be seated.

  17                Can you tell the court reporter your name and spell

  18    it?

  19                THE WITNESS:    Good afternoon, everyone.

  20                My name is Selenia Rivera.       First name is

  21    S-E-L-E-N-I-A, last name is R-I-V-E-R-A.

  22                MR. MCELFISH:     May I inquire?

  23                THE COURT:    Yes, please.

  24

  25

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 177 of 244 PageID #:1011
                                                                             27342

                      S. Rivera - direct - McElfish

   1    SELENIA RIVERA,

   2                 called as a witness by the Plaintiff, having been

   3                 duly sworn, was examined and testified as follows:

   4    DIRECT EXAMINATION

   5    BY MR. MCELFISH:

   6    Q     Good afternoon.

   7    A     Good afternoon.

   8    Q     Ms. Rivera, can you tell the jury, please, what your

   9    relationship is to Jose Bauta?

  10    A     I'm his sister, older sister.

  11    Q     Your name, I want to get this cleared up.          Your last name

  12    is Rivera?

  13    A     Yes, it is.

  14    Q     And your sister Maria Bauta is married to another witness

  15    in this case, Martin Rivera?

  16    A     Yes.

  17    Q     Do you have a direct relationship to Martin?

  18    A     No, we do not.

  19    Q     Okay.    So, you both have the name Rivera, but it's not

  20    the same.

  21    A     Yes.

  22    Q     In other words, Martin is not your husband.

  23    A     No, he's not.

  24    Q     How long have you known Jose Bauta?

  25    A     All my life.    That's my younger brother.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 178 of 244 PageID #:1012
                                                                             27343

                      S. Rivera - direct - McElfish

   1    Q     Let's go back to the beginning.

   2                 What is the age difference between you and Jose?

   3    A     I'm -- we're three years apart.        I'm 45 and he's 43.

   4    Q     And where did you guys grow up together?

   5    A     East New York, Brooklyn.

   6    Q     And did you all live together throughout your formative

   7    years?

   8    A     Yes, we did.

   9    Q     Would you describe for the jury, please -- and we're

  10    talking, of course, prior to the accident -- what kind of guy

  11    Jose was?

  12    A     Okay.    We had a guy that was very young, vibrant, that

  13    was able to move around with no problems.          If we asked him to

  14    go to any activities or amusement parks, things like that, he

  15    was able to get up and go with no issues.

  16    Q     And was he a jovial guy or a quiet guy?         How would you

  17    describe him?

  18    A     He was very funny, always joking, you would always have

  19    conversations about the day, and he'll laugh about a lot of

  20    things.

  21    Q     And you understand that Jose moved upstate somewhere

  22    around 2000?

  23    A     Yes.

  24    Q     To Ogdensburg, New York.

  25    A     Yes.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 179 of 244 PageID #:1013
                                                                             27344

                      S. Rivera - direct - McElfish

   1    Q     Prior to that, did you guys see each other every day?

   2    A     Yes, we did.

   3    Q     And when he went to Ogdensburg, New York, did he come

   4    back frequently?

   5    A     I really cannot say.      I really don't know.

   6    Q     Did he come back?

   7    A     Yes, he did.

   8    Q     Do you know what he was doing in Ogdensburg?

   9    A     He went up there to meet up with a girlfriend.

  10    Q     And do you know if Jose had any children?

  11    A     Yes.

  12    Q     He has two daughters?

  13    A     Yes, he does.

  14    Q     And has he been around them for his whole life?

  15    A     In the beginning he wasn't and now he's very involved.

  16    Q     And when you say "very involved," when would you say

  17    since when?

  18    A     Since he came back after the accident.

  19    Q     Okay.   You understand that Jose had some legal trouble

  20    when he was younger?

  21    A     Yes.

  22    Q     Do you know how long ago it was?

  23    A     I do not.

  24    Q     When did you first learn about this accident?

  25    A     Around October 2013.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 180 of 244 PageID #:1014
                                                                             27345

                       S. Rivera - direct - McElfish

   1    Q     And what did you learn had happened?

   2    A     Excuse me, could you repeat that again?

   3    Q     Yes.    What did you learn had happened?

   4    A     He came over to my house and I asked him how he was

   5    doing, and he showed me that he had bruises on his forehead

   6    and knees and shins.

   7    Q     Did you learn what kind of an accident he was in?

   8    A     I did not until I asked him.       I was trying to find out

   9    what was going on with him, and he said he was in a bus

  10    accident.

  11    Q     I see.    Okay.

  12                 And what injuries, Selenia, did you know of that he

  13    had from the accident?

  14    A     He said that he had a lot of headaches, head pain; his

  15    legs, knees, were hurting; and his back.

  16    Q     Thank you.

  17                 Now, prior to the accident, I'd like you to sort of

  18    give the jury an idea of the kinds of activities that you

  19    personally were aware of that Jose was involved in.           Let's

  20    start with social activities.

  21    A     He used to go out a lot; we used to go out to the beach a

  22    lot; to the park; Coney Island, his favorite thing, play games

  23    out there; do a lot of walking; he used to do a lot of sports.

  24    Q     What kind?

  25    A     He used to play baseball and football.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 181 of 244 PageID #:1015
                                                                             27346

                      S. Rivera - direct - McElfish

   1    Q     What else do you recall that he was doing in terms of

   2    social activities?

   3    A     He used to ride bicycles, go hang out with his friends.

   4    Q     Would you say he was just an everyday normal guy?

   5    A     Normal person.     Normal.

   6    Q     Are you aware, Selenia, as his sister, whether or not

   7    Jose had any kind of an injury -- let's start with physical

   8    injuries -- to his body prior to this accident?

   9    A     No, he did not have any.

  10    Q     And are you aware, Selenia, whether or not he had any

  11    kind of mental infirmaries or issues of any kind in terms of

  12    psychological issues or cognitive issues of any kind prior to

  13    this accident?

  14    A     No, he did not.

  15    Q     And why is it that you did not know Jose was in an

  16    accident until he came over and told you?

  17                MR. BARMEN:    Objection.

  18                THE COURT:    Overruled.

  19                You can answer.

  20    A     Say it again, please.

  21    Q     Why didn't you know he was in an accident until he came

  22    over to visit you?

  23    A     He really -- he didn't call.       He didn't call me.      He

  24    didn't let me know anything that was going on.

  25    Q     Now, after this accident, did you see changes in him

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 182 of 244 PageID #:1016
                                                                             27347

                      S. Rivera - direct - McElfish

   1    because of his injuries?

   2    A     Yes, I did.

   3    Q     And can you please describe for the jury whatever changes

   4    it is that you observed?

   5    A     Okay.   From a vibrant person that was able to move around

   6    freely with no help, he started now complaining that his back

   7    is hurting a lot.     He has a lot of headaches.

   8                We try to get him out of the house; he refuses.

   9    Sometimes he's not up to it.

  10                He takes short walks, where he used to walk on sand,

  11    walk in the park, amusement; he's not into all that anymore.

  12    Sitting for a long time, he's not able to do that or walking.

  13                It's very uncomfortable for him.        He's always in

  14    pain.

  15    Q     Anything else?

  16    A     We just try to get him out of the house.

  17                We have to let him know ahead of time to get ready.

  18    He needs time to get ready.       It's not -- I can't call him, Can

  19    you be ready in 15 minutes?

  20                No.

  21                We have to let him know days in advance.         He has to

  22    put it in his calendar just for him to remember.           I call him

  23    early in the morning, Are you ready?         We're going to get out

  24    today, okay?

  25                He's like, Okay. I'm gonna start getting ready now.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 183 of 244 PageID #:1017
                                                                             27348

                      S. Rivera - direct - McElfish

   1                 It takes him a while now to get ready, something

   2    that used to take a few minutes.        It's frustrating because he

   3    used to just get up and go and now it's like, Why is it taking

   4    so long for you just to get ready?

   5                 And sometimes after getting ready, he's in pain

   6    again, he's done.     He stays home, he doesn't want to come out.

   7    And it wasn't like that before.

   8    Q     Am I to understand you, Selenia, that you have to give

   9    him days' notice to just go somewhere like to the store or

  10    something?

  11    A     Yes.    If he's not reminded or given days in advance, he

  12    forgets.

  13                 And then when we approach him, Oh, do you know that

  14    we have to do this today?

  15                 Well, I forgot.

  16                 And it's frustrating because things are important

  17    that we have to get done and he just doesn't remember.            He

  18    gets upset, we get upset, and it's frustrating.           It's not his

  19    fault, it's just so upsetting.

  20    Q     Do you know how long it takes him to get ready now as

  21    opposed to before?

  22    A     It takes over an hour, two hours at least, more, to get

  23    ready.    Just for him to get himself up and adjust himself and

  24    shower and get dressed and just try to go out.

  25    Q     Now, are you aware of any differences in his memory?

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 184 of 244 PageID #:1018
                                                                             27349

                      S. Rivera - direct - McElfish

   1    A     He's forgetful, which is upsetting sometimes.          If we have

   2    something to do, Remember, we have this to do?

   3                 He says, Okay.    I have to look at my watch.

   4                 He has to look at a calendar to remember.        He has to

   5    write it down; if not, he's not going to remember anything

   6    that we have to do.

   7    Q     Did he ever do that before?

   8    A     No.    He had no issues before.     None.

   9    Q     Does he express himself to you in terms of his feelings

  10    and his concerns?

  11    A     Now, after the accident, it's very hard.         We ask him

  12    questions how he's doing and he shuts down.          We want to know

  13    how he's doing, how he's feeling, he shuts down.           He gets very

  14    upset.

  15                 So, we just tend to stay away, give him a few hours,

  16    give him time, approach him again, and he just shuts down, he

  17    won't give us any feedback.

  18    Q     Has that always been true of the changes -- withdrawn.

  19                 Have the changes all been true since the accident up

  20    to the present?

  21    A     Yes.

  22    Q     And are they worse now than they were right after the

  23    accident?

  24    A     They're worse.     Memory is really not there.

  25    Q     And prior to the accident, do you ever recall observing

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 185 of 244 PageID #:1019
                                                                             27350

                      S. Rivera - direct - McElfish

   1    him being physical or, you know, running, jumping, climbing?

   2    A     He was very active.      He used to play sports.      He'll go to

   3    the park and football, throw a ball, pitch baseball, things

   4    like that.

   5                And now, it's like he just -- he sits and he looks

   6    and he can't do it.      He can't move fast.     He can't jump.     He

   7    can't do these things anymore.

   8    Q     How far would you be able to say he's able to walk now?

   9    A     Walking with him, not more than 30 minutes.

  10                And I like to walk.      And I have to slow my pace to

  11    keep up with him -- so he can keep up with me, really, because

  12    after a few minutes he starts saying, Okay, my back is

  13    starting to bother.      He's starting to feel uncomfortable.

  14    Q     And have you observed his ability -- his inability or his

  15    ability to sit for long periods of time?

  16    A     He's not able to sit for a long time because he says that

  17    when he has to get up, he has to, like, balance himself.            And

  18    his -- he feels when his back is beginning to get stiff, so

  19    it's hard for him to get up.

  20    Q     Now, I want to ask you about this issue about the GED or

  21    the high school diploma.

  22                Prior to the accident, how close was he to getting

  23    the high school diploma or GED?

  24    A     He was very close, very close.

  25    Q     To your understanding, did he finish that after the

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 186 of 244 PageID #:1020
                                                                             27351

                      S. Rivera - direct - McElfish

   1    accident?

   2    A     Yes, he did.

   3    Q     How did he do that?

   4    A     With the help of family.

   5    Q     Can you explain what you mean?

   6    A     He had issues understanding any reading assignments that

   7    were given to him.      He had issues with math problems that were

   8    given to him.

   9                 So, we had to pitch in and help him because we

  10    wanted him to pass.      He was not able to do it on his own.

  11    Q     And did you ever -- withdrawn.

  12                 Are these things that he needed help with before the

  13    accident?

  14    A     He didn't need it before, no.

  15    Q     Was he able to read and do basic math and things before

  16    the accident?

  17    A     Yes.

  18    Q     When did you become aware of when Jose needed to use a

  19    cane?

  20    A     After he told me that he was hurt in the bus, that he had

  21    the accident.

  22    Q     Okay.    And what's your understanding as to why he needs

  23    the cane?

  24    A     Just to balance himself, to have some support for his

  25    legs, for his back.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 187 of 244 PageID #:1021
                                                                             27352

                       S. Rivera - direct - McElfish

   1    Q      Okay.   Are there times he doesn't use it?

   2    A      There are times.    It depends on how he's feeling.

   3    Q      Okay.   Does he use it when he's around his kids?

   4    A      Sometimes, but he really tries to avoid because he

   5    doesn't want his girls to see him walking with the cane.

   6    Q      Has he expressed to you, Selenia, in whatever limited

   7    expressions he's given you, did he express to you his

   8    frustrations -- withdrawn.

   9                Has he expressed to you, Selenia, in his limited

  10    frustrations his concerns for his future?

  11    A      Yes, he has.

  12    Q      And would you tell the jury, please, what he has told

  13    you?

  14    A      It's hard.    He's always saying that he's concerned about

  15    his daughters.      He has a 14- and a 17-year-old.       One is

  16    getting ready to go to college and he can't afford that.              He

  17    has to support for them, he has to get support for himself.

  18    He has to try to make it physically.         He's concerned he's

  19    going to have more surgeries.        Those things he have in his

  20    mind, like, are they going to be part of him?          Trying to help

  21    his daughters, is that going to help -- see if you understand

  22    what I'm saying.

  23                It's just a big issue for him, a big issue.          He

  24    wants to be able to provide for his kids.          And that's one of

  25    the problems, his health.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 188 of 244 PageID #:1022
                                                                             27353

                        S. Rivera - cross - Barmen

   1    Q     You mentioned he's afraid of future surgery.          Did he give

   2    you any more detail of that?

   3    A     He's scared to know -- well, he's getting older now, but

   4    he's fearing if he has to get more surgery.

   5    Q     Do you know whether or not he's presently still in pain?

   6    A     He has his days when he does.       And, as a matter of fact,

   7    yesterday he was in pain.

   8    Q     When you say he's in pain, what pain is he having, if you

   9    know?

  10    A     From his back.     He feels uncomfortable from his back.

  11    Q     And what about headaches, has he expressed any headaches

  12    to you since the accident?

  13    A     Yes.

  14    Q     And how often?     What magnitude?

  15                 Can you give us any information on that?

  16    A     A few times a week; not many, but he does complain of his

  17    head.

  18    Q     Selenia, do you know if Jose is taking any medications?

  19    A     I do not know.

  20    Q     My last question to you, Selenia, is Jose the man he used

  21    to be before this accident?

  22    A     Definitely not.     He has -- I'm sorry.

  23    Q     You've seen substantial change in him?

  24    A     Yes.

  25                 He has these rods in his back for the rest of his

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 189 of 244 PageID #:1023
                                                                             27354

                       S. Rivera - cross - Barmen

   1    life.   He has this cane that is always there.         He's moving at

   2    a slow pace, very slow pace.       It's not a get-up-and-go, I'm

   3    going to do it in two minutes.        No, it takes time.

   4                At times, he's calling, I can't do it today.

   5                And it's like it's sad, it's really sad.         This is my

   6    young brother.     This is a person that used to get up and just

   7    freely, freely, with no issues, not fear anything and this is

   8    a fear for him.

   9                He has two daughters that he has to raise and he's

  10    wondering, Am I going to get better with this if I have a

  11    little surgery?     Am I going to have a surgery or not?

  12                It's scary for him.      It's very scary.

  13                MR. MCELFISH:     Thank you for coming in.      Mr. Barmen

  14    may have some questions for you now.

  15    CROSS-EXAMINATION

  16    BY MR. BARMEN:

  17    Q     Hello, ma'am.     How are you?

  18                My name is Brad Barmen.      We've never met before, but

  19    I think I've seen you around the hotel the last couple of

  20    days.

  21                MR. MCELFISH:     Objection.    Move to strike.

  22                THE COURT:    Sustained.    Stricken.

  23    Q     How many times have you spoken to Mr. McElfish about

  24    coming here to testify today?

  25    A     About none.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 190 of 244 PageID #:1024
                                                                             27355

                       S. Rivera - cross - Barmen

   1    Q     You've never discussed your testimony with any of the

   2    lawyers here?

   3    A     No.

   4    Q     Okay.   When your brother went to Ogdensburg, he was gone

   5    for twelve years, wasn't he?

   6    A     I'm not sure how long.

   7    Q     And you don't know how many times you saw him in that

   8    twelve years?

   9    A     I'm not sure.

  10    Q     Do you know what he was doing to support his daughters

  11    during those twelve years?

  12    A     No, I do not.

  13    Q     Do you know what he was doing after he moved back to

  14    support his daughters before he had the accident?

  15    A     Say that again, please.

  16    Q     I'll try.

  17                 MR. BARMEN:   I'll withdraw that.

  18    Q     When did you brother move back from Ogdensburg; do you

  19    know?

  20    A     I believe after the accident.

  21    Q     After the accident?

  22    A     Yes.

  23    Q     You didn't know that your brother had been in an accident

  24    until three days after the accident, right?

  25    A     Yes.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 191 of 244 PageID #:1025
                                                                             27356

                      M. Rivera - direct - McElfish

   1    Q     And after those three days, he came and told you what had

   2    happened, correct?

   3    A     He really did not tell me.        He showed me the bruises that

   4    he had on his body.

   5    Q     Did he tell you at that time that his back hurt?

   6    A     Yes.

   7    Q     Is there a reason you didn't mention that in your

   8    deposition in 2016?

   9                 MR. MCELFISH:    Objection.

  10                 THE COURT:    Overruled.

  11    A     I don't recall that.

  12    Q     You certainly don't know what, if any, medical treatment

  13    your brother had during the twelve years he was in Ogdensburg,

  14    do you?

  15    A     No, I do not.

  16    Q     Isn't it true that when it comes to your brother's memory

  17    the only thing he has trouble with are dates and time?

  18    A     Yes.

  19                 MR. BARMEN:    I appreciate your time, ma'am.       I don't

  20    have any other questions for you.

  21                 MR. MCELFISH:    No questions.

  22                 THE COURT:    Thank you, Ms. Rivera.     You're excused.

  23                 (Witness excused.)

  24                 MR. MCELFISH:    Plaintiff calls his next witness,

  25    Martin Rivera.

                                  LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 192 of 244 PageID #:1026
                                                                             27357

                      M. Rivera - direct - McElfish

   1                THE COURT:    Come on up, Mr. Rivera.

   2                THE WITNESS:    Good afternoon.

   3                (Witness sworn.)

   4                THE COURT:    Please be seated.     If you can, tell the

   5    court reporter your name and spell it also.

   6                THE WITNESS:    My name is Martin Rivera, M-A-R-T-I-N,

   7    last name Rivera, R-I-V-E-R-A.

   8    MARTIN RIVERA,

   9                called as a witness by the Plaintiff, having been

  10                duly sworn, was examined and testified as follows:

  11    DIRECT EXAMINATION

  12    BY MR. MCELFISH:

  13    Q      Good afternoon, sir.

  14    A      Good afternoon.

  15                MR. MCELFISH:     I should say may I inquire, Judge?

  16                THE COURT:    Yes.

  17                MR. MCELFISH:     Sorry.

  18    Q      Good afternoon.    What is your relationship to Jose Bauta,

  19    sir?

  20    A      Family member.

  21    Q      Specifically?

  22    A      He calls me, like, his brother-in-law.        His older sister

  23    Maria, we're finances.

  24    Q      You're not related marital-wise to Selenia who was just

  25    in here.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 193 of 244 PageID #:1027
                                                                             27358

                       M. Rivera - direct - McElfish

   1    A     Right.

   2    Q     She's your sister-in-law, sort of.

   3    A     Yes.

   4    Q     How long, sir, have you know Jose Bauta?

   5    A     About 20 years.

   6    Q     And what were the circumstances under which you began to

   7    know him?

   8    A     Through his oldest sister, when I started dating Maria.

   9    Q     You guys have been together that long?

  10    A     Yes.

  11    Q     All right.    How would you describe Jose in terms of his

  12    demeanor and his abilities prior to this accident?

  13    A     Healthy, normal person, active person, bit of a jokester,

  14    somebody you could talk to.

  15    Q     And over the 20 years that you've known him, have you had

  16    a chance to spend time with him?

  17    A     Yes.

  18    Q     And can you explain to the jury those circumstances,

  19    please, when you had a chance to do things with him and spend

  20    time with him?

  21    A     Mostly get-togethers with family; like Maria, all the

  22    sisters, Selenia, maybe his kids.        Get-togethers like

  23    holidays, Christmas, New Year's.        We would invite the family

  24    to our residence, me and Maria, to get together for dinner.

  25    Things like what.

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 194 of 244 PageID #:1028
                                                                             27359

                      M. Rivera - direct - McElfish

   1    Q     Were you in a position, Mr. Rivera, to see Mr. Bauta's

   2    physical capabilities?

   3    A     Yes.

   4    Q     And can you tell the jury what things you observed him

   5    doing and participating in prior to the accident?

   6    A     I guess --

   7                 MR. MCELFISH:    Sorry.   Can we get the printer to

   8    stop?

   9                 THE COURT:    Yes, please.

  10                 MR. BARMEN:    Sorry about that, counsel.

  11                 MR. MCELFISH:    If you don't mind, Judge, will you

  12    have the court reporter --

  13                 THE COURT:    You want that read back?

  14                 MR. MCELFISH:    Have her read back the question,

  15    please.

  16                 (Record read.)

  17    A     Yes.

  18    Q     Please.

  19    A     Like things of us going to the movies.         We live in

  20    Brooklyn.     Sometimes we would walk to the movie theater.         It's

  21    about a half-mile away, so we walk to the movie theater.

  22    Get-togethers, come over the house, maybe walk somewhere,

  23    maybe go to the mall, go see another family member.

  24                 Mostly, like, walking around, mostly going places

  25    with him.

                                  LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 195 of 244 PageID #:1029
                                                                             27360

                      M. Rivera - direct - McElfish

   1    Q     Did he ever have any limitations or any physical

   2    inabilities to walk?

   3    A     No.

   4    Q     Did you ever see him run?       Jump?   Climb?

   5    A     Run, yes.

   6    Q     And what were the circumstances of that?

   7    A     Probably, like, joking around when we would go outside.

   8    Maybe a quick run or dash.

   9    Q     Did he ever have any limitations in terms of just

  10    everyday things, like bending over and sitting down?

  11    A     No.

  12    Q     When did you first learn that Jose was in this accident?

  13    A     I believe it was a couple of days after the accident.

  14    Q     And what were the circumstances of that?

  15    A     You mean the conversation we had?

  16    Q     However.    I mean how and when and where did you learn he

  17    was in an accident?

  18    A     It was a couple of days after the accident, maybe two or

  19    three days.    I guess he made a phone call to Maria, and I may

  20    have had a short conversation with him to see how he was

  21    doing, I guess letting us know what had happened.

  22                He explained he had an accident on a bus trip to

  23    Cleveland, Ohio.     There was some sort of truck in front of

  24    him, and he was sitting in the bus and he mentioned he was

  25    resting and he looked at his phone, and when he looked up

                                 LM OCR CSR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 196 of 244 PageID #:1030
                                                                             27361

                      M. Rivera - direct - McElfish

   1    there was a truck in front of him and some materials came into

   2    the bus.

   3    Q     He told you that?

   4    A     Yes.

   5    Q     Did he tell you any other details of the accident or

   6    anything right after the accident?

   7    A     No.

   8    Q     And what injuries did you understand Mr. Rivera --

   9    withdrawn.

  10                 What injuries did you understand Jose had from this

  11    accident?

  12    A     His back, he sustained injuries in his back, lower back.

  13    Mostly about his back area, injuries about his back.

  14    Q     What about his head or his legs?

  15    A     The only thing I can remember is, like, later on with

  16    him, maybe his head being, like, swollen or, like, larger than

  17    usual.    I think some problem with his right leg.

  18    Q     What do you mean by that?

  19    A     I think, like, weakness.

  20                 (Continued on next page.)

  21

  22

  23

  24

  25

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 197 of 244 PageID #:1031
                                                                             27362

                       M. Rivera - direct - McElfish

   1    DIRECT EXAMINATION

   2    BY MR. McELFISH:

   3    Q      Prior to the accident, did Jose do anything else

   4    physical, like lift weights?

   5    A      Yes.

   6    Q      Ride bikes?

   7    A      Yes.

   8    Q      Did you ever observe him in any particular instance after

   9    the accident in pain?

  10    A      Yes.

  11    Q      Can you describe the circumstances of that event to this

  12    jury, please?

  13    A      I recall one time he came over our house and we live in a

  14    two-family house, so we had to -- we walk up a flight of

  15    stairs.    As he was walking up and we went to greet him, he was

  16    like in a lot of pain, he was like screaming, like

  17    excruciating pain, and he kind of startled us.           So he began

  18    crying and I guess the pain was bothering him, you know, a

  19    lot.    So it scared us a little bit.       So we thought we had to

  20    call the ambulance or contact someone, like an emergency

  21    person.    So a few minutes afterwards he sat down and he was

  22    still crying and then he would, like, say to us, I apologize.

  23    I say apologize about what?       He said for me crying about this

  24    episode.      I said no, as long as you're okay, you'll be fine.

  25    So he sat down for a while.       I guess he calmed down.       And

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 198 of 244 PageID #:1032
                                                                             27363

                      M. Rivera - direct - McElfish

   1    then, you know, he still had the pain, but he wasn't like

   2    screaming and crying afterward, maybe like 10, 15 minutes

   3    later.

   4    Q     Have you observed his ability to walk after the accident?

   5    A     Yes.

   6    Q     Can you describe for the jury how far walking you've seen

   7    him able to do?

   8    A     Not as he used to do before the accident.          He walks with

   9    a limp.     He doesn't walk as he used to before the accident.          I

  10    don't know if he would walk for long distances.           To me it

  11    feels like he walks not as much as he used to.           It takes him

  12    awhile to do certain things.       So if he had a couple errands to

  13    do for the day, it would be very taxing and time him a long

  14    time to do those things.

  15    Q     Did he ride a bike before the accident?

  16    A     Yes.

  17    Q     Does he do that now?

  18    A     No.

  19    Q     Did he ever do that after the accident?

  20    A     Ride a bike?

  21    Q     Yes.

  22    A     No.

  23    Q     And when you were around him since the accident, Mr.

  24    Rivera, have you observed his ability or inability to sit for

  25    any period of time?

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 199 of 244 PageID #:1033
                                                                             27364

                      M. Rivera - direct - McElfish

   1    A     He has trouble with that.        I think -- he mentioned to me

   2    and I've seen it in person, like when he's over our house, if

   3    we're watching a movie, he can't sit down for too long, after

   4    a while he'll say I have to stand up, his back is bothering

   5    him, the stiffness, the pain.         Like he'll stand up for a

   6    while.    He mentions too also standing for a long time will

   7    bother him.    So he will have to, like, alternate for sitting

   8    and standing.     He can't do both for a very long time.

   9    Q     Over the 20 years you have known him, are you aware of

  10    any other accidents or injuries he has had before this bus

  11    accident?

  12    A     No.

  13    Q     Prior to this accident in October of 2013, were you aware

  14    of any mental issues or psychological issues or therapy needs

  15    that he had that related to his head or his brain?

  16    A     No.

  17    Q     And since this accident, has his memory changed?

  18    A     Yes.

  19    Q     Can you explain how, just from what you observed.

  20    A     Like just to give an example, like if we go to the

  21    movies, he would go with family members, be with us or maybe

  22    the next day or later that week when we talk about certain

  23    scenes in the movie, something we enjoyed watching and it

  24    would feel like he should know what we were talking about, so

  25    we would talk about a certain scene in a movie, but it would

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 200 of 244 PageID #:1034
                                                                             27365

                      M. Rivera - direct - McElfish

   1    be like he would forget or be on the tip of his tongue to say

   2    something, but he couldn't remember.

   3                 To me it felt like, you know, he should have known

   4    those things.     Like before the accident, he seemed very sharp

   5    and I never seen any issues with his memory.

   6    Q      And how would you describe any change in his emotional

   7    state since this accident?

   8    A      I guess very down on himself, depressed.        Things bother

   9    him very easy.     He gets a little impatient, frustrated.         I

  10    guess him being like an active person or doing things on his

  11    own, and I guess now after the accident it's like very hard

  12    for him to do certain things so that would frustrate him a

  13    lot.

  14    Q      And does he let you help him?

  15    A      Rarely, rarely.

  16                 He seems like the person that wants to do the things

  17    on his own.     He's like a private person, so he won't say I

  18    need help.     It would be very few times that he would ask for

  19    help.    Maybe his sister, the older sister Maria would have to

  20    pry it out of him maybe a few occasions to ask for help.            If

  21    he did ask for help, it's very few times.

  22    Q      Now, Mr. Rivera, this will be my last question for you,

  23    is Jose Bauta the man he was before this accident?

  24    A      No.

  25    Q      Are the changes substantial in your mind?

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 201 of 244 PageID #:1035
                                                                             27366

                          M. RIVERA/CROSS/BARMEN

   1    A     Yes.

   2                 MR. McELFISH:    I have no further questions of you,

   3    Mr. Rivera.     Mr. Barmen may have some questions.

   4    CROSS EXAMINATION

   5    BY MR. BARMEN:

   6    Q     Mr. Rivera, sir, how are you?

   7    A     Good afternoon, sir.

   8    Q     My name is Brad Barmen.      Nice to meet you.

   9                 Have you discussed the testimony you have given with

  10    Mr. McElfish prior to today.

  11    A     Yes.

  12    Q     In fact, I know you met with Mr. McElfish and a lawyer by

  13    name of Colbert before your deposition.

  14    A     Yes.

  15    Q     Who is Mr. Colbert?

  16    A     A lawyer.

  17    Q     Do you know how soon after the accident Jose, Mr. Bauta,

  18    retained Mr. Colbert?

  19    A     I would say maybe a couple days to a week afterwards.

  20    Q     Okay.    And you have -- you spent about two hours with Mr.

  21    Colbert at that initial meeting and Mr. McElfish was on the

  22    phone?

  23    A     At the deposition?

  24    Q     The meeting the day before the deposition, sir.

  25    A     About an hour.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 202 of 244 PageID #:1036
                                                                             27367

                       M. RIVERA/REDIRECT/McELFISH

   1    Q     It wasn't two?

   2    A     I'm not really sure.       I would say about an hour.

   3    Q     Are you sure it wasn't a few hours, sir?

   4    A     It could be one or two hours.        I'm sticking with one

   5    hour.

   6    Q     And you have had other meetings with Mr. McElfish between

   7    that meeting and today?

   8    A     Yes.

   9    Q     And Selenia would have been at those meetings?

  10    A     Yes.

  11    Q     At least some of them to discuss your testimony here

  12    today?

  13    A     Yes.

  14                 MR. BARMEN:    Thank you.

  15    REDIRECT EXAMINATION

  16    BY MR. McELFISH:

  17    Q     Mr. Rivera, have you ever testified in court before under

  18    oath, in court in front of a judge or a jury?

  19    A     Yes.

  20                 MR. McELFISH:    Okay, I don't have any further

  21    questions.    You're free to go.       Sorry, Judge.

  22                 THE COURT:    That's my job.

  23                 You're free to go.

  24                 THE WITNESS:    Thank you.

  25                 MR. McELFISH:    I believe the plaintiff intends to do

                                   MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 203 of 244 PageID #:1037
                                                                             27368

                                 PROCEEDINGS

   1    a reading of Jacob Lichy.        I've got cross designations, but I

   2    mean, they're not...

   3                THE COURT:    Are there any objections -- you know

   4    what, let's excuse the jury.

   5                MR. SAAL:    Yes, Your Honor, we do have some standard

   6    objections.

   7                THE COURT:    Let's excuse the jury for a few minutes.

   8    Sorry to make you walk back and forth.

   9                (Jury exits the courtroom.)

  10                (In open court - jury not present.)

  11                THE COURT:    Okay.    Why don't you tell me where the

  12    defendant's first objection is designation by plaintiff?

  13    Let me take a step back.        You questioned them separately,

  14    plaintiff and then -- no, defendant went first?

  15                MR. McELFISH:     Plaintiff first.

  16                MR. SAAL:    Defendant went first.      I don't believe

  17    Mr. McElfish asked questions during the deposition.

  18                THE COURT:    This is plaintiff's radiologist.

  19                MR. McELFISH:     Correct, treating.

  20                MR. SAAL:    Treating.

  21                THE COURT:    Defendant asked questions.       Did you ask

  22    questions, Mr. McElfish?

  23                MR. McELFISH:     I don't remember.

  24                THE COURT:    So where is the first objection that the

  25    defendants have.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 204 of 244 PageID #:1038
                                                                             27369

                                 PROCEEDINGS

   1                MR. SAAL:    Just to make the Court aware, we are

   2    withdrawing the first objection of what was e-filed, so we

   3    don't have to address that.

   4                THE COURT:    Okay.

   5                MR. SAAL:    The second objection begins at 28, 22.

   6                MR. McELFISH:     Hold on.

   7                THE COURT:    28, 22.

   8                MR. SAAL:    The answer ends at 29, 4.       Page 29, line

   9    4.

  10                THE COURT:     Okay.    So you're saying that the

  11    indications in the spine aren't indicative either way of the

  12    other areas of the spine, that the condition in the cervical

  13    spine isn't necessarily indicative of the conditions in the

  14    lumbar spine?

  15                ANSWER:   Right.

  16                MR. SAAL:    Yes, Your Honor, and the basis for the

  17    objection is that Mr. McElfish, at lines 5 and 6 on that page,

  18    objected to the question, calling for an expert opinion.

  19                THE COURT:    But that's a question that you guys

  20    asked.

  21                MR. SAAL:    We understand that, but just for him to

  22    object to the question and seek to read it in just seems to be

  23    kind of estoppel idea.      It seems to be a little reverse.        He

  24    adopts an opinion and then, because he decides he likes it, he

  25    changes his position on the issue.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 205 of 244 PageID #:1039
                                                                             27370

                                 PROCEEDINGS

   1                THE COURT:    So you asked that question, it's going

   2    in even though Mr. McElfish objected to it during the

   3    deposition.

   4                Is it an otherwise improper question?

   5                MR. SAAL:    He didn't state any other basis for the

   6    objection.

   7                THE COURT:    It's in.

   8                What else?

   9                MR. SAAL:    The other two are along the same lines.

  10    At this point, the third and fourth objections were of the

  11    same theme.

  12                THE COURT:    I will allow them in.

  13                Now, what about the cross destinations?         I would

  14    like to read the destinations and cross designations as the

  15    cross is being taken.

  16                MR. McELFISH:     I just got theirs.     Was it filed

  17    earlier.

  18                MR. SAAL:    It was filed earlier.      We made some

  19    additions partially in rebuttal to what's been testified so

  20    far.

  21                Additionally, as Your Honor said, I actually added

  22    something on what would be a reread based on what Your Honor

  23    said, for a need of context.       If we do it contiguously, then

  24    some of the lines that I added in were already noticed by

  25    plaintiff.    I am just continuing on the testimony.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 206 of 244 PageID #:1040
                                                                             27371

                                PROCEEDINGS

   1                MR. McELFISH:      Can we do this?   I just got it.

   2    There's not that many.      Can we look at each passage?        I will

   3    tell you if I object or not.        I might not even.

   4                So the first one that I have is page 18, line 9.

   5                MR. SAAL:    No.

   6                MR. McELFISH:      21, 17.

   7                MR. SAAL:    21, 17, yes.

   8                MR. McELFISH:      Okay, let's go there.     I have no

   9    objection to that.

  10                24, 16 is next.

  11                MR. SAAL:    Actually, we are going to begin at 23,

  12    22, but you had noticed for that, which is going to be

  13    addressed if this is going to be read contiguously.

  14                MS. DIAMOND:    So that's subsumed by the designation?

  15                MR. SAAL:    Yes.

  16                MR. McELFISH:      24, 16 through 24, 18.     Well, you got

  17    to read the whole thing, my feeling about it is you have to go

  18    down to line 24.

  19                MR. SAAL:    I actually added -- yes, that's part of

  20    what's added in.

  21                MS. DIAMOND:    What's written on the left side,

  22    you're going to go down to line 24?

  23                MR. SAAL:    24.

  24                MR. McELFISH:      On the next page, we go down to 25.

  25                MR. SAAL:    25, 8.    And it continues through 26, 5.

                                  MDL    RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 207 of 244 PageID #:1041
                                                                             27372

                                 PROCEEDINGS

   1                THE COURT:    26, 5.

   2                MR. SAAL:    26, 5 and 26, 8.     I omitted where the

   3    doctor's lawyer noted an objection.         If no one is objecting.

   4                MR. McELFISH:     I'm sorry, let me ask, this passage,

   5    it is about a 10/25/13 report, is that an X-ray?

   6                MR. SAAL:    Yes, I believe that's the X-ray that he

   7    reviewed in December of that year.

   8                MR. McELFISH:       The fact that it is an X-ray, that

   9    part of the reading, 23, line -- it goes back to 23, line 11,

  10    down through the rest of that page.

  11                MR. SAAL:    I think if you go down to 23, 14, which

  12    is in the middle of your designation, it says the films were

  13    taken 10/25/13.

  14                MR. McELFISH:     If we can agree to start at 11,

  15    that's fine.

  16                MR. SAAL:    We have already read that in.       We are

  17    going to be starting at 23, too.

  18                THE COURT:    All of the designations, when they are

  19    agreed to, it is going to be read once just from the first

  20    page all the way to the end.        We are not going to read the

  21    designations and the counter designations.          We are going to

  22    read the entire transcript as it was occurring.

  23                MR. McELFISH:     I mean, I have no way of knowing how

  24    to put that together right now.

  25                THE COURT:    You look at your designations as to what

                                  MDL    RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 208 of 244 PageID #:1042
                                                                             27373

                                 PROCEEDINGS

   1    was not objected to or agreed to, you look at theirs and you

   2    just do it sequentially, and then you do that reading.            It's

   3    difficult.

   4                MR. McELFISH:     Okay.    Maybe if we sat down for two

   5    minutes and got a transcript and highlighted everything.

   6                MR. SAAL:    I have already highlighted mine.        If you

   7    want to take one of my transcripts and then highlight yours.

   8                THE COURT:    Here, this is my transcript, we can give

   9    you a highlighter.

  10                MR. McELFISH:     Here's what we will do to make it

  11    easy, I will take Mr. Saal's transcript and we will highlight

  12    quickly because he.

  13                MR. BARMEN:    Okay.   I will quickly put in what I am

  14    reading for us and we'll be ready to go.

  15                THE COURT:    Great.   I will give you a few minutes.

  16                MR. McELFISH:     This is better.    Thank you.

  17                THE COURT:    No problem.

  18                MR. McELFISH:     Where are we?

  19                THE COURT:    Do it together.

  20                MR. McELFISH:     Let's do it together.

  21                THE COURT:    When you're done, figure out who's going

  22    to read.

  23                (Recess taken.)

  24                THE COURT:    Are we ready then?

  25                MR. McELFISH:     We are ready.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 209 of 244 PageID #:1043
                                                                             27374

                                 PROCEEDINGS

   1                (Jury exits the courtroom.)

   2                THE COURT:    You may be seated.

   3                Ladies and gentleman, sorry to keep you waiting.           We

   4    were having significant technical difficulties trying to get

   5    these things working.

   6                From what I understand now, we are going to see a

   7    series of video clips on the plaintiff's case from a witness

   8    by the name of Andrew --

   9                MR. McELFISH:     Vincent Stitzer.

  10                THE COURT:    Vincent Stitzer, who was the EMS

  11    technician, one of the EMS technicians who responded to the

  12    scene the night of October, early morning, I guess, of October

  13    9, 2013.    It's both -- he had his deposition taken in another

  14    case, in the Pennsylvania case.

  15                MR. McELFISH:     Yes.

  16                THE COURT:    So these are clips of his videotape

  17    deposition designated by both the plaintiff and the defendant,

  18    so you get to see the full -- it's not the full deposition.

  19    It's very short, but both sides wanted you to see this

  20    information.

  21    So I am going to dim the lights so you can see it a little

  22    better.    There we go.

  23                (Deposition of Vincent Stitzer videotape playing.)

  24                (Videotape stopped.)

  25    MR. DAVIDSON:     That is it, Your Honor.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 210 of 244 PageID #:1044
                                                                             27375

                                 PROCEEDINGS

   1                THE COURT:    That's it?

   2                MR. McELFISH:     That's it for the video, Your Honor.

   3    When you're ready, I have one more thing.          I would like to

   4    move in the photographs and publish them.

   5                THE COURT:    Of the accident?

   6                MR. McELFISH:     Ms. Hoang.

   7                MR. BARMEN:    What?

   8                THE COURT:    Photographs of Ms. Hoang.

   9                MR. McELFISH:     They were shown, but they weren't

  10    moved in.

  11                THE COURT:    What exhibits?

  12                MR. McELFISH:     Can I just go back, hook up and go to

  13    the small screen so we can do it that way?

  14                THE COURT:    Sure.

  15                MR. BARMEN:    I don't know the foundation is proper

  16    with what we just had.

  17                MR. McELFISH:     Why don't we go to small screens and

  18    you can look.

  19                MR. BARMEN:     Is this in addition to the ones that

  20    already --

  21                THE COURT:    The same ones.     They were not moved in.

  22                MR. McELFISH:     The same ones.    They were not moved

  23    in during the trial.      They were agreed to at the opening for

  24    the trial.    But if they're in, I would like to publish them.

  25    If I don't have to move them in, I can just publish them.

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 211 of 244 PageID #:1045
                                                                             27376

                                 PROCEEDINGS

   1                MR. BARMEN:    I object.

   2                MR. McELFISH:     Does that make sense?      If they are

   3    not in, I want to move them in.        If they're in, I will publish

   4    them.

   5                MR. BARMEN:    There is no indication that they were

   6    shown to this witness at that deposition.

   7                THE COURT:    What exhibit numbers are they?

   8                MR. McELFISH:     They're 159-005, 159-006, 159-009,

   9    159-010.    These were the ones that were provided to chambers

  10    as well.

  11                MR. BARMEN:     We just confirmed, Your Honor, they

  12    were not used in that deposition.        We have the first page of

  13    the deposition indicating what was used.

  14                THE COURT:    That's fine.    I will receive those in

  15    evidence since there was no objection to Mr. McElfish using

  16    them in the opening.      I will instruct the jury that these are

  17    pictures you have seen already in the opening, but they were

  18    not shown to Mr. Stitzer, but I will receive them into

  19    evidence and we will publish them.        It provides context for

  20    what he was testifying to.

  21                (Plaintiff's Exhibits 159-005, 159-006, 159-009,

  22    159-010 received in evidence.)

  23                MR. McELFISH:     Correct.   Again, just heads up for

  24    the graphic nature.

  25                May I go from small screens to big screens, please?

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 212 of 244 PageID #:1046
                                                                             27377

                                PROCEEDINGS

   1    And we will begin with 159-005 in evidence.

   2                      (Continued on next page.)

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                  MDL   RPR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 213 of 244 PageID #:1047
                                                                             27378

                                 PROCEEDINGS

   1                MR. McELFISH:     Your Honor, why don't you tell me how

   2    long we should stay, and I'll do that.

   3                THE COURT:    That's good.

   4                MR. McELFISH:     159-0006 for -- in evidence.

   5                (Publishes exhibit.)

   6                THE COURT:    That's good.

   7                MR. McELFISH:     159-009, in evidence.

   8                (Publishes evidence.)

   9                THE COURT:    That's good.

  10                MR. McELFISH:     159-001 -- sorry, 0010 in evidence.

  11                (Publishes exhibit.)

  12                THE COURT:    That's good.

  13                MR. McELFISH:     Plaintiff has no further witnesses

  14    today.

  15                THE COURT:    Okay.   Ladies and gentlemen, we're going

  16    break for the weekend.      We've got a full day Monday, from what

  17    I hear.    We'll begin -- I'd like you here at nine o'clock.           We

  18    will begin promptly at 9:30.

  19                I know there are a couple of you who have some

  20    concerns about timing and days you need some relief.            We know

  21    about it.    We've talked to the lawyers about it.         We will

  22    address it.    I don't know think we'll have a problem, but

  23    we're not going to deal it right yet.

  24                Don't talk about the case.       Keep an open mind.      You

  25    haven't seen all the evidence.         Don't do any independent

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 214 of 244 PageID #:1048
                                                                             27379

                                  PROCEEDINGS

   1    research -- and again, don't discuss it with the parties.

   2    Don't say hello to them.       Just smiled politely if you see them

   3    in the halls.     Okay?

   4                Thank you very much.        Have a wonderful weekend.

   5                (Jury exits.)

   6                (Continued on the next page.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 215 of 244 PageID #:1049
                                                                             27380

                                 PROCEEDINGS

   1                THE COURT:    So, Monday, we have what -- is it

   2    Dr. Thomas?

   3                MR. McELFISH:     Whitlock.

   4                THE COURT:    Whitlock. Dr. Thomas.      We're going to

   5    finish Ms. Cummings, and then, Lannigan, Gauthier, and

   6    Viggiano, and then the read-ins that we were supposed to do

   7    today.    Yes?

   8                MR. McELFISH:     Yes, sir.

   9                THE COURT:    All right.    You're done with the

  10    transcripts or prepping them?

  11                MR. McELFISH:     We're going to do it.

  12                THE COURT:    You're going to do it?

  13                (Discussion off the record.)

  14                MR. SAAL:    Thank you, Your Honor.      Have a nice

  15    weekend.    I'll report back on Monday if there is a further

  16    issue.

  17                THE COURT:    Okay.

  18                MR. McELFISH:     Have a good weekend.

  19                THE COURT:    Okay.

  20             (Trial adjourned to May 7, 2018, at 9:30 a. m.)

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 216 of 244 PageID #:1050
                                                                             27381

                                    INDEX

   1

   2

   3

   4

   5    PROVDER/DIRECT/MCELFISH               858
        PROVDER/CROSS/BARMEN                  925
   6    PROVDER/REDIRECT/McELFISH             961
        KUCSMA/DIRECT/McELFISH                991
   7    S. RIVERA/DIRECT/McELFISH            1012
        S. RIVERA/CROSS/BARMEN               1024
   8    M. RIVERA/DIRECT/McELFISH            1027
        M. RIVERA/CROSS/BARMEN               1036
   9    M. RIVERA/REDIRECT/McELFISH          1037
        PEX 150-005                          1046
  10    PEX 150-006                          1046
        PEX 159-009                          1046
  11    PEX 150-010                          1046

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                          LISA SCHMID, CCR, RMR
                                $9,120 [1]   888/10        159-009 [3]   1045/8 1045/21
   $                        $92784
Case 1:14-cv-03725-RER Document [1] Filed
                                     891/24              1047/7
                                          07/12/19 Page 217 of 244 PageID #: 27382
   $1,000 [1] 889/2             $96 [2]   902/1 902/6      159-010 [2] 1045/9 1045/22
   $1,440 [1] 887/14                                       15th [3] 841/5 926/16
   $1,680 [1] 900/13            '                           932/6
   $1.4 [1] 943/19              '15 [3] 931/24 944/16      16 [5] 839/13 1003/9
   $1.4 million [1] 943/19       954/13                     1003/10 1040/10 1040/16
   $11,050 [1] 891/11           '17 [2] 924/22 925/3       1600 [1] 835/15
   $110 [2] 891/23 892/3                                   164 [2] 854/12 854/16
   $115 [1] 891/21              -                          16th [1] 844/19
   $122 [1] 901/5               -- I [1] 885/23            17 [5] 978/25 1003/10
   $125 [1] 881/10              ---------------------------------x
                                                            1003/10[2]
                                                                    1040/6 1040/7
   $13 [1] 901/5                 835/2 835/6               17-year-old [1] 1021/15
   $145 [1] 877/15              0                          18 [3] 1003/10 1040/4
   $1600 [1] 879/13                                         1040/16
   $180 [1] 881/10              0006 [1] 1047/4            1973 [1] 860/23
   $19,200 [1] 888/10           001 [1] 1047/10            1974 [3] 859/9 859/11
   $2,000 [2] 891/5 948/13      0010 [1] 1047/10            861/23
   $2,550 [1] 891/10            005 [3] 1045/8 1045/21     1978 [2] 861/24 861/25
   $2,640 [2] 890/12 890/20      1046/1                    1979 [1] 861/24
   $2,880 [1] 881/11            006 [2] 1045/8 1045/21     1980 [1] 861/24
   $2.75 [1] 994/24             009 [3] 1045/8 1045/21
   $20 [2] 903/7 957/12          1047/7                    2
   $200 [1] 888/9               0096 [1] 923/17            2,000 [1] 948/16
   $21 [4] 902/4 956/10 957/4   010 [2] 1045/9 1045/22     2,000-dollar [1] 949/4
    957/9                       0110 [2] 965/10 971/14     2,640 [1] 950/15
   $22 [1] 903/3                03725 [1] 835/4            20 [6] 878/20 957/12
   $220 [2] 890/19 891/25       1                           994/23 1027/5 1027/15
   $225 [1] 891/10                                          1033/9
   $24 [3] 917/12 942/20        1,000 [1] 881/11           200 [1] 901/4
    942/21                      1,500 [1] 900/5            2000 [1] 1012/22
   $240 [1] 890/19              1.4 million [1] 943/21     2001 [3] 923/10 925/18
   $250 [2] 887/13 891/4        10 [3] 943/6 952/14 1032/2 925/21
   $250,000 [1] 984/9           10 minutes [1] 978/17      2013 [5] 944/7 957/24
   $3,148,089 [1] 919/19        10/25/13 [2] 1041/5         1013/25 1033/13 1043/13
   $3,200 [1] 879/14             1041/13                   2015 [9] 882/5 896/22
   $3,500 [1] 874/25            10005 [1] 835/20            897/1 931/25 944/17 956/22
   $300 [3] 889/15 891/5        10168 [1] 835/12            995/8 995/9 1002/19
    948/23                      10573 [1] 835/18           2016 [2] 965/8 1025/8
   $312 [1] 902/11              10:00 [5] 837/19 838/14    2018 [8] 835/6 954/14
   $32,120 [1] 917/13            844/21 844/22 845/17       991/15 993/3 1002/21
   $35,000 [1] 943/16           10:00 a.m [1] 844/20        1003/3 1003/15 1049/20
   $35,040 [1] 917/13           10th [1] 846/10            2054 [2] 993/3 995/4
   $350 [1] 877/15              11 [2] 1041/9 1041/14      21 [4] 956/12 956/14
   $36 [1] 903/3                110 [3] 843/9 843/11        1040/6 1040/7
   $384 [1] 900/24               843/14                    2100 [1] 835/11
   $39 [1] 902/6                11201 [1] 835/23           21st [3] 836/5 836/7 836/8
   $4,200 [1] 879/13            116 [1] 891/16             22 [6] 917/12 942/20
   $400 [2] 890/15 890/19       11th [5] 837/2 837/11       942/21 1038/5 1038/7
   $43 [3] 902/4 956/10 957/4    837/18 837/19 838/13       1040/12
   $433 [1] 891/21              12 [3] 836/19 890/11 891/9 220 [1] 890/15
   $443 [1] 891/17              122 [1] 835/11             225 [2] 835/23 892/9
   $444 [1] 900/13              123 [2] 918/22 919/22      23 [5] 1040/11 1041/9
   $46 [1] 891/23               125,000 [1] 916/23          1041/9 1041/11 1041/17
   $500 [1] 891/3               128 [1] 859/14             24 [6] 1040/10 1040/16
   $58,741 [1] 915/19           13 [2] 1041/5 1041/13       1040/16 1040/18 1040/22
   $6,000 [1] 887/14            1375 [1] 835/15             1040/23
   $60 [2] 887/13 892/2         14 [4] 835/4 882/5 1021/15 240 [2] 890/14 891/9
   $636 [1] 900/24               1041/11                   24th [2] 836/13 836/15
   $65 [1] 902/9                14th [2] 836/5 836/8       25 [2] 1040/24 1040/25
   $650 [1] 891/10              15 [4] 906/19 1003/9       250 [1] 861/8
   $750 [3] 890/15 890/19        1016/19 1032/2            2500 [1] 862/21
    892/9                       15 minutes [1] 938/13      26 [6] 844/7 844/11
   $77,923 [1] 919/12           15,000 [5] 899/8 899/12     1040/25 1041/1 1041/2
   $8 [2] 903/7 957/12           899/20 900/1 900/6         1041/2
   $8,400 [1] 879/15            15-minute [2] 904/15       2644 [1] 835/24
   $80,000 [1] 915/19            927/14                    27 [1] 896/25
   $816 [1] 902/11              150 [3] 889/2 891/3 891/10 28 [2] 1038/5 1038/7
   $83 [1] 902/1                159-0006 [1] 1047/4        29 [2] 1038/8 1038/8
   $88 [1] 902/9                159-001 [1] 1047/10        2:00 [1] 981/2
   $9,000 [3] 890/12 890/20     159-005 [3] 1045/8 1045/21
    950/15                       1046/1                    3
                                159-006 [2] 1045/8 1045/21 3 percent [3] 1003/9
                                                            actual [9]   854/9 870/6
   3                          A                          876/4
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 218     881/3
                                                            of 244    894/7
                                                                   PageID    921/2
                                                                          #: 27383
   3 percent... [2] 1003/10   A-L-A-N [1] 857/6              937/19 963/8 997/22
    1004/13                   a.m [7] 837/19 837/21         add [4] 896/12 917/22
   3.4 [1] 852/21              844/20 844/21 844/22          919/7 986/17
   30 [2] 878/20 1019/9        845/17 856/10                added [5] 871/5 1039/21
   300 [4] 948/13 948/15      A3 [1] 955/14                  1039/24 1040/19 1040/20
    948/18 949/10             abilities [1] 1027/12         addition [6] 839/15 859/17
   300-dollar [1] 949/4       ability [6] 842/3 860/16       862/14 862/15 892/21
   30th [1] 995/4              1019/14 1019/15 1032/4        1044/19
   325 [1] 900/12              1032/24                      additional [2] 876/6 894/9
   34th [4] 843/9 843/11      ablations [2] 899/21          Additionally [1] 1039/21
    843/15 847/7               937/23                       additions [1] 1039/19
   35,000 [1] 943/21          able [23] 841/7 860/9         address [3] 837/22 1038/3
   36 [2] 946/18 1003/6        866/2 917/21 944/22 984/2     1047/22
   3:00 [3] 836/10 836/10      984/11 984/12 984/20         addressed [2] 837/12
    836/13                     989/22 1001/14 1006/8         1040/13
   3:30 [1] 836/5              1012/13 1012/15 1016/5       adjacent [2] 897/5 906/24
                               1016/12 1019/8 1019/8        adjourned [1] 1049/20
   4                           1019/16 1020/10 1020/15      adjust [1] 1017/23
   4,500 [5] 899/8 899/12      1021/24 1032/7               adjusting [1] 977/25
    899/19 900/1 900/6        absolutely [3] 849/21         adjustment [2] 856/1
   40 [1] 878/20               895/14 904/12                 875/10
   40 years [2] 943/17 943/21 accentuate [2] 1008/14        administering [1] 963/2
   40.4 years [1] 980/3        1009/20                      Administrative [1] 862/18
   403-0110 [1] 965/10        accepted [3] 1006/24          admit [2] 919/2 919/22
   406-123 [2] 918/22 919/22   1007/5 1007/6                admitted [3] 904/21 914/1
   41 [1] 1004/6              access [1] 856/5               926/23
   410 [1] 984/8              accident [77] 838/23          adopts [1] 1038/24
   42 [2] 858/19 875/23        838/25 840/5 840/6 840/10    advance [2] 1016/21
   42nd [1] 835/11             840/13 840/14 841/2 841/17    1017/11
   43 [3] 956/12 957/10        841/21 844/8 867/11 874/9    advantage [1] 994/20
    1012/3                     889/22 935/13 936/2 936/9    advice [2] 987/6 987/7
   44114 [1] 835/15            945/4 945/6 950/16 959/17    advised [1] 844/23
   45 [3] 923/4 926/3 1012/3   959/20 1012/10 1013/18       affected [1] 1003/22
   45 years [4] 925/24 926/5   1013/24 1014/7 1014/10       affidavit [1] 1000/8
    939/10 941/19              1014/13 1014/17 1015/8       affidavits [1] 1006/2
   45th [1] 858/10             1015/13 1015/16 1015/21      affirmatively [1] 1000/7
   48 [3] 881/22 882/1 888/8   1015/25 1018/11 1018/19      afford [1] 1021/16
   48-week [2] 881/22 881/25   1018/23 1018/25 1019/22      afraid [1] 1022/1
   4th [1] 835/6               1020/1 1020/13 1020/16       afternoon [12] 990/24
   5                           1020/21 1022/12 1022/21       990/25 1010/13 1010/14
                               1024/14 1024/20 1024/21       1010/19 1011/6 1011/7
   5,000 [1] 900/5             1024/23 1024/24 1027/12       1026/2 1026/13 1026/14
   5/325 [1] 900/12            1028/5 1029/12 1029/13        1026/18 1035/7
   50 [5] 988/3 988/14 994/22 1029/17 1029/18 1029/22       afterwards [3] 980/21
    1005/19 1005/21            1030/5 1030/6 1030/11         1031/21 1035/19
   50 percent [1] 945/11       1031/3 1031/9 1032/4         age [3] 864/4 875/22
   5041 [2] 984/3 984/3        1032/8 1032/9 1032/15         1012/2
   7                           1032/19 1032/23 1033/11      agencies [9] 942/22 942/23
                               1033/13 1033/17 1034/4        942/25 943/1 943/9 943/14
   700 [3] 835/17 926/4 926/5 1034/7 1034/11 1034/23         944/4 977/3 977/4
   702 [1] 835/20              1035/17 1044/5               agency [4] 943/8 944/1
   718-613-2644 [1] 835/24    accidents [1] 1033/10          944/3 977/6
   75 [2] 889/15 891/4        accommodate [2] 836/4         ago [11] 851/24 852/14
   77 [1] 835/20               836/17                        852/15 880/2 882/5 924/23
   78.9 [3] 995/16 996/23     according [5] 916/10           924/24 963/10 994/23
    1006/2                     953/23 953/25 971/25          1010/7 1013/22
   78.94 [1] 995/3             989/13                       agree [19] 871/20 886/11
   7:00 a.m [1] 856/10        account [3] 1004/1 1004/12     921/14 921/16 921/18
   8                           1006/19
                              accurate [3] 953/5 953/7
                                                             921/18 921/19 921/24
                                                             921/25 922/1 926/1 928/22
   800 [1] 835/17              1001/11                       932/25 943/15 952/3 952/22
   8:00 [1] 852/8             acknowledged [1] 961/6         965/17 984/15 1041/14
   9                          ACTAR [2] 840/9 844/8         agreed [14] 846/21 849/6
                              active [3] 1019/2 1027/13      864/13 871/8 918/3 918/4
   90,000 [1] 916/23           1034/10                       927/18 954/7 973/20 989/14
   95 [1] 888/9               activeforever.com [1]          1006/2 1041/19 1042/1
   9:00 a.m [1] 837/21         902/18                        1044/23
   9:30 [4] 835/6 847/8       activities [5] 901/19         agreed-upon [1] 1006/2
    1047/18 1049/20            1012/14 1014/18 1014/20      agreement [3] 843/18 918/2
   9th [2] 835/15 837/21       1015/2                        964/8
                                 1018/16                        933/8 1014/19 1015/6
   A                        appropriate
Case 1:14-cv-03725-RER Document 784 Filed[9]  837/13
                                          07/12/19       1015/10
                                                   Page 219 of 2441017/25 1020/18
                                                                   PageID #: 27384
   agrees [12] 894/15 920/18      894/13 930/15 964/24          1033/9 1033/13 1038/1
    920/20 920/22 920/25 921/1    991/10 991/18 996/2 999/6    awhile [1] 1032/12
    921/7 921/8 921/10 921/11     1008/15
    921/12 939/4                 April [2] 842/17 842/24       B
   ahead [6] 856/12 900/16       area [23] 858/3 864/18        B-U-R-G [1] 838/9
    955/19 974/14 990/21          865/1 868/22 868/23 868/24   BA [1] 946/5
    1016/17                       871/19 872/1 878/21 885/8    baby [1] 976/15
   AHMUTY [1] 835/19              890/22 891/24 930/3 945/1    Bachelor's [1] 922/25
   ahold [1] 842/23               947/14 947/18 947/20 948/2   bachelors [1] 858/13
   aid [1] 1009/14                949/11 965/16 987/10         background [7] 858/12
   aide [2] 1004/5 1004/8         987/11 1030/13                922/11 922/16 923/4 923/11
   aided [1] 835/25              areas [6] 902/16 936/21        965/18 998/8
   aides [1] 998/6                962/23 991/5 1000/17         backgrounds [1] 922/9
   aids [3] 901/14 902/20         1038/12                      backs [1] 862/5
    921/8                        argument [1] 896/4            backwards [1] 925/7
   AL [1] 835/5                  argumentative [6] 933/18      bad [1] 898/1
   Alan [1] 857/6                 933/21 934/11 935/19         balance [3] 903/6 1019/17
   allow [8] 888/1 895/12         939/16 940/7                  1020/24
    906/14 922/6 974/6 976/11    Argumentive [1] 954/9         balances [1] 964/12
    1009/12 1039/12              arithmetic [1] 980/20         ball [1] 1019/3
   allowing [1] 907/12           arms [1] 892/5                ballpark [2] 926/2 926/3
   allows [1] 905/24             arrange [2] 845/7 846/21      BARMEN [25] 835/16 847/21
   almost [1] 945/10             arranged [2] 837/9 844/17      924/18 933/23 934/7 934/14
   alter [1] 842/4               arrangement [1] 847/11         935/20 936/19 939/8 940/9
   alternate [1] 1033/7          arrangements [5] 836/22        942/10 956/2 960/9 960/14
   ambulance [1] 1031/20          837/16 845/8 845/23 850/23    964/4 964/17 971/21 972/13
   ambush [1] 884/2              arranging [1] 837/13           976/22 1023/13 1023/16
   ambushing [1] 885/14          arrived [2] 853/25 877/16      1023/18 1035/3 1035/5
   amount [8] 888/10 890/20      artful [1] 930/9               1035/8
    900/6 922/2 931/7 931/7      artfully [1] 904/9            bars [2] 902/5 921/9
    942/11 997/18                articulate [2] 892/22         Bartley [1] 836/5
   amusement [2] 1012/14          961/9                        base [4] 917/10 917/12
    1016/11                      articulating [1] 894/4         991/10 1003/3
   analysis [2] 855/25 866/5     aside [1] 868/6               baseball [2] 1014/25
   and-a-half [2] 861/10         aspect [1] 881/6               1019/3
    867/25                       aspects [1] 908/6             based [39] 838/24 844/8
   Anderson [1] 839/9            ass [1] 895/8                  851/7 864/6 865/9 871/15
   Andrew [2] 849/18 1043/8      Assessment [1] 862/1           874/1 877/14 885/7 888/6
   annual [1] 918/14             assignment [1] 947/13          890/21 904/14 904/18
   answer [14] 855/1 856/20      assignments [1] 1020/6         906/14 910/13 910/17
    896/12 913/8 938/19 945/6    assist [1] 901/19              912/18 912/19 913/10
    946/24 952/16 957/14         associated [2] 883/8           918/25 928/16 930/21
    958/18 976/12 986/10          890/13                        930/22 931/1 940/12 945/17
    1015/19 1038/8               ASSOCIATES [1] 835/11          946/15 971/4 972/8 979/6
   answered [5] 938/18 946/25    assume [5] 908/5 934/8         979/6 981/25 993/21 995/2
    954/16 957/11 973/4           963/1 965/3 975/20            995/19 995/20 997/25
   answers [1] 919/21            assuming [1] 956/15            1004/15 1039/22
   anticipated [1] 998/5         assumption [6] 962/8          baseline [11] 878/1 878/9
   anxiety [1] 900/24             962/10 963/10 964/20          879/3 879/10 888/3 931/18
   anyway [2] 890/18 962/6        973/24 975/7                  960/17 962/14 963/4 963/11
   apart [1] 1012/3              assumptions [1] 963/8          963/17
   apologize [4] 873/24 986/4    attacks [1] 884/22            basic [2] 1004/7 1020/15
    1031/22 1031/23              attend [1] 836/13             basis [15] 875/5 876/5
   apparent [1] 841/16           attorneys [3] 835/10           889/11 889/14 895/13
   appear [3] 841/7 905/25        835/14 959/11                 902/10 904/13 904/17
    906/2                        attribute [1] 922/4            923/12 923/14 963/3 963/24
   APPEARANCES [1] 835/9         August [1] 965/8               1006/15 1038/16 1039/5
   appellate [1] 855/3           author [1] 914/12             bathroom [2] 901/22 911/2
   application [4] 910/18        authored [1] 938/15           batteries [1] 963/2
    910/19 910/22 991/18         availability [1] 844/25       Battery [2] 962/24 962/25
   applied [2] 1001/6 1003/4     available [9] 842/19          BAUTA [101] 835/2 849/16
   applies [2] 986/6 989/14       844/23 865/5 865/7 948/18     849/16 863/20 864/4 869/5
   apply [2] 991/10 999/8         948/25 956/14 956/19          870/13 872/3 872/10 872/17
   applying [1] 993/9             956/21                        872/20 873/6 873/13 873/22
   appointments [4] 836/6        Avenue [1] 835/17              874/3 874/23 876/8 876/15
    958/8 958/9 977/13           average [5] 918/11 993/14      877/22 878/14 879/21
   appreciate [3] 907/25          1003/1 1004/11 1004/12        879/24 881/17 881/21 882/3
    960/2 1025/19                avoid [2] 886/14 1021/4        882/4 883/6 889/22 892/15
   approach [6] 951/10 951/11    award [1] 993/15               894/8 899/6 900/8 901/14
    979/10 1002/8 1017/13        aware [11] 843/10 933/5        901/18 902/21 912/13
                                 bit [7]   858/5 858/12        986/13 987/24 991/12
   B                         890/16
Case 1:14-cv-03725-RER Document 784 913/1
                                    Filed 07/12/19      992/12
                                           943/25 Page 220      1002/20
                                                           of 244 PageID1003/5
                                                                         #: 27385
   BAUTA... [65] 913/11           1027/13 1031/19               1003/14 1006/20
    913/23 915/2 916/10 916/16   bite [1] 895/7                calculated [5] 985/16
    916/25 920/2 921/23 922/2    Blatt [4] 837/7 837/20         991/14 992/7 993/4 1001/14
    923/20 926/13 926/16          839/7 850/20                 calculating [2] 853/2
    926/18 926/18 927/22 928/2   blew [1] 885/16                992/15
    929/22 929/23 931/14         block [1] 900/2               calculation [8] 855/25
    931/24 932/19 933/16         blocks [5] 894/9 937/7         981/9 984/1 985/22 990/9
    933/25 934/8 935/3 935/10     937/23 972/16 973/7           991/6 994/13 999/12
    935/12 936/23 937/11         blueprint [1] 857/23          calculations [8] 851/5
    937/16 940/11 941/10         body [2] 1015/8 1025/4         851/8 943/20 991/7 994/21
    941/15 941/18 942/12 944/6   bolding [1] 1009/1             997/23 999/14 1006/3
    944/15 946/11 947/3 950/16   bonds [1] 1006/17             calculator [1] 980/2
    953/13 953/15 953/18         book [1] 949/18               calendar [2] 1016/22
    954/13 957/21 960/15 962/9   boroughs [2] 948/8 948/9       1018/4
    964/5 964/7 964/21 965/4     bother [3] 1019/13 1033/7     calmed [1] 1031/25
    966/1 970/12 972/7 974/1      1034/8                       cane [11] 875/18 903/4
    975/21 977/12 995/1 1011/9   bothering [2] 1031/18          903/5 908/2 921/11 947/3
    1011/14 1011/24 1026/18       1033/4                        957/12 1020/19 1020/23
    1027/4 1034/23 1035/17       bottom [1] 852/1               1021/5 1023/1
   Bauta's [13] 889/12 896/20    bottom-line [1] 852/1         cannot [6] 883/7 896/6
    913/3 917/15 922/8 928/5     Brad [2] 1023/18 1035/8        897/22 908/16 984/15
    930/22 937/4 938/5 939/14    BRADLEY [1] 835/16             1013/5
    995/11 1003/7 1028/1         brain [2] 862/6 1033/15       capabilities [1] 1028/2
   beach [3] 837/10 850/20       branch [2] 900/2 973/7        capable [1] 883/19
    1014/21                      break [8] 853/9 911/3         capacity [1] 862/20
   Bear [1] 924/12                920/12 936/5 936/10 936/20   care [103] 849/5 849/8
   beautiful [1] 897/21           978/9 1047/16                 852/11 852/11 857/18
   became [3] 841/14 841/16      brick [2] 901/9 901/11         857/18 857/23 857/23 858/2
    861/11                       brief [2] 884/4 960/4          858/2 860/11 862/9 862/11
   become [3] 853/1 862/2        briefly [4] 870/9 901/16       862/12 863/5 863/11 863/12
    1020/18                       932/15 991/3                  863/14 864/8 864/18 865/11
   becomes [1] 996/1             bring [15] 840/11 840/16       869/1 869/6 869/17 870/14
   began [2] 1027/6 1031/17       840/18 847/22 896/8 896/9     873/22 875/17 876/18
   begin [7] 849/16 872/24        904/25 905/2 905/8 907/5      879/23 883/8 885/10 887/17
    873/5 1040/11 1046/1          907/7 907/8 960/17 980/23     889/8 892/14 895/24 896/1
    1047/17 1047/18               988/12                        896/5 896/6 896/14 899/6
   beginning [7] 847/8 878/1     bringing [2] 904/23 907/6      899/10 901/17 905/16
    888/4 891/14 1012/1          brings [2] 860/17 862/14       905/24 906/22 906/23
    1013/15 1019/18              BRISBOIS [1] 835/14            907/15 908/1 908/10 908/11
   begins [1] 1038/5             broaden [1] 876/25             916/25 917/5 917/15 920/20
   behind [1] 996/15             Bronx [1] 948/6                922/2 924/6 925/21 926/2
   belief [1] 952/8              Brook [1] 835/18               926/5 928/25 929/18 930/7
   believes [2] 924/5 971/25     Brooklyn [7] 835/5 835/23      930/24 931/7 935/6 935/12
   bending [1] 1029/10            948/1 948/4 948/6 1012/5      935/17 935/21 935/23
   benefits [1] 862/19            1028/20                       935/24 942/15 943/23
   best [2] 848/10 946/25        brother [8] 944/25 1011/25     944/22 945/4 945/5 945/15
   better [8] 845/13 863/11       1023/6 1024/4 1024/18         959/4 962/14 964/25 965/17
    873/7 875/9 1007/3 1023/10    1024/23 1025/13 1026/22       965/24 972/8 975/9 975/12
    1042/16 1043/22              brother's [2] 836/14           975/25 976/6 977/2 977/17
   between [21] 842/10 846/15     1025/16                       977/24 983/22 985/21
    846/15 861/15 861/21 863/7   brother-in-law [2] 944/25      986/18 990/3 991/7 993/17
    872/2 879/24 880/1 895/11     1026/22                       994/1 998/16 1000/17
    933/24 933/25 949/4 971/9    brought [1] 840/19             1002/19 1002/21 1002/25
    977/17 977/24 978/23         bruises [2] 1014/5 1025/3      1003/2 1003/5
    978/24 1006/7 1012/2         bucks [1] 943/6               career [2] 926/7 926/24
    1036/6                       build [2] 940/5 1004/12       Casden [2] 849/13 849/18
   Beverly [1] 907/1             builds [1] 994/21             case [69] 837/6 839/4
   beyond [1] 839/16             built [2] 870/2 880/8          840/11 847/5 847/9 849/20
   bicycles [1] 1015/3           burden [3] 843/19 909/18       855/14 860/9 861/7 862/8
   big [5] 938/1 956/8            909/20                        862/22 862/25 863/1 863/3
    1021/23 1021/23 1045/25      bus [6] 1014/9 1020/20         863/16 863/18 864/1 864/7
   biggest [1] 943/17             1029/22 1029/24 1030/2        865/19 865/23 867/5 870/18
   bike [2] 1032/15 1032/20       1033/10                       873/17 873/17 873/18
   bikes [1] 1031/6              busy [2] 842/22 853/7          873/21 879/16 879/20
   billing [2] 907/5 950/11                                     879/22 884/5 884/7 884/8
   bills [3] 849/5 849/6         C                              904/24 905/3 907/21 910/19
    849/7                        C-700 [1] 835/17               914/1 920/1 921/18 924/24
   binders [1] 864/1             Cadman [1] 835/23              926/6 933/3 933/14 939/9
   biomechanical [1] 841/22      calcs [1] 851/5                946/12 950/17 957/21 958/5
   BISGAARD [1] 835/14           calculate [9] 943/21           958/14 958/15 958/17
                                 875/7 956/25 1015/25          COLEMAN [1]   835/17
   C                         1016/3
Case 1:14-cv-03725-RER Document 784 1018/18  1018/19Page 221
                                    Filed 07/12/19       collateral  [2] 1006/4
                                                             of 244 PageID #: 27386
   case... [18] 965/24 973/23     1034/25 1038/25               1006/9
    975/11 977/14 977/16         charge [3] 884/25 886/8       college [1] 1021/16
    985/18 989/14 991/1 991/4     909/21                       Colonel [2] 838/25 855/8
    991/6 992/3 992/5 1006/15    charges [2] 948/23 948/24     Columbus [1] 841/4
    1011/15 1043/7 1043/14       chart [3] 869/23 917/23       comfortable [1] 987/5
    1043/14 1047/24               918/11                       coming [11] 843/12 846/20
   cases [5] 924/5 997/14        charts [1] 918/10              846/22 880/3 906/9 923/25
    997/15 997/17 997/20         check [5] 841/25 842/14        924/11 965/12 981/19
   catastrophic [1] 859/15        842/17 842/18 944/13          1023/13 1023/24
   categories [9] 920/13         checked [2] 846/2 949/13      companies [1] 902/15
    920/25 993/25 994/4 997/11   checking [1] 959/24           company [1] 861/25
    998/16 1001/6 1002/19        children [1] 1013/10          compare [1] 852/23
    1002/25                      choose [1] 840/16             compared [2] 920/14 920/15
   categorize [1] 851/4          Chris [3] 995/19 1000/12      compensate [3] 878/4 888/1
   category [8] 918/18 920/19     1002/4                        943/12
    993/17 998/19 1002/21        Christmas [1] 1027/23         compensatory [2] 839/3
    1003/2 1004/9 1004/10        chronic [1] 888/15             846/12
   causality [2] 959/12          circumstances [8] 863/10      complain [1] 1022/16
    959/18                        939/13 939/23 1027/6         complained [1] 959/17
   causation [1] 855/8            1027/18 1029/6 1029/14       complaining [1] 1016/6
   caused [2] 959/4 959/14        1031/11                      complaints [2] 864/5
   CCR [1] 835/22                cite [1] 884/24                930/22
   ceases [1] 885/19             cited [2] 996/13 1005/4       complete [3] 859/5 859/10
   Centers [3] 996/17 998/9      CITRIN [1] 835/19              916/1
    1005/1                       City [12] 860/25 861/12       completed [5] 858/20 878/6
   cents [1] 994/23               864/19 867/17 868/23          879/4 927/8 927/14
   certain [14] 839/2 920/17      868/24 890/22 947/20         completely [3] 945/16
    925/10 926/16 934/15          947/21 947/22 948/5 948/10    993/16 1001/11
    965/17 977/2 984/6 1009/3    CIVIL [1] 835/7               completes [1] 917/18
    1009/20 1032/12 1033/22      claiming [2] 936/9 946/11     completing [1] 858/19
    1033/25 1034/12              clarification [2] 847/13      compliant [2] 953/19
   certainly [13] 840/21          961/4                         953/22
    851/23 852/1 897/15 904/10   clarify [1] 850/7             complications [5] 870/3
    925/24 930/15 974/20         classes [3] 841/1 841/1        870/5 870/7 880/6 901/21
    974/25 997/16 1002/3          841/2                        computation [2] 980/20
    1003/24 1025/12              clean [2] 944/22 1009/8        993/2
   certainty [3] 883/10 884/9    cleaning [4] 942/17 943/24    computer [1] 835/25
    975/25                        944/11 977/7                 computer-aided [1] 835/25
   certification [3] 858/23      clear [5] 872/1 872/1         concentration [1] 888/2
    859/8 859/9                   883/5 883/23 907/4           concerned [5] 964/10
   certified [10] 838/25         cleared [2] 855/16 1011/11     987/21 1005/12 1021/14
    858/22 858/25 859/3 859/8    clerk [2] 854/5 995/22         1021/18
    859/12 859/13 859/17 923/9   Cleveland [2] 835/15          concerns [3] 1018/10
    925/17                        1029/23                       1021/10 1047/20
   certify [1] 841/1             clients [1] 881/24            concluded [3] 961/19 968/5
   cervical [40] 871/21 872/4    Climb [1] 1029/4               969/9
    891/18 892/1 892/2 895/2     climbing [1] 1019/1           condition [7] 864/4 873/14
    897/14 897/16 899/9 904/7    clinic [1] 946/23              873/15 875/6 875/20 889/12
    904/7 904/19 905/11 905/13   clinical [2] 881/23 881/25     1038/12
    906/18 908/23 909/22 910/3   clips [2] 1043/7 1043/16      conditions [2] 888/16
    910/16 913/17 913/19         clock [1] 845/22               1038/13
    913/20 914/4 915/15 915/17   close [10] 847/5 847/15       conduct [2] 839/8 839/16
    915/25 916/1 916/11 927/20    897/16 910/4 910/14 948/2    conducted [1] 864/2
    927/22 941/10 941/18          956/17 1019/22 1019/24       conduction [1] 892/5
    955/21 967/10 970/13          1019/24                      Coney [1] 1014/22
    971/11 972/11 974/22 975/4   closed [1] 992/20             confers [2] 854/5 995/22
    1038/12                      closely [1] 863/13            confirm [1] 847/4
   cetera [2] 983/23 983/23      closing [3] 846/12 982/10     confirmation [1] 844/24
   chair [4] 852/24 901/25        989/24                       confirmed [2] 837/15
    921/9 1008/16                clumsily [1] 1009/18           1045/11
   chambers [1] 1045/9           cognitive [22] 860/5 878/3    confuse [1] 986/5
   chance [3] 978/24 1027/16      878/6 878/8 883/21 887/24    Connecticut [1] 947/24
    1027/19                       887/25 888/1 921/19 931/19   connection [1] 907/18
   change [13] 853/1 871/15       931/20 932/20 933/5 934/9    conservative [1] 910/5
    871/22 907/2 959/14 970/7     961/6 962/9 962/12 963/16    consider [2] 1005/8 1007/2
    970/11 973/2 973/3 989/6      963/17 963/21 964/6          considered [1] 994/4
    1009/6 1022/23 1034/6         1015/12                      considering [1] 993/23
   changed [3] 873/19 890/18     cognitively [1] 933/9         considers [1] 1006/25
    1033/17                      Colbert [4] 1035/13           consist [2] 845/10 991/7
   changes [10] 863/9 873/15      1035/15 1035/18 1035/21      consisted [1] 927/13
                                 924/25 927/15 927/20           859/14 860/17 908/3 930/4
   C                         928/10
Case 1:14-cv-03725-RER Document 784 929/21  931/23 933/2
                                    Filed 07/12/19       955/8
                                                   Page 222     991/11
                                                            of 244     997/2
                                                                   PageID     999/16
                                                                          #: 27387
   consistent [9] 907/3 967/9     933/17 936/24 941/11          1012/10
    967/17 967/23 971/15          944/16 945/16 950/8 952/6    courses [2] 860/14 860/15
    972/10 972/20 973/13          955/16 956/23 957/5 959/22   Court's [1] 988/10
    973/20                        966/4 970/5 971/4 971/7      courthouse [5] 835/5 845/6
   consists [1] 962/22            975/17 982/8 982/10 993/9     845/6 846/2 850/9
   consolidation [1] 1004/15      995/9 1003/15 1004/19        courtroom [4] 983/7 983/12
   consultative [2] 866/15        1004/22 1025/2 1037/19        1037/9 1043/1
    866/19                        1045/23                      cover [4] 849/4 849/4
   consulting [1] 976/13         correctly [1] 918/5            849/5 960/8
   Consumer [9] 993/23 993/25    corroborating [2] 907/22      covered [1] 956/6
    998/2 1003/17 1003/18         909/2                        cows [1] 908/21
    1003/19 1003/20 1003/23      cost [108] 857/18 857/23      CPI [3] 994/1 994/2 1001/3
    1004/24                       858/3 862/11 864/17 864/21   CPI's [1] 1001/10
   contact [8] 842/20 842/24      864/25 865/4 865/4 865/5     CPLR [3] 984/3 997/17
    869/11 872/21 877/17          865/6 865/12 868/8 868/21     1006/18
    892/25 949/17 1031/20         869/1 869/2 869/8 869/17     crash [1] 839/14
   contacted [8] 842/20 843/1     869/21 870/4 874/23 874/25   create [3] 863/19 981/20
    843/10 864/19 864/23          877/13 877/14 878/14          981/22
    869/12 869/18 902/18          878/20 879/13 879/14 881/9   created [1] 845/25
   contained [1] 998/16           881/10 881/11 887/12         credit [3] 859/10 859/12
   contains [1] 998/5             887/13 887/14 888/8 888/9     859/14
   context [4] 862/24 862/24      889/1 889/14 890/12 890/13   credits [2] 858/19 946/18
    1039/23 1045/19               890/14 890/21 891/3 891/4    critical [1] 931/5
   contiguously [2] 1039/23       891/16 891/20 891/23         cross [23] 846/23 855/17
    1040/13                       891/24 892/2 892/8 892/9      885/3 886/4 894/18 895/16
   continue [7] 836/19 870/8      899/7 899/12 899/19 899/23    897/21 906/13 907/10
    886/3 899/2 912/8 914/9       900/1 900/3 900/4 900/5       915/13 924/17 946/1 956/1
    936/15                        900/11 900/13 900/24 901/5    980/24 981/3 981/5 986/3
   continued [22] 858/17          902/1 902/4 902/6 902/9       1023/15 1035/4 1037/1
    880/9 882/13 886/18 893/5     902/10 902/13 903/3 903/7     1039/13 1039/14 1039/15
    899/1 903/22 910/25 911/6     903/12 917/10 917/12         cross-examination [6]
    945/19 946/1 955/25 960/22    917/13 917/22 918/10          846/23 855/17 924/17 946/1
    962/1 966/19 969/1 969/10     918/11 918/15 919/8 919/14    981/3 1023/15
    970/14 1007/14 1030/20        919/17 919/17 919/19         cross-examine [3] 886/4
    1046/2 1048/6                 920/15 920/15 934/21          894/18 980/24
   continues [5] 912/10           934/22 944/13 947/19 949/2   cross-examined [1] 981/5
    936/18 941/3 971/1 1040/25    979/12 991/14 992/22         crunch [1] 1006/1
   continuing [7] 881/1           992/23 992/24 992/24 993/7   crunch-the-numbers [1]
    892/19 912/1 956/2 962/19     993/17 994/23 999/5           1006/1
    1008/1 1039/25                1002/19 1002/21 1003/3       crying [4] 1031/18 1031/22
   continuously [2] 859/21        1003/3 1003/14 1003/22        1031/23 1032/2
    868/17                        1004/8                       Cummings [19] 867/6 883/17
   contract [1] 997/11           costed [1] 900/8               887/16 920/4 920/12 923/19
   contrary [2] 894/14 960/14    costs [23] 865/3 868/11        925/8 928/21 929/6 930/18
   control [2] 902/8 996/17       868/23 869/3 869/19 879/10    930/20 931/5 931/15 936/21
   conversation [4] 906/20        883/8 883/11 902/14 917/21    940/10 946/3 946/16 949/17
    906/21 1029/15 1029/20        919/8 942/20 979/24 979/25    1049/5
   conversations [1] 1012/19      980/1 991/7 991/11 991/12    Cummings' [1] 887/20
   convinces [1] 989/3            994/24 1003/5 1003/25        curative [1] 961/17
   cook [1] 944/22                1005/6 1005/9                current [6] 936/2 960/17
   cooking [2] 942/17 943/24     counsel [6] 850/24 918/2       996/15 997/18 1003/19
   coordinate [2] 977/16          932/13 954/22 965/9           1006/17
    977/17                        1028/10                      cusp [1] 1005/3
   cope [2] 907/9 941/1          counseling [12] 858/14        custodial [1] 977/7
   copies [1] 1000/19             858/15 858/19 859/1 859/7    cut [3] 976/15 984/19
   copy [3] 853/21 1000/22        859/25 860/14 860/19 861/5    994/20
    1002/2                        862/2 887/25 923/3           CV [1] 835/4
   Cordiale [6] 872/19 874/2     counselor [12] 857/16         CVS [1] 901/9
    904/6 941/13 973/22 973/24    857/16 858/10 858/23 859/3
   Cordiale's [2] 870/15          860/2 860/24 861/15 864/7    D
    904/22                        879/17 879/22 881/6          daily [1] 901/20
   corporal [8] 838/22 840/8     counselors [1] 858/24         damage [4] 998/19 998/20
    840/17 840/19 840/19         counter [1] 1041/21            998/20 1001/7
    841/23 843/23 845/14         counterpart [1] 920/4         damages [7] 839/10 846/12
   Corporal Schmit [5] 840/17    country [1] 859/2              883/11 883/23 884/24
    840/19 840/19 841/23         couple [12] 836/2 836/3        983/20 984/9
    845/14                        906/22 960/8 967/16 988/25   dash [1] 1029/8
   correct [42] 836/11 836/12     1023/19 1029/13 1029/18      data [13] 993/22 994/4
    878/15 880/5 887/17 889/7     1032/12 1035/19 1047/19       996/13 996/15 997/25 998/2
    914/18 914/25 918/16         course [11] 859/10 859/11      998/3 998/3 998/11 1003/19
                                 851/15 906/25 922/19          diminished [1]   876/4
   D                         924/22
Case 1:14-cv-03725-RER Document 784 946/21  949/20 Page 223
                                    Filed 07/12/19      dinner  [1]PageID
                                                            of 244   1027/24
                                                                          #: 27388
   data... [3] 1003/24 1004/2     1008/11 1010/2 1025/8        diploma [2] 1019/21
    1007/1                        1035/13 1035/23 1035/24       1019/23
   database [2] 868/13 869/9      1037/17 1039/3 1043/13       direct [12] 846/23 857/9
   date [12] 842/17 844/17        1043/17 1043/18 1043/23       912/10 931/17 942/1 942/5
    846/19 851/7 851/22 876/8     1045/6 1045/12 1045/13        950/6 952/14 1011/4
    882/5 959/20 984/17 995/2    depositions [9] 837/5          1011/17 1026/11 1031/1
    995/20 1003/20                845/5 845/10 866/19 866/25   direction [1] 840/20
   date's [1] 851/10              932/18 958/25 960/12 967/6   disabilities [7] 860/4
   dated [1] 965/8               depressed [1] 1034/8           860/5 860/5 860/5 860/6
   dates [1] 1025/17             describe [7] 1012/9            860/8 860/12
   dating [1] 1027/8              1012/17 1016/3 1027/11       disability [6] 862/7
   daughters [6] 1013/12          1031/11 1032/6 1034/6         862/19 946/11 946/13
    1021/15 1021/21 1023/9       designated [1] 1043/17         946/14 978/1
    1024/10 1024/14              designation [3] 1037/12       disabled [5] 923/3 946/8
   DAVIDSON [1] 1043/25           1040/14 1041/12               946/9 946/10 946/20
   day's [1] 962/22              designations [6] 1037/1       disagree [7] 855/17 856/4
   days [13] 917/7 942/13         1039/14 1041/18 1041/21       925/10 925/13 936/21
    1016/21 1017/11 1022/6        1041/21 1041/25               940/10 955/7
    1023/20 1024/24 1025/1       designed [2] 1008/20          disagreed [2] 922/10
    1029/13 1029/18 1029/19       1008/23                       931/10
    1035/19 1047/20              despite [1] 928/4             disagreement [2] 872/1
   days' [1] 1017/9              destinations [2] 1039/13       922/4
   deal [7] 886/8 894/11          1039/14                      disagreements [1] 925/7
    895/15 915/13 946/7 980/24   detail [2] 862/11 1022/2      disagrees [1] 925/9
    1047/23                      detailed [2] 864/13 868/6     disclosed [3] 844/4 844/6
   dealt [3] 871/21 904/10       detailing [1] 864/8            844/7
    946/22                       details [2] 857/23 1030/5     discomfort [1] 955/2
   December [1] 1041/7           determination [5] 837/4       discount [12] 984/9 985/17
   decide [6] 909/24 910/8        839/8 875/6 885/3 929/25      986/6 991/20 991/21 991/23
    955/9 989/17 989/18 997/7    determine [4] 878/13           991/25 992/2 992/8 993/13
   decided [2] 994/18 999/5       931/20 949/3 1007/12          998/13 999/11
   decides [1] 1038/24           determined [5] 839/13         discounted [1] 855/24
   decision [2] 955/10 989/3      984/6 991/9 993/7 1003/2     discounting [2] 855/23
   dedicated [1] 840/10          determining [1] 986/24         980/19
   defendant [4] 1037/14         develop [2] 862/10 862/10     discounts [1] 855/25
    1037/16 1037/21 1043/17      developed [1] 869/24          discretion [1] 1009/12
   defendant's [3] 838/23        development [5] 872/25        discuss [3] 976/19 1036/11
    983/14 1037/12                873/9 873/10 874/22 921/17    1048/1
   defendants [5] 835/6          devices [3] 875/18 875/19     discussed [7] 839/6 915/21
    835/14 836/24 845/11          901/18                        999/20 1006/12 1006/14
    1037/25                      diagnosis [1] 929/2            1024/1 1035/9
   defense [9] 849/19 855/6      diagnostic [6] 864/3          discussing [1] 838/20
    867/5 887/16 920/3 920/3      866/16 867/15 867/24 868/5   Discussion [3] 854/10
    923/7 925/8 927/9             921/6                         856/15 1049/13
   defer [1] 937/10              DIAMOND [2] 835/13 837/14     discussions [2] 897/8
   defined [1] 989/15            differ [1] 923/1               986/5
   Definitely [1] 1022/22        differed [1] 922/2            disease [3] 897/6 906/24
   definition [1] 940/6          difference [9] 895/9           996/17
   degree [7] 858/13 858/15       895/10 923/13 931/6 961/7    dispersions [1] 961/5
    858/17 907/12 922/25 923/2    978/23 978/24 1006/7         dispute [4] 839/12 980/21
    975/25                        1012/2                        987/3 1001/12
   delta [2] 841/18 841/21       differences [1] 1017/25       disputing [1] 906/21
   delta-V [2] 841/18 841/21     different [40] 843/8          disregard [2] 907/24
   demand [2] 1003/22 1004/5      860/17 862/4 864/8 864/20     908/10
   demeanor [1] 1027/12           892/20 892/21 901/7 922/9    dissertation [1] 858/20
   demonstrative [6] 981/13       922/9 922/12 923/4 943/8     distances [1] 1032/10
    981/20 981/22 982/4 982/14    948/19 948/21 957/24         distinction [1] 880/1
    1009/14                       958/11 971/9 978/22 980/4    distress [1] 983/21
   Demonstratives [1] 982/6       980/6 980/9 980/12 985/2     DISTRICT [2] 835/1 835/1
   DENNEHEY [1] 835/17            985/21 987/18 988/1 991/3    divide [2] 988/2 992/19
   Department [8] 861/11          993/13 993/16 993/25         divided [3] 888/25 992/23
    861/18 985/6 993/22 993/24    993/25 994/2 994/3 994/12     992/25
    994/5 998/1 1001/10           996/3 996/6 998/15 998/16    doctor [40] 848/24 864/23
   depos [2] 837/3 843/13         1000/17                       869/1 869/2 870/18 888/13
   depose [1] 980/11             differently [1] 895/15         889/13 889/17 889/18
   deposed [7] 851/6 924/24      difficult [1] 1042/3           889/20 889/23 891/8 894/8
    925/2 926/22 967/13 967/14   difficulties [1] 1043/4        894/10 897/19 921/20
    967/14                       difficulty [1] 944/24          921/20 933/25 933/25
   deposition [26] 837/15        dim [1] 1043/21                935/15 938/8 939/9 939/19
    841/7 844/18 850/8 851/7     dime [1] 934/10                942/2 945/13 945/14 948/22
                                 871/15 871/19 871/20 872/2 Dr. Thomas [6]     846/22
   D                         872/2
Case 1:14-cv-03725-RER Document 784 872/2  872/4 872/10
                                     Filed 07/12/19       847/2
                                                    Page 224     848/4
                                                             of 244    932/20
                                                                    PageID     1049/2
                                                                           #: 27389
   doctor... [13] 948/23          878/22 892/24 894/15          1049/4
    948/24 951/22 952/9 962/9     894/15 895/24 896/8 897/12   Dr. Winn [9] 892/24 894/15
    974/23 975/8 976/5 976/12     897/13 912/23 912/23          894/15 895/24 896/8 937/1
    976/14 989/9 991/22 997/11    913/21 913/22 913/25 914/3    937/4 937/9 972/14
   doctor's [2] 977/13 1041/3     914/11 914/17 914/18         dressed [1] 1017/24
   doctoral [1] 858/19            914/22 914/24 915/5 915/8    drug [1] 901/9
   doctorate [1] 858/20           916/10 925/4 926/9 926/12    drugs [1] 901/11
   doctors [19] 863/8 864/24      926/15 926/17 927/6 927/10   due [7] 849/9 857/18
    867/2 869/13 869/15 869/17    927/11 927/13 927/17          857/24 860/11 874/9 901/18
    873/22 874/2 879/25 879/25    927/22 927/25 928/10          955/1
    883/18 935/1 939/24 955/5     932/20 937/1 937/4 937/9     duly [2] 1011/3 1026/10
    955/7 958/16 964/1 974/21     938/9 939/7 939/20 940/3     durable [1] 957/17
    977/24                        941/10 941/13 941/22         during [9] 837/6 841/3
   doctors' [3] 836/6 958/8       941/25 951/1 951/3 952/8      841/5 842/5 1024/11
    958/9                         952/11 952/17 952/24 954/5    1025/13 1037/17 1039/2
   document [11] 854/19           954/6 955/2 955/13 955/20     1044/23
    854/20 918/3 918/23 939/1     955/23 971/4 971/6 971/8
    939/3 950/25 951/16 952/13    971/10 971/10 971/15         E
    966/3 1002/13                 971/16 971/25 972/5 972/7    E-D-M-O-N-D [1] 857/6
   documented [1] 1007/7          972/10 972/14 972/15         e-filed [1] 1038/2
   documents [2] 873/3 932/17     972/18 973/7 973/11 973/16   ear [1] 836/17
   dollar [2] 949/4 949/4         973/19 973/22 973/24         early [7] 836/10 842/17
   dollars [3] 888/10 994/16      974/25 978/12 983/13          849/15 859/22 868/18
    997/18                        986/10 990/5 990/8 990/24     1016/23 1043/12
   done [38] 836/16 837/3         997/4 999/19 999/23          easiest [1] 842/22
    845/22 848/10 848/20          1000/10 1002/14 1006/13      East [4] 835/11 835/15
    849/24 851/23 878/7 878/10    1008/5 1008/11 1049/2         835/23 1012/5
    888/3 888/4 888/5 899/7       1049/4                       EASTERN [1] 835/1
    899/11 904/12 904/15 906/7   Dr. Casden [1] 849/13         easy [5] 869/24 876/18
    923/3 926/2 932/8 952/4      Dr. Cordiale [3] 941/13        1009/23 1034/9 1042/11
    956/24 963/19 981/1 981/2     973/22 973/24                economic [3] 883/9 983/14
    984/2 984/12 984/13 987/15   Dr. Fardad [1] 870/21          1004/7
    988/3 996/11 1009/5 1010/1   Dr. Goldman [2] 999/23        economically [1] 1003/21
    1010/1 1017/6 1017/17         1006/13                      economist [13] 851/8
    1042/21 1049/9               Dr. Kolb [1] 847/24            852/17 979/1 979/4 979/15
   double [2] 874/19 950/11      Dr. Kucsma [16] 848/16         979/16 979/17 980/18
   double-billing [1] 950/11      851/5 855/18 855/19 878/22    986/10 987/2 987/6 991/1
   double-level [1] 874/19        978/12 983/13 986/10 990/5    1003/24
   down [27] 858/5 867/16         990/8 990/24 997/4 999/19    economists [1] 1007/10
    890/16 902/3 920/12 931/10    1000/10 1002/14 1008/5       Ed [2] 857/15 991/11
    936/5 964/1 981/9 985/23     Dr. Lattuga [36] 871/2        edgewise [1] 906/6
    995/14 1018/5 1018/12         871/20 872/2 872/10 897/12   edit [1] 845/24
    1018/13 1018/16 1029/10       912/23 913/21 913/22         Edmond [2] 856/24 857/6
    1031/21 1031/25 1031/25       913/25 914/3 914/11 914/18   educated [1] 860/3
    1033/3 1034/8 1040/18         914/22 916/10 925/4 926/9    education [5] 858/18 923/5
    1040/22 1040/24 1041/10       926/12 926/15 926/17          965/18 987/17 987/18
    1041/11 1042/4                927/25 941/25 952/8 952/11   effective [1] 940/25
   download [2] 996/17 1001/9     952/17 952/24 954/5 955/2    effort [2] 938/5 939/23
   downplaying [1] 906/19         955/13 955/20 955/23 971/4   eighties [2] 859/22 868/18
   Dr [55] 846/7 848/18           971/16 972/7 972/15 973/7    either [11] 870/25 871/1
    848/23 849/11 870/15          973/16                        883/12 892/5 939/6 950/22
    870/17 872/3 872/17 872/19   Dr. Lattuga's [5] 871/9        963/4 989/2 1004/11
    874/1 883/21 884/20 892/12    928/10 951/1 951/3 971/10     1009/24 1038/11
    894/7 894/23 896/2 896/4     Dr. Lichy [1] 1008/11         elastic [1] 903/2
    897/12 950/22 950/22 951/4   Dr. Mobin [35] 849/7 849/9    elected [2] 967/13 973/2
    951/6 951/7 951/12 951/17     849/15 870/23 871/2 871/3    element [2] 987/2 993/4
    951/20 952/2 953/3 954/7      871/19 872/2 872/2 872/4     Elmo [2] 1009/16 1009/24
    955/2 956/3 962/10 962/18     912/23 914/17 914/24 915/5   email [3] 845/24 852/23
    963/1 963/9 964/17 964/20     915/8 927/6 927/10 927/11     856/6
    965/3 965/7 965/25 966/8      927/13 927/17 927/22 938/9   emailed [1] 856/9
    966/13 967/7 967/7 967/9      939/7 939/20 940/3 941/10    emergency [1] 1031/20
    967/10 967/14 967/17          941/22 954/6 971/8 971/25    EMG [2] 892/4 955/23
    967/22 970/2 970/8 970/12     972/10 972/18 973/11         emotional [4] 860/5 862/6
    983/12 1005/23 1006/11        973/19 974/25                 983/21 1034/6
   Dr. [126] 846/22 847/2        Dr. Mobin's [7] 871/13        emphasize [2] 1008/21
    847/24 848/4 848/16 849/7     871/15 897/13 971/6 971/10    1008/23
    849/9 849/12 849/13 849/15    971/15 972/5                 employability [2] 862/19
    851/5 853/12 855/18 855/19   Dr. Provder [1] 853/12         865/10
    870/10 870/21 870/23 871/2   Dr. Rabin [1] 849/12          employed [2] 860/23 861/11
    871/2 871/3 871/9 871/13     Dr. Sabastian [1] 870/10      employment [2] 837/25
                                 exactly [9]   847/22 929/6    895/11 907/16 908/9 908/19
   E                         956/18
Case 1:14-cv-03725-RER Document 784 956/23  968/1 969/4
                                    Filed 07/12/19       965/1
                                                   Page 225     980/22
                                                            of 244     1006/5
                                                                   PageID #: 27390
   employment... [1] 844/9        974/19 985/23 999/4          experts' [1] 906/2
   EMS [2] 1043/10 1043/11       examination [24] 846/23       explain [9] 852/25 859/24
   encountered [2] 839/11         855/17 857/9 859/5 859/19     862/25 913/15 979/19
    939/10                        886/4 912/10 924/17 931/17    1002/14 1020/5 1027/18
   end [21] 838/9 847/5 854/6     936/18 942/1 942/5 946/1      1033/19
    855/14 868/11 870/4 887/13    956/1 960/6 971/1 981/3      explained [4] 879/20 942/1
    887/14 888/5 888/6 896/22     990/22 1011/4 1023/15         957/19 1029/22
    907/21 963/5 963/6 963/25     1026/11 1031/1 1035/4        express [2] 1018/9 1021/7
    976/20 985/22 986/7 1005/4    1036/15                      expressed [4] 997/12
    1005/17 1041/20              examine [4] 838/24 886/4       1021/6 1021/9 1022/11
   ends [6] 879/8 886/17          894/18 980/24                expressions [1] 1021/7
    898/2 910/24 963/15 1038/8   examined [4] 913/23 981/5     expressly [2] 1000/1
   enjoyed [1] 1033/23            1011/3 1026/10                1000/3
   enter [2] 984/5 1001/2        examining [1] 1003/23         extended [1] 956/16
   entered [1] 984/14            example [16] 846/19 847/6     extensive [1] 970/8
   entering [2] 984/4 984/6       864/22 875/12 902/17 943/4   extract [1] 998/10
   enters [4] 912/7 936/13        948/12 956/9 992/22 994/1    extremely [1] 842/22
    1008/10 1010/9                994/15 997/21 1004/5         extremities [1] 892/7
   entire [4] 865/7 919/17        1006/24 1007/12 1033/20      eyebrow [1] 849/1
    959/1 1041/22                except [1] 972/10
   entitled [1] 1002/13          exception [1] 927/20          F
   epidural [6] 874/15 892/12    exclude [1] 967/12            face [1] 930/20
    896/17 896/18 899/4 899/9    excluding [1] 854/19          facet [4] 899/15 937/7
   epidurals [2] 899/13          excruciating [1] 1031/17       937/23 972/15
    972/15                       excuse [5] 836/18 948/20      facets [1] 899/15
   episode [1] 1031/24            1014/2 1037/4 1037/7         facilities [1] 861/13
   equipment [3] 858/1 901/20    excused [5] 978/6 978/7       fact [23] 840/12 840/20
    957/18                        1008/5 1025/22 1025/23        859/20 869/25 871/23 894/9
   errands [1] 1032/12           exhibit [8] 854/12 854/19      895/1 904/16 926/15 932/22
   error [1] 872/17               1001/2 1001/24 1002/12        943/10 946/21 954/8 959/10
   ESQ [6] 835/12 835/13          1045/7 1047/5 1047/11         965/3 984/6 984/8 998/19
    835/16 835/16 835/18         exhibits [4] 853/15 853/21     1002/23 1005/1 1022/6
    835/21                        1044/11 1045/21               1035/12 1041/8
   essentially [3] 857/22        exits [6] 911/4 936/11        factors [2] 1005/9 1007/3
    871/7 873/10                  978/11 1037/9 1043/1         facts [2] 840/17 884/7
   establish [1] 962/14           1048/5                       failed [1] 883/13
   estimation [1] 890/21         expectancy [21] 917/9         fair [12] 928/17 928/25
   estoppel [1] 1038/23           918/20 919/13 919/17          930/2 930/7 930/23 931/7
   et [3] 835/5 983/23 983/23     929/19 980/7 980/7 984/17     936/3 947/19 952/1 953/10
   eval [1] 877/10                985/3 985/9 986/2 986/18      953/11 955/4
   evaluate [5] 839/16 875/4      989/19 991/13 991/16         falling [1] 901/22
    875/8 900/7 901/13            994/25 995/11 995/14         false [3] 894/22 895/6
   evaluated [4] 873/13           996/21 1003/7 1006/2          895/9
    874/23 876/1 876/5           expected [1] 998/21           familiar [1] 885/20
   evaluating [1] 954/4          expenses [1] 883/9            family [9] 1008/8 1008/9
   evaluation [33] 866/18        expensive [1] 929/15           1020/4 1026/20 1027/21
    867/15 869/2 877/11 877/15   experience [11] 849/3          1027/23 1028/23 1031/14
    877/19 877/22 878/1 878/7     858/12 859/18 860/7 864/6     1033/21
    878/7 879/13 884/12 884/19    864/9 877/13 923/11 945/17   far [12] 846/5 928/4
    889/14 890/14 890/19 891/4    946/22 965/18                 930/13 955/5 957/17 958/19
    891/9 912/12 912/17 917/4    expert [54] 840/4 840/20       964/10 966/9 1005/12
    918/16 928/23 930/5 931/12    840/21 841/22 843/24          1019/8 1032/6 1039/20
    931/20 960/17 962/13          843/25 844/1 844/7 844/14    Fardad [2] 870/21 914/24
    962/21 963/4 963/14 963/18    849/3 849/5 849/19 852/2     fast [2] 846/15 1019/6
    966/10                        856/3 856/5 857/14 862/15    faster [2] 1004/11 1004/11
   evaluations [13] 870/2         862/20 865/15 865/19         fault [4] 894/6 913/7
    872/24 876/1 877/25 879/1     865/23 870/18 870/19          986/4 1017/19
    880/4 880/7 881/2 884/21      870/24 886/12 894/24         favorite [1] 1014/22
    921/2 921/17 932/5 932/23     895/25 906/1 906/23 914/1    fear [2] 1023/7 1023/8
   evaluees [2] 929/20 929/22     914/12 917/19 920/1 928/16   fearing [1] 1022/4
   event [1] 1031/11              934/8 964/25 966/1 975/11    February [3] 925/2 926/22
   everyday [2] 1015/4            975/11 975/16 976/6 976/7     1005/2
    1029/10                       976/13 976/16 981/8 981/19   federal [6] 862/15 862/17
   evidence [17] 854/14           983/14 985/5 987/16 987/19    862/17 985/7 996/12
    904/21 905/10 906/9 906/10    987/22 997/16 1000/13         1004/25
    907/22 981/16 984/18          1038/18                      Federation [2] 860/24
    1045/15 1045/19 1045/22      expert's [1] 885/15            861/1
    1046/1 1047/4 1047/7         expertise [4] 860/13          feedback [1] 1018/17
    1047/8 1047/10 1047/25        878/21 929/11 930/3          feelings [1] 1018/9
   exact [1] 882/5               experts [9] 840/7 867/2       felt [1] 1034/3
                                 follows [3]   870/6 1011/3    frustrated [1]   1034/9
   F                         1026/10
Case 1:14-cv-03725-RER Document                         frustrating
                                784 Filed 07/12/19 Page 226          [3] #:
                                                            of 244 PageID 1017/2
                                                                            27391
   few [15] 852/3 931/9          followup [4] 890/15 890/19     1017/16 1017/18
    988/25 996/15 1017/2          891/4 891/10                 frustrations [2] 1021/8
    1018/15 1019/12 1022/16      football [2] 1014/25           1021/10
    1031/21 1034/18 1034/20       1019/3                       full [8] 846/19 846/24
    1034/21 1036/3 1037/7        forehead [1] 1014/5            962/22 963/8 983/3 1043/18
    1042/15                      forensic [1] 1007/9            1043/18 1047/16
   field [2] 859/6 868/19        forever [1] 843/7             fully [1] 922/1
   fighting [1] 843/14           forget [1] 1034/1             function [3] 860/16 959/15
   figure [7] 848/21 849/25      forgetful [1] 1018/1           962/23
    886/14 910/20 994/15         forgets [1] 1017/12           functioned [1] 959/13
    1008/3 1042/21               forgot [3] 865/17 928/20      functioning [1] 877/23
   figured [1] 848/22             1017/15                      funny [2] 910/6 1012/18
   figures [3] 902/13 991/16     form [2] 920/6 931/18         fusion [39] 872/4 872/5
    997/14                       formal [1] 986/12              874/19 874/19 896/20
   filed [5] 853/16 884/4        format [1] 869/23              896/23 897/3 897/4 897/11
    1038/2 1039/16 1039/18       formative [1] 1012/6           904/19 905/11 905/11 906/4
   files [4] 854/8 854/9         forming [1] 867/14             906/23 908/23 909/22 910/3
    951/8 951/9                  formula [2] 992/15 992/16      910/16 912/25 913/17
   filled [1] 849/17             formulated [4] 864/15          913/17 913/19 913/20 914/5
   films [1] 1041/12              865/9 869/22 966/10           914/16 915/8 915/15 915/17
   final [2] 884/25 886/7        formulating [1] 870/25         915/25 916/11 916/22
   finances [1] 1026/23          forth [2] 888/3 1037/8         927/20 927/23 941/11
   finders [1] 871/23            Forty [2] 995/24 995/25        941/18 967/11 970/13
   findings [4] 864/14 871/8     Forty-two [2] 995/24           971/11 972/11
    984/14 998/19                 995/25                       fusions [1] 916/1
   fine [16] 885/6 895/14        forward [15] 852/11 883/16    future [75] 849/8 851/13
    915/12 945/3 958/2 981/23     883/22 894/12 929/19          851/15 851/16 852/10
    986/3 986/8 986/18 996/19     930/13 937/11 958/17          852/11 853/2 855/23 864/10
    1001/2 1001/13 1001/13        959/20 977/21 989/10          870/3 872/3 873/5 873/23
    1031/24 1041/15 1045/14       993/18 997/19 1005/10         876/18 881/18 883/8 883/9
   finish [7] 846/23 847/2        1006/19                       883/11 884/10 884/17
    849/14 905/21 936/22         forwarded [1] 863/25           884/19 887/8 892/16 894/9
    1019/25 1049/5               foundation [26] 848/5          894/24 895/24 896/1 896/4
   finishes [1] 933/15            870/9 871/1 873/25 903/15     896/6 896/24 899/6 903/8
   fires [1] 886/15               906/15 907/18 907/24 908/4    903/11 906/4 906/23 912/13
   firm [2] 846/18 863/18         908/7 908/8 908/14 908/20     913/11 915/3 916/16 916/21
   first [34] 848/14 853/12       908/21 909/2 909/5 909/19     917/15 955/3 962/14 963/11
    863/24 864/24 866/13 873/8    910/9 910/11 933/21 934/11    963/20 964/20 964/22 972/7
    873/11 873/11 877/25 884/2    940/3 940/5 940/6 959/21      972/8 972/15 973/16 973/25
    900/12 901/7 901/25 903/10    1044/15                       974/16 975/1 975/9 975/12
    912/25 924/22 925/6 941/14   foundational [1] 912/17        975/22 975/22 975/25 976/6
    952/4 972/5 987/1 1002/20    founded [1] 868/18             977/17 977/24 983/20 984/7
    1010/20 1013/24 1029/12      four [13] 839/14 846/20        990/2 990/2 991/14 992/1
    1037/12 1037/14 1037/15       881/8 881/8 884/21 891/3      992/18 993/6 998/20
    1037/16 1037/24 1038/2        896/21 900/23 917/7 932/22    1000/17 1001/7 1021/10
    1040/4 1041/19 1045/12        942/12 992/9 992/10           1022/1
   five [27] 854/11 859/10       Four hours [1] 917/7          futures [1] 983/20
    859/11 861/14 863/23         four-month [1] 839/14
    864/20 873/13 873/19         fourth [1] 1039/10            G
    873/23 874/24 874/25 875/5   frankly [2] 851/22 980/17     GAAP [1] 1007/7
    875/8 887/11 895/25 902/5    fray [1] 845/3                games [1] 1014/22
    902/7 947/16 947/18 948/8    Fred [2] 1000/10 1005/24      gathered [1] 867/17
    948/9 949/14 949/15 949/24   free [3] 1002/2 1036/21       Gauthier [1] 1049/5
    986/3 986/3 992/23            1036/23                      geared [1] 861/3
   five-step [1] 863/23          freely [3] 1016/6 1023/7      GED [2] 1019/20 1019/23
   five-year [3] 859/10           1023/7                       general [6] 866/5 866/12
    873/19 887/11                frequency [19] 879/2 881/7     889/11 889/19 935/5 997/11
   flight [1] 1031/14             887/10 888/8 891/20 892/8    generally [5] 928/22 996/4
   Florida [1] 859/16             899/21 899/23 900/4 900/5     1006/24 1007/5 1007/6
   Foglietta [1] 840/15           900/11 916/4 916/16 917/5    gentleman [1] 1043/3
   folks [1] 845/21               920/18 921/1 955/15 955/21   gentlemen [3] 856/19 978/9
   follow [6] 869/3 869/7         957/25                        1047/15
    869/8 914/8 939/14 963/7     frequent [1] 921/13           geographical [7] 858/3
   follow-up [4] 869/3 869/7     frequently [1] 1013/4          864/18 865/1 868/22 868/24
    869/8 963/7                  Friday [1] 847/17              947/14 948/2
   following [14] 853/22         friends [1] 1015/3            get-togethers [3] 1027/21
    883/2 894/2 904/2 911/6      front [9] 866/4 885/14         1027/22 1028/22
    930/13 945/19 960/22 961/1    886/7 961/5 961/10 964/10    get-up-and-go [1] 1023/2
    966/19 967/2 969/1 969/10     1029/23 1030/1 1036/18       girlfriend [1] 1013/9
    970/14                       frustrate [1] 1034/12         girls [1] 1021/5
                                1018/11 1019/19 1021/14     holdings [1]   884/7
   G                         1034/11
Case 1:14-cv-03725-RER Document                         holidays
                                784 Filed 07/12/19 Page 227 of 244 [1] 1027/23
                                                                   PageID #: 27392
   given [15] 847/19 852/8    Harold [2] 850/19 925/2       home [16] 837/23 858/2
    863/20 864/9 865/5 897/8  Harrisburg [2] 837/11          861/8 908/21 916/25 917/5
    904/15 919/20 963/10       837/13                        920/20 943/23 945/3 945/5
    997/10 1017/11 1020/7     head [9] 874/10 959/17         945/15 985/21 998/6 1004/5
    1020/8 1021/7 1035/9       987/11 1000/7 1014/14         1004/8 1017/6
   goal [2] 929/14 929/17      1022/17 1030/14 1030/16      homebound [1] 861/2
   GOGGIN [1] 835/17           1033/15                      homemakers [1] 943/14
   Goldman [9] 999/23 1000/10 headaches [4] 1014/14         homemaking [10] 921/12
    1000/10 1005/18 1005/23    1016/7 1022/11 1022/11        922/2 942/11 942/15 942/25
    1005/24 1005/24 1005/25   heads [1] 1045/23              943/9 943/16 976/19 976/22
    1006/13                   health [6] 946/22 994/6        977/4
   Goldman's [1] 1006/25       998/6 1004/5 1004/8          Honor [68] 836/7 836/25
   gonna [1] 1016/25           1021/25                       837/25 838/3 838/15 838/19
   Google [3] 869/14 947/13   health-related [1] 994/6       840/3 842/9 843/4 843/6
    947/17                    healthcare [2] 1004/10         844/2 844/15 844/19 846/17
   government [7] 860/21       1005/7                        847/3 847/12 849/23 850/6
    862/15 862/17 862/20      Healthy [1] 1027/13            850/15 850/22 853/23 854/8
    862/21 985/7 1004/25      hear [7] 856/8 896/20          854/21 855/15 856/22 857/2
   grab [2] 902/5 921/9        935/18 947/8 987/22 997/3     866/10 882/9 884/22 886/9
   graduate [1] 858/25         1047/17                       889/21 913/24 915/6 915/10
   graduating [1] 860/22      heard [5] 839/1 839/3          918/1 919/21 924/14 936/15
   grand [2] 950/21 978/25     892/11 896/17 903/4           938/25 960/19 962/4 965/11
   graphic [1] 1045/24        hearing [17] 882/11 883/3      975/14 977/10 978/5 978/20
   great [3] 850/4 858/6       893/3 894/3 903/20 904/3      982/12 983/6 989/1 989/12
    1042/15                    960/21 961/1 966/18 967/2     994/11 996/19 1000/3
   greater [3] 852/19 853/2    983/16 986/12 988/4 988/14    1000/22 1002/8 1004/19
    984/9                      1005/14 1006/3 1008/2         1004/22 1005/13 1008/20
   greet [1] 1031/15          heart [1] 987/10               1037/5 1038/16 1039/21
   GREYHOUND [2] 835/5 839/10 heavily [1] 927/4              1039/22 1043/25 1044/2
   ground [1] 849/4           held [7] 882/11 893/3          1045/11 1047/1 1049/14
   grounds [1] 894/5           903/20 960/21 961/1 966/18   Honor's [1] 1006/15
   group [3] 870/13 870/15     967/2                        HONORABLE [1] 835/8
    872/17                    hello [2] 1023/17 1048/2      hook [1] 1044/12
   grow [1] 1012/4            help [15] 878/4 902/8         hope [1] 1010/5
   grows [2] 855/22 855/24     943/3 945/1 1016/6 1020/4    Hopefully [2] 836/15
   growth [3] 994/5 998/5      1020/9 1020/12 1021/20        836/16
    1004/11                    1021/21 1034/14 1034/18      Horizons [1] 861/2
   guess [14] 849/16 876/23    1034/19 1034/20 1034/21      hose [3] 921/9 956/10
    987/18 996/1 1000/14      helpful [2] 1000/19            957/4
    1028/6 1029/19 1029/21     1000/21                      hospital [2] 861/11 866/14
    1031/18 1031/25 1034/8    helping [3] 940/25 942/17     hospitals [1] 874/2
    1034/10 1034/11 1043/12    943/24                       hotel [2] 841/8 1023/19
   guy [13] 840/14 895/2      high [5] 865/6 868/12         hour [14] 839/13 845/10
    895/8 897/21 909/8 937/15  887/14 1019/21 1019/23        845/11 845/12 867/25
    988/12 988/13 1012/10     higher [6] 861/2 877/4         881/10 917/12 942/20
    1012/12 1012/16 1012/16    979/5 979/15 980/16 999/6     942/21 943/6 1017/22
    1015/4                    highest [1] 865/4              1035/25 1036/2 1036/5
   guys [5] 853/24 1012/4     highlight [3] 846/17          hours [14] 845/15 852/3
    1013/1 1027/9 1038/19      1042/7 1042/11                859/10 859/12 859/15
   H                          highlighted [2] 1042/5         867/23 881/8 917/7 942/12
                               1042/6                        1017/22 1018/15 1035/20
   hair [1] 908/18            highlighter [1] 1042/9         1036/3 1036/4
   half [8] 845/11 845/12     highlighting [2] 1008/24      house [9] 942/18 943/24
    861/10 867/25 976/15       1009/8                        1014/4 1016/8 1016/16
    994/19 994/20 1028/21     highway [1] 839/14             1028/22 1031/13 1031/14
   half-mile [1] 1028/21      Hills [1] 907/1                1033/2
   halls [1] 1048/3           himself [10] 944/23 958/2     housekeeper [1] 943/6
   Handbook [3] 998/4 1004/2   958/7 1017/23 1017/23        huge [2] 845/25 853/8
    1004/9                     1018/9 1019/17 1020/24       hum [3] 854/13 942/8
   handed [1] 853/16           1021/17 1034/8                994/17
   handheld [4] 902/2 921/9   hire [3] 943/6 943/7          hundred [3] 846/2 859/10
    956/9 957/3                943/23                        859/11
   Handicapped [1] 860/24     hiring [1] 943/25             hurt [2] 1020/20 1025/5
   handicaps [2] 860/4 860/12 Historical [1] 1003/20        hurting [2] 1014/15 1016/7
   handing [1] 951/12         historically [1] 1004/1       husband [1] 1011/22
   handle [1] 999/10          history [2] 944/18 959/10     hypothetical [1] 976/3
   handled [2] 904/9 980/19   Hoang [2] 1044/6 1044/8       hypothetically [1] 975/20
   hang [1] 1015/3            hold [7] 843/7 934/12
   hard [9] 905/15 905/23      934/12 952/15 1001/22        I
    907/15 1000/19 1000/22     1001/22 1038/6               I'd [8]   842/17 845/6 853/6
                                 1032/24                       890/18 891/4 891/9 963/18
   I                        inaccurate
Case 1:14-cv-03725-RER Document         [1]
                                784 Filed     884/6 Page 228
                                          07/12/19        1035/21
                                                             of 244 PageID #: 27393
   I'd... [5] 867/23 985/10      inappropriate [1] 961/3       injection [1] 900/6
    985/10 1014/17 1047/17       INC [1] 835/5                 injections [9] 874/15
   I'll [19] 845/14 876/25       incident [2] 959/4 959/14      892/13 892/13 899/4 899/5
    905/11 914/21 915/12         include [10] 888/19 930/16     899/9 899/15 899/19 900/2
    915/12 930/9 938/21 951/15    934/16 936/1 936/7 945/10    injured [7] 859/15 862/3
    987/1 990/7 997/22 1001/20    950/20 957/9 974/22 975/3     862/5 863/5 863/7 863/10
    1006/8 1009/13 1024/16       included [5] 950/7 950/9       863/13
    1024/17 1047/2 1049/15        952/7 952/20 974/21          injures [1] 857/19
   I'm [87] 836/24 841/15        includes [1] 959/3            injuries [22] 855/9 857/25
    842/6 848/12 848/23 849/7    including [4] 865/3 883/9      860/15 861/3 862/6 863/20
    856/3 856/8 857/15 858/22     892/11 981/3                  867/10 869/5 874/4 874/7
    859/20 862/16 865/10         inconvenience [1] 843/17       883/9 889/12 902/21 936/8
    868/15 868/16 869/15         increase [13] 991/12           1014/12 1015/8 1016/1
    884/22 885/10 885/11          993/18 997/19 1002/15         1030/8 1030/10 1030/12
    885/22 886/13 886/15          1002/22 1003/6 1003/8         1030/13 1033/10
    894/22 895/23 896/13 905/6    1003/17 1004/6 1004/21       injury [4] 874/10 930/11
    905/8 906/7 906/13 906/21     1005/9 1006/21 1006/21        997/21 1015/7
    907/20 908/14 908/17         increased [5] 851/18          inpatient [1] 861/20
    928/20 930/8 937/18 945/9     851/20 1003/25 1005/4        inputs [1] 999/14
    947/9 949/23 950/3 950/12     1009/2                       inquire [3] 857/8 1010/22
    951/2 952/21 953/11 953/11   increases [3] 1002/13          1026/15
    955/13 956/4 956/15 958/9     1002/17 1002/24              insist [1] 944/3
    959/6 959/6 959/15 959/18    independent [5] 901/14        instance [3] 875/8 971/21
    959/24 968/4 969/8 971/3      902/20 921/8 928/23           1031/8
    979/1 983/6 985/12 985/12     1047/25                      institutions [1] 860/21
    986/10 987/1 987/7 987/8     index [8] 998/2 1003/17       instruct [2] 885/5 1045/16
    987/14 987/23 990/13 996/4    1003/19 1003/20 1003/20      instruction [8] 855/14
    996/7 997/16 1000/9 1002/6    1003/23 1004/24 1004/24       907/21 908/5 908/8 909/1
    1002/12 1010/8 1011/10       Indexes [2] 993/24 993/25      909/7 909/15 909/17
    1012/3 1012/3 1016/25        indicate [2] 939/4 945/7      INTALCUS [1] 859/16
    1021/22 1022/22 1023/2       indicated [13] 868/16         intend [6] 837/8 839/20
    1024/6 1024/9 1036/2          873/16 875/4 880/5 903/18     847/20 907/4 983/5 991/5
    1036/4 1041/4                 922/7 923/9 939/19 945/2     intended [3] 850/15 850/21
   I've [26] 846/2 859/8          954/6 963/23 970/11 974/15    991/6
    859/9 861/25 878/1 913/7     indicates [1] 942/21          intending [1] 850/20
    920/14 927/1 942/1 943/13    indicating [3] 979/14         intends [5] 846/19 847/4
    944/4 944/9 945/14 948/17     1005/3 1045/13                847/15 883/14 1036/25
    959/22 961/5 977/15 984/12   indication [1] 1045/5         intensify [1] 875/16
    984/13 985/11 991/14         indications [1] 1038/11       intention [1] 905/4
    996/11 1010/1 1023/19        indicative [2] 1038/11        interest [8] 991/25 992/2
    1033/2 1037/1                 1038/13                       992/20 992/25 993/13
   ID [1] 923/17                 individual [7] 842/22          993/14 998/14 1006/19
   idea [9] 860/20 877/12         860/2 861/8 868/22 875/5     interested [1] 1006/15
    879/9 881/16 934/2 964/9      917/21 943/13                interesting [1] 959/16
    988/1 1014/18 1038/23        individually [3] 950/10       intermittently [1] 962/19
   identification [1] 918/22      950/10 993/3                 internal [8] 889/8 889/10
   identified [1] 843/13         individuals [9] 859/15         889/13 889/20 889/23
   identify [1] 918/9             860/8 860/10 861/19 861/23    921/20 934/25 935/4
   illnesses [1] 936/8            862/4 862/5 943/13 946/21    internet [3] 901/8 901/11
   imaging [1] 973/16            industries [3] 994/6 998/6     902/14
   immediately [1] 856/9          1004/3                       interpretation [1] 848/6
   impact [3] 851/2 860/15       infirmaries [1] 1015/11       interrupting [2] 885/17
    1007/4                       inflation [25] 991/10          886/10
   impacted [1] 845/18            991/18 991/23 993/9 993/12   interruptions [2] 886/14
   impacts [1] 843/20             993/16 993/20 993/21          978/18
   impaired [1] 888/2             994/22 997/16 997/23         interview [5] 864/3 867/24
   impairments [5] 857/19         997/24 997/25 998/15 999/8    867/25 868/1 868/5
    878/5 888/15 888/15 901/19    1000/4 1000/16 1000/25       interviewed [1] 944/15
   impatient [1] 1034/9           1001/4 1001/5 1002/7         introduce [1] 857/13
   implication [1] 895/18         1003/4 1005/4 1006/12        invested [1] 993/15
   important [11] 863/4           1007/12                      investigation [2] 839/15
    864/16 868/15 869/25         influence [1] 906/19           840/12
    889/13 953/5 953/8 953/10    information [16] 838/24       investigators [3] 846/20
    958/25 959/13 1017/16         860/18 864/3 864/6 867/18     846/25 846/25
   importantly [4] 859/5          903/10 941/5 941/6 955/11    invite [1] 1027/23
    861/6 920/19 972/13           960/11 975/10 975/10         involved [7] 861/1 861/5
   improper [3] 846/4 895/19      986/22 1002/18 1022/15        861/9 991/17 1013/15
    1039/4                        1043/20                       1013/16 1014/19
   inabilities [1] 1029/2        initial [11] 853/15 869/2     involves [1] 863/24
   inability [2] 1019/14          869/2 869/7 884/18 890/14    irrelevant [1] 959/12
                                 judgment [1]   984/5          Kucsma [25]   848/15 848/16
   I                        judgments
Case 1:14-cv-03725-RER Document        [2]07/12/19
                                784 Filed   984/5 984/6  851/5
                                                   Page 229     855/18
                                                            of 244     855/19
                                                                   PageID      878/22
                                                                          #: 27394
   Island [1] 1014/22            jump [2] 1019/6 1029/4        978/12 983/8 983/12 983/13
   issue [39] 840/22 840/24      jumping [1] 1019/1            983/13 984/18 986/10 990/5
    840/25 841/14 841/16 843/8   Juror [2] 836/4 836/9         990/8 990/19 990/24 995/13
    843/11 846/18 847/6 851/4    jurors [2] 836/3 836/19       997/4 999/19 1000/10
    851/6 855/13 878/13 883/4    jury [120] 835/7 836/1        1002/14 1005/23 1006/11
    892/21 904/9 904/17 916/1     837/4 837/6 839/1 855/14     1008/5
    926/9 928/21 950/17 961/9     856/13 857/13 857/20 858/9
    961/11 970/5 978/19 978/22    858/11 859/24 860/20         L
    978/25 979/1 983/2 986/25     862/25 866/1 867/19 868/10Labor [6] 985/6 993/23
    989/13 989/21 997/7           871/18 874/6 874/21 874/22 993/24 994/5 998/1 1001/10
    1008/10 1019/20 1021/23       875/3 875/12 875/21 877/12lack [1] 1007/2
    1021/23 1038/25 1049/16       878/25 879/9 879/19 881/16ladies [4] 856/19 978/9
   issued [10] 906/16 906/22      882/12 883/3 884/25 885/2  1043/3 1047/15
    966/4 966/5 966/7 967/6       885/5 886/5 886/7 886/7   laid [2] 850/2 931/1
    970/4 972/23 973/1 976/5      887/12 892/11 892/14 893/4Lannigan [1] 1049/5
   issues [23] 836/3 839/6        894/3 895/22 896/19 901/17large [1] 1007/4
    843/10 843/22 855/8 885/14    903/21 904/3 907/24 909/21larger [2] 992/7 1030/16
    907/5 925/3 946/17 984/6      909/23 911/4 912/2 912/3  last [14] 872/18 895/23
    984/20 1010/6 1012/15         912/7 913/15 917/22 919/7  919/20 935/18 953/15
    1015/11 1015/12 1015/12       919/13 920/11 920/21       954/14 954/18 963/8
    1018/8 1020/6 1020/7          921/14 922/22 936/11       1010/21 1011/11 1022/20
    1023/7 1033/14 1033/14        936/13 955/8 955/10 960/21 1023/19 1026/7 1034/22
    1034/5                        961/2 961/5 964/10 964/18 Lastly [1] 977/12
   item [7] 875/24 877/19         965/25 966/18 967/3 970/3 late [1] 842/16
    882/7 938/1 943/17 956/10     970/7 973/23 977/5 978/11 Lattuga [60] 870/10 870/17
    956/16                        981/9 982/7 983/18 983/25  871/2 871/20 872/2 872/3
   items [29] 865/12 868/6        985/20 985/23 986/2 986/11 872/10 872/17 894/10
    868/7 868/8 868/10 868/21     986/24 988/22 989/8 989/13 897/12 904/9 904/14 904/23
    880/1 901/22 901/24 902/12    989/17 989/18 990/17       904/25 905/2 905/7 905/8
    902/14 907/23 917/18          994/12 994/18 997/3 998/19 905/9 906/12 906/17 907/3
    928/19 934/21 934/22 938/2    999/5 1008/10 1008/19      907/4 910/18 912/23 913/21
    939/4 943/15 947/7 947/10     1010/6 1010/9 1011/8       913/22 913/25 914/3 914/11
    953/12 956/8 956/9 956/19     1012/9 1014/18 1016/3      914/18 914/22 916/10 925/4
    966/13 971/16 973/15          1021/12 1027/18 1028/4     926/9 926/12 926/15 926/17
    977/25                        1031/12 1032/6 1036/18     927/25 941/25 950/22 952/8
   itself [4] 867/25 872/23       1037/4 1037/7 1037/9       952/11 952/17 952/24 953/3
    876/4 920/19                  1037/10 1043/1 1045/16     954/5 955/2 955/4 955/13
                                  1048/5                     955/14 955/20 955/23 956/3
   J                             jury's [5] 839/7 983/18     967/10 971/4 971/16 972/7
   Jacob [1] 1037/1               984/11 984/14 1005/22      972/15 973/7 973/16
   JAMIE [1] 835/13                                         Lattuga's [8] 871/9 904/20
   January [1] 924/22            K                           904/23 906/8 928/10 951/1
   Jersey [1] 947/24             K-R-I-S-T-I-N [1] 990/19    951/3 971/10
   job [3] 844/12 1010/8         K-U-C-S-M-A [1] 990/20     laugh [1] 1012/19
    1036/22                      keep [4] 1019/11 1019/11   laundry [1] 943/24
   joint [3] 842/8 842/15         1043/3 1047/24            law [19] 856/2 862/18
    899/15                       kept [1] 942/2              863/17 883/5 883/6 883/23
   jokester [1] 1027/13          kick [2] 998/24 999/2       884/5 884/24 885/1 885/20
   joking [2] 1012/18 1029/7     kids [3] 1021/3 1021/24     885/24 905/23 944/25
   JONATHAN [1] 835/21            1027/22                    985/18 992/3 992/5 995/22
   Jos [1] 926/16                kind [17] 857/14 858/9      1026/22 1027/2
   JOSE [23] 835/2 849/16         874/12 925/6 937/24 943/3 lawyer [7] 843/11 843/14
    1011/9 1011/24 1012/2         945/3 987/2 1012/10 1014/7 846/9 934/1 1035/12
    1012/11 1012/21 1013/10       1014/24 1015/7 1015/11     1035/16 1041/3
    1013/19 1014/19 1015/7        1015/11 1015/12 1031/17   lawyers [2] 1024/2 1047/21
    1015/15 1020/18 1022/18       1038/23                   lay [3] 907/18 908/21
    1022/20 1026/18 1027/4       kinds [1] 1014/18           909/18
    1027/11 1029/12 1030/10      king [1] 908/14            learn [7] 941/17 1013/24
    1031/3 1034/23 1035/17       knee [2] 908/12 908/12      1014/1 1014/3 1014/7
   jovial [1] 1012/16            knees [2] 1014/6 1014/15    1029/12 1029/16
   judge [31] 835/8 839/6        knowing [1] 1041/23        learning [1] 908/17
    840/14 845/3 851/3 853/15    knowledge [1] 859/6        least [7] 867/23 889/18
    854/5 854/20 865/18 876/24   Knowles [1] 836/9           909/21 994/21 1000/22
    893/1 894/22 897/16 905/19   Knowles-Smith [1] 836/9     1017/22 1036/11
    907/14 908/14 908/19 913/8   known [7] 851/22 858/22    leave [6] 836/5 836/10
    914/8 916/4 934/25 961/12     859/13 1011/24 1027/15     837/4 848/8 910/8 999/9
    963/23 969/6 989/21 990/16    1033/9 1034/3             leaves [1] 983/12
    1000/11 1026/15 1028/11      knows [2] 836/15 849/22    leaving [2] 855/13 858/20
    1036/18 1036/21              Kolb [1] 847/24            left [7] 842/23 854/24
   Judges [1] 862/18             Kristin [1] 990/19          871/22 871/23 908/12
                                 limitations [3]   888/2       lowest [1]   865/4
   L                         1029/1
Case 1:14-cv-03725-RER Document 784 1029/9              luckof[1]
                                    Filed 07/12/19 Page 230        897/24 #: 27395
                                                               244 PageID
   left... [2] 986/17 1040/21    limited [3] 845/14 1021/6     lumbar [21] 891/24 897/3
   leg [1] 1030/17                1021/9                        897/10 897/14 899/4 904/7
   legal [2] 997/16 1013/19      limiting [1] 855/13            904/8 905/11 906/4 906/23
   legs [5] 892/6 892/6          limp [1] 1032/9                913/17 914/16 915/8 916/16
    1014/15 1020/25 1030/14      line [8] 852/1 985/18          916/21 916/22 955/15
   length [1] 906/21              1038/8 1040/4 1040/18         955/21 975/1 975/3 1038/14
   less [5] 855/22 855/24         1040/22 1041/9 1041/9        lump [1] 993/15
    906/22 921/13 984/8          lines [4] 835/5 1038/17       lunch [2] 848/17 978/9
   let's excuse [1] 1037/4        1039/9 1039/24               Luncheon [1] 982/21
   letting [1] 1029/21           linked [1] 1006/16
   level [5] 839/8 859/1         links [2] 845/8 992/6         M
    860/13 874/19 946/19         LISA [2] 835/22 1009/7        M-A-R-T-I-N [1] 1026/6
   LEWIS [1] 835/14              list [15] 866/7 917/18        M-O-B-I-N [1] 848/25
   Lewisburg [2] 838/2 838/11     932/25 934/10 937/17         ma'am [2] 1023/17 1025/19
   liaison [5] 861/14 861/21      937/18 937/24 938/4 940/12   machine [4] 902/8 902/10
    863/7 879/24 977/23           940/20 940/24 941/7 941/23    921/24 940/22
   licensed [2] 858/21 885/22     943/16 991/4                 MAGISTRATE [1] 835/8
   Lichelle [1] 836/4            listed [8] 839/18 839/19      magnitude [1] 1022/14
   Lichy [3] 848/18 1008/11       839/21 839/23 839/24         main [1] 849/3
    1037/1                        841/23 846/19 948/13         maintain [2] 968/2 969/5
   lien [6] 933/9 933/24         literally [1] 852/23          maintained [1] 859/9
    933/25 934/5 964/7 964/14    live [8] 837/2 944/25         mall [1] 1028/23
   liens [2] 964/4 964/5          1000/9 1006/7 1008/8         malpractice [1] 997/21
   lies [1] 1005/13               1012/6 1028/19 1031/13       man [8] 885/17 894/16
   life [47] 885/10 889/5        lives [1] 841/7                930/11 933/9 955/8 1007/4
    889/5 889/6 889/8 901/17     living [4] 901/14 901/20       1022/20 1034/23
    905/16 905/24 907/15 908/1    902/20 921/8                 managed [2] 958/2 958/19
    908/10 908/11 917/9 917/9    LLC [1] 835/11                management [35] 860/9
    918/20 919/13 919/17         LLP [2] 835/14 835/19          862/8 862/22 863/1 865/20
    925/21 926/1 926/5 929/19    local [4] 841/8 841/8          865/23 866/17 873/18
    942/13 959/4 964/25 965/17    850/9 858/3                   874/15 888/19 888/22 891/6
    965/24 977/2 980/7 980/7     locate [1] 947/14              891/8 892/12 894/8 894/12
    984/17 985/2 985/9 986/2     logical [1] 901/16             894/16 894/24 895/5 902/9
    986/18 989/18 991/13         logistical [1] 845/25          921/20 921/21 936/24 937/4
    991/15 994/25 995/11         long-run [1] 1003/1            937/15 937/19 937/21 950/8
    995/11 995/13 996/21         long-term [6] 930/24           950/13 956/4 964/19 964/21
    1003/7 1006/2 1011/25         1002/15 1002/17 1003/4        972/14 972/15 994/16
    1013/14 1023/1                1004/21 1006/21              managements [1] 861/7
   life-care [2] 965/17          longest [2] 868/16 868/16     manager [16] 863/3 864/7
    965/24                       longterm [1] 865/11            873/17 873/21 879/16
   lifecare [79] 846/20          look [34] 851/25 852/2         879/20 879/22 921/18 933/3
    846/25 847/1 852/13 852/16    852/6 868/21 869/17 873/22    957/21 958/5 958/14 958/15
    852/17 852/18 853/3 856/24    873/22 886/6 918/8 918/22     958/17 977/14 977/16
    857/17 857/21 857/22          929/10 930/6 930/10 947/17   managing [1] 958/7
    859/13 859/19 859/21          948/4 950/24 959/9 978/24    Manhattan [1] 948/5
    859/22 860/1 860/19 861/7     979/16 980/22 983/18 984/3   manual [2] 1007/8 1007/10
    862/10 862/24 863/2 863/3     987/16 987/19 998/2 998/3    map [2] 857/22 868/7
    863/9 863/19 863/22 864/8     998/3 1006/3 1018/3 1018/4   March [1] 842/17
    864/12 864/15 864/17          1040/2 1041/25 1042/1        Maria [8] 849/15 1011/14
    865/11 865/19 865/23 867/8    1044/18                       1026/23 1027/8 1027/21
    868/17 868/19 869/22         looked [6] 864/17 906/16       1027/24 1029/19 1034/19
    869/24 870/1 870/5 870/6      928/11 994/3 1029/25         Marian [1] 836/11
    870/8 871/6 871/7 871/20      1029/25                      marital [1] 1026/24
    871/23 872/23 873/11         looking [6] 869/15 955/13     marital-wise [1] 1026/24
    873/18 874/12 875/7 876/17    966/3 992/22 992/24          Mark [2] 848/1 848/3
    877/3 879/23 880/6 913/2      1003/25                      marking [1] 1002/12
    913/10 920/7 920/14 920/15   looks [8] 846/10 846/12       married [1] 1011/14
    920/17 923/10 924/5 925/8     857/17 858/1 910/12 961/18   MARSHALL [1] 835/17
    925/17 927/8 928/16 928/23    1000/24 1019/5               Martin [7] 848/17 1011/15
    930/4 930/15 931/3 938/23    loose [1] 984/19               1011/17 1011/22 1025/25
    952/20 974/18 976/10         lose [1] 986/15                1026/6 1026/8
    978/13 981/7 993/5 1007/12   love [2] 910/21 1002/2        masters [5] 858/14 858/17
   lifetime [6] 857/24 890/10    low [7] 865/5 868/12           859/1 860/13 946/19
    891/14 900/14 917/9 991/7     874/10 887/13 891/14 903/2   masters-level [1] 860/13
   lift [1] 1031/4                921/10                       material [1] 865/9
   light [1] 848/3               lower [7] 851/21 892/7        materials [4] 922/19 923/6
   lights [1] 1043/21             978/25 979/3 999/7 1002/25    923/19 1030/1
   likely [3] 884/6 909/3         1030/12                      math [2] 1020/7 1020/15
    993/18                       lowered [2] 851/12 851/16     mathematician [2] 949/23
   limine [1] 885/17             lowering [1] 851/14            950/3
                                 medications [7]   900/7       Miriam [1]   912/3
   M                         900/8
Case 1:14-cv-03725-RER Document 784 900/10  921/7 921/23
                                     Filed 07/12/19      misinterpreted
                                                    Page 231 of 244 PageID[1]  885/24
                                                                           #: 27396
   matter [7] 896/15 909/4        940/19 1022/18               misrepresenting [2] 884/7
    952/3 953/21 954/24 993/15   medicine [16] 860/15           961/18
    1022/6                        861/12 861/18 861/21         miss [1] 999/20
   May 11th [1] 837/2             869/16 888/13 888/25 889/8   missed [1] 931/11
   May 14th [1] 836/5             889/11 889/13 889/20         mistaken [1] 952/8
   May 24th [2] 836/13 836/15     889/23 921/4 921/20 934/25   mister [3] 838/16 838/16
   MCELFISH [62] 835/11           935/4                         853/13
    835/12 845/2 847/16 852/25   meds [1] 940/10               Mobin [66] 848/23 848/25
    854/22 856/21 865/14 881/1   meet [3] 850/20 1013/9         849/7 849/9 849/15 870/21
    885/19 887/5 890/1 894/14     1035/8                        870/23 871/2 871/3 871/19
    899/3 912/11 913/9 914/10    meeting [3] 1035/21            872/2 872/2 872/4 894/23
    914/15 914/23 915/14          1035/24 1036/7                896/2 897/12 904/16 905/11
    915/23 916/9 918/7 919/6     meetings [2] 1036/6 1036/9     905/18 906/5 906/19 906/20
    919/25 922/15 923/18 924/3   member [3] 861/17 1026/20      906/22 907/18 908/21 910/2
    925/16 950/7 960/4 960/7      1028/23                       912/23 914/17 914/24
    962/7 971/2 971/20 972/6     members [2] 861/14 1033/21     914/24 915/5 915/8 927/6
    972/25 973/6 974/10 975/6    memory [6] 888/2 1017/25       927/10 927/11 927/13
    975/19 976/4 977/11 986/21    1018/24 1025/16 1033/17       927/17 927/22 938/9 939/7
    987/23 989/16 1011/5          1034/5                        939/20 940/3 941/10 941/22
    1023/23 1026/12 1031/2       mental [3] 946/22 1015/11      951/4 951/17 951/20 952/2
    1035/10 1035/12 1035/21       1033/14                       954/6 954/7 955/2 955/4
    1036/6 1036/16 1037/17       mention [1] 1025/7             965/25 966/8 966/13 967/7
    1037/22 1038/17 1039/2       mentioned [6] 862/22           967/14 967/17 970/12 971/8
    1040/16 1042/4 1045/15        865/25 1004/2 1022/1          971/25 972/10 972/18
   mean [32] 839/21 847/19        1029/24 1033/1                973/11 973/19 974/25
    849/1 850/8 862/25 922/11    mentions [1] 1033/6           Mobin's [22] 871/13 871/15
    930/8 937/18 948/5 948/6     messages [1] 842/23            897/13 905/14 905/19
    949/25 957/23 959/15         met [8] 874/3 874/8 926/18     906/25 907/2 950/22 951/6
    978/22 979/20 981/17          928/2 928/16 945/7 1023/18    951/7 951/12 952/4 965/8
    984/20 984/23 985/2 985/6     1035/12                       967/7 967/9 967/22 970/2
    985/11 986/20 988/18 989/4   method [3] 987/4 1007/5        970/8 971/6 971/10 971/15
    994/22 1001/9 1020/5          1007/6                        972/5
    1029/15 1029/16 1030/18      methodologies [1] 868/15      modalities [2] 878/2
    1037/2 1041/23               methodology [8] 868/10         888/18
   meaning [4] 870/1 892/11       868/20 902/7 981/5 986/23    moment [2] 924/13 959/25
    921/8 1007/9                  986/23 1006/23 1006/24       Monday [8] 846/20 848/2
   meaningless [1] 994/13        methods [2] 929/11 931/1       848/4 883/22 973/23
   means [10] 845/11 847/17      Michelle [1] 836/9             1047/16 1049/1 1049/15
    851/24 859/14 860/10 894/4   microphone [1] 947/8          Monday's [1] 848/22
    933/11 933/14 933/17         middle [3] 838/9 885/15       money [4] 931/7 964/7
    974/16                        1041/12                       964/14 964/15
   measure [3] 878/10 888/6      Middleburg [4] 838/5 838/7    monitor [3] 836/20 873/14
    963/15                        838/8 838/8                   888/16
   measurement [1] 963/20        midst [1] 842/24              monitoring [5] 974/1
   measures [2] 859/6 962/23     might [15] 875/9 875/12        974/15 974/23 975/21
   mechanical [1] 835/24          875/13 897/9 910/17 910/19    976/14
   medial [1] 973/7               910/19 931/10 964/21 975/9   month [3] 839/14 890/11
   Medicaid [1] 998/9             988/21 1006/6 1006/6          891/9
   medical [53] 849/3 858/1       1006/8 1040/3                months [3] 851/24 892/25
    864/4 865/11 867/20 869/6    mile [1] 1028/21               937/16
    870/14 877/2 883/9 883/11    miles [2] 839/13 846/2        morning [14] 837/1 851/4
    886/6 888/11 902/15 904/17   milligrams [3] 900/12          851/24 852/8 852/24 856/19
    904/18 905/16 905/24 906/1    900/23 901/4                  856/20 856/23 857/11
    907/16 908/1 908/9 908/9     million [3] 943/19 943/21      857/12 979/14 980/13
    912/19 912/20 912/22 914/4    994/15                        1016/23 1043/12
    922/8 923/12 928/5 928/7     mind [14] 886/15 888/12       Moroknek [3] 850/19 851/1
    928/16 930/1 930/6 930/10     890/17 962/10 963/10          925/2
    930/11 930/20 930/21          964/22 974/2 974/12 989/6    mortar [2] 901/9 901/12
    957/17 957/24 959/19          997/7 1021/20 1028/11        most [11] 841/4 859/4
    965/19 965/23 966/1 966/13    1034/25 1047/24               861/6 884/6 920/19 929/15
    975/25 983/22 990/2 994/1    mine [1] 1042/6                972/13 995/2 995/20 996/15
    994/2 997/21 1002/25         minute [9] 873/25 880/2        996/17
    1005/4 1025/12                904/15 906/20 911/2 927/14   mostly [4] 1027/21 1028/24
   medically [2] 944/6 955/9      987/14 988/24 990/11          1028/24 1030/13
   medicals [3] 928/24 929/8     minutes [18] 938/13 978/17    motion [2] 840/15 884/4
    929/10                        986/3 986/3 986/12 988/25    motions [1] 885/16
   Medicare [3] 998/10 1005/1     988/25 1010/7 1016/19        Motrin [2] 901/4 940/15
    1005/2                        1017/2 1019/9 1019/12        Mount [5] 861/11 861/12
   medication [2] 900/22          1023/3 1031/21 1032/2         861/16 861/22 861/23
    940/12                        1037/7 1042/5 1042/15        move [17] 851/11 855/7
                                 933/16 933/25 934/8 935/3      891/18 955/14 973/15
   M                         935/10
Case 1:14-cv-03725-RER Document 784 935/12  936/23 937/4
                                    Filed 07/12/19       Ms [18]
                                                   Page 232 of 244 837/1
                                                                   PageID837/17
                                                                           #: 27397
   move... [15] 889/16 900/17     937/11 938/5 938/23 939/14    837/22 838/13 846/5 846/5
    915/20 940/8 942/11 946/4     940/11 941/10 941/15          846/5 846/7 848/15 867/5
    956/6 1012/13 1016/5          941/18 942/12 944/6 944/15    887/20 946/16 983/8 984/18
    1019/6 1023/21 1024/18        947/3 950/7 950/16 953/15     995/13 1044/6 1044/8
    1044/4 1044/25 1045/3         953/18 954/13 971/21 972/7    1049/5
   moved [5] 1012/21 1024/13      972/13 974/1 974/11 975/7    Ms. [10] 883/17 887/16
    1044/10 1044/21 1044/22       975/21 976/22 977/9 977/12    920/12 923/19 936/21
   moves [1] 919/2                978/4 979/2 981/21 986/21     949/17 983/13 1010/13
   movie [5] 1028/20 1028/21      987/23 989/16 993/5 995/1     1011/8 1025/22
    1033/3 1033/23 1033/25        995/11 998/16 1002/18        Ms. Cummings [6] 883/17
   movies [2] 1028/19 1033/21     1003/3 1003/7 1005/18         887/16 920/12 923/19
   moving [4] 850/21 919/21       1005/23 1005/24 1005/25       936/21 949/17
    1010/6 1023/1                 1006/25 1023/13 1023/23      Ms. Kucsma [1] 983/13
   Mr [124] 837/7 839/7 851/1     1026/1 1028/1 1028/1         Ms. Rivera [3] 1010/13
    853/9 854/22 856/12 856/25    1030/8                        1011/8 1025/22
    857/4 858/8 859/24 863/19    Mr. Barmen [5] 847/21         multiple [1] 998/15
    865/14 865/19 865/22          971/21 972/13 976/22         Multiply [1] 987/25
    873/13 873/24 876/7 876/14    1023/13                      municipal [1] 1006/17
    876/15 877/22 881/1 881/2    Mr. Bauta [73] 864/4 869/5    must [1] 883/9
    887/5 890/1 899/3 912/11      870/13 872/3 872/10 872/17   Myrtle [2] 837/10 850/20
    913/9 914/10 914/15 914/23    872/20 873/6 873/22 874/3
    915/14 915/23 916/9 918/7     874/23 876/8 878/14 879/21   N
    919/6 919/25 922/15 923/18    879/24 881/17 881/21 882/3   name [18] 857/5 857/15
    924/3 924/18 926/18 933/23    882/4 883/6 889/22 892/15     950/15 990/18 1010/17
    934/7 934/14 935/20 936/19    894/8 899/6 900/8 901/14      1010/20 1010/20 1010/21
    939/8 940/9 942/10 946/11     901/18 902/21 912/13          1011/11 1011/11 1011/19
    953/13 956/2 957/14 957/21    913/11 913/23 915/2 916/10    1023/18 1026/5 1026/6
    960/1 960/4 960/7 960/8       916/16 916/25 920/2 921/23    1026/7 1035/8 1035/13
    960/9 960/14 960/15 962/7     922/2 923/20 926/13 926/18    1043/8
    962/8 962/8 963/7 964/4       927/22 928/2 929/22 929/23   national [5] 858/23 995/2
    964/4 964/6 964/7 964/17      931/14 931/24 932/19          995/20 996/14 996/18
    964/21 965/4 965/16 966/1     933/16 933/25 934/8 935/3    nature [1] 1045/24
    970/2 970/12 971/2 971/20     935/10 935/12 936/23         near [1] 976/20
    972/6 972/25 973/6 974/10     937/11 940/11 941/10         necessarily [2] 949/12
    975/6 975/19 976/4 977/11     941/15 941/18 942/12 944/6    1038/13
    985/5 990/3 993/7 994/9       944/15 947/3 950/16 953/15   necessary [12] 839/25
    994/18 995/5 999/6 1000/16    953/18 954/13 972/7 974/1     840/2 845/12 860/11 860/18
    1011/5 1023/16 1026/12        975/21 977/12 995/1           862/9 863/5 863/14 873/20
    1031/2 1032/23 1034/22       Mr. Bauta's [13] 889/12        879/23 977/23 991/11
    1035/3 1035/3 1035/5          896/20 913/3 917/15 922/8    neck [3] 872/4 872/5
    1035/6 1035/10 1035/12        928/5 930/22 937/4 938/5      874/10
    1035/15 1035/17 1035/18       939/14 995/11 1003/7         necks [1] 862/5
    1035/20 1035/21 1036/6        1028/1                       need [116] 839/4 845/20
    1036/16 1036/17 1037/17      Mr. Blatt [2] 837/20           846/9 846/18 848/3 850/11
    1037/22 1038/17 1039/2        850/20                        850/23 855/3 858/2 862/11
    1040/16 1042/4 1042/11       Mr. Goldman [4] 1005/18        862/12 863/11 863/12 864/9
    1043/25 1045/15 1045/18       1005/23 1005/24 1005/25       868/3 868/7 873/23 875/9
   Mr. [143] 837/20 839/15       Mr. Goldman's [1] 1006/25      875/16 875/17 877/4 879/3
    840/18 841/15 845/2 847/10   Mr. McElfish [12] 845/2        881/4 884/10 885/4 885/10
    847/16 847/21 847/21          847/16 852/25 856/21          889/17 890/10 890/25 891/7
    848/14 850/19 850/20          885/19 894/14 925/16 950/7    891/15 891/19 892/15
    852/18 852/25 856/21 864/4    986/21 987/23 989/16          894/19 895/2 895/14 896/19
    869/5 870/13 872/3 872/10     1023/23                       900/7 901/14 902/24 903/13
    872/17 872/20 873/6 873/22   Mr. Moroknek [1] 850/19        904/7 904/8 910/15 912/13
    874/3 874/23 876/8 878/14    Mr. Provder [18] 848/14        916/17 916/25 920/20 921/1
    879/21 879/24 881/16          852/18 881/16 884/8 890/16    921/2 921/3 921/4 921/10
    881/17 881/21 882/3 882/4     912/12 918/9 920/1 923/19     921/11 921/12 921/19
    883/6 884/8 885/19 885/25     924/4 924/9 924/19 938/23     921/20 921/21 921/22 922/1
    889/12 889/22 890/16          974/11 975/7 977/9 978/4      922/1 930/23 931/19 931/22
    892/15 894/8 894/14 896/20    1002/18                       935/1 935/4 938/3 942/23
    899/6 900/8 901/14 901/18    Mr. Provder's [5] 979/2        955/3 955/14 958/14 958/17
    902/21 912/12 912/13 913/3    981/21 993/5 998/16 1003/3    960/16 961/8 962/13 963/3
    913/11 913/23 915/2 916/10   Mr. Rivera [3] 1026/1          963/10 963/18 963/21
    916/16 916/25 917/15 918/9    1028/1 1030/8                 963/24 964/22 965/20 967/8
    920/1 920/2 921/23 922/2     Mr. Saal [4] 839/15 847/10     967/24 971/11 974/16 975/9
    922/8 923/19 923/20 924/4     847/21 885/25                 976/23 976/24 977/13
    924/9 924/19 925/16 926/13   Mr. Shore [1] 840/18           977/15 977/18 977/19
    926/18 927/22 928/2 928/5    Mr. Smith's [1] 841/15         977/20 977/25 978/3 979/16
    929/22 929/23 930/22         MRI [1] 955/20                 980/15 980/18 984/21
    931/14 931/24 932/19         MRIs [5] 891/12 891/15         986/13 986/17 986/22
                                 933/16 936/3 944/8 944/8      998/3 998/3 998/20 998/24
   N                         944/9
Case 1:14-cv-03725-RER Document 784 951/8  952/9 976/25
                                     Filed 07/12/19       1002/12
                                                    Page 233 of 2441004/14 1005/22
                                                                    PageID #: 27398
   need... [13] 987/13 988/22     1010/1 1023/18 1024/1        number's [1] 996/5
    997/3 999/4 999/23 1000/9     1034/5                       numbers [27] 851/13 851/14
    1006/6 1006/7 1009/25        new [43] 835/1 835/5           856/3 869/10 977/2 980/6
    1020/14 1034/18 1039/23       835/12 835/12 835/18          980/13 981/10 985/13
    1047/20                       835/20 835/20 835/23 848/5    985/14 985/23 989/23
   needed [28] 839/24 848/6       852/7 858/18 860/24 861/12    989/24 989/25 990/1 990/9
    859/25 860/18 864/22 872/3    864/19 867/17 868/22          992/7 994/9 999/1 999/2
    872/5 896/4 908/24 916/11     868/24 879/25 883/5 883/6     999/3 1001/17 1004/18
    921/24 938/2 940/2 943/11     883/23 885/20 890/22          1004/21 1005/22 1006/1
    951/5 954/2 955/1 972/1       947/20 947/21 947/22 948/5    1045/7
    972/7 973/9 973/16 973/17     948/6 948/10 980/23 986/17   numerous [1] 876/14
    973/25 977/22 1002/20         989/13 992/4 994/23 996/12   nurse [7] 879/22 942/23
    1005/8 1020/12 1020/18        997/14 997/22 998/12          944/7 944/9 976/23 976/24
   needing [2] 885/7 937/9        1002/4 1012/5 1012/24         976/25
   needs [97] 836/5 836/9         1013/3 1027/23               nursing [8] 942/15 942/22
    865/6 865/7 865/11 865/11    next [41] 843/1 852/5          942/23 942/25 943/9 943/14
    875/1 875/16 878/10 878/14    856/21 867/14 869/20          944/3 944/4
    878/14 879/2 881/7 881/13     873/16 873/23 875/24
    883/15 883/22 884/11          877/19 879/16 880/9 882/7    O
    884/16 884/17 884/18 885/9    882/13 886/18 890/2 891/12   o'clock [6] 836/10 836/13
    886/5 886/6 887/8 887/17      893/5 899/1 900/22 901/3      852/8 978/10 981/3 1047/17
    888/7 888/22 894/8 894/16     902/5 902/7 903/22 910/25    oath [1] 1036/18
    894/25 895/9 895/22 896/6     943/16 946/4 955/25 962/1    object [5] 851/13 981/14
    897/3 902/10 902/24 904/19    983/6 1003/6 1004/4 1004/6    1038/22 1040/3 1045/1
    905/17 908/2 908/11 908/12    1007/14 1010/10 1025/24      objected [4] 910/1 1038/18
    908/18 910/3 913/3 913/11     1030/20 1033/22 1040/10       1039/2 1042/1
    913/15 914/16 915/2 916/2     1040/24 1046/2 1048/6        objecting [2] 1008/12
    917/6 917/19 922/8 923/20    nice [5] 886/15 886/16         1041/3
    923/22 924/6 927/22 928/24    924/21 1035/8 1049/14        objection [93] 855/7
    928/25 929/18 930/24         night [3] 839/14 853/19        865/21 875/14 876/10
    931/14 931/14 931/18          1043/12                       876/20 877/5 881/19 882/9
    931/19 936/23 937/7 937/11   nightmare [1] 845/25           885/8 886/10 886/12 887/18
    937/16 939/2 940/11 941/3    nine [2] 950/21 1047/17        887/22 888/23 889/16 890/4
    941/10 941/18 941/22         nobody [6] 849/6 850/9         890/7 891/1 892/17 892/19
    941/23 941/25 942/12 944/7    904/18 905/10 955/4 965/4     894/14 895/13 899/17
    944/9 945/12 945/13 945/14   none [3] 929/5 1018/8          899/24 900/17 903/14
    948/18 948/24 951/20          1023/25                       903/16 904/4 912/14 913/4
    953/22 955/9 957/21 958/5    normal [4] 1015/4 1015/5       913/12 914/20 914/21 915/4
    958/15 963/20 963/21          1015/5 1027/13                915/20 916/3 916/6 916/12
    976/13 989/18 1016/18        normally [1] 837/3             916/18 917/1 919/4 919/10
    1020/22 1033/14              note [3] 891/12 891/18         919/15 919/23 920/8 920/23
   nerve [1] 892/5                959/7                         922/5 922/13 922/23 923/23
   neuro [2] 931/12 931/20       noted [10] 879/23 881/23       924/7 926/19 933/12 933/18
   neuro-psych [2] 931/12         921/6 921/11 921/25 928/8     934/18 935/19 937/12
    931/20                        945/14 950/22 955/2 1041/3    939/16 950/1 954/9 957/6
   neurological [2] 892/7        notes [4] 904/22 905/25        958/21 958/22 959/21
    963/25                        906/3 959/24                  960/18 961/14 962/4 962/15
   neurologist [2] 849/12        nothing [7] 843/12 843/22      963/12 966/2 966/15 968/2
    938/11                        869/14 895/4 908/13 909/6     969/5 970/10 971/18 972/2
   neuropsych [4] 884/12          941/19                        973/4 974/4 975/14 976/1
    884/18 884/21 960/10         notice [1] 1017/9              976/9 1015/17 1023/21
   neuropsychological [17]       noticed [4] 844/11 910/18      1025/9 1037/12 1037/24
    874/17 877/19 877/22          1039/24 1040/12               1038/2 1038/5 1038/17
    877/23 878/5 878/7 879/1     noting [1] 955/6               1039/6 1040/9 1041/3
    888/4 888/5 921/17 932/5     notwithstanding [1] 964/11     1045/15
    932/23 962/13 962/21 963/4   November [2] 926/16 995/4     objections [7] 848/5
    963/14 963/22                November 15th [1] 926/16       885/11 886/4 981/6 1037/3
   neurosurgeon [23] 849/3       November 30th [1] 995/4        1037/6 1039/10
    870/24 890/2 890/9 914/24    nows [1] 875/9                objective [3] 928/23 930/5
    921/5 938/12 950/15 950/16   number [48] 836/4 836/9        953/11
    950/18 951/18 951/20          851/21 852/1 852/17 852/19   obligated [1] 843/17
    951/23 952/7 952/9 952/11     853/1 855/22 855/23 859/4    observe [1] 1031/8
    952/17 952/20 952/23 953/3    859/18 928/7 940/10 978/23   observed [6] 1016/4
    966/1 973/19 975/24           978/24 979/2 979/4 979/5      1019/14 1028/4 1032/4
   neurosurgeons [1] 971/22       979/14 980/4 980/16 980/16    1032/24 1033/19
   neutral [1] 1010/2             980/19 983/22 983/24 984/7   observing [1] 1018/25
   never [25] 850/15 850/21       984/17 985/20 989/22 990/3   obtain [3] 864/3 902/13
    885/19 886/14 907/19          990/7 991/9 991/17 991/19     903/10
    913/22 926/6 926/12 926/18    992/20 994/12 994/19         obviously [2] 851/7 999/10
    926/23 927/1 928/2 928/16     994/20 995/15 996/6 998/2    occasion [1] 868/2
                                 1002/4 1002/5 1005/5           883/2 893/3 894/2 903/20
   O                         1021/15
Case 1:14-cv-03725-RER Document      1021/24
                                784 Filed     1031/13
                                          07/12/19       904/2
                                                   Page 234     907/9
                                                            of 244    912/5
                                                                   PageID    947/22
                                                                          #: 27399
   occasions [2] 862/21           1036/4 1036/4 1040/4          960/21 961/1 966/18 967/2
    1034/20                       1041/3 1042/7 1043/11         983/8 989/7 1029/7
   Occupational [4] 862/1         1044/3                       outward [1] 864/25
    998/4 1004/2 1004/9          ones [7] 880/2 880/3          overage [1] 1003/5
   occupations [1] 1004/10        954/21 1044/19 1044/21       overall [2] 852/19 934/16
   occur [5] 870/3 870/7          1044/22 1045/9               overruled [41] 875/15
    881/7 901/21 998/21          ones that [1] 1044/19          877/6 878/17 881/20 888/24
   occurring [2] 880/7           online [2] 853/16 996/16       889/25 890/5 890/8 891/2
    1041/22                      onset [2] 859/8 859/21         892/18 899/18 899/25
   October [6] 871/9 944/7       open [13] 836/1 848/8          900/21 903/17 912/15
    1013/25 1033/13 1043/12       855/13 887/1 911/1 912/2      913/13 915/7 915/22 916/13
    1043/12                       969/2 970/1 988/11 989/16     916/19 917/2 919/11 919/16
   October 2013 [1] 1013/25       992/19 1037/10 1047/24        920/9 920/24 922/24 926/20
   offer [3] 865/14 883/13       opening [4] 989/23 1044/23     933/13 933/20 933/22 934/4
    988/21                        1045/16 1045/17               934/19 935/22 937/13
   offered [5] 839/2 844/4       opine [3] 946/16 964/25        939/17 957/7 959/23 962/16
    967/10 975/12 981/17          971/17                        963/13 1015/18 1025/10
   offers [1] 865/19             opined [1] 965/25             owe [4] 933/16 934/10
   office [5] 837/13 843/17      opining [1] 967/12             964/5 964/14
    843/19 867/17 869/19         opinion [46] 865/10 867/14    owes [3] 964/5 964/7
   Official [1] 835/22            895/10 896/1 906/18 910/15    964/14
   often [6] 881/7 890/24         913/2 914/16 916/24 917/19   own [7] 861/25 981/22
    891/6 891/22 924/4 1022/14    920/7 920/16 923/13 930/24    984/1 1006/22 1020/10
   Ogdensburg [6] 1012/24         931/6 940/2 942/4 945/12      1034/11 1034/17
    1013/3 1013/8 1024/4          945/13 945/16 945/17 958/6
    1024/18 1025/13               958/15 962/20 965/19 966/4   P
   Ohio [3] 835/15 841/4          966/5 966/7 966/11 973/3     P-403-0110 [1] 971/14
    1029/23                       973/22 974/2 975/12 975/24   P-432-0096 [1] 923/17
   old [3] 995/23 1002/5          975/24 976/6 976/6 976/16    P-R-O-V-D-E-R [1] 857/7
    1021/15                       977/6 977/14 977/20 977/22   pace [3] 1019/10 1023/2
   older [5] 875/20 1011/10       988/21 1007/1 1038/18         1023/2
    1022/3 1026/22 1034/19        1038/24                      Pacific [2] 856/7 856/10
   oldest [3] 859/2 859/20       opinions [24] 862/18 871/1    page [32] 873/16 880/9
    1027/8                        873/5 905/1 906/13 918/25     882/13 886/18 893/5 899/1
   omitted [1] 1041/2             920/6 920/12 926/12 965/1     903/22 910/25 911/6 919/3
   once [26] 850/7 864/15         965/20 965/21 965/23 971/6    945/19 952/14 955/25
    864/22 873/13 875/5 876/1     971/25 972/5 979/7 988/20     960/22 962/1 966/19 969/1
    887/9 889/18 889/20 889/23    991/4 997/10 997/12 999/19    969/10 970/14 1001/1
    890/11 891/9 891/16 891/20    999/23 1006/11                1007/14 1009/16 1030/20
    892/2 892/9 899/7 902/4      opportunity [5] 850/25         1038/8 1038/17 1040/4
    902/5 902/6 902/9 903/2       851/25 852/1 920/2 989/6      1040/24 1041/10 1041/20
    903/6 991/14 1003/2          Oppose [4] 900/18 915/11       1045/12 1046/2 1048/6
    1041/19                       915/21 960/20                pages [2] 854/11 854/20
   one [114] 840/5 840/16        opposed [2] 981/15 1017/21    paid [4] 902/14 933/14
    841/22 841/24 843/4 843/6    opposite [1] 894/17            954/21 980/22
    843/19 845/10 849/9 849/16   option [1] 855/13             pain [51] 866/16 874/14
    851/3 854/17 854/18 854/19   options [3] 848/8 974/20       875/16 888/19 888/21 891/6
    855/22 859/2 859/10 859/11    974/25                        891/8 892/12 894/8 894/11
    862/14 868/2 868/3 871/19    or illnesses [1] 936/8         894/16 894/24 895/4 897/17
    873/4 873/11 873/11 873/12   order [11] 842/8 858/25        900/13 901/4 902/8 902/9
    873/25 874/23 876/18 877/9    859/9 859/17 860/13 862/10    921/20 921/21 936/23 937/4
    878/9 878/12 879/3 879/3      864/11 880/7 947/14 987/20    937/15 937/19 937/21 941/1
    879/16 883/14 885/9 890/17    1002/22                       950/7 950/10 950/13 955/1
    895/15 897/23 901/25         ordered [1] 853/24             956/4 964/19 964/21 972/14
    902/17 905/19 908/19         organize [1] 841/8             972/15 983/20 984/7 994/16
    913/16 913/17 916/11         original [2] 967/23 971/3      1014/14 1016/14 1017/5
    916/20 921/7 922/10 924/13   orthopedic [10] 849/13         1022/5 1022/7 1022/8
    927/5 929/25 931/11 931/14    864/23 864/23 864/25          1022/8 1031/9 1031/16
    931/14 931/18 935/1 937/4     869/16 947/17 949/4 949/5     1031/17 1031/18 1032/1
    938/13 939/6 939/10 940/19    949/9 973/8                   1033/5
    941/2 944/6 945/8 949/9      orthopedist [4] 890/24        paper [2] 924/12 982/14
    950/15 951/15 952/2 952/2     921/5 951/23 951/24          parentheses [1] 992/20
    952/24 956/16 957/4 958/19   orthopedists [2] 948/12       parenthesis [1] 992/19
    962/9 967/4 975/16 976/7      971/22                       park [3] 1014/22 1016/11
    976/12 979/7 979/18 980/23   orthotic [2] 902/24 902/24     1019/3
    984/18 986/9 987/1 989/12    otherwise [2] 989/3 1039/4    parks [1] 1012/14
    989/21 991/9 991/10 991/17   Outlook [2] 998/4 1004/2      part [21] 840/9 841/4
    992/19 992/23 992/25         outpatient [2] 861/20          844/8 857/16 863/3 863/24
    994/15 996/5 996/8 997/8      861/23                        864/16 876/3 878/2 883/7
    998/2 1000/11 1002/2         outside [17] 836/1 882/11      892/18 894/14 920/20
                                 867/16 869/6 873/19 876/4     846/19 847/4 847/13 847/14
   P                         879/6
Case 1:14-cv-03725-RER Document 784 887/11  902/2 919/14
                                     Filed 07/12/19       847/15
                                                    Page 235      856/24
                                                             of 244      865/18
                                                                    PageID #: 27400
   part... [8] 935/18 938/22      956/16 956/20 1032/25         883/10 919/2 919/20 920/2
    946/13 947/12 982/4          periods [1] 1019/15            924/6 991/1 993/14 1010/11
    1021/20 1040/19 1041/9       permission [1] 866/7           1011/2 1025/24 1026/9
   partially [1] 1039/19         permitted [1] 852/6            1036/25 1037/12 1037/14
   participating [1] 1028/5      person [37] 863/4 863/5        1037/15 1039/25 1043/17
   particular [6] 863/10          863/7 863/9 863/11 863/13     1047/13
    871/19 881/2 918/17 948/25    865/3 865/4 865/5 865/6      plaintiff's [12] 840/15
    1031/8                        868/18 870/6 879/21 883/15    845/19 847/9 850/24 854/12
   particularly [3] 901/21        888/1 888/18 895/15 927/1     854/15 938/11 991/13
    932/17 1002/14                927/25 939/2 941/2 943/10     991/15 1037/18 1043/7
   parties [3] 866/25 984/15      943/25 944/6 948/18 948/24    1045/21
    1048/1                        959/9 1015/5 1016/5 1023/6   plaintiffs [3] 839/3
   partner [1] 925/2              1027/13 1027/13 1031/21       845/11 1008/13
   party [2] 863/8 863/13         1033/2 1034/10 1034/16       plan [74] 846/21 852/17
   party's [1] 863/10             1034/17                       859/19 863/3 863/3 863/9
   pass [2] 859/18 1020/10       person's [4] 888/6 928/24      863/19 863/22 864/8 864/12
   passage [2] 1040/2 1041/4      962/23 963/15                 864/15 864/17 869/22
   past [6] 851/18 935/25        personal [2] 884/22 997/21     869/24 870/1 870/1 870/2
    963/17 984/12 984/14 987/4   personally [2] 869/12          870/4 870/5 870/8 871/6
   patient [3] 928/17 929/18      1014/19                       871/7 871/20 871/23 872/23
    975/21                       Peruses [3] 950/25 951/16      872/24 873/8 873/10 873/11
   Pause [1] 936/12               952/13                        873/19 874/22 875/7 876/3
   pay [9] 843/17 934/16         Perusing [1] 873/3             879/24 880/6 880/8 883/8
    948/15 956/12 957/12         phase [1] 841/5                883/8 918/14 919/8 919/14
    957/12 988/8 988/11 988/13   phone [8] 835/24 868/13        920/7 920/14 920/15 920/17
   paying [4] 844/13 934/20       877/17 927/14 927/17          921/16 927/8 928/16 928/23
    934/21 987/6                  1029/19 1029/25 1035/22       928/25 929/12 929/15
   PCP [1] 935/6                 photographs [2] 1044/4         929/17 930/6 934/23 936/1
   peace [1] 843/7                1044/8                        936/7 938/23 945/10 947/7
   Peachey [4] 837/1 837/17      phrase [1] 1007/3              947/10 952/20 953/12 959/5
    837/23 838/13                physiatrist [3] 888/12         974/18 978/13 979/12
   peers [1] 859/20               888/13 921/5                  979/18 979/24 979/25 980/1
   pencil [1] 844/25             physiatry [5] 888/21 950/6     981/7 993/5 1007/13
   Penn [2] 859/1 860/23          950/7 950/9 950/9            planing [1] 857/21
   Pennsylvania [12] 838/3       physical [42] 860/4 866/17    planned [1] 847/14
    838/6 839/12 840/8 840/11     869/16 874/16 875/24 876/2   planner [29] 846/25 847/1
    840/14 844/10 844/20          876/3 876/8 876/14 876/15     852/13 852/16 852/18
    858/14 858/15 946/18          876/18 877/9 881/12 881/13    856/24 859/14 859/21 867/8
    1043/14                       881/14 881/17 881/21          868/17 874/12 876/17 877/3
   people [25] 841/1 843/9        888/13 888/25 921/1 921/2     885/10 905/16 905/24
    843/12 843/12 843/16 845/4    921/4 923/20 930/12 930/12    907/15 908/2 908/11 913/2
    845/13 849/11 850/11 852/5    930/16 946/13 953/13          913/10 923/10 924/5 925/8
    860/3 861/3 862/2 862/5       953/15 953/19 954/5 954/14    925/17 930/4 930/16 931/3
    862/7 862/19 869/4 881/24     954/18 954/22 954/25 955/1    965/17
    888/14 901/10 902/21 923/3    998/6 1015/7 1019/1 1028/2   planner's [1] 908/10
    946/8 959/3 1009/7            1029/1 1031/4                planning [15] 857/17
   people's [1] 860/15           physically [5] 869/9           857/22 859/22 860/1 860/19
   peopled [1] 862/6              869/11 946/9 946/10           861/7 862/24 865/11 865/19
   per [32] 866/7 879/13          1021/18                       865/23 868/19 889/8 925/21
    879/13 879/14 881/10         physician [15] 866/15          965/24 976/10
    881/11 881/11 887/14 888/9    866/15 883/20 935/6 935/12   plans [6] 862/10 870/6
    888/10 889/2 889/15 890/12    936/7 937/10 938/3 939/1      926/2 926/5 934/17 977/2
    891/16 891/24 892/3 892/9     939/3 939/12 954/21 994/1    play [6] 836/17 837/3
    900/15 900/16 900/24          1003/9 1003/16                837/5 1014/22 1014/25
    900/24 901/5 902/11 917/12   physicians [8] 864/13          1019/2
    917/13 918/2 918/15 918/18    929/5 937/5 938/6 938/24     playing [1] 1043/23
    919/8 919/9 919/14 979/22     940/19 947/14 998/7          Plaza [1] 835/23
   percent [15] 945/11 992/2     picture [2] 959/1 959/8       plenty [1] 850/3
    992/3 992/9 992/10 992/14    pictures [1] 1045/17          plug [1] 998/23
    993/11 998/12 999/12         piece [1] 982/13              plus [3] 992/19 992/23
    1003/9 1003/10 1003/11       pieces [1] 991/8               992/25
    1004/6 1004/13 1006/16       pitch [2] 1019/3 1020/9       point [27] 837/6 842/24
   percentages [1] 851/21        PJI [5] 989/13 989/14          852/10 852/11 865/18
   Percocet [2] 900/12 940/15     996/13 996/15 1006/18         873/21 878/12 889/9 909/11
   perform [1] 997/23            place [7] 837/24 854/1         909/12 909/14 916/25
   performed [5] 941/14           883/2 894/2 904/2 975/8       917/25 925/16 925/16
    941/21 951/22 993/2 993/4     1007/2                        925/17 941/11 943/19 946/4
   perhaps [3] 848/2 1005/16     places [2] 846/3 1028/24       963/25 980/14 988/5 988/18
    1007/2                       plaintiff [29] 835/3           989/12 994/10 1003/4
   period [13] 851/9 859/10       835/10 846/11 846/18          1039/10
                                 prevent [3]   870/3 880/6     859/24 865/19 865/23
   P                         901/21
Case 1:14-cv-03725-RER Document                          873/24
                                784 Filed 07/12/19 Page 236      876/7
                                                            of 244     876/14
                                                                   PageID      881/2
                                                                          #: 27401
   pointing [2] 985/25 986/1     preventative [2] 870/1         881/16 884/8 890/16 912/12
   police [4] 839/13 840/9        901/20                        918/9 920/1 923/19 924/4
    844/5 844/10                 prevented [1] 861/4            924/9 924/19 938/23 957/14
   politely [1] 1048/2           previously [2] 879/20          960/1 960/8 962/8 963/7
   Porvder [1] 858/8              883/12                        964/6 965/16 970/2 974/11
   poses [1] 886/12              price [11] 918/17 918/18       975/7 977/9 978/4 979/12
   position [2] 1028/1            993/23 993/25 998/2           980/5 985/5 990/3 990/7
    1038/25                       1003/17 1003/18 1003/20       993/7 995/5 1000/16
   positioning [3] 875/18         1003/20 1003/23 1004/24       1002/18
    902/6 903/1                  prices [2] 901/6 1003/22      Provder's [10] 979/2
   possibility [1] 974/25        pricing [5] 878/25 915/15      981/21 985/14 991/11 993/5
   possible [5] 925/15 928/15     915/24 916/21 918/15          994/9 994/19 998/16 999/6
    948/3 953/7 974/21           primarily [1] 993/22           1003/3
   post [3] 980/19 999/10        primary [2] 935/6 935/12      proven [1] 883/10
    1000/13                      printed [1] 1001/9            Provenzale [1] 849/11
   post-trial [1] 1000/13        printer [1] 1028/7            provide [15] 853/20 853/21
   post-verdict [1] 999/10       private [2] 943/1 1034/17      860/9 862/8 865/7 869/7
   postdates [1] 952/2           probability [1] 877/4          869/18 873/18 901/12 930/6
   potentially [1] 848/17        probable [2] 975/12 976/7      944/4 949/10 957/18 977/4
   power [1] 993/1               problem [11] 837/1 848/9       1021/24
   PowerPoint [2] 1008/13         851/22 868/14 908/22         provided [11] 861/7 865/3
    1009/25                       929/24 984/16 1001/18         867/10 923/7 959/19 960/11
   practice [3] 875/4 938/22      1030/17 1042/17 1047/22       985/21 998/18 1001/4
    949/1                        problems [10] 862/6 892/7      1002/18 1045/9
   practiced [1] 885/20           959/4 959/9 959/10 959/11    provider [1] 886/6
   practicing [4] 859/20          959/17 1012/13 1020/7        providers [3] 908/9 957/24
    859/21 868/16 868/17          1021/25                       958/12
   practitioner [2] 889/11       procedure [3] 908/1 908/11    provides [3] 862/1 869/2
    889/20                        941/22                        1045/19
   practitioners [1] 935/5       procedures [3] 905/17         providing [2] 861/5 943/13
   predicting [1] 876/17          905/25 907/22                pry [1] 1034/20
   preexisting [3] 959/9         proceed [2] 887/2 924/14      psych [2] 931/12 931/20
    959/10 959/11                proceedings [2] 835/24        psychiatric [1] 861/22
   preface [3] 895/20 896/9       885/18                       psychological [11] 874/16
    896/10                       process [2] 863/23 863/24      882/7 883/16 887/6 921/3
   prefer [5] 837/2 845/6        produce [1] 846/21             946/11 946/13 946/17
    845/21 850/10 901/11         produced [1] 835/25            960/15 1015/12 1033/14
   preference [2] 837/5 837/7    professional [4] 840/13       psychologist [2] 923/4
   preparation [1] 861/6          859/4 861/14 1007/1           946/21
   prepare [2] 919/8 932/16      professionals [2] 925/13      psychologists [1] 946/7
   prepared [3] 918/23            994/3                        psychology [5] 860/17
    1008/13 1009/19              proffer [1] 909/13             922/25 946/5 946/18 946/20
   prepping [1] 1049/10          prognosis [2] 975/9 975/22    psychotherapy [3] 883/6
   prescribed [4] 940/16         prognosticating [1] 909/12     883/20 961/7
    940/18 953/18 954/18         program [11] 858/19 859/1     publication [2] 981/7
   prescription [2] 894/13        859/16 860/14 861/1 861/3     1005/2
    930/12                        861/9 861/15 861/16 861/21   publish [6] 1008/18 1044/4
   presence [3] 836/1 986/11      861/22                        1044/24 1044/25 1045/3
    989/8                        programs [2] 859/2 946/19      1045/19
   present [36] 852/21 878/15    progress [3] 878/8 878/10     published [7] 993/22
    912/2 913/7 943/11 978/13     888/6                         993/24 994/4 998/1 998/4
    979/3 979/4 979/13 979/13    progresses [1] 875/20          998/9 1004/24
    979/15 979/21 980/15         projected [3] 872/24          Publishes [3] 1047/5
    980/20 983/14 983/25          1004/6 1004/10                1047/8 1047/11
    984/10 984/15 985/16 986/5   projection [3] 963/11         pulled [1] 1001/11
    986/24 987/24 989/12          964/21 976/17                punitive [1] 839/9
    989/17 990/9 991/16 991/19   projections [7] 851/6         punitives [3] 838/17
    991/24 991/24 992/1 992/12    851/20 878/19 965/1 994/5     838/19 841/5
    992/17 992/18 999/9           998/5 1004/3                 purely [1] 955/13
    1018/20 1037/10              prolonged [1] 874/12          purported [2] 939/11
   presentation [1] 1008/13      promise [1] 988/25             959/14
   presented [1] 997/15          promptly [1] 1047/18          purports [1] 1008/14
   presently [1] 1022/5          proper [9] 906/15 964/24      purpose [3] 880/6 928/22
   preserve [4] 855/9 885/7       977/6 986/23 991/18 995/13    963/14
    894/19 894/20                 996/5 1007/2 1044/15         purposes [3] 845/14 912/17
   preserved [1] 855/12          propose [2] 836/16 886/7       981/13
   pressure [2] 1004/8 1005/6    prospective [1] 879/25        pursuant [1] 844/9
   pretrial [1] 842/8            Provder [49] 848/14 852/18    put [19] 843/19 849/7
   pretty [5] 876/18 883/5        853/9 853/12 856/12 856/24    854/15 864/7 869/22 884/25
    906/22 938/1 962/22           856/25 857/4 857/7 857/15     909/20 915/16 916/21 977/1
                                 rationale [1]   946/15        recent [2]   1002/23 1002/24
   P                        ray784
Case 1:14-cv-03725-RER Document [4] Filed
                                     961/12
                                          07/12/19       recently
                                             1041/5 Page 237 of 244 [1] 877/3
                                                                    PageID #: 27402
   put... [9] 984/17 999/7        1041/6 1041/8                recess [3] 911/5 982/21
    1004/7 1005/6 1009/15        RAYMOND [1] 835/12             1042/23
    1009/24 1016/22 1041/24      rays [1] 891/22               recession [1] 1002/24
    1042/13                      re [3] 877/10 961/15 962/3    recollection [3] 866/8
   puts [2] 852/17 985/23        re-ask [2] 961/15 962/3        866/13 952/19
   putting [1] 981/15            re-eval [1] 877/10            recommend [7] 879/6 881/21
   Q                             read [29] 887/20 900/19        889/14 900/11 910/15
                                  900/20 928/9 967/7 974/8      972/15 977/5
   qEEG [2] 848/3 848/5           1000/19 1008/6 1008/11       recommend or [1] 910/15
   qualifications [1] 849/10      1008/12 1008/16 1008/23      recommendation [10] 882/1
   qualified [5] 840/21           1009/4 1009/24 1010/1         883/19 887/9 892/6 899/6
    925/13 946/16 949/9 971/17    1020/15 1028/13 1028/14       899/10 899/16 906/9 944/8
   quality [1] 949/3              1028/16 1038/22 1039/14       944/10
   questioned [2] 934/25          1040/13 1040/17 1041/16      recommendations [2] 888/16
    1037/13                       1041/19 1041/20 1041/22       917/14
   questioning [4] 850/8          1042/22 1049/6               recommended [25] 878/2
    850/12 850/17 960/9          read-in [3] 1008/6 1008/11     885/9 894/11 901/23 905/7
   questions [19] 895/20          1008/12                       905/9 906/4 906/4 907/23
    924/10 936/4 960/1 963/7     read-ins [1] 1049/6            913/16 913/19 913/20 914/4
    964/11 972/14 983/20         reading [11] 848/5 848/18      914/17 915/2 915/8 954/22
    1008/4 1018/12 1023/14        924/1 958/24 1009/16          955/20 955/23 966/13
    1025/20 1025/21 1035/2        1010/3 1020/6 1037/1          971/16 973/8 973/17 974/21
    1035/3 1036/21 1037/17        1041/9 1042/2 1042/14         976/25
    1037/21 1037/22              ready [18] 848/9 850/13       recommending [1] 897/10
   quick [1] 1029/8               854/25 1016/17 1016/18       recommends [1] 909/6
   quickly [5] 855/2 968/3        1016/19 1016/23 1016/25      reconstruction [8] 840/6
    969/7 1042/12 1042/13         1017/1 1017/4 1017/5          840/10 840/13 840/14
   quiet [1] 1012/16              1017/20 1017/23 1021/16       840/18 841/2 841/18 844/8
   quite [1] 851/23               1042/14 1042/24 1042/25      reconstructionist [3]
   quote [2] 1005/3 1005/4        1044/3                        838/23 839/1 841/21
   R                             real [5] 851/4 855/2 863/4    reconstructionists [1]
                                  930/1 939/14                  840/6
   R-I-V-E-R-A [2] 1010/21       realize [2] 854/24 905/20     record [14] 854/10 855/9
    1026/7                       really [19] 841/14 846/18      856/15 885/7 894/19 894/20
   Rabin [1] 849/12               851/24 955/7 978/23 980/21    900/20 904/13 906/18 918/9
   Radio [1] 899/21               982/4 998/10 1008/14          952/23 1000/20 1028/16
   radiologist [2] 849/11         1009/22 1013/5 1013/5         1049/13
    1037/18                       1015/23 1018/24 1019/11      recorded [1] 835/24
   raise [5] 836/2 846/9          1021/4 1023/5 1025/3         records [49] 863/25 864/1
    895/18 983/2 1023/9           1036/2                        864/11 864/12 866/2 866/3
   raised [3] 984/13 992/20      reason [13] 849/2 849/15       866/8 866/14 866/17 866/19
    992/25                        895/17 896/16 896/17          866/21 866/23 867/10
   raising [1] 843/11             901/10 902/5 956/13 967/4     867/13 867/20 867/22 870/9
   Ramirez [1] 846/5              995/12 1002/16 1003/21        870/20 872/18 872/21 874/1
   RAMON [1] 835/8                1025/7                        874/8 876/15 904/18 904/18
   Rampersaud [2] 846/5 846/7    reasonable [10] 881/17         904/20 906/1 907/23 908/13
   range [9] 865/3 865/5          883/10 928/25 930/4 931/3     912/19 913/11 914/4 922/8
    865/8 877/14 917/13 949/2     939/22 940/1 949/10 949/24    923/12 928/6 928/7 928/8
    949/21 956/14 957/18          975/25                        928/9 928/11 928/13 928/17
   ranges [11] 879/12 881/10     reasonably [1] 929/17          930/1 930/6 930/10 930/11
    887/13 888/9 889/1 889/14    reasons [2] 922/10 983/18      930/20 930/22 957/23
    890/12 891/3 901/12 902/11   rebut [1] 839/2                959/19
    917/12                       rebuttal [7] 838/24 849/10    recover [1] 883/11
   rare [1] 967/5                 920/6 920/12 999/23          redact [1] 918/3
   rarely [2] 1034/15 1034/15     1006/13 1039/19              redacted [3] 918/4 918/5
   rate [26] 956/19 985/17       rebutting [3] 849/11           918/6
    986/6 991/21 991/23 991/24    849/12 849/13                redirect [4] 960/4 960/6
    991/25 991/25 992/2 992/2    receive [8] 860/11 862/9       971/1 1036/15
    992/6 992/8 992/20 992/25     863/14 865/22 881/17         redo [1] 951/9
    993/13 993/13 993/14          881/21 1045/14 1045/18       reduce [5] 979/2 979/4
    993/20 994/22 998/14         received [16] 851/4 854/14     980/15 992/1 999/9
    999/11 1001/4 1001/5          864/5 866/18 871/9 871/12    reduced [6] 852/21 979/13
    1002/7 1006/12 1006/17        874/15 874/16 874/17          979/13 979/15 991/16
   rates [19] 991/10 991/18       879/23 883/12 884/8 933/1     997/14
    991/20 993/9 993/12 993/16    945/5 952/4 1045/22          reducing [1] 979/21
    993/21 997/16 997/23         receives [3] 863/5 870/14     reduction [1] 991/19
    997/24 997/25 998/15 999/8    977/23                       refer [2] 929/22 952/16
    1000/4 1000/16 1000/25       receiving [8] 858/17 877/2    referee [1] 845/20
    1003/5 1006/19 1007/12        881/14 884/19 954/5 954/25   reference [2] 952/22
   rather [3] 977/7 987/5         962/9 963/23                  952/23
    987/6
                                 902/8 903/2 903/6             responded [1]   1043/11
   R                        report
Case 1:14-cv-03725-RER Document 784 [92]   844/1 844/5
                                     Filed 07/12/19      response
                                                    Page 238 of 244 [2] 854/13
                                                                    PageID      994/17
                                                                           #: 27403
   references [3] 859/4           844/10 867/23 870/10 871/6   responsibility [1] 983/3
    1006/18 1006/25               871/9 871/10 871/12 871/15   responsible [1] 964/12
   referring [1] 912/23           871/16 872/12 885/16         rest [3] 942/13 1022/25
   reflection [1] 993/17          887/20 897/13 904/14          1041/10
   refresh [2] 866/8 952/19       904/15 904/23 905/10         resting [1] 1029/25
   refuses [1] 1016/8             906/16 907/2 910/7 914/13    result [1] 1002/24
   regard [4] 863/21 899/4        920/3 921/13 922/19 924/1    resume [1] 978/9
    920/16 972/20                 926/11 926/15 927/1 927/3    retained [5] 843/23 843/25
   regarded [1] 996/4             927/11 927/12 927/14 928/4    863/17 938/11 1035/18
   regarding [4] 836/22 864/3     928/8 928/10 928/15 930/16   retention [1] 863/17
    888/17 1008/11                932/10 938/16 950/20 951/3   retired [1] 949/1
   regular [4] 875/5 889/13       951/6 951/7 951/12 951/17    returned [1] 951/8
    963/3 963/24                  952/4 952/5 952/12 952/14    reverse [1] 1038/23
   regularly [1] 935/15           952/17 952/25 955/12 956/7   review [11] 866/2 867/13
   rehabilitation [42] 857/15     956/9 956/21 957/10 958/24    867/22 870/10 870/20
    857/16 858/10 858/13          959/7 965/8 966/9 967/6       872/19 920/3 927/3 930/5
    858/15 858/18 858/22          967/8 967/13 967/22 967/23    939/3 998/9
    858/23 859/1 859/3 859/6      970/4 970/5 970/8 971/4      reviewed [25] 859/19 866/3
    860/2 860/14 860/19 860/23    971/7 971/10 972/5 972/8      866/6 866/8 874/1 876/14
    861/12 861/15 861/16          972/23 973/1 973/3 981/8      905/14 905/19 906/15
    861/17 861/18 861/21 862/2    982/1 982/5 982/14 991/11     906/16 912/20 913/11 914/4
    864/7 869/16 872/24 873/8     996/18 998/17 1000/16         922/7 923/20 927/1 928/5
    873/10 874/22 878/3 878/6     1002/1 1002/17 1005/5         928/13 928/17 932/17
    878/8 879/17 879/22 881/6     1006/25 1041/5 1049/15        967/12 970/3 971/6 1006/24
    888/14 889/1 921/4 921/16    reported [1] 874/9             1041/7
    923/2 963/16 963/17 963/21   reporter [9] 835/22 837/14    reviewing [2] 863/24
   rehabilitative [1] 859/25      841/9 857/5 974/8 990/18      922/19
   relate [1] 936/2               1010/17 1026/5 1028/12       revised [1] 852/20
   related [7] 859/25 972/14     reporters [1] 890/18          REYES [1] 835/8
    983/20 994/6 1004/9          reporting [1] 970/9           ride [5] 994/23 1015/3
    1026/24 1033/15              reports [37] 866/15 866/16     1031/6 1032/15 1032/20
   relating [1] 925/3             866/16 867/5 867/21 870/20   rise [1] 856/16
   relationship [3] 1011/9        871/13 872/19 905/14         rising [1] 1005/6
    1011/17 1026/18               905/19 906/1 906/2 906/15    Rivera [23] 848/17 848/18
   relative [1] 930/1             906/23 912/20 912/22 920/3    1010/12 1010/13 1010/20
   released [1] 1005/2            927/5 939/10 950/23 952/1     1011/1 1011/8 1011/12
   relevance [3] 933/12 934/3     955/6 964/25 967/7 967/9      1011/15 1011/19 1025/22
    939/18                        970/2 970/4 971/4 971/7       1025/25 1026/1 1026/6
   relevant [1] 979/21            971/10 971/15 981/19 995/3    1026/7 1026/8 1028/1
   reliable [2] 975/10 976/8      995/21 996/14 998/9           1030/8 1032/24 1034/22
   reliance [1] 925/3             1000/13                       1035/3 1035/6 1036/17
   relied [13] 926/11 926/15     reprehensibility [1] 839/8    RMR [1] 835/22
    927/3 927/5 928/15 939/11    represents [1] 993/14         road [3] 857/22 868/7
    960/10 965/24 967/19 972/1   requests [1] 836/3             995/14
    976/16 985/13 990/9          require [12] 857/18 857/24    rods [1] 1022/25
   relief [1] 1047/20             858/2 860/11 862/9 863/6     roll [1] 850/13
   rely [9] 866/10 929/8          864/18 869/6 871/24 888/18   room [2] 982/7 997/17
    964/25 965/20 972/4 975/23    942/4 977/16                 roughly [3] 842/16 842/24
    975/23 977/2 1003/19         required [4] 875/7 884/9       943/16
   relying [1] 905/18             899/5 970/12                 round [1] 963/8
   remaining [2] 848/21          requires [5] 876/5 901/18     routinely [1] 938/24
    1003/7                        902/25 922/3 935/25          rub [1] 1005/13
   remember [10] 866/2 971/22    RER [1] 835/4                 Rule [4] 844/7 844/11
    1016/22 1017/17 1018/2       reread [1] 1039/22             1005/19 1005/20
    1018/4 1018/5 1030/15        research [5] 864/16 877/14    ruling [2] 848/3 895/14
    1034/2 1037/23                942/21 998/8 1048/1          run [5] 1000/15 1003/1
   remind [1] 885/19             researched [4] 868/8           1029/4 1029/5 1029/8
   reminded [1] 1017/11           868/23 881/9 991/9           running [7] 845/9 886/9
   removed [1] 854/20            reserve [4] 839/19 839/22      886/12 936/22 937/2 988/23
   render [1] 862/18              848/17 848/23                 1019/1
   rendered [1] 966/10           residence [1] 1027/24         runs [1] 847/9
   rendering [1] 972/5           resides [1] 838/5             Rye [1] 835/18
   renew [1] 855/7               resolve [1] 904/17
   repeat [1] 1014/2             respect [14] 873/6 881/12     S
   repeatedly [1] 962/19          899/9 906/24 914/21 915/9    S-E-L-E-N-I-A [1] 1010/21
   rephrase [6] 876/11 876/12     915/15 915/25 916/15 964/5   SAAL [5] 835/18 839/15
    876/21 876/24 930/9 975/18    970/2 973/7 973/15 975/22     847/10 847/21 885/25
   replace [1] 854/6             respectfully [1] 989/1        Saal's [1] 1042/11
   replaced [1] 901/25           respond [4] 839/4 883/25      Sabastian [1] 870/10
   replacement [4] 902/5          884/22 961/13                Sabrina [1] 839/9
                                 seek [2]   883/14 1038/22     1002/22 1003/8 1003/16
   S                        seeking
Case 1:14-cv-03725-RER Document     [3] 07/12/19
                                784 Filed 838/24 839/9   1006/21
                                                   Page 239 of 2441016/10 1029/20
                                                                   PageID #: 27404
   sad [2] 1023/5 1023/5          862/19                        1043/19
   sample [1] 949/24             segment [2] 897/5 906/24      short-term [6] 1002/15
   sand [1] 1016/10              select [1] 992/14              1002/16 1002/22 1003/8
   sat [5] 852/24 867/16         Selenia [15] 848/17            1003/16 1006/21
    1031/21 1031/25 1042/4        1010/11 1010/20 1011/1       shorten [1] 851/8
   satellite [1] 841/11           1014/12 1015/6 1015/10       shorter [3] 851/13 851/15
   save [2] 1000/5 1000/6         1017/8 1021/6 1021/9          855/23
   saw [16] 849/1 881/14          1022/18 1022/20 1026/24      show [3] 886/5 982/17
    882/4 887/10 900/9 901/1      1027/22 1036/9                1001/14
    903/1 903/5 931/24 940/13    self [1] 875/17               showed [2] 1014/5 1025/3
    940/14 950/18 954/13         self-care [1] 875/17          shower [7] 901/25 902/2
    954/25 956/18 1024/7         sense [4] 939/14 980/23        921/9 921/9 956/10 957/3
   scared [2] 1022/3 1031/19      996/16 1045/2                 1017/24
   scary [2] 1023/12 1023/12     sensory [1] 860/6             shown [4] 947/5 1044/9
   scene [2] 1033/25 1043/12     sent [2] 927/15 979/14         1045/6 1045/18
   scenes [1] 1033/23            separate [1] 840/13           shuts [3] 1018/12 1018/13
   schedule [10] 836/18          separately [2] 854/15          1018/16
    839/23 841/10 842/1 842/21    1037/13                      sick [2] 881/24 881/24
    843/20 846/18 847/8 847/19   separation [1] 987/20         sickness [1] 943/12
    848/21                       September [7] 882/5 931/24    side [1] 1040/21
   scheduled [1] 847/22           931/25 932/6 944/15 944/17   sidebar [30] 882/9 882/11
   schedules [1] 836/4            954/13                        883/1 883/2 885/10 886/17
   scheduling [1] 845/16         September 2015 [2] 931/25      893/2 893/3 894/1 894/2
   SCHMID [1] 835/22              944/17                        895/14 898/2 903/19 903/20
   Schmit [9] 838/22 838/25      sequentially [1] 1042/2        904/1 904/2 910/24 915/4
    840/17 840/19 840/19         series [7] 892/13 892/13       915/10 960/19 960/21 961/1
    841/23 843/23 845/14 855/8    899/5 899/7 899/10 899/11     961/8 961/19 966/16 966/18
   school [3] 856/2 1019/21       1043/7                        967/1 967/2 968/5 969/9
    1019/23                      serious [1] 906/23            sidebars [2] 895/25 967/5
   scientific [1] 869/14         serve [3] 842/15 879/24       sides [1] 1043/19
   scope [4] 863/17 878/13        977/23                       sign [1] 939/3
    908/12 908/12                served [7] 837/23 837/24      significant [5] 869/5
   screaming [2] 1031/16          842/11 846/4 861/20 862/15    876/8 888/15 994/22 1043/4
    1032/2                        862/20                       significantly [1] 996/6
   screen [5] 913/6 918/8        serves [1] 863/7              silly [1] 886/7
    965/12 965/14 1044/13        service [18] 837/9 864/20     similar [2] 839/6 984/14
   screens [6] 917/25 923/17      865/6 865/7 874/16 879/12    similarly [1] 983/23
    965/10 1044/17 1045/25        917/11 918/18 944/5 945/12   simple [1] 991/4
    1045/25                       948/15 948/17 948/23         simply [7] 851/12 996/12
   search [1] 947/13              948/25 953/22 954/2 977/7     996/16 996/16 1003/19
   seasoned [1] 909/10            977/7                         1003/20 1004/23
   seated [8] 856/17 857/3       services [28] 860/10 861/7    Sinai [5] 861/11 861/13
    912/8 936/14 990/17           861/8 862/1 862/2 862/8       861/16 861/22 861/23
    1010/16 1026/4 1043/2         871/25 873/18 874/17 877/2   single [6] 904/5 919/2
   second [9] 836/21 873/1        877/2 921/12 935/24 942/25    981/4 1001/1 1004/8
    878/6 878/9 901/8 902/2       943/9 944/11 947/19 949/2     1004/10
    955/17 1004/13 1038/5         949/4 949/10 977/4 977/16    sister [9] 1011/10 1011/10
   Secondly [1] 864/2             977/23 994/2 998/10 1003/9    1011/14 1015/6 1026/22
   sections [1] 918/12            1003/16 1005/2                1027/2 1027/8 1034/19
   securities [1] 1006/16        session [2] 879/14 888/9       1034/19
   Security [1] 996/3            set [3] 849/23 868/6          sister-in-law [1] 1027/2
   see [56] 836/25 856/10         894/14                       sisters [2] 944/25 1027/22
    863/2 873/14 876/2 876/3     seven [2] 917/7 942/12        sit [9] 844/17 845/4
    876/5 877/23 878/7 878/10    seven days [1] 917/7           845/12 958/11 983/8
    881/23 882/3 889/10 889/13   Seventeen [1] 925/22           1019/15 1019/16 1032/24
    889/17 889/19 889/23 891/6   Seventeen years [1] 925/22     1033/3
    891/22 892/6 897/22 902/21   several [4] 843/9 919/21      sits [1] 1019/5
    910/20 910/22 918/13          926/11 1004/16               sitting [5] 1008/16
    924/21 930/10 944/13         severe [2] 861/3 869/5         1016/12 1029/10 1029/24
    947/17 947/19 951/1 951/3    sharp [1] 1034/4               1033/7
    952/15 956/24 966/4 978/21   SHAUB [2] 835/19 835/21       situation [4] 836/20 939/9
    979/25 980/2 987/14          sheet [3] 869/11 918/10        974/16 974/17
    1002/16 1008/19 1009/25       983/19                       situations [2] 936/2 996/7
    1013/1 1014/11 1015/25       sheets [2] 872/21 877/17      six [1] 867/23
    1021/5 1021/21 1028/1        shhh [1] 985/22               size [1] 949/24
    1028/23 1029/4 1029/20       shifted [1] 847/9             sizes [1] 1009/3
    1043/6 1043/18 1043/19       shins [1] 1014/6              skilled [1] 942/15
    1043/21 1048/2               shoot [1] 856/5               skip [2] 933/4 990/13
   seeing [3] 907/2 962/18       Shore [1] 840/18              slides [2] 1008/20 1009/6
    970/8                        short [9] 1002/15 1002/16     slight [1] 1006/7
                                 904/7 951/17 951/21 951/23    995/15 995/16 996/4 996/25
   S                         955/15
Case 1:14-cv-03725-RER Document 784 971/21  972/8 973/8
                                    Filed 07/12/19      stipulated
                                                   Page 240         [1] 996/20
                                                            of 244 PageID #: 27405
   slightly [2] 983/4 996/3       974/23 1038/11 1038/12       Stitzer [5] 848/19 1043/9
   slow [6] 858/5 890/16          1038/13 1038/14               1043/10 1043/23 1045/18
    902/3 1019/10 1023/2         spines [1] 955/21             stop [7] 847/22 885/14
    1023/2                       spoken [1] 1023/23             886/3 896/14 1010/5 1010/8
   small [8] 917/25 918/8        sports [2] 1014/23 1019/2      1028/8
    923/17 956/8 965/10          spot [1] 1006/17              stopped [1] 1043/24
    1044/13 1044/17 1045/25      SPRATT [1] 835/19             store [1] 1017/9
   smart [1] 896/19              spreadsheet [1] 998/24        stores [1] 901/9
   smiled [1] 1048/2             spreadsheets [1] 999/7        straight [2] 903/4 903/5
   SMITH [5] 835/14 836/9        squared [1] 992/23            street [9] 835/11 835/15
    848/1 848/3 855/8            staff [1] 861/14               835/20 843/9 843/11 843/15
   Smith's [1] 841/15            stairs [1] 1031/15             847/7 854/1 943/7
   snapshots [1] 1009/2          stand [6] 856/9 884/5         streeted [1] 872/10
   social [3] 996/3 1014/20       885/17 990/14 1033/4         Stricken [1] 1023/22
    1015/2                        1033/5                       strict [1] 845/22
   Sociology [1] 860/17          standard [11] 864/2 867/15    strike [7] 855/7 889/16
   sold [1] 949/1                 875/6 892/14 899/5 899/10     900/17 906/17 915/20 956/3
   solely [1] 904/14              949/15 949/16 1006/20         1023/21
   someone [6] 850/11 905/17      1008/15 1037/5               study [3] 892/4 892/5
    939/11 943/23 1008/15        standing [3] 906/12 1033/6     955/23
    1031/20                       1033/8                       stuff [7] 853/7 883/5
   sometime [1] 851/23           standpoint [1] 877/24          885/4 888/11 907/2 987/2
   sometimes [5] 1016/9          start [11] 845/7 868/25        1009/9
    1017/5 1018/1 1021/4          868/25 869/13 890/16 981/2   style [1] 884/3
    1028/20                       995/14 1014/20 1015/7        subject [4] 844/24 872/18
   somewhere [4] 846/14           1016/25 1041/14               907/17 946/4
    1012/21 1017/9 1028/22       started [9] 842/19 860/22     subjective [1] 930/22
   soon [1] 1035/17               864/24 950/6 950/7 993/23    submit [4] 844/1 939/2
   sorry [29] 841/15 854/24       1003/23 1016/6 1027/8         1000/8 1006/2
    862/14 862/16 865/10 892/8   starting [6] 868/17 994/10    submitted [5] 842/7 927/9
    915/12 926/8 928/20 945/9     1003/4 1019/13 1019/13        927/11 928/4 938/16
    947/9 949/23 951/2 952/21     1041/17                      subpoena [2] 842/11 842/15
    956/4 958/10 959/6 965/13    startled [1] 1031/17          subpoenaed [1] 843/9
    983/6 1010/8 1022/22         starts [3] 879/7 963/15       subpoenas [1] 846/3
    1026/17 1028/7 1028/10        1019/12                      subsequent [1] 991/19
    1036/21 1037/8 1041/4        state [21] 839/12 840/9       substantial [3] 924/6
    1043/3 1047/10                844/10 857/4 858/14 858/15    1022/23 1034/25
   sort [7] 836/17 853/10         859/2 860/23 861/15 895/13   subsumed [1] 1040/14
    878/12 902/12 1014/17         946/19 959/7 959/8 982/3     subway [1] 994/23
    1027/2 1029/23                983/22 983/23 984/7 996/12   successfully [1] 859/5
   Sounds [1] 943/22              1005/21 1034/7 1039/5        sudden [1] 848/4
   source [5] 901/7 901/8        states [6] 835/1 835/8        suffering [2] 983/21 984/7
    996/13 998/11 1006/9          883/7 928/8 939/1 945/14     suggest [2] 894/15 932/8
   sources [4] 863/8 901/7       Statistic [1] 995/21          suggesting [1] 957/3
    1004/16 1006/4               statistical [1] 991/15        suggestion [3] 906/11
   southwestmedical.com [1]      statistics [4] 949/22          909/10 977/19
    902/19                        995/3 996/14 996/18          suggests [1] 941/3
   spasms [1] 900/24             status [1] 876/2              suite [5] 835/11 835/15
   speaking [4] 927/9 927/12     stay [2] 1018/15 1047/2        835/17 835/20 846/9
    927/13 966/8                 Staying [1] 845/3             sum [1] 993/15
   special [2] 983/19 1006/22    stays [1] 1017/6              summary [3] 917/23 918/10
   specialist [2] 951/17         stenography [1] 835/24         981/7
    951/21                       step [3] 863/23 989/9         supervise [1] 873/17
   specialists [1] 971/22         1037/13                      supervised [3] 859/3
   speciality [1] 946/20         steps [2] 865/25 991/17        861/13 861/13
   specialize [1] 902/15         STEVEN [3] 835/18 838/22      supplement [2] 967/8
   specializes [1] 888/14         843/23                        967/24
   specific [3] 919/21 989/24    stick [2] 847/20 852/4        supplemental [2] 970/5
    1007/11                      sticking [1] 1036/4            979/9
   specifically [5] 866/5        stiff [1] 1019/18             supplies [4] 858/1 902/10
    920/21 984/4 1005/5          stiffness [1] 1033/5           902/11 921/25
    1026/21                      still [24] 855/13 855/24      supply [3] 854/3 902/15
   speed [3] 839/12 841/19        868/21 885/22 934/20          1003/22
    983/3                         934/22 940/22 941/3 947/3    support [14] 902/6 902/25
   spell [4] 857/4 990/18         958/14 958/17 960/16 962/9    902/25 903/2 903/6 909/13
    1010/17 1026/5                962/12 962/13 974/1 975/21    909/14 921/10 1005/7
   spelling [1] 838/12            981/16 982/14 1005/16         1020/24 1021/17 1021/17
   spend [2] 1027/16 1027/19      1005/18 1022/5 1031/22        1024/10 1024/14
   spent [1] 1035/20              1032/1                       supporting [1] 909/8
   spine [15] 849/13 892/2       stipulate [6] 985/1 985/7     supports [1] 923/13
                                 tens [5]   902/8 902/10     875/25 876/3 876/4 876/6
   S                         921/24
Case 1:14-cv-03725-RER Document 784 940/22
                                    Filed 07/12/19      876/9
                                            941/3 Page 241     876/14
                                                           of 244     876/15
                                                                  PageID      876/18
                                                                         #: 27406
   suppose [1] 1006/14         tenth [1] 992/25               877/3 877/9 878/4 878/5
   supposed [2] 979/3 1049/6   term [13] 862/22 930/24        878/11 879/3 879/6 879/7
   surgeon [10] 849/13 864/23   1002/15 1002/15 1002/16       879/8 881/12 881/13 881/14
    864/25 870/15 904/6 941/14  1002/17 1002/22 1003/4        881/18 881/22 882/7 883/21
    941/21 973/8 973/23 975/21  1003/8 1003/16 1004/21        887/6 887/24 887/25 888/5
   surgeons [2] 866/23 869/16   1006/21 1006/21               888/6 888/17 921/2 921/3
   surgeries [5] 874/14        terminated [1] 883/13          921/3 921/19 923/20 930/12
    912/21 913/16 916/16       terms [13] 851/21 876/17       930/13 930/16 931/19
    1021/19                     901/17 915/2 916/15 949/21    931/20 931/22 932/20 933/5
   surgery [35] 858/2 871/21    949/21 997/11 1015/1          934/9 953/13 953/16 953/19
    871/21 871/24 874/18 895/2  1015/11 1018/9 1027/11        954/5 954/14 954/19 954/22
    895/9 903/8 903/11 904/7    1029/9                        955/1 955/1 960/15 961/6
    904/7 904/9 912/13 913/11  Terrence [1] 892/12            962/9 962/13 964/6 1033/14
    914/5 915/3 922/1 941/9    test [1] 963/11               thereabouts [1] 847/16
    941/15 942/3 951/22 972/8  testified [33] 838/22         therefore [3] 873/18 951/9
    973/25 974/16 974/20        838/25 880/2 880/3 892/24     967/24
    974/22 975/1 975/2 975/4    895/15 904/6 907/16 914/11   therein [1] 1005/13
    975/4 975/22 1022/1 1022/4  917/16 917/22 948/17         they've [3] 885/15 906/25
    1023/11 1023/11             949/20 952/6 956/13 956/13    949/1
   surgical [4] 866/21 897/17   959/22 965/3 967/5 967/11    thinking [1] 946/15
    912/25 913/3                967/17 970/3 973/23 977/8    thinks [1] 941/25
   surprise [1] 941/20          977/9 977/15 985/24 997/7    third [1] 1039/10
   surprised [1] 941/17         997/13 1011/3 1026/10        Thomas [12] 846/22 847/2
   surveillance [1] 947/5       1036/17 1039/19               848/4 883/21 884/20 932/20
   suspect [1] 909/16          testifies [1] 848/4            962/10 962/18 963/1 963/9
   sustain [4] 914/21 923/23   testify [38] 840/19 842/12     1049/2 1049/4
    961/14 981/6                852/7 884/11 894/7 894/8     thorough [1] 953/8
   sustained [39] 874/9         905/1 905/9 905/15 905/24    thoughts [1] 1006/22
    876/21 878/23 887/19        906/3 906/17 907/1 907/20    thousand [2] 926/4 926/5
    887/23 913/5 913/8 914/14   908/20 908/24 973/19 977/1   three [36] 849/10 864/19
    919/5 919/24 922/14 924/8   978/12 979/21 980/16          867/22 879/7 881/22 882/1
    934/13 938/20 940/8 942/7   980/23 983/14 984/19          885/16 891/16 891/20
    942/9 947/1 950/2 950/4     984/21 984/24 986/14          892/13 899/7 899/11 899/19
    954/10 957/2 957/11 957/16  987/13 989/7 991/5 991/6      900/1 900/12 901/4 902/1
    958/20 961/16 962/2 962/5   995/10 996/11 997/15          902/1 902/4 902/9 909/5
    964/13 964/13 966/14        997/18 997/22 1005/18         921/23 940/19 947/16
    971/19 972/4 973/5 974/5    1023/24                       947/18 949/13 949/15
    975/15 976/2 1023/22       testifying [3] 852/2 884/9     949/24 956/18 956/20 981/3
    1030/12                     1045/20                       998/3 1012/3 1024/24
   swollen [1] 1030/16         testimony [40] 837/23          1025/1 1029/19
   sworn [6] 857/1 990/16       839/1 841/15 855/7 865/22    three o'clock [1] 981/3
    1010/15 1011/3 1026/3       878/13 883/13 885/15         three-year [2] 902/1
    1026/10                     894/16 896/20 897/7 906/14    956/20
   symptoms [1] 936/8           907/24 908/9 908/10 932/16   throughout [1] 1012/6
   system [1] 977/25            937/1 941/13 964/17 970/12   throw [2] 895/6 1019/3
   T                            981/25 983/16 987/10         Thursday [2] 847/8 847/18
                                987/12 987/17 987/19         ticket [4] 938/1 943/17
   table [8] 955/14 980/8       988/11 989/24 1000/9          956/8 956/9
    980/8 980/10 996/2 996/3    1000/12 1006/8 1008/14       tight [1] 845/13
    996/9 1000/24               1008/21 1008/22 1009/3       timing [1] 1047/20
   tabs [1] 853/24              1009/21 1024/1 1035/9        tip [1] 1034/1
   talks [3] 975/1 984/4        1036/11 1039/25              tired [1] 894/22
    1004/3                     testing [10] 861/6 879/14     Tizanidine [1] 900/23
   tasks [1] 888/1              888/4 888/5 933/1 962/22     today [27] 847/25 848/13
   taxing [1] 1032/13           963/3 963/9 963/24 963/25     848/20 849/24 850/1 853/8
   TBI [1] 963/9               testings [1] 877/22            868/21 932/6 932/14 932/23
   teaches [1] 841/1           tests [5] 866/16 921/6         958/11 996/21 997/10
   teaching [3] 840/25 841/2    962/19 962/24 962/25          1000/12 1001/9 1003/3
    842/21                     textbook [1] 1007/7            1006/12 1010/4 1016/24
   team [1] 861/17             thankfully [1] 976/21          1017/14 1023/4 1023/24
   technical [1] 1043/4        theater [2] 1028/20            1035/10 1036/7 1036/12
   technically [1] 982/13       1028/21                       1047/14 1049/7
   technician [1] 1043/11      theirs [2] 1039/16 1042/1     together [12] 854/15
   technicians [1] 1043/11     theme [1] 1039/11              860/18 864/7 924/21 937/2
   ten [9] 867/23 909/6 911/2 themselves [1] 880/4            1012/4 1012/6 1027/9
    992/24 992/24 998/5 1004/4 theory [2] 870/5 1004/7        1027/24 1041/24 1042/19
    1004/6 1010/7              therapeutic [1] 878/2          1042/20
   ten-minute [1] 911/2        therapists [2] 881/24         togethers [3] 1027/21
   ten-year [1] 998/5           998/6                         1027/22 1028/22
   tend [1] 1018/15            therapy [61] 866/17 874/16    tongue [1] 1034/1
                                 tried [2]   947/25 948/2      typically [7]   902/21 959/7
   T                        trier
Case 1:14-cv-03725-RER Document 784[2]   984/5
                                     Filed     984/8 Page 242
                                           07/12/19        984/2  996/7
                                                              of 244    997/13
                                                                     PageID     997/22
                                                                            #: 27407
   took [11] 867/19 883/2        tries [1] 1021/4               998/8
    894/2 904/2 930/20 936/20    trip [1] 1029/22              typographical [1]   872/16
    944/18 944/24 949/21 951/8   tristate [1] 947/18
    971/14                       trooper [1] 840/9             U
   top [1] 987/11                trouble [4] 855/4 1013/19     U.S [8] 985/6 992/6 993/22
   total [15] 879/14 881/11       1025/17 1033/1                993/24 994/5 998/1 1001/9
    887/11 888/10 891/10         truck [5] 839/12 839/13        1006/16
    891/24 900/6 918/14 919/8     841/19 1029/23 1030/1        Uh-hum [1] 854/13
    934/16 945/11 979/12         true [49] 872/6 877/18        ultimate [1] 931/7
    979/23 979/25 980/1           889/24 894/23 925/1 925/5    ultimately [1] 934/15
   totaled [1] 918/20             925/12 925/25 926/7 927/8    Um-hum [1] 994/17
   totally [1] 945/16             927/16 927/24 928/1 928/3    unavailable [1] 846/1
   totals [2] 981/5 981/21        928/13 928/14 928/18 929/7   uncomfortable [3] 1016/13
   tout [1] 846/9                 929/9 930/3 930/17 930/19     1019/13 1022/10
   toward [1] 977/14              930/23 931/1 931/4 931/8     under [10] 840/20 892/14
   towards [1] 858/19             931/16 932/12 934/24 935/2    899/5 899/10 939/13 939/22
   trained [3] 860/3 868/18       935/5 936/25 941/12 943/18    952/8 964/7 1027/6 1036/17
    868/20                        945/11 953/4 960/13 964/3    undergoing [2] 960/15
   training [5] 858/12 860/7      965/2 965/6 965/22 966/9      961/6
    869/15 923/5 923/11           972/1 972/24 975/5 976/18    undergone [2] 876/8 876/15
   transcript [10] 835/7          1018/18 1018/19 1025/16      understood [5] 847/3
    835/24 1009/13 1009/15       try [15] 836/17 847/20         855/15 869/25 947/12
    1009/18 1010/2 1041/22        869/1 869/14 885/13 904/16    960/10
    1042/5 1042/8 1042/11         916/7 953/7 953/9 959/2      underwent [2] 874/13 876/8
   transcription [1] 835/25       1016/8 1016/16 1017/24       undetermined [1] 975/23
   transcripts [2] 1042/7         1021/18 1024/16              unique [1] 902/12
    1049/10                      trying [16] 843/18 843/21     unit [2] 840/10 941/4
   transplant [1] 908/18          847/12 886/13 886/15         UNITED [2] 835/1 835/8
   travel [1] 841/12              895/18 895/24 896/13         University [5] 858/14
   traveling [1] 850/24           896/15 896/15 968/4 969/8     858/16 858/18 859/16
   Treasury [2] 992/6 1006/16     987/8 1014/8 1021/20          946/19
   treat [2] 936/2 941/3          1043/4                       unless [4] 910/2 910/14
   treated [12] 872/17 872/19    Tuesday [4] 847/18 848/22      984/20 985/23
    885/9 887/10 894/12 926/13    849/15 849/17                unlike [1] 946/7
    926/16 926/17 927/2 933/8    tune [2] 945/10 950/20        unsound [1] 1003/21
    941/2 952/9                  turn [1] 965/7                unusual [2] 846/4 939/23
   treaters [1] 939/15           turned [1] 939/12             up [81] 845/9 848/7 853/18
   treating [36] 863/8 863/8     twelve [4] 1024/5 1024/8       855/17 868/11 869/3 869/7
    864/24 866/15 866/23 867/2    1024/11 1025/13               869/8 884/5 885/14 888/25
    868/25 869/1 869/13 870/18   twice [8] 888/8 889/1          894/15 896/8 896/9 905/16
    874/2 879/24 883/20 894/10    891/23 924/24 967/14          909/23 913/6 914/8 915/24
    897/17 904/6 932/19 936/8     967/14 967/14 988/16          917/10 917/22 918/14
    937/10 937/15 938/3 938/6    two [65] 836/22 840/6          918/20 919/7 926/11 928/24
    938/24 939/11 939/24          845/15 849/10 849/16          929/11 929/14 929/17 934/9
    940/18 942/2 958/12 958/12    867/22 874/14 877/25 879/3    939/14 947/17 947/17
    958/16 975/8 975/20 976/5     881/8 881/21 882/1 882/5      953/24 955/8 961/11 961/12
    976/14 1037/19 1037/20        885/16 887/9 889/6 892/9      963/7 965/10 965/12 965/13
   treatise [2] 1007/7            901/7 903/2 903/3 903/6       967/17 977/13 977/19
    1007/11                       903/7 906/25 912/20 912/22    982/15 983/3 984/20 985/22
   treatment [24] 849/5 864/4     913/16 921/22 925/13 931/9    989/17 990/14 994/15 995/2
    874/12 878/3 878/4 880/4      932/17 936/4 940/20 944/25    995/20 996/18 1003/9
    881/3 883/7 883/12 883/13     952/1 955/7 958/14 958/16     1003/10 1003/10 1006/22
    883/16 884/19 888/17          963/10 970/4 973/15 974/24    1011/11 1012/4 1012/15
    892/15 904/22 905/25 906/1    975/11 978/10 983/20          1013/9 1013/9 1016/9
    906/3 933/17 955/8 960/16     986/12 991/7 991/17 991/19    1017/3 1017/23 1018/19
    964/19 975/8 1025/12          992/23 992/23 995/24          1019/11 1019/11 1019/17
   treatments [7] 876/6           995/25 998/3 1006/7           1019/19 1023/2 1023/6
    883/11 883/24 921/22          1013/12 1017/22 1023/3        1026/1 1029/25 1031/14
    934/15 937/19 937/22          1023/9 1029/18 1031/14        1031/15 1033/4 1033/5
   trial [37] 835/7 837/2         1035/20 1036/1 1036/4         1044/12 1045/23
    837/5 840/15 841/4 841/7      1039/9 1042/4                up-to-date [2] 995/2
    842/5 842/7 842/10 842/19    two o'clock [1] 978/10         995/20
    843/13 843/16 844/18 845/5   two-family [1] 1031/14        up-to-National [1] 996/18
    845/16 845/17 845/18         type [14] 857/17 857/23       update [3] 956/24 967/13
    850/15 850/21 851/8 851/9     858/1 862/7 862/11 883/20     970/8
    851/10 851/22 854/7 914/12    894/11 901/20 902/25         updated [1] 851/5
    941/14 967/6 980/19 981/17    921/12 929/2 943/8 964/21    updates [1] 851/8
    983/4 983/17 1000/13          982/14                       upload [3] 853/22 854/4
    1005/15 1005/17 1044/23      types [5] 860/8 864/8          854/17
    1044/24 1049/20               875/17 875/19 888/17         Uploaded [1] 854/18
                                 897/22 988/17 1004/13         withstanding [1]   962/12
   U                         1005/19
Case 1:14-cv-03725-RER Document      1005/20
                                784 Filed               witness
                                          07/12/19 Page 243 of 244[32] 838/19
                                                                   PageID      840/12
                                                                          #: 27408
   upset [3] 1017/18 1017/18     waiting [2] 853/23 1043/3      840/20 846/1 849/9 856/21
    1018/14                      Walgreen's [1] 901/9           857/1 857/14 862/21 866/10
   upsetting [2] 1017/19         walk [13] 1016/10 1016/11      867/5 894/24 959/12 959/18
    1018/1                        1019/8 1019/10 1028/20        965/10 975/11 975/16 976/7
   upstate [1] 1012/21            1028/21 1028/22 1029/2        976/13 978/7 983/7 990/16
   upward [2] 1004/7 1005/6       1031/14 1032/4 1032/9         1010/10 1010/15 1011/2
   useful [1] 931/21              1032/10 1037/8                1011/14 1025/23 1025/24
   uses [2] 875/18 947/3         walking [7] 1014/23            1026/3 1026/9 1043/7
   usual [1] 1030/17              1016/12 1019/9 1021/5         1045/6
   V                              1028/24 1031/15 1032/6       witnesses [14] 836/23
                                 walks [3] 1016/10 1032/8       837/15 846/22 847/7 847/7
   vacation [1] 881/25            1032/11                       848/9 850/9 884/4 975/11
   vacations [1] 943/11          wants [5] 843/15 851/1         976/17 984/16 987/20
   valid [1] 909/14               986/22 1021/24 1034/16        1008/8 1047/13
   valuation [1] 912/19          WARNER [1] 835/17             wonderful [1] 1048/4
   value [37] 852/22 878/15      waste [2] 885/18 896/18       wondering [1] 1023/10
    930/20 934/21 978/13 979/3   wasted [2] 847/21 848/11      word [1] 906/6
    979/4 979/13 979/13 979/15   wasting [2] 847/22 885/18     wording [1] 1009/13
    979/21 980/15 980/20         watch [1] 1018/3              words [6] 918/17 976/5
    983/14 984/1 984/10 984/15   watching [2] 1033/3            995/4 1008/18 1008/19
    985/16 986/5 986/24 987/24    1033/23                       1011/22
    989/13 989/17 990/9 991/17   Water [1] 835/20              workers [1] 1005/7
    991/19 991/24 992/1 992/1    ways [2] 943/2 981/17         working with [1] 923/2
    992/12 992/17 992/18         weakness [1] 1030/19          works [3] 863/13 870/13
    992/19 993/6 997/15 999/9    wedding [1] 836/14             879/21
    1003/24                      Wednesday [6] 844/19          worry [1] 950/14
   Vargas [1] 846/6               846/13 846/14 847/5 847/15   worse [5] 863/11 875/9
   variety [4] 860/4 860/16       847/16                        875/17 1018/22 1018/24
    861/19 862/4                 week [13] 841/5 843/1         worth [1] 962/22
   various [23] 860/20 863/8      852/5 881/22 881/22 881/25   Wow [1] 897/25
    863/25 864/11 866/18 870/2    882/1 888/8 917/7 942/13     wrapped [1] 984/20
    880/7 887/25 901/22 902/15    1022/16 1033/22 1035/19      write [2] 867/22 1018/5
    921/5 921/8 942/22 942/23    weekend [4] 1047/16 1048/4    writing [1] 927/11
    977/24 993/23 994/6 998/6     1049/15 1049/18              written [5] 871/5 939/1
    1000/25 1001/6 1002/19       weeks [4] 881/22 882/2         939/2 954/7 1040/21
    1002/25 1004/3                887/9 888/9                  wrote [4] 871/10 871/12
   vary [1] 904/9                weigh [1] 955/10               931/10 951/3
   Vasile [1] 846/7              weight [1] 1007/2
   vast [1] 877/12               weights [1] 1031/4            X
   vendors [1] 864/20            Wendy [10] 920/4 925/8        X-ray [3] 1041/5 1041/6
   verbal [1] 939/7               928/21 929/6 930/18 930/20    1041/8
   verdict [2] 983/19 999/10      931/5 931/15 940/10 946/3    X-rays [1] 891/22
   versus [1] 835/4              West [4] 843/9 843/11
   vibrant [2] 1012/12 1016/5     843/14 847/6
                                                               Y
   vicinity [1] 841/6            Westchester [2] 835/17        year [73] 852/14 852/15
   video [10] 837/6 837/14        947/23                        855/22 858/10 859/10
    841/11 845/8 845/24 848/18   wheelchairs [1] 862/7          861/10 873/19 876/2 877/10
    850/7 1008/7 1043/7 1044/2   whichever [1] 984/8            881/8 881/11 881/11 881/23
   videotape [4] 837/3           Whitlock [2] 1049/3 1049/4     881/24 881/25 887/11
    1043/16 1043/23 1043/24      whole [4] 958/7 959/8          887/15 888/10 889/1 889/2
   view [3] 889/9 923/11          1013/14 1040/17               889/15 889/18 889/20
    972/20                       wide [3] 860/16 861/19         889/23 890/11 890/12 891/3
   viewed [1] 922/8               862/4                         891/9 891/16 891/23 891/24
   Viggiano [1] 1049/6           Williamsport [2] 841/6         892/2 892/3 892/10 900/15
   Vincent [4] 848/18 1043/9      844/20                        900/16 900/24 900/25 901/5
    1043/10 1043/23              willing [1] 996/4              902/1 902/11 917/13 918/15
   visit [3] 869/7 872/22        Winn [15] 892/12 892/24        918/18 919/8 919/9 919/14
    1015/22                       894/7 894/15 894/15 895/24    943/16 956/20 963/9 965/4
   visits [1] 937/19              896/4 896/8 937/1 937/4       979/22 991/12 991/15
   Vital [4] 995/3 995/20         937/9 964/18 964/20 965/3     992/19 992/22 992/23
    996/14 996/18                 972/14                        992/24 992/24 993/3 993/6
   vitalitymedical.com [1]       wise [1] 1026/24               993/18 998/5 999/8 999/8
    902/18                       withdraw [9] 873/6 873/7       1002/21 1003/6 1003/14
   vocational [3] 861/13          915/12 916/7 938/21 956/4     1004/4 1004/6 1005/3
    861/15 861/16                 962/3 962/6 1024/17           1021/15 1041/7
   voluminous [1] 867/21         withdrawing [1] 1038/2        Year's [1] 1027/23
                                 withdrawn [10] 876/11         yearly [20] 876/5 887/14
   W                              878/25 901/13 903/4 917/4     889/11 889/14 890/20 891/4
   wage [1] 998/3                 958/23 1018/18 1020/11        891/10 902/10 997/18
   wages [1] 1005/6               1021/8 1030/9                 997/19 1002/13 1002/15
   wait [7] 854/22 884/4
   Y
Case 1:14-cv-03725-RER Document 784 Filed 07/12/19 Page 244 of 244 PageID #: 27409
   yearly... [8] 1002/17
    1002/22 1002/24 1003/8
    1003/17 1004/21 1006/21
    1006/21
   years [66] 859/11 859/18
    873/14 873/23 874/24
    874/25 875/5 875/8 878/20
    879/7 881/21 882/1 882/5
    885/16 889/6 891/16 891/20
    892/9 896/21 899/7 899/11
    902/1 902/4 902/5 902/7
    902/9 903/2 903/3 903/6
    903/7 923/4 925/22 925/24
    926/3 926/5 939/10 941/19
    943/17 943/21 956/18 980/3
    980/5 980/9 983/22 983/24
    984/8 984/18 992/21 994/23
    995/3 995/17 996/15 996/23
    998/20 1002/23 1003/6
    1005/22 1012/3 1012/7
    1024/5 1024/8 1024/11
    1025/13 1027/5 1027/15
    1033/9
   yesterday [7] 838/20 839/6
    841/15 892/12 937/2 964/18
    1022/7
   yield [1] 942/4
   YORK [36] 835/1 835/5
    835/12 835/12 835/18
    835/20 835/20 835/23
    858/18 860/25 861/12
    864/19 867/17 868/23
    868/24 883/5 883/6 883/23
    885/20 890/22 947/20
    947/21 947/22 948/5 948/6
    948/10 989/14 992/4 994/23
    996/12 997/14 997/22
    998/12 1012/5 1012/24
    1013/3
   young [2] 1012/12 1023/6
   younger [2] 1011/25
    1013/20
   yourself [5] 857/13 925/24
    930/21 971/17 984/21
   Z
   Zanaflex [2]   900/23 940/15
